
                                                                                                EXECUTION COPY





                                       RESIDENTIAL ACCREDIT LOANS, INC.,

                                                   Company,

                                       RESIDENTIAL FUNDING CORPORATION,

                                               Master Servicer,

                                                      and

                                     DEUTSCHE BANK TRUST COMPANY AMERICAS,

                                                    Trustee

                                              SERIES SUPPLEMENT,

                                           Dated as of May 1, 2006,

                                                      TO

                                               STANDARD TERMS OF
                                        POOLING AND SERVICING AGREEMENT
                                           dated as of March 1, 2006

                                Mortgage Asset-Backed Pass-Through Certificates

                                                SERIES 2006-QO5












--------------------------------------------------------------------------------

                                               TABLE OF CONTENTS
                                                                                         PAGE


ARTICLE I         DEFINITIONS...............................................................3

        Section 1.01.     Definitions.......................................................3

        Section 1.02.     Determination of LIBOR...........................................49

        Section 1.03.     Determination of MTA.............................................50

        Section 1.04.     Use of Words and Phrases.........................................50

ARTICLE II        CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..........51

        Section 2.01.     Conveyance of Mortgage Loans.....................................51

        Section 2.02.     Acceptance by Trustee............................................51

        Section 2.03.     Representations, Warranties and Covenants of the Master Servicer and the
                          Company..........................................................51

        Section 2.04.     Representations and Warranties of Sellers........................54

        Section 2.05.     Execution and Authentication of Certificates/Issuance of Certificates
                          Evidencing Interests in REMIC I and REMIC II Certificates........54

        Section 2.06.     Conveyance of Uncertificated Regular Interests; Acceptance by the Trustee  54

        Section 2.07.     Issuance of Certificates Evidencing Interest in REMIC III........55

        Section 2.08.     Purposes and Powers of the Trust.................................55

        Section 2.09.     Agreement Regarding Ability to Disclose..........................55

ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................56

        Section 3.01      Master Servicer to Act as Servicer...............................56

        Section 3.02      Subservicing Agreements Between Master Servicer and Subservicers; Enforcement
                          of Subservicers' and Sellers' Obligations........................56

        Section 3.03      Successor Subservicers...........................................56

        Section 3.04      Liability of the Master Servicer.................................56

        Section 3.05      No Contractual Relationship Between Subservicer and Trustee or
                          Certificateholders...............................................56

        Section 3.06      Assumption or Termination of Subservicing Agreements by Trustee..56

        Section 3.07      Collection of Certain Mortgage Loan Payments; Deposit to Custodial Account 56

        Section 3.08.     Subservicing Accounts; Servicing Accounts........................59

        Section 3.09.     Access to Certain Documentation and  Information Regarding the Mortgage Loans
                          59

        Section 3.10.     Permitted Withdrawals from the Custodial Account.................59

        Section 3.11.     Maintenance of the Primary Insurance  Policies; Collections Thereunder     59

        Section 3.12.     Maintenance of Fire Insurance and  Omissions and Fidelity Coverage59

        Section 3.13.     Enforcement of Due-on-Sale Clauses; Assumption and  Modification Agreements;
                          Certain Assignments..............................................59

        Section 3.14.     Realization Upon Defaulted Mortgage Loans........................59

        Section 3.15.     Trustee to Cooperate; Release of Mortgage Files..................60

        Section 3.16.     Servicing and Other Compensation; Compensating Interest..........60

        Section 3.17.     Reports to the Trustee and the Company...........................61

        Section 3.18.     Annual Statement as to Compliance................................61

        Section 3.19.     Annual Independent Public Accountants' Servicing Report..........61

        Section 3.20.     Rights of the Company in Respect of the Master Servicer..........61

        Section 3.21.     Administration of Buydown Funds..................................61

        Section 3.22      Advance Facility.................................................61

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................62

        Section 4.01.     Certificate Account..............................................62

        Section 4.02.     Distributions....................................................62

        Section 4.03.     Statements to Certificateholders; Statements to the Rating Agencies; Exchange
                          Act Reporting....................................................68

        Section 4.04.     Distribution of Reports to the Trustee and the Company; Advances by the
                          Master Servicer..................................................68

        Section 4.05.     Allocation of Realized Losses....................................69

        Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged Property....71

        Section 4.07.     Optional Purchase of Defaulted Mortgage Loans....................71

        Section 4.08.     Surety Bond......................................................71

        Section 4.09.     Basis Risk Shortfall Reserve Fund................................71

ARTICLE V         THE CERTIFICATES.........................................................73

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER......................................74

ARTICLE VII       DEFAULT..................................................................75

ARTICLE VIII      CONCERNING THE TRUSTEE...................................................76

ARTICLE IX        TERMINATION..............................................................77

        Section 9.01      Optional Purchase by the Master Servicer of All Certificates; Termination
                          Upon Purchase by the Master Servicer or Liquidation of All Mortgage Loans  77

        Section 9.02      Additional Termination Requirements..............................81

        Section 9.03      (See Section 9.03 of the Standard Terms).........................82

ARTICLE X         REMIC PROVISIONS.........................................................83

        Section 10.01.    REMIC Administration.............................................83

        Section 10.02.    Master Servicer; REMIC Administrator and Trustee Indemnification.83

        Section 10.03.    Designation of REMICs............................................83

        Section 10.04.    Distributions on the REMIC I Regular Interests...................83

        Section 10.05.    Compliance with Withholding Requirements.........................83

ARTICLE XI        MISCELLANEOUS PROVISIONS.................................................85

        Section 11.01.    Amendment........................................................85

        Section 11.02.    Recordation of Agreement; Counterparts...........................85

        Section 11.03.    Limitation on Rights of Certificateholders.......................85

        Section 11.04.    Governing Law....................................................85

        Section 11.05.    Notices..........................................................85

        Section 11.06.    Required Notices to Rating Agency and Subservicer................86

        Section 11.07.    Severability of Provisions.......................................86

        Section 11.08.    Supplemental Provisions for Resecuritization.....................86

        Section 11.09.    Allocation of Voting Rights......................................86

        Section 11.10.    No Petition......................................................86

ARTICLE XII       COMPLIANCE WITH REGULATION AB............................................87








--------------------------------------------------------------------------------



                                                  APPENDICES

        Appendix One: Calculation of REMIC I Principal Reduction Amounts

                                                   EXHIBITS


        Exhibit One:  Mortgage Loan Schedule

        Exhibit Two:  Information to be Included in Monthly Distribution Date Statement

        Exhibit Three:Standard Terms of Pooling and Servicing Agreement, dated as of March 1, 2006





--------------------------------------------------------------------------------


        This is a Series Supplement,  dated as of May 1, 2006 (the "Series Supplement"),  to the Standard Terms
of Pooling  and  Servicing  Agreement,  dated as of March 1, 2006 and  attached  as Exhibit  Three  hereto (the
"Standard  Terms" and,  together  with this  Series  Supplement,  the  "Pooling  and  Servicing  Agreement"  or
"Agreement"),  among RESIDENTIAL  ACCREDIT LOANS, INC., as the company (together with its permitted  successors
and assigns, the "Company"),  RESIDENTIAL FUNDING CORPORATION,  as master servicer (together with its permitted
successors  and  assigns,  the  "Master  Servicer"),  and  DEUTSCHE  BANK TRUST  COMPANY  AMERICAS,  as Trustee
(together with its permitted successors and assigns, the "Trustee").

                                            PRELIMINARY STATEMENT:

        The  Company  intends  to sell  mortgage  asset-backed  pass-through  certificates  (collectively,  the
"Certificates"),  to be issued hereunder in multiple  classes,  which in the aggregate will evidence the entire
beneficial ownership interest in the Mortgage Loans.

        The terms and provisions of the Standard Terms are hereby  incorporated  by reference  herein as though
set forth in full herein.  If any term or provision  contained  herein shall  conflict with or be  inconsistent
with any provision  contained in the Standard Terms,  the terms and provisions of this Series  Supplement shall
govern.  All capitalized  terms not otherwise  defined herein shall have the meanings set forth in the Standard
Terms.  The Pooling and Servicing Agreement shall be dated as of the date of this Series Supplement.

                                                    REMIC I

        As provided  herein,  the REMIC  Administrator  will make an election to treat the  segregated  pool of
assets  consisting of the Mortgage  Loans and certain  other  related  assets  subject to this  Agreement  (but
excluding  the  Basis  Risk  Shortfall  Reserve  Fund and the Yield  Maintenance  Agreement)  as a real  estate
mortgage  investment  conduit (a "REMIC") for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as "REMIC  I." The Class R-I  Certificates  will  represent  the sole  Class of  "residual
interests" in REMIC I for purposes of the REMIC  Provisions  (as defined  herein) under federal income tax law.
The following  table  irrevocably  sets forth the  designation,  remittance rate (the  "Uncertificated  REMIC I
Pass-Through Rate") and initial  Uncertificated  Principal Balance for each of the "regular interests" in REMIC
I (the "REMIC I Regular  Interests").  The "latest possible maturity date"  (determined  solely for purposes of
satisfying  Treasury  regulation  Section  1.860G-1(a)(4)(iii))  for each REMIC I Regular Interest shall be the
Maturity Date.  None of the REMIC I Regular Interests will be certificated.

                          UNCERTIFICATED
                              REMIC I                  INITIAL
                       --------------------        UNCERTIFICATED           LATEST POSSIBLE
    DESIGNATION          PASS-THROUGH RATE        PRINCIPAL BALANCE          MATURITY DATE

         LT1                Variable(1)           $1,076,486,554.16           May 25, 2046
         LT2                Variable(1)               $53,579.35              May 25, 2046
         LT3                   0.00%                  $54,117.80              May 25, 2046
         LT4                Variable(1)               $54,117.80              May 25, 2046
         LT6                Variable(1)               $53,848.57              May 25, 2046
         LT7                   0.00%                  $53,848.57              May 25, 2046
         LT8                Variable(1)               $53,848.57              May 25, 2046
        LT10                Variable(1)               $53,848.57              May 25, 2046
        LT11                   0.00%                  $53,848.57              May 25, 2046
        LT12                Variable(1)               $53,848.57              May 25, 2046
____________
(1)     Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.





--------------------------------------------------------------------------------


                                                   REMIC II

        As  provided  herein,  the  REMIC  Administrator  will  elect to treat  the  segregated  pool of assets
consisting of the REMIC I Regular  Interests as a REMIC for federal  income tax purposes,  and such  segregated
pool of assets will be designated  as REMIC II. The Class R-II  Certificates  will  represent the sole Class of
"residual  interests"  in REMIC II for  purposes of the REMIC  Provisions  under  federal  income tax law.  The
following  table  irrevocably  sets  forth  the  designation,   type,   Pass-Through  Rate,  aggregate  initial
Certificate  Principal Balance or  Uncertificated  Principal  Balance,  as applicable,  Maturity Date,  initial
ratings  and  certain  features  for  each of the  "regular  interests"  in  REMIC II  (the  "REMIC II  Regular
Interests") and the Class P Certificates.  The "latest possible maturity date" (determined  solely for purposes
of satisfying  Treasury  Regulation  Section  1.860G-1(a)(4)(iii))  for each REMIC II Regular Interest shall be
the Maturity Date.  REMIC II Regular Interests SB-IO and SB-PO will not be certificated.


                                 Aggregate
                                 Initial
                                Certificate
                 Pass-Through    Principal                                   Maturity         S&P/         Minimum
  Designation       Rate         Balance              Features                Date          Moody's    Denominations

Class I-A-1      Adjustable    $179,443,000.00 Super Senior/            May 25, 2046        AAA/Aaa     $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class I-A-2      Adjustable    $107,666,000.00 Senior Mezzanine/        May 25, 2046        AAA/Aaa     $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class I-A-3      Adjustable     $71,777,000.00 Senior Support/          May 25, 2046        AAA/Aaa     $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class II-A-1     Adjustable    $237,255,000.00 Super Senior/            May 25, 2046        AAA/Aaa     $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class II-A-2     Adjustable    $118,628,000.00 Senior Mezzanine/        May 25, 2046        AAA/Aaa     $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class II-A-3     Adjustable     $39,542,000.00 Senior Support/          May 25, 2046        AAA/Aaa     $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class III-A-1    Adjustable     $57,217,000.00 Super Senior/            May 25, 2046      AAA/Aaa      $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class III-A-2    Adjustable     $81,717,000.00 Super Senior/            May 25, 2046      AAA/Aaa      $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class III-A-3    Adjustable     $32,687,000.00 Super Senior/            May 25, 2046      AAA/Aaa      $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class III-A-4    Adjustable     $36,385,000.00 Super Senior/            May 25, 2046      AAA/Aaa      $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class III-A-5    Adjustable     $23,112,000.00 Senior Support/          May 25, 2046      AAA/Aaa      $100,000.00
                 Rate(1)(4)                    Adjustable Rate
Class XC         Variable                $0.00 Senior/Variable          May 25, 2046      AAA/Aaa      $2,000,000.00
                 Rate(2)(4)                    Rate/Interest Only
Class XN         Variable                $0.00 Senior/Variable          May 25, 2046      AAA/Aaa      $2,000,000.00
                 Rate(3)(4)                    Rate/Interest Only
Class M-1        Adjustable     $26,463,000.00 Mezzanine/Adjustable     May 25, 2046        AA+/Aaa     $100,000.00
                 Rate(1)(4)                    Rate
Class M-2        Adjustable     $17,155,000.00 Mezzanine/Adjustable     May 25, 2046        AA/Aa1      $100,000.00
                 Rate(1)(4)                    Rate
Class M-3        Adjustable      $5,462,000.00 Mezzanine/Adjustable     May 25, 2046        AA-/Aa1     $100,000.00
                 Rate(1)(4)                    Rate
Class M-4        Adjustable     $12,962,000.00 Mezzanine/Adjustable     May 25, 2046        A+/Aa2      $250,000.00
                 Rate(1)(4)                    Rate
Class M-5        Adjustable     $10,269,000.00 Mezzanine/Adjustable     May 25, 2046         A-/A1      $250,000.00
                 Rate(1)(4)                    Rate
Class M-6        Adjustable      $7,508,000.00 Mezzanine/Adjustable     May 25, 2046        BBB+/A3     $250,000.00
                 Rate(1)(4)                    Rate
Class M-7        Adjustable      $6,339,000.00 Mezzanine/Adjustable     May 25, 2046       BBB-/Baa2    $250,000.00
                 Rate(1)(4)                    Rate
SB-IO and           (5)          $5,385,460.54 Subordinate              May 25, 2046          N/R           N/A
SB-PO (3)
Class P(6)          N/A                 N/A    Prepayment Charge        May 25, 2046          N/R           N/A


(1)     The REMIC II Regular Interests,  ownership of which is represented by the Class I-A,  Class II-A, Class
III-A and Class M  Certificates,  will accrue interest at a per annum rate equal to the lesser of (i) One-Month
LIBOR plus the related Margin for such Distribution Date and (ii) the Net Rate Cap.

(2)     The REMIC II Regular  Interest,  ownership of which is represented by the Class XC  Certificates,  will
accrue  interest at a per annum rate equal to the lesser of (i) the excess,  if any, of (w) the Group I Net WAC
Rate over (x) the sum of MTA plus 1.50%,  and (ii) the excess,  if any, of (y) the Group I Available  Funds Cap
Rate over (z) the sum of MTA plus 1.50%.

(3)     The REMIC II Regular  Interest,  ownership of which is represented by the Class XN  Certificates,  will
accrue  interest  at a per annum rate equal to the lesser of (i) the  excess,  if any,  of (w) the Group II Net
WAC Rate over (x) the sum of MTA plus 1.00%,  and (ii) the excess,  if any, of (y) the Group II Available Funds
Cap Rate over (z) the sum of MTA plus 1.00%.

(4)     The Class A  Certificates  and Class X Certificates  will also entitle their Holders to receive certain
payments in respect of Basis Risk  Shortfalls from Holders of the Class SB  Certificates  from amounts to which
the Holders of the Class SB  Certificates  is entitled and from amounts  received  under the Yield  Maintenance
Agreement,  which payments will not be part of the entitlement of the REMIC II Regular  Interests  evidenced by
such Certificates.

(5)     The Class SB  Certificates  will accrue interest as described in the definition of Accrued  Certificate
Interest.  The  Class SB  Certificates  will not  accrue  interest  on  their  Certificate  Principal  Balance.
Amounts  paid,  or  deemed  paid,  to the  Class SB  Certificates  shall be deemed to first be paid to REMIC II
Regular Interests SB-IO and SB-PO as set forth herein.

(6)     The Class P Certificates will not represent ownership of an interest in any REMIC.


                                                   REMIC III

        As provided  herein,  the REMIC  Administrator  will make an election to treat the  segregated  pool of
assets  consisting of REMIC II Regular  Interests  SB-IO and SB-PO as a REMIC for federal  income tax purposes,
and such  segregated  pool of assets  will be  designated  as "REMIC  III."  The  Class R-X  Certificates  will
represent  the sole Class of  "residual  interests"  in REMIC III for  purposes of the REMIC  Provisions  under
federal income tax law. The following  table  irrevocably  sets forth the  designation,  Pass-Through  Rate and
initial  Certificate  Principal Balance for the single "regular  interest" in REMIC III (the "REMIC III Regular
Interest").  The "latest  possible  maturity  date"  (determined  solely for  purposes of  satisfying  Treasury
regulation Section 1.860G-1(a)(4)(iii)) for the REMIC III Regular Interest shall be the Maturity Date.


                                                INITIAL CERTIFICATE        LATEST POSSIBLE
    DESIGNATION         PASS-THROUGH RATE        PRINCIPAL BALANCE          MATURITY DATE
         SB                Variable(1)        $5,385,460.54                  May 25, 2046
____________
 (1)    The Class SB  Certificates  will accrue interest as described in the definition of Accrued  Certificate
        Interest.  The Class SB  Certificates will not accrue interest on their Certificate  Principal Balance.
        The REMIC III Regular  Interest will not have a Pass-Through  Rate, but will be entitled to 100% of all
        amounts distributed or deemed distributed on REMIC II Regular Interests SB-IO and SB-PO.

        The Group I Loans have an aggregate  Cut-off  Date  Principal  Balance  equal to  $392,225,563.92.  The
Group I Loans are  payment-option  adjustable-rate  first lien  Mortgage  Loans  with a  negative  amortization
feature  having terms to maturity at  origination  or  modification  of generally  not more than 40 years.  The
Group II Loans have an aggregate  Cut-off Date Principal Balance equal to  $432,158,533.61.  The Group II Loans
are payment  option  adjustable  rate first lien Mortgage  Loans with a negative  amortization  feature  having
terms to maturity at  origination  or  modification  of generally  not more than 40 years.  The Group III Loans
have an aggregate  Cut-off Date  Principal  Balance equal to  $252,587,363.01.  The Group III Loans are payment
option  adjustable  rate  first  lien  Mortgage  Loans with a negative  amortization  feature  having  terms to
maturity at origination or modification of generally not more than 40 years.

        In consideration of the mutual agreements herein  contained,  the Company,  the Master Servicer and the
Trustee agree as follows:






--------------------------------------------------------------------------------


ARTICLE I

                                                  DEFINITIONS

SECTION 1.01...DEFINITIONS.

        Whenever  used in this  Agreement,  the  following  words and  phrases,  unless the  context  otherwise
requires, shall have the meanings specified in this Article.

        Accrued  Certificate  Interest:  With respect to each Distribution  Date, an amount equal to (a) in the
case of each Class of  Class A  Certificates  and Class M  Certificates,  interest  accrued  during the related
Interest Accrual Period on the Certificate  Principal  Balance thereof  immediately  prior to such Distribution
Date at the  related  Pass-Through  Rate  and (b) in the case of the  Class X  Certificates,  interest  accrued
during  the  related  Interest  Accrual  Period  on the  related  Notional  Amount  immediately  prior  to that
Distribution Date at the related Pass-Through Rate.

        The  amount of Accrued  Certificate  Interest  on each  Class of  Certificates  shall be reduced by the
amount of Prepayment  Interest  Shortfalls on the related Mortgage Loans during the prior calendar month to the
extent not covered by  Compensating  Interest  pursuant to  Section 3.16  and by Relief Act  Shortfalls  on the
related  Mortgage Loans during the related Due Period on the related  Mortgage Loans allocable to such Class of
Certificates  for that  Distribution  Date.  The portion of any  Prepayment  Interest  Shortfalls or Relief Act
Shortfalls  allocated to the Class A  Certificates will be based upon the related Senior Percentage of all such
reductions  with respect to the related  Mortgage  Loans,  such  reductions  to be allocated  among the related
Class A Certificates,  pro rata, on the basis of Accrued Certificate Interest payable on such Distribution Date
absent such  reductions,  with the remainder of such  reductions  allocated among the Holders of all Classes of
Class M  Certificates,  pro rata, on the basis of Accrued  Certificate  Interest  payable on such  Distribution
Date absent such reductions.

        Accrued  Certificate  Interest  with  respect  to any  Distribution  Date  and  any  Class  of  Class A
Certificates  and Class M  Certificates  shall  further be reduced by the interest  portion of Realized  Losses
allocated to that Class of Certificates pursuant to Section 4.05.

        Accrued  Certificate  Interest with respect to the Class A  Certificates  and the Class M  Certificates
shall accrue on the basis of the actual  number of days in the related  Interest  Accrual  Period and a 360-day
year.  Accrued  Certificate  Interest on the Class X  Certificates  shall accrue on the basis of a 360-day year
divided into twelve 30-day months.

        With respect to each  Distribution  Date and the Class SB  Certificates,  interest  accrued  during the
preceding  Interest  Accrual  Period  at  the  related  Pass-Through  Rate  on  the  related  Notional  Amount,
immediately prior to such Distribution  Date,  reduced by any interest  shortfalls with respect to the Mortgage
Loans,  including  Prepayment Interest  Shortfalls to the extent not covered by Compensating  Interest pursuant
to  Section 3.16  or by Excess  Cash Flow  pursuant  to  Section 4.02(c)(iii)  and  (iv).  Accrued  Certificate
Interest on the Class SB  Certificates  shall  accrue on the basis of a 360-day  year and the actual  number of
days in the related Interest Accrual Period.



        Adjustment  Date: With respect to each Mortgage Loan, each date set forth in the related  Mortgage Note
on which an adjustment to the interest rate on such Mortgage Loan becomes effective.

        Available  Distribution  Amount:  As to any  Distribution  Date  and each  Loan  Group,  as  determined
separately  for each Loan Group,  an amount  equal to (a) the sum of (i) the amount  relating  to the  Mortgage
Loans  on  deposit  in the  Custodial  Account  as of the  close  of  business  on  the  immediately  preceding
Determination  Date,  including any Subsequent  Recoveries,  and amounts  deposited in the Custodial Account in
connection with the substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of any Advance made
on the immediately  preceding  Certificate  Account Deposit Date, (iii) any amount deposited in the Certificate
Account on the related  Certificate  Account Deposit Date pursuant to the second  paragraph of Section 3.12(a),
(iv) any amount  deposited in the Certificate  Account pursuant to Section 4.07 or Section 9.01, (v) any amount
that the Master  Servicer is not permitted to withdraw from the Custodial  Account or the  Certificate  Account
pursuant to Section 3.16(e),  (vi) the proceeds of any Pledged Assets received by the Master Servicer,  reduced
by (b)  the  sum as of the  close  of  business  on the  immediately  preceding  Determination  Date of (v) any
payments or collections  consisting of Prepayment  Charges on the Mortgage Loans that were received  during the
related Prepayment Period; (w) aggregate  Foreclosure  Profits, (x) the Amount Held for Future Distribution and
(y) amounts  permitted to be  withdrawn by the Master  Servicer  from the  Custodial  Account in respect of the
Mortgage Loans pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a).

        Available Funds Rate: With respect to any Distribution  Date, a per annum rate equal to (i) the product
of (x) the Available  Distribution Amount for all Loan Groups and (y) a fraction,  the numerator of which is 12
and the  denominator  of which is the aggregate  Stated  Principal  Balance of the Mortgage Loans as of the Due
Date  occurring in the month  preceding the month of such  Distribution  Date (after giving effect to principal
prepayments  in the  Prepayment  Period  related  to the prior Due  Date),  minus  (ii) the  product of (a) the
aggregate amount of Accrued  Certificate  Interest  payable to the Class X Certificates  for such  Distribution
Date and (b) a fraction,  the numerator of which is 12 and the  denominator  of which is the  aggregate  Stated
Principal  Balance of all of the Mortgage Loans as of the Due Date  occurring in the month  preceding the month
of such  Distribution  Date (after giving effect to principal  prepayments in the Prepayment  Period related to
that prior Due Date), adjusted to an actual/360 rate.

        Basis  Risk  Shortfall:  With  respect to the Class A  Certificates  and Class M  Certificates  and any
Distribution  Date,  an amount  equal to the  excess,  if any, of  (i) Accrued  Certificate  Interest  for that
Class calculated  at a rate equal to  One-Month  LIBOR plus the related  Margin over  (ii) Accrued  Certificate
Interest  for  that  Class calculated  assuming  the Net  Rate  Cap was  equal to the Net WAC Cap Rate for such
Distribution  Date; plus any unpaid Basis Risk Shortfall from prior  Distribution  Dates, plus interest thereon
to the extent not previously paid from Excess Cash Flow or the Yield Maintenance Agreement.

        Basis Risk Shortfall Reserve Fund:  The reserve fund created pursuant to Section 4.09.

        Basis Risk Shortfall Reserve Fund Amount:  $149,966.00.

        Book-Entry Certificate:  The Class A Certificates and Class M Certificates.

        Capitalization  Reimbursement  Amount:  As to any  Distribution  Date and Loan  Group,  the  amount  of
Advances or Servicing  Advances that were added to the Stated  Principal  Balance of the Mortgage Loans in such
Loan Group during the prior  calendar  month and  reimbursed to the Master  Servicer or Subservicer on or prior
to such Distribution Date pursuant to Section  3.10(a)(vii),  plus the Capitalization  Reimbursement  Shortfall
Amount  remaining  unreimbursed  from any prior  Distribution  Date and  reimbursed  to the Master  Servicer or
Subservicer on or prior to such Distribution Date.

        Capitalization  Reimbursement  Shortfall  Amount:  As to any  Distribution  Date  and Loan  Group,  the
amount,  if any, by which the amount of Advances or Servicing  Advances that were added to the Stated Principal
Balance of the Mortgage  Loans in such Loan Group during the  preceding  calendar  month  exceeds the amount of
principal payments on the Mortgage Loans included in the portion of the Available  Distribution  Amount related
to that Loan Group and Distribution Date.

        Certificate:  Any Class A, Class X, Class M, Class SB, Class R or Class P Certificate.

        Certificate  Account:  The separate account or accounts created and maintained pursuant to Section 4.01
of the Standard Terms,  which shall be entitled  "DEUTSCHE BANK TRUST COMPANY  AMERICAS,  as trustee,  in trust
for  the  registered  Holders  of  Residential  Accredit  Loans,  Inc.,  Mortgage   Asset-Backed   Pass-Through
Certificates, Series 2006-QO5" and which must be an Eligible Account.

        Certificate Principal Balance:  With respect to any Class A Certificate or Class M Certificate,  on any
date of  determination,  an amount equal to (i) the initial  Certificate  Principal Balance of such Certificate
as  specified  on the  face  thereof  minus  (ii)  the  sum of (x)  the  aggregate  of all  amounts  previously
distributed  with  respect to such  Certificate  (or any  predecessor  Certificate)  and  applied to reduce the
Certificate  Principal  Balance thereof pursuant to Section 4.02(c) and (y), the aggregate of all reductions in
Certificate  Principal  Balance  deemed  to have  occurred  in  connection  with  Realized  Losses  which  were
previously  allocated to such Certificate (or any predecessor  Certificate)  pursuant to Section 4.05; provided
that,  with  respect  to any  Distribution  Date,  the  Certificate  Principal  Balance  of  (i) the  Class I-A
Certificates  and  Class M Certificates  will be  increased,  in each  case to the  extent of  Realized  Losses
previously  allocated  thereto and remaining  unreimbursed,  by the Subsequent  Recovery  Allocation Amount for
Loan Group I in the following  order of priority:  first to the Class I-A  Certificates,  pro rata, and then to
the Class M-1,  Class M-2,  Class M-3,  Class M-4,  Class M-5,  Class M-6 and Class  M-7 Certificates,  in that
order,  (ii) the  Class II-A  Certificates  and Class M  Certificates  will be  increased,  in each case to the
extent of Realized Losses previously allocated thereto and remaining  unreimbursed,  by the Subsequent Recovery
Allocation  Amount for Loan Group II in the following order of priority:  to the Class II-A  Certificates,  pro
rata,  and then to the Class  M-1,  Class  M-2,  Class  M-3,  Class M-4,  Class  M-5,  Class M-6 and  Class M-7
Certificates,  in that  order  and  (iii)  the  Class  III-A  Certificates  and  Class M  Certificates  will be
increased,  in each  case  to the  extent  of  Realized  Losses  previously  allocated  thereto  and  remaining
unreimbursed,  by the  Subsequent  Recovery  Allocation  Amount  for Loan Group III in the  following  order of
priority:  to the Class  III-A  Certificates,  pro rata,  and then to the Class  M-1,  Class  M-2,  Class  M-3,
Class M-4,  Class M-5,  Class M-6 and  Class M-7  Certificates,  in that  order.  With  respect to any Class SB
Certificate,  on any date of  determination,  an amount  equal to the  Percentage  Interest  evidenced  by such
Certificate,  multiplied  by an  amount  equal to (i) the  excess,  if any,  of (A) the then  aggregate  Stated
Principal  Balance of the  Mortgage  Loans over (B) the then  aggregate  Certificate  Principal  Balance of the
Class A Certificates  and Class M Certificates  then  outstanding,  which represents the sum of (i) the initial
Uncertificated  Principal  Balance of REMIC II Regular  Interest SB-PO, as reduced by Realized Losses allocated
thereto and payments  deemed made thereon,  and (ii) accrued and unpaid  interest on REMIC II Regular  Interest
SB-IO, as reduced by Realized Losses allocated  thereto.  The Class R Certificates  will not have a Certificate
Principal Balance.

        Class  I-A-1  Certificate:  Any one of the  Class  I-A-1  Certificates,  executed  by the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class I-A-2, Class I-A-3,  Class M,  Class SB,  and Class R  Certificates with respect to distributions and
the  allocation of Realized  Losses in respect of Group I Loans as set forth in  Section 4.05,  and  evidencing
(i) an interest  designated as a "regular interest" in REMIC II for purposes of the REMIC Provisions,  (ii) the
right to receive Basis Risk  Shortfalls  and (iii) the right to receive  payments  under the Yield  Maintenance
Agreement.

        Class I-A-1 Margin:  With respect to any Distribution Date prior to the second  Distribution Date after
the first possible  Optional  Termination  Date, 0.215% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.430% per annum.

        Class  I-A-2  Certificate:  Any one of the  Class  I-A-2  Certificates,  executed  by the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class I-A-3  Certificates,  Class M  Certificates,  Class SB  Certificates  and Class R  Certificates  with
respect to  distributions  and the  allocation  of Realized  Losses in respect of Group I Loans as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of
the REMIC  Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive payments
under the Yield Maintenance Agreement.

        Class I-A-2 Margin:  With respect to any Distribution Date prior to the second  Distribution Date after
the first possible  Optional  Termination  Date, 0.190% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.380% per annum.

        Class  I-A-3  Certificate:  Any one of the  Class  I-A-3  Certificates,  executed  by the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class M  Certificates,  Class SB  Certificates and Class R  Certificates  with respect to distributions and
the  allocation of Realized  Losses in respect of Group I Loans as set forth in  Section 4.05,  and  evidencing
(i) an interest  designated as a "regular interest" in REMIC II for purposes of the REMIC Provisions,  (ii) the
right to receive Basis Risk  Shortfalls  and (iii) the right to receive  payments  under the Yield  Maintenance
Agreement.

        Class I-A-3 Margin:  With respect to any Distribution Date prior to the second  Distribution Date after
the first possible  Optional  Termination  Date, 0.250% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.500% per annum.

        Class I-A  Certificates:  Collectively,  the Class I-A-1  Certificates,  Class I-A-2  Certificates  and
Class I-A-3 Certificates.

        Class I-A Certificate Group:  The Class I-A Certificates.

        Class I-A  Interest  Remittance  Amount:  With  respect to any  Distribution  Date,  the portion of the
Available  Distribution  Amount for that  Distribution  Date attributable to interest received or advanced with
respect to the Group I Loans.

        Class  II-A-1  Certificate:  Any one of the Class  II-A-1  Certificates,  executed  by the  Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class II-A-2  Certificates,  Class II-A-3 Certificates,  Class M  Certificates,  Class SB  Certificates and
Class R  Certificates  with  respect to  distributions  and the  allocation  of  Realized  Losses in respect of
Group II Loans as set forth in Section 4.05,  and evidencing (i) an interest designated as a "regular interest"
in REMIC II for purposes of the REMIC  Provisions,  (ii) the right to receive Basis Risk  Shortfalls  and (iii)
the right to receive payments under the Yield Maintenance Agreement.

        Class  II-A-1  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.190% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.380% per annum.

        Class  II-A-2  Certificate:  Any one of the Class  II-A-2  Certificates,  executed  by the  Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class II-A-3  Certificates,  Class M  Certificates,  Class SB  Certificates and Class R  Certificates  with
respect to  distributions  and the  allocation of Realized  Losses in respect of Group II Loans as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of
the REMIC  Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive payments
under the Yield Maintenance Agreement.

        Class  II-A-2  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.230% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.460% per annum.

        Class  II-A-3  Certificate:  Any one of the Class  II-A-3  Certificates,  executed  by the  Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class M  Certificates,  Class SB  Certificates and Class R  Certificates  with respect to distributions and
the  allocation of Realized  Losses in respect of Group II Loans as set forth in  Section 4.05,  and evidencing
(i) an interest  designated as a "regular interest" in REMIC II for purposes of the REMIC Provisions,  (ii) the
right to receive Basis Risk  Shortfalls  and (iii) the right to receive  payments  under the Yield  Maintenance
Agreement.

        Class  II-A-3  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.280% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.560% per annum.

        Class II-A Certificates:  Collectively,  the Class II-A-1  Certificates,  Class II-A-2 Certificates and
Class II-A-3 Certificates.

        Class II-A Certificate Group:  The Class II-A Certificates.

        Class II-A  Interest  Remittance  Amount:  With respect to any  Distribution  Date,  the portion of the
Available  Distribution  Amount for that  Distribution  Date attributable to interest received or advanced with
respect to the Group II Loans.

        Class  III-A-1  Certificate:  Any one of the Class  III-A-1  Certificates,  executed by the Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class III-A-5  Certificates,  Class M  Certificates,  Class SB  Certificates and Class R  Certificates with
respect to  distributions  and the allocation of Realized  Losses in respect of Group III Loans as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of
the  REMIC  Provisions,  (ii) the right to  receive  Basis  Risk  Shortfalls  and  (iii)  the right to  receive
payments under the Yield Maintenance Agreement.

        Class III-A-1  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.070% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.140% per annum.

        Class  III-A-2  Certificate:  Any one of the Class  III-A-2  Certificates,  executed by the Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class III-A-5  Certificates,  Class M  Certificates,  Class SB  Certificates and Class R  Certificates with
respect to  distributions  and the allocation of Realized  Losses in respect of Group III Loans as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of
the REMIC  Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive payments
under the Yield Maintenance Agreement.

        Class III-A-2  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.140% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.280% per annum.

        Class  III-A-3  Certificate:  Any one of the Class  III-A-3  Certificates,  executed by the Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class III-A-5  Certificates,  Class M  Certificates,  Class SB  Certificates and Class R  Certificates with
respect to  distributions  and the allocation of Realized  Losses in respect of Group III Loans as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of
the REMIC  Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive payments
under the Yield Maintenance Agreement.

        Class III-A-3  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.190% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.380% per annum.

        Class  III-A-4  Certificate:  Any one of the Class  III-A-4  Certificates,  executed by the Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class III-A-5  Certificates,  Class M  Certificates,  Class SB  Certificates and Class R  Certificates with
respect to  distributions  and the allocation of Realized  Losses in respect of Group III Loans as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of
the REMIC  Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive payments
under the Yield Maintenance Agreement.

        Class III-A-4  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.270% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.540% per annum.

        Class  III-A-5  Certificate:  Any one of the Class  III-A-5  Certificates,  executed by the Trustee and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to
the Class M  Certificates,  Class SB  Certificates and Class R  Certificates  with respect to distributions and
the allocation of Realized  Losses in respect of Group III Loans as set forth in  Section 4.05,  and evidencing
(i) an interest  designated as a "regular interest" in REMIC II for purposes of the REMIC Provisions,  (ii) the
right to receive Basis Risk  Shortfalls  and (iii) the right to receive  payments  under the Yield  Maintenance
Agreement.

        Class III-A-5  Margin:  With respect to any  Distribution  Date prior to the second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.280% per annum,  and on any  Distribution  Date on or
after the second Distribution Date after the first possible Optional Termination Date, 0.560% per annum.

        Class III-A Certificates:  Collectively,  the Class III-A-1  Certificates,  Class III-A-2 Certificates,
Class III-A-3 Certificates, Class III-A-4 Certificates and Class III-A-5 Certificates.

        Class III-A Certificate Group:  The Class III-A Certificates.

        Class III-A  Interest  Remittance  Amount:  With respect to any  Distribution  Date, the portion of the
Available  Distribution  Amount for that  Distribution  Date attributable to interest received or advanced with
respect to the Group III Loans.

        Class A Certificates:  Collectively, the Class I-A Certificates,  Class II-A Certificates,  Class III-A
Certificates.

        Class A Interest  Distribution  Priority:  With respect to each Class of  Class A  Certificates and any
Distribution  Date,  the amount  available  for  payment  of  Accrued  Certificate  Interest  thereon  for that
Distribution  Date plus Accrued  Certificate  Interest  thereon  remaining  unpaid from any prior  Distribution
Date, in the amounts and priority as follows:

o       first,  concurrently,  (i) to the  Class I-A  Certificates,  pro  rata,  from  the  Class I-A  Interest
               Remittance Amount on a pro rata basis, (ii) to the Class II-A  Certificates,  pro rata, from the
               Class II-A  Interest  Remittance  Amount  on a pro  rata  basis  and  (iii) to the  Class  III-A
               Certificates, from the Class III-A Interest Remittance Amount on a pro rata basis;

o       second, concurrently,  (i) to the Class II-A Certificates and Class III-A Certificates,  pro rata, from
               the remaining  Class I-A  Interest  Remittance  Amount,  (ii) to the Class I-A  Certificates and
               Class III-A  Certificates,  pro rata, from the remaining  Class II-A  Interest Remittance Amount
               and  (iii) to the  Class  I-A  Certificates  and Class  II-A  Certificates,  pro rata,  from the
               remaining  Class III-A  Interest  Remittance  Amount,  as needed  after  taking into account any
               distributions in respect of interest on the Class A Certificates made in first above;

o       third, concurrently,  (i) from the Principal Remittance Amount related to Loan Group I to the Class I-A
               Certificates,  pro rata, (ii) from the Principal  Remittance  Amount related to Loan Group II to
               the Class II-A Certificates,  pro rata and (iii) from the Principal Remittance Amount related to
               Loan  Group III to the  Class III-A  Certificates,  pro rata,  after  taking  into  account  any
               distributions  in respect  of  interest  on the  Class A  Certificates  made in first and second
               above; and

o       fourth, concurrently,  (i) to the Class II-A Certificates and Class III-A Certificates,  pro rata, from
               the  remaining  Principal  Remittance  Amount  related  to Loan  Group I,  (ii) to the Class I-A
               Certificates and Class III-A  Certificates,  pro rata, from the remaining  Principal  Remittance
               Amount  related  to Loan  Group II and  (iii) to the  Class  I-A  Certificates  and  Class  II-A
               Certificates,  pro rata, from the remaining  Principal  Remittance  Amount related to Loan Group
               III,  as needed  after  taking  into  account  any  distributions  in respect of interest on the
               Class A Certificates made in first, second and third above.

        Class A  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (i)  prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the  Principal  Distribution  Amount  for that  Distribution  Date or (ii) on or after the  Stepdown  Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of:

    (i) the Principal Distribution Amount for that Distribution Date; and

    (ii)       the  excess,  if  any,  of (A)  the  aggregate  Certificate  Principal  Balance  of the  Class A
    Certificates  immediately  prior to that  Distribution  Date over (B) the lesser of (x) the  product of (1)
    the applicable  Subordination  Percentage and (2) the aggregate  Stated  Principal  Balance of the Mortgage
    Loans after giving effect to  distributions  to be made on that  Distribution  Date and (y) the excess,  if
    any,  of  the  aggregate  Stated   Principal   Balance  of  the  Mortgage  Loans  after  giving  effect  to
    distributions to be made on that Distribution Date, over the Overcollateralization Floor.

        Class M  Certificates:  Collectively,  the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class
M-6 and Class M-7 Certificates.

        Class  M-1  Certificate:   Any  one  of  the  Class  M-1  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard Terms as Exhibit
B,  senior to the Class M-2,  Class M-3,  Class M-4,  Class  M-5,  Class M-6,  Class M-7,  Class SB and Class R
Certificates  with  respect to  distributions  and the  allocation  of Realized  Losses as set forth in Section
4.05, and evidencing (i) an interest  designated as a "regular  interest" in REMIC II for purposes of the REMIC
Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive  payments under the
Yield Maintenance Agreement.

        Class M-1 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 0.350% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.525% per annum.

        Class M-1  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution  Amount or (ii) on or after the Stepdown  Date if a Trigger  Event is not in effect for
that Distribution Date, the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the  aggregate  Certificate  Principal Balance of the
Class A  Certificates  (after taking into account the payment of the Class A Principal  Distribution Amount for
that Distribution Date) and (2) the  Certificate  Principal Balance of the Class M-1  Certificates  immediately
prior to that  Distribution  Date over (B) the lesser of (x) the  product of (1) the  applicable  Subordination
Percentage  and (2) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans after  giving  effect to
distributions  to be made on that  Distribution  Date and  (y) the  excess,  if any,  of the  aggregate  Stated
Principal  Balance of the Mortgage Loans after giving effect to distributions  to be made on that  Distribution
Date, over the Overcollateralization Floor.

        Class  M-2  Certificate:   Any  one  of  the  Class  M-2  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard Terms as Exhibit
B, senior to the Class M-3,  Class M-4,  Class M-5,  Class M-6,  Class M-7,  Class SB and Class R  Certificates
with  respect  to  distributions  and the  allocation  of  Realized  Losses as set forth in Section  4.05,  and
evidencing  (i) an  interest  designated  as a  "regular  interest"  in  REMIC  II for  purposes  of the  REMIC
Provisions,  (ii) the right to receive Basis Risk Shortfalls and (iii) the right to receive  payments under the
Yield Maintenance Agreement.

        Class M-2 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 0.380% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.570% per annum.

        Class M-2  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution  Amount and Class M-1  Principal  Distribution  Amount or (ii) on or after the Stepdown
Date if a Trigger Event is not in effect for that Distribution Date, the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal Distribution Amount and the Class M-1 Principal Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the  aggregate  Certificate  Principal Balance of the
Class A  Certificates  and  Class M-1  Certificates  (after  taking  into  account  the  payment of the Class A
Principal  Distribution Amount and the Class M-1 Principal  Distribution Amount for that Distribution Date) and
(2) the  Certificate  Principal  Balance of the Class M-2  Certificates  immediately prior to that Distribution
Date over  (B) the  lesser of (x) the  product of  (1) the  applicable  Subordination  Percentage  and  (2) the
aggregate  Stated  Principal  Balance of the Mortgage Loans after giving effect to  distributions to be made on
that  Distribution  Date and (y) the excess,  if any, of the aggregate Stated Principal Balance of the Mortgage
Loans   after   giving   effect  to   distributions   to  be  made  on  that   Distribution   Date,   over  the
Overcollateralization Floor.

        Class  M-3  Certificate:   Any  one  of  the  Class  M-3  Certificates  executed  by  the  Trustee  and
authenticated  by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit B, senior to
the  Class  M-4,  Class  M-5,  Class  M-6,  Class  M-7,  Class SB and  Class R  Certificates  with  respect  to
distributions  and the  allocation  of Realized  Losses as set forth in Section  4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC II for purposes of the REMIC Provisions,  (ii) the right
to  receive  Basis  Risk  Shortfalls  and (iii)  the  right to  receive  payments  under the Yield  Maintenance
Agreement.

        Class M-3 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 0.420% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.630% per annum.

        Class M-3  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution Amount,  Class M-1 Principal  Distribution Amount and Class M-2 Principal  Distribution
Amount or (ii) on or after the Stepdown  Date if a Trigger Event is not in effect for that  Distribution  Date,
the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal  Distribution  Amount,  Class M-1  Principal  Distribution Amount and Class M-2 Principal
Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the  aggregate  Certificate  Principal Balance of the
Class A,  Class M-1 and Class M-2  Certificates (after taking into account the payment of the Class A Principal
Distribution  Amount, the Class M-1  Principal  Distribution  Amount and the Class M-2  Principal  Distribution
Amount for that Distribution  Date) and (2) the  Certificate  Principal  Balance of the Class M-3  Certificates
immediately  prior to that  Distribution  Date over  (B) the  lesser of (x) the  product of (1) the  applicable
Subordination  Percentage and (2) the  aggregate  Stated  Principal  Balance of the Mortgage Loans after giving
effect to  distributions  to be made on that  Distribution  Date and (y) the  excess,  if any, of the aggregate
Stated  Principal  Balance of the  Mortgage  Loans  after  giving  effect to  distributions  to be made on that
Distribution Date, over the Overcollateralization Floor.

        Class  M-4  Certificate:   Any  one  of  the  Class  M-4  Certificates  executed  by  the  Trustee  and
authenticated  by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit B, senior to
the Class M-5, Class M-6, Class M-7, Class SB and Class R Certificates  with respect to  distributions  and the
allocation of Realized  Losses as set forth in Section 4.05,  and  evidencing  (i) an interest  designated as a
"regular  interest"  in REMIC II for  purposes of the REMIC  Provisions,  (ii) the right to receive  Basis Risk
Shortfalls and (iii) the right to receive payments under the Yield Maintenance Agreement.

        Class M-4 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 0.520% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.780% per annum.

        Class M-4  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution  Amount,  Class M-1 Principal  Distribution  Amount,  Class M-2 Principal  Distribution
Amount and  Class M-3  Principal  Distribution  Amount or (ii) on or after the Stepdown Date if a Trigger Event
is not in effect for that Distribution Date, the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal  Distribution  Amount,  Class M-1  Principal  Distribution  Amount,  Class M-2  Principal
Distribution Amount and Class M-3 Principal Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the  aggregate  Certificate  Principal Balance of the
Class A,  Class M-1,  Class M-2  and  Class M-3  Certificates  (after  taking  into  account the payment of the
Class A Principal  Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal
Distribution  Amount and the Class M-3  Principal  Distribution  Amount for that Distribution Date) and (2) the
Certificate  Principal Balance of the Class M-4  Certificates  immediately prior to that Distribution Date over
(B) the lesser of (x) the product of (1) the applicable  Subordination  Percentage and (2) the aggregate Stated
Principal  Balance of the Mortgage Loans after giving effect to distributions  to be made on that  Distribution
Date and (y) the excess,  if any, of the aggregate Stated Principal  Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, over the Overcollateralization Floor.

        Class  M-5  Certificate:   Any  one  of  the  Class  M-5  Certificates  executed  by  the  Trustee  and
authenticated  by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit B, senior to
the Class M-6, Class M-7, Class SB and Class R Certificates  with respect to  distributions  and the allocation
of Realized  Losses as set forth in Section  4.05,  and  evidencing  (i) an interest  designated  as a "regular
interest" in REMIC II for purposes of the REMIC  Provisions,  (ii) the right to receive  Basis Risk  Shortfalls
and (iii) the right to receive payments under the Yield Maintenance Agreement.

        Class M-5 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 0.600% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 0.900% per annum.

        Class M-5  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution  Amount,  Class M-1 Principal  Distribution  Amount,  Class M-2 Principal  Distribution
Amount,  Class M-3  Principal  Distribution  Amount and Class M-4  Principal  Distribution Amount or (ii) on or
after the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal  Distribution  Amount,  Class M-1 Principal  Distribution Amount, the Class M-2 Principal
Distribution Amount, Class M-3 Principal Distribution Amount and Class M-4 Principal Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the  aggregate  Certificate  Principal Balance of the
Class A, Class M-1,  Class M-2,  Class M-3 and Class M-4 Certificates (after taking into account the payment of
the Class A  Principal  Distribution  Amount,  the  Class M-1  Principal  Distribution  Amount,  the  Class M-2
Principal  Distribution  Amount,  the  Class M-3  Principal  Distribution  Amount and the  Class M-4  Principal
Distribution  Amount for that  Distribution  Date) and (2) the  Certificate  Principal Balance of the Class M-5
Certificates  immediately  prior to that  Distribution  Date over (B) the lesser of (x) the  product of (1) the
applicable  Subordination  Percentage  and (2) the  aggregate  Stated  Principal  Balance of the Mortgage Loans
after giving effect to distributions to be made on that  Distribution  Date and (y) the excess,  if any, of the
aggregate  Stated  Principal  Balance of the Mortgage Loans after giving effect to  distributions to be made on
that Distribution Date, over the Overcollateralization Floor.

        Class  M-6  Certificate:   Any  one  of  the  Class  M-6  Certificates  executed  by  the  Trustee  and
authenticated  by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit B, senior to
the Class M-7, Class SB and Class R Certificates  with respect to distributions  and the allocation of Realized
Losses as set forth in Section 4.05,  and  evidencing  (i) an interest  designated  as a "regular  interest" in
REMIC II for purposes of the REMIC  Provisions,  (ii) the right to receive Basis Risk  Shortfalls and (iii) the
right to receive payments under the Yield Maintenance Agreement.

        Class M-6 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 1.250% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 1.875% per annum.

        Class M-6  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution  Amount,  Class M-1 Principal  Distribution  Amount,  Class M-2 Principal  Distribution
Amount,  Class M-3  Principal  Distribution  Amount,  Class M-4  Principal  Distribution  Amount and  Class M-5
Principal  Distribution  Amount or (ii) on or after the Stepdown  Date if a Trigger  Event is not in effect for
that Distribution Date, the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal  Distribution  Amount,  Class M-1 Principal  Distribution Amount, the Class M-2 Principal
Distribution  Amount,  Class M-3 Principal  Distribution  Amount,  Class M-4 Principal  Distribution Amount and
Class M-5 Principal Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the  aggregate  Certificate  Principal Balance of the
Class A, Class M-1,  Class M-2,  Class M-3, Class M-4 and Class M-5 Certificates (after taking into account the
payment of the Class A  Principal  Distribution  Amount,  the  Class M-1  Principal  Distribution  Amount,  the
Class M-2 Principal  Distribution Amount, the Class M-3 Principal  Distribution Amount, the Class M-4 Principal
Distribution  Amount and the Class M-5  Principal  Distribution  Amount for that Distribution Date) and (2) the
Certificate  Principal Balance of the Class M-6  Certificates  immediately prior to that Distribution Date over
(B) the lesser of (x) the product of (1) the applicable  Subordination  Percentage and (2) the aggregate Stated
Principal  Balance of the Mortgage Loans after giving effect to distributions  to be made on that  Distribution
Date and (y) the excess,  if any, of the aggregate Stated Principal  Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, over the Overcollateralization Floor.

        Class  M-7  Certificate:   Any  one  of  the  Class  M-7  Certificates  executed  by  the  Trustee  and
authenticated  by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit B, senior to
the Class SB and Class R Certificates  with respect to  distributions  and the allocation of Realized Losses as
set forth in Section 4.05, and evidencing  (i) an interest  designated as a "regular  interest" in REMIC II for
purposes  of the REMIC  Provisions,  (ii) the right to  receive  Basis Risk  Shortfalls  and (iii) the right to
receive payments under the Yield Maintenance Agreement.

        Class M-7 Margin:  With respect to any Distribution  Date prior to the second  Distribution  Date after
the first possible  Optional  Termination  Date, 2.150% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date, 3.225% per annum.

        Class M-7  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date (i) prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect for that  Distribution  Date,
the remaining  Principal  Distribution  Amount for that  Distribution  Date after  distribution  of the Class A
Principal  Distribution  Amount,  Class M-1 Principal  Distribution  Amount,  Class M-2 Principal  Distribution
Amount,  Class M-3 Principal Distribution Amount,  Class M-4 Principal Distribution Amount, Class M-5 Principal
Distribution  Amount and  Class M-6  Principal  Distribution  Amount or (ii) on or after the Stepdown Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of:

        (i)....the remaining  Principal  Distribution  Amount for that Distribution Date after  distribution of
the Class A Principal  Distribution  Amount,  Class M-1  Principal  Distribution  Amount,  Class M-2  Principal
Distribution  Amount,  Class M-3  Principal  Distribution  Amount,  Class M-4  Principal  Distribution  Amount,
Class M-5 Principal Distribution Amount and Class M-6 Principal Distribution Amount; and

        (ii)...the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal  Balance of the
Class A, Class M-1,  Class M-2,  Class M-3,  Class M-4, Class M 5 and Class M-6 Certificates (after taking into
account the payment of the Class A Principal  Distribution  Amount,  Class M-1 Principal  Distribution  Amount,
Class M-2  Principal  Distribution  Amount,   Class M-3  Principal  Distribution  Amount,  Class M-4  Principal
Distribution Amount,  Class M-5 Principal  Distribution Amount and Class M-6 Principal  Distribution Amount for
that Distribution  Date) and (2) the Certificate  Principal Balance of the Class M-7  Certificates  immediately
prior to that  Distribution  Date over (B) the lesser of (x) the  product of (1) the  applicable  Subordination
Percentage  and (2) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans after  giving  effect to
distributions  to be made on that  Distribution  Date  and (y) the  excess,  if any,  of the  aggregate  Stated
Principal  Balance of the Mortgage Loans after giving effect to distributions  to be made on that  Distribution
Date, over the Overcollateralization Floor.

        Class P Certificate:  Any one of the Class P Certificates  executed by the Trustee and authenticated by
the Certificate Registrar substantially in the form annexed to the Standard Terms as Exhibit C-I.

        Class R Certificate:  Any one of the Class R-I, Class R-II or Class R-X Certificates.

        Class  R-I  Certificate:   Any  one  of  the  Class  R-I  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard Terms as Exhibit
D and  evidencing  an  interest  designated  as a  "residual  interest"  in REMIC I for  purposes  of the REMIC
Provisions.

        Class  R-II  Certificate:  Any  one of  the  Class  R-II  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard Terms as Exhibit
D and  evidencing  an  interest  designated  as a  "residual  interest"  in REMIC II for  purposes of the REMIC
Provisions.

        Class  R-X  Certificate:   Any  one  of  the  Class  R-X  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard Terms as Exhibit
D and  evidencing  an interest  designated  as a  "residual  interest"  in REMIC III for  purposes of the REMIC
Provisions.
        Class SB Certificate:  Any one of the Class SB Certificates  executed by the Trustee and  authenticated
by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit R, subordinate to the Class
A, Class X and Class M Certificates  with respect to distributions and the allocation of Realized Losses as set
forth in Section 4.05,  and  evidencing  ownership of the REMIC III Regular  Interest  designated as the single
"regular  interest" in REMIC III for purposes of the REMIC Provisions,  together with certain  obligations with
respect to payments of Basis Risk Shortfalls.

        Class X Certificates:  Collectively, the Class XC Certificates and Class XN Certificates.

        Class XC Certificate:  Any one of the Class XC Certificates  executed by the Trustee and  authenticated
by the Certificate  Registrar  substantially in the form annexed hereto as Exhibit A-1,  senior to the Class M,
Class SB and Class R  Certificates  with respect to distributions  and the allocation of Realized Losses as set
forth in  Section 4.05,  and  evidencing  (i) an interest  designated  as a "regular  interest" in REMIC II for
purposes of the REMIC Provisions,  (ii) the right to receive Interest  Carryforward Amounts and (iii) the right
to receive payments under the Yield Maintenance Agreement.

        Class XN Certificate:  Any one of the Class XN Certificates  executed by the Trustee and  authenticated
by the Certificate  Registrar  substantially in the form annexed hereto as Exhibit A-1,  senior to the Class M,
Class SB and Class R  Certificates  with respect to distributions  and the allocation of Realized Losses as set
forth in  Section 4.05,  and  evidencing  (i) an interest  designated  as a "regular  interest" in REMIC II for
purposes of the REMIC Provisions,  (ii) the right to receive Interest  Carryforward Amounts and (iii) the right
to receive payments under the Yield Maintenance Agreement.

        Closing Date:  May 30, 2006.

        Corporate  Trust  Office:  The  principal  office of the  Trustee at which at any  particular  time its
corporate  trust business with respect to this  Agreement  shall be  administered,  which office at the date of
the execution of this instrument is located at 1761 East St. Andrew Place,  Santa Ana,  California  92705-4934,
Attention: Residential Funding Corporation, RALI 2006-QO5.

        Cut-off Date Principal Balance:  $1,076,971,460.54.

        Cut-off Date:  May 1, 2006.

        Deferred  Interest:  The amount of interest  which is deferred and added to the principal  balance of a
Mortgage Loan due to negative  amortization.  For purposes of REMIC I, Deferred  Interest shall be allocated to
REMIC I Regular  Interest  LT1 in  reduction  of the portion of the  Uncertificated  Accrued  Interest  thereon
distributable  on the  related  Distribution  Date and shall  result in an increase  in the  principal  balance
thereof to the extent of such reduction.

        Determination Date:  With respect to any Distribution Date, the second Business Day prior to each
Distribution Date.

        Discount Net Mortgage Rate:  Not applicable.

        Due Period:  With respect to each  Distribution  Date,  the calendar  month in which such  Distribution
Date occurs.

        Excess Bankruptcy Loss:  Not applicable.

        Excess Cash Flow: With respect to any  Distribution  Date, an amount equal to the sum of (A) the excess
of (i) the  Available  Distribution  Amount for that  Distribution  Date over (ii) the sum of (a) the  Interest
Distribution  Amount for that Distribution Date and (b) the lesser of (1) the aggregate  Certificate  Principal
Balance of Class A  Certificates  and Class M  Certificates  immediately  prior to such  Distribution  Date and
(2) the Principal  Remittance Amount for that Distribution Date to the extent not applied to make distributions
of the Interest  Distribution  Amount on such  Distribution  Date and (B) the  Overcollateralization  Reduction
Amount, if any, for that Distribution Date.

        Excess Fraud Loss:  Not applicable.

        Excess  Overcollateralization  Amount:  With respect to any Distribution  Date, the excess,  if any, of
(a) the  Overcollateralization  Amount on such  Distribution  Date over (b) the Required  Overcollateralization
Amount.

        Excess Special Hazard Loss:  Not applicable.

        Excess Subordinate Principal Amount:  Not applicable.

        Expense Fee Rate:  With respect to any Mortgage  Loan as of any date of  determination,  the sum of the
Servicing Fee Rate and the rate per annum at which the Subservicing Fee accrues.

        Final  Maturity  Date:  June 25, 2046, the  Distribution  Date in the month  following the month of the
latest scheduled maturity date of any Mortgage Loan.

        Gross  Margin:  With  respect to each  Mortgage  Loan,  the fixed  percentage  set forth in the related
Mortgage  Note and  indicated  on the  Mortgage  Loan  Schedule  attached  hereto as the "NOTE  MARGIN,"  which
percentage  is added to the  related  Index on each  Adjustment  Date to  determine  (subject  to  rounding  in
accordance  with the related  Mortgage  Note,  the  Periodic  Cap,  the Maximum  Mortgage  Rate and the Minimum
Mortgage Rate) the interest rate to be borne by such Mortgage Loan until the next Adjustment Date.

        Group I Available Funds Rate or Group II Available Funds Rate:  With respect to any  Distribution  Date
and Loan Group I or Loan Group II, as  applicable,  a per annum rate equal to the product of (a) the  Available
Distribution  Amount  of the  related  Loan  Group and (b) a  fraction,  the  numerator  of which is 12 and the
denominator  of which is the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans in the related Loan
Group as of the Due Date  occurring in the month  preceding the month of such  Distribution  Date (after giving
effect to  principal  prepayments  in the  Prepayment  Period  related to that prior Due Date),  adjusted to an
actual/360 rate.

        Group I Certificates:  The Class I-A-1, Class I-A-2 and Class I-A-3 Certificates.

        Group I Cut-off Date Principal Balance:  $392,225,563.92.

        Group I Loans: The Mortgage Loans designated on the Mortgage Loan Schedule as Group I Loans.

        Group I Net WAC Rate:  With  respect to the Class XC  Certificates  and any  Distribution  Date,  a per
annum  rate  equal to the  weighted  average  of the Net  Mortgage  Rates on the  Group I Loans  using  the Net
Mortgage Rates in effect on such Mortgage Loans during the related Due Period.

        Group I  Principal  Distribution  Amount:  For any  Distribution  Date,  the product of (x) the Class A
Principal  Distribution  Amount for such  Distribution  Date and (y) a fraction,  the numerator of which is the
portion of the Principal  Allocation  Amount  related to the Group I Loans for such  Distribution  Date and the
denominator of which is the Principal  Allocation  Amount for all of the Mortgage  Loans for such  Distribution
Date.

        Group II Certificates:  The Class II-A-1, Class II-A-2 and Class II-A-3 Certificates.

        Group II Cut-off Date Principal Balance:  $432,158,533.61.

        Group II Loans: The Mortgage Loans designated on the Mortgage Loan Schedule as Group II Loans.

        Group II Net WAC Rate:  With  respect to the Class XN  Certificates  and any  Distribution  Date, a per
annum  rate  equal to the  weighted  average  of the Net  Mortgage  Rates on the  Group II Loans  using the Net
Mortgage Rates in effect on such Mortgage Loans during the related Due Period.

        Group II Principal  Distribution  Amount:  For any  Distribution  Date,  the product of (x) the Class A
Principal  Distribution  Amount for such  Distribution  Date and (y) a fraction,  the numerator of which is the
portion of the Principal  Allocation  Amount related to the Group II Loans for such  Distribution  Date and the
denominator of which is the Principal  Allocation  Amount for all of the Mortgage  Loans for such  Distribution
Date.

        Group III  Certificates:  The Class  III-A-1,  Class  III-A-2,  Class  III-A-3  Class III-A-4 and Class
III-A-5 Certificates.

        Group III Cut-off Date Principal Balance:  $252,587,363.01.

        Group III Loans: The Mortgage Loans designated on the Mortgage Loan Schedule as Group III Loans.

        Group III Principal  Distribution  Amount:  For any  Distribution  Date, the product of (x) the Class A
Principal  Distribution  Amount for such  Distribution  Date and (y) a fraction,  the numerator of which is the
portion of the Principal  Allocation  Amount related to the Group III Loans for such  Distribution Date and the
denominator of which is the Principal  Allocation  Amount for all of the Mortgage  Loans for such  Distribution
Date.

        Index:  With respect to any Mortgage Loan and as to any Adjustment Date therefor,  the related index as
stated in the related Mortgage Note.

        Initial Subordinate Class Percentage:  Not applicable.

        Insolvency  Proceeding:   The  commencement,   after  the  date  this  Agreement,  of  any  bankruptcy,
insolvency,   readjustment  of  debt,  reorganization,   marshalling  of  assets  and  liabilities  or  similar
proceedings  by or against any Person,  the  commencement,  after the date  hereof,  of any  proceedings  by or
against any Person for the winding up or  liquidation  of its affairs,  or the consent,  after the date hereof,
to  the  appointment  of a  trustee,  conservator,  receiver  or  liquidator  in  any  bankruptcy,  insolvency,
readjustment  of debt,  reorganization,  marshalling  of assets and  liabilities  or similar  proceedings of or
relating to any Person.

        Interest Accrual Period:  (i) With respect to the Class X Certificates  and any Distribution  Date, the
calendar month  preceding the month in which such  Distribution  Date occurs and (ii) with respect to the Class
A,  Class  M and  Class  SB  Certificates  and  any  Distribution  Date,  the  period  beginning  on the  prior
Distribution  Date (or, in the case of the first  Distribution  Date,  the Closing  Date) and ending on the day
immediately preceding the Distribution Date.

        Interest  Carryforward  Amount:  With  respect  to any  Class  of  Class  A  Certificates  or  Class  M
Certificates  and any  Distribution  Date,  the sum of (a) the  excess,  if  any,  of (i)  Accrued  Certificate
Interest  for such  Class  assuming  the Net Rate Cap for such  Distribution  Date was equal to the Net WAC Cap
Rate over (ii)  Accrued  Certificate  Interest for such Class  assuming the Net Rate Cap for such  Distribution
Date was equal to the  Available  Funds Rate and (b) interest on the amount  calculated  pursuant to clause (a)
at the related Pass-Through Rate for such Distribution Date.

        With respect to the Class  XC Certificates  and any  Distribution  Date, an amount equal to the excess,
if any, of (i) Accrued  Certificate  Interest for that  Class calculated at a rate equal to the Group I Net WAC
Rate less the sum of MTA and 1.50%,  over  (ii) Accrued  Certificate  Interest for that  Class calculated  at a
rate equal to the Group I Available Funds Rate for such  Distribution  Date less the sum of MTA and 1.50%; plus
any unpaid related Interest  Carryforward  Amounts from prior Distribution  Dates, plus interest thereon to the
extent not previously  paid from payments under the Yield  Maintenance  Agreement or from Excess Cash Flow at a
rate equal to the Group I Net WAC Rate less the sum of MTA and 1.50%, as adjusted from time to time.

        With respect to the Class  XN Certificates  and any  Distribution  Date, an amount equal to the excess,
if any, of (i) Accrued  Certificate Interest for that  Class calculated at a rate equal to the Group II Net WAC
Rate less the sum of MTA and 1.00%,  over  (ii) Accrued  Certificate  Interest for that  Class calculated  at a
rate  equal to the Group II  Available  Funds  Rate for such  Distribution  Date less the sum of MTA and 1.00%;
plus any unpaid related Interest  Carryforward  Amounts from prior Distribution Dates, plus interest thereon to
the extent not  previously  paid from payments under the Yield  Maintenance  Agreement or from Excess Cash Flow
at a rate equal to the Group II Net WAC Rate less the sum of MTA and 1.00%, as adjusted from time to time.

        Interest  Distribution  Amount:  For any  Distribution  Date,  the  aggregate  of the  amounts  payable
pursuant to Section 4.02(c)(i).

        Interest Only Certificates:  The Class X Certificates..

        LIBOR:  With respect to any  Distribution  Date, the arithmetic  mean of the London  interbank  offered
rate quotations for one-month U.S. Dollar  deposits,  expressed on a per annum basis,  determined in accordance
with Section 1.02.

        LIBOR  Business  Day:  Any day other  than (i) a  Saturday  or  Sunday  or (ii) a day on which  banking
institutions in London, England are required or authorized to by law to be closed.

        LIBOR Certificates:  The Class A Certificates and Class M Certificates.

        LIBOR Rate  Adjustment  Date:  With respect to each  Distribution  Date,  the second LIBOR Business Day
immediately preceding the commencement of the related Interest Accrual Period.

        Liquidation Proceeds:  As defined in the Standard Terms but excluding Subsequent Recoveries.

        Loan Group:  Any of Loan Group I, Loan Group II or Loan Group III.

        Loan Group I:  The group of Mortgage Loans comprised of the Group I Loans.

        Loan Group II:  The group of Mortgage Loans comprised of the Group II Loans.

        Loan Group III:  The group of Mortgage Loans comprised of the Group III Loans.

        Margin:  The Class I-A-1 Margin,  Class I-A-2 Margin,  Class I-A-3 Margin,  Class II-A-1 Margin,  Class
II-A-2 Margin,  Class II-A-3 Margin,  Class III-A-1 Margin,  Class III-A-2 Margin,  Class III-A-3 Margin, Class
III-A-4 Margin,  Class III-A-5 Margin,  Class M-1 Margin, Class M-2 Margin, Class M-3 Margin, Class M-4 Margin,
Class M-5 Margin, Class M-6 Margin or Class M-7 Margin, as applicable.

        Maturity Date: May 25, 2046, the Distribution  Date in the month of the latest scheduled  maturity date
of any Mortgage Loan.

        Maximum  Mortgage  Rate:  As to any  Mortgage  Loan,  the per annum rate  indicated  in  Mortgage  Loan
Schedule hereto  attached  hereto as the "NOTE  CEILING,"  which rate is the maximum  interest rate that may be
applicable to such Mortgage Loan at any time during the life of such Mortgage Loan.

        Maximum  Net  Mortgage  Rate:  As to any  Mortgage  Loan and any  date of  determination,  the  Maximum
Mortgage Rate minus the Expense Fee Rate.

        Mortgage  Loan  Schedule:  The list or lists of the  Mortgage  Loans  attached  hereto as Exhibit  One,
segregated  for the Group I Loans,  Group II Loans and Group III Loans,  (and as  amended  from time to time to
reflect  the  addition  of  Qualified  Substitute  Mortgage  Loans),  which  list or lists  shall set forth the
following information as to each Mortgage Loan:

        (i)....the Mortgage Loan identifying number ("RFC LOAN #");

        (ii)...the maturity of the Mortgage Note ("MATURITY DATE");

        (iii)..the Mortgage Rate as of origination ("ORIG RATE");

        (iv)...the Mortgage Rate as of the Cut-off Date ("CURR RATE");

        (v)....the Net Mortgage Rate as of the Cut-off Date ("CURR NET");

        (vi)...the  scheduled  monthly  payment of  principal,  if any,  and  interest as of the  Cut-off  Date
("ORIGINAL P & I" or "CURRENT P & I");

        (vii)..the Cut-off Date Principal Balance ("PRINCIPAL BAL");

        (viii).the Maximum Mortgage Rate ("NOTE CEILING");

        (ix)...the maximum Net Mortgage Rate ("NET CEILING");

        (x)....the Note Margin ("NOTE MARGIN");

        (xi)...the Note Margin ("NOTE MARGIN");

        (xii)..the Periodic Cap ("PERIODIC DECR" or "PERIODIC INCR");

        (xiii).the rounding of the semi-annual or annual adjustment to the Mortgage Rate ("NOTE METHOD");

        (xiv)..the Loan-to-Value Ratio at origination ("LTV");

        (xv)...the rate at which the  Subservicing  Fee accrues  ("SUBSERV FEE") and at which the Servicing Fee
accrues ("MSTR SERV FEE");

        (xvi)..a code "T," "BT" or "CT" under the column "LN  FEATURE,"  indicating  that the Mortgage  Loan is
secured by a second or vacation residence; and

        (xvii).a code "N" under the column  "OCCP  CODE,"  indicating  that the  Mortgage  Loan is secured by a
non-owner occupied residence.

        Such  schedule  may consist of multiple  reports  that  collectively  set forth all of the  information
required.

        Mortgage  Rate:  With respect to any Mortgage  Loan,  the interest  rate borne by the related  Mortgage
Note,  or any  modification  thereto  other than a Servicing  Modification.  The Mortgage Rate on each Mortgage
Loan will adjust on each  Adjustment  Date to equal the sum  (rounded to the nearest  multiple of one eighth of
one percent  (0.125%) or up to the nearest  one-eighth  of one  percent,  which are  indicated  by a "U" on the
Mortgage  Loan  Schedule,  except in the case of the Mortgage  Loans  indicated by an "X" on the Mortgage  Loan
Schedule under the heading "NOTE METHOD"),  of the related Index plus the Note Margin,  in each case subject to
the applicable Periodic Cap, Maximum Mortgage Rate and Minimum Mortgage Rate.

        MTA: With respect to any  Distribution  Date, the  twelve-month  moving average monthly yield on United
States Treasury securities, expressed on a per annum basis, determined in accordance with Section 1.03.

        MTA  Determination  Date: For each Interest  Accrual Period,  fifteen days prior to the commencement of
that Interest Accrual Period.

        Net  Mortgage  Rate:  With respect to any Mortgage  Loan as of any date of  determination,  a per annum
rate equal to the Mortgage Rate for such Mortgage Loan as of such date minus the related Expense Fee Rate.

        Net Rate  Cap:  With  respect  to any Class of Class A  Certificate  and  Class M  Certificate  and any
Distribution Date, the lesser of (i) the Net WAC Cap Rate and (ii) the Available Funds Rate.

        Net WAC Cap Rate: With respect to any Distribution  Date, a per annum rate (which will not be less than
zero)  equal to (i) the  weighted  average  of the Net  Mortgage  Rates of the  Mortgage  Loans  using  the Net
Mortgage  Rates in effect on the  Mortgage  Loans  during the related Due Period  minus (ii) the product of (a)
the  aggregate  amount  of  Accrued  Certificate  Interest  payable  to  the  Class  X  Certificates  for  such
Distribution  Date  and (b) a  fraction,  the  numerator  of which  is 12 and the  denominator  of which is the
aggregate  Stated  Principal  Balance of all of the  Mortgage  Loans as of the Due Date  occurring in the month
preceding the month of such Distribution  Date (after giving effect to principal  prepayments in the Prepayment
Period related to that prior Due Date), adjusted to an actual/360 rate.

        Note  Margin:  With  respect to each  Mortgage  Loan,  the fixed  percentage  set forth in the  related
Mortgage  Note and  indicated  in Exhibit One hereto as the "NOTE  MARGIN,"  which  percentage  is added to the
Index on each Adjustment Date to determine  (subject to rounding in accordance with the related  Mortgage Note,
the Periodic  Cap, the Maximum  Mortgage Rate and the Minimum  Mortgage  Rate) the interest rate to be borne by
such Mortgage Loan until the next Adjustment Date.

        Notional  Amount:  As of any Distribution  Date, with respect to the Class XC  Certificates,  an amount
equal to the  aggregate  Certificate  Principal  Balance  of the Class  I-A-1,  Class  I-A-2  and  Class  I-A-3
Certificates  immediately  prior to such  date.  As of any  Distribution  Date,  with  respect  to the Class XN
Certificates,  an amount  equal to the  aggregate  Certificate  Principal  Balance of the Class  II-A-1,  Class
II-A-2  and Class  II-A-3  Certificates  immediately  prior to such date.  As of any  Distribution  Date,  with
respect to the Class SB  Certificates,  an amount equal to the aggregate  Uncertificated  Principal  Balance of
the REMIC I Regular Interests immediately prior to such date.

        Offered Certificates:  The Class A, Class X and Class M Certificates.

        Optional  Termination  Date: Any  Distribution  Date on or after which the aggregate  Stated  Principal
Balance (after giving effect to  distributions to be made on such  Distribution  Date) of the Mortgage Loans is
less than 10.00% of the Cut-off Date Principal Balance.

        Overcollateralization  Amount:  With respect to any Distribution  Date, the excess,  if any, of (a) the
aggregate  Stated  Principal  Balance of the Mortgage Loans before giving effect to  distributions of principal
to be made on such  Distribution  Date over  (b) the  aggregate  Certificate  Principal  Balance of the Class A
Certificates and Class M Certificates immediately prior to such date.

        Overcollateralization  Floor:  An amount equal to the product of 0.50% and the Cut-off  Date  Principal
Balance.

        Overcollateralization   Increase  Amount:  With  respect  to  any  Distribution  Date,  the  lesser  of
(a) Excess  Cash Flow for that  Distribution  Date (to the extent not used to cover the  amounts  described  in
clauses  (b)(iv)(2),  (v) and (vi) of the definition of Principal  Distribution  Amount as of such Distribution
Date) and (b) the  excess of (1) the  Required  Overcollateralization  Amount for such  Distribution  Date over
(2) the Overcollateralization Amount for such Distribution Date.

        Overcollateralization  Reduction  Amount:  With  respect to any  Distribution  Date on which the Excess
Overcollateralization  Amount  is,  after  taking  into  account  all  other  distributions  to be made on such
Distribution Date, greater than zero, the  Overcollateralization  Reduction Amount shall be equal to the lesser
of (i) the Excess  Overcollateralization  Amount for that Distribution Date and (ii) the  Principal  Remittance
Amount on such Distribution Date.

        Pass-Through Rate:

o       With respect to the Class A Certificates  and Class M  Certificates  and any  Distribution  Date, a per
               annum  rate  equal to the  lesser  of (i)  One-Month  LIBOR  plus the  related  Margin  for such
               Distribution Date and (ii) the Net Rate Cap for such Distribution Date.

o       With  respect to the Class XC  Certificates  and any  Distribution  Date, a per annum rate equal to the
               lesser of (i) the  excess,  if any, of (w) the Group I Net WAC Rate over (x) the sum of MTA plus
               1.50%,  and (ii) the excess,  if any,  of (y) the Group I Available  Funds Cap Rate over (z) the
               sum of MTA plus 1.50%.  For federal  income tax  purposes,  the REMIC II Regular  Interest,  the
               ownership of which is  represented  by the Class XC  Certificates,  will bear  interest at a per
               annum rate equal to the excess,  if any, of (x) the REMIC Net WAC Cap Rate for such Distribution
               Date over (y) two (2) times the  weighted  average of the  Uncertificated  REMIC I  Pass-Through
               Rates for REMIC I Regular Interests LT6 and LT7 for such Distribution Date.

o       With  respect to the Class XN  Certificates  and any  Distribution  Date, a per annum rate equal to the
               lesser of (i) the excess,  if any, of (w) the Group II Net WAC Rate over (x) the sum of MTA plus
               1.00%,  and (ii) the excess,  if any, of (y) the Group II Available  Funds Cap Rate over (z) the
               sum of MTA plus 1.00%.  For federal  income tax  purposes,  the REMIC II Regular  Interest,  the
               ownership of which is  represented  by the Class XN  Certificates,  will bear  interest at a per
               annum  rate  equal to the  excess,  if any,  of (x) two (2) times the REMIC Net WAC Cap Rate for
               such Distribution Date over (y) the weighted average of the Uncertificated  REMIC I Pass-Through
               Rates for REMIC I Regular Interests LT10 and LT11 for such Distribution Date.

o       With  respect to the Class SB  Certificates  and any  Distribution  Date or REMIC II  Regular  Interest
               SB-IO, a per annum rate equal to the excess,  if any, of (x) the REMIC Net WAC Cap Rate for such
               Distribution  Date over (y) two (2) times the  weighted  average of the  Uncertificated  REMIC I
               Pass-Through Rates for REMIC I Regular Interests LT2 and LT3 for such Distribution Date.

o       The Class P Certificates are not entitled to interest on any amounts due.

        Prepayment  Assumption:  The prepayment  assumption to be used for  determining the accrual of original
issue  discount and premium and market  discount on the  Certificates  for federal  income tax purposes,  which
assumes a  constant  prepayment  rate of 25.00%  per annum of the then  outstanding  principal  balance  of the
Mortgage Loans.

        Prepayment  Charge:  With respect to any Mortgage  Loan, the charges or premiums,  if any,  received in
connection with a full or partial prepayment of such Mortgage Loan in accordance with the terms thereof.

        Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which
such Prepayment Charge the Class P Certificates are entitled, as indicated on the Mortgage Loan Schedule.

        Principal  Allocation  Amount:  With respect to any  Distribution  Date,  the sum of (a) the  Principal
Remittance  Amount for that  Distribution  Date, (b) any Realized Losses covered by amounts  included in clause
(iv) of the definition of Principal  Distribution  Amount and (c) the aggregate amount of the principal portion
of Realized  Losses on the Mortgage  Loans in the calendar  month  preceding  that  Distribution  Date,  to the
extent covered by Excess Cash Flow included in clause (v) of the definition of Principal  Distribution  Amount;
provided,  however,  that on any Distribution Date on which there is (i) insufficient  Subsequent Recoveries to
cover all unpaid  Realized  Losses on the Mortgage  Loans  described in clause (b) above,  in  determining  the
Group I  Principal  Distribution  Amount,  Group II  Principal  Distribution  Amount  and Group  III  Principal
Distribution  Amount,  Subsequent  Recoveries  will be allocated  to the Class I-A,  Class II-A and Class III-A
Certificates,  pro rata,  based on the  principal  portion of unpaid  Realized  Losses from prior  Distribution
Dates on the Group I Loans,  Group II Loans and Group III Loans,  respectively,  and (ii)  insufficient  Excess
Cash Flow to cover all Realized  Losses on the Mortgage  Loans  described in clause (c) above,  in  determining
the Group I Principal  Distribution  Amount,  Group II Principal  Distribution  Amount and Group III  Principal
Distribution  Amount,  the Excess  Cash Flow  remaining  after the  allocation  described  in clause (b) or (i)
above, as applicable,  will be allocated to the Class I-A, Class II-A and Class III-A  Certificates,  pro rata,
based on the  principal  portion  of  Realized  Losses  incurred  during  the  calendar  month  preceding  that
Distribution Date on the Group I Loans, Group II Loans and Group III Loans, respectively.

        Principal  Distribution  Amount: With respect to any Distribution Date, the lesser of (a) the excess of
(x) Available Distribution Amount over (y) the Interest Distribution Amount and (b) the sum of:

        (i)....except to the extent applied to offset Deferred  Interest the principal  portion of each Monthly
Payment received or Advanced with respect to the related Due Period on each Outstanding Mortgage Loan;

        (ii)...except to the extent applied to offset  Deferred  Interest the Stated  Principal  Balance of any
Mortgage  Loan  repurchased  during the related  Prepayment  Period (or deemed to have been so  repurchased  in
accordance with Section  3.07(b))  pursuant to Section 2.02, 2.03, 2.04 or 4.07 and the amount of any shortfall
deposited in the Custodial  Account in connection with the  substitution of a Deleted Mortgage Loan pursuant to
Section 2.03 or 2.04 during the related Prepayment Period;

        (iii)..except to the extent  applied to offset  Deferred  Interest the  principal  portion of all other
unscheduled  collections,  other than Subsequent Recoveries,  on the Mortgage Loans received (or deemed to have
been so received)  during the prior  calendar month or, in the case of Principal  Prepayments  in Full,  during
the related Prepayment Period, including,  without limitation,  Curtailments,  Insurance Proceeds,  Liquidation
Proceeds,  REO Proceeds and Principal  Prepayments,  to the extent applied by the Master Servicer as recoveries
of principal pursuant to Section 3.14;

        (iv)...the  lesser of  (1) Subsequent  Recoveries  for such  Distribution  Date and  (2) the  principal
portion of any Realized  Losses  allocated to any Class of Class A, Class X or Class M Certificates  on a prior
Distribution Date and remaining unpaid;

        (v)....the lesser of (1) the Excess Cash Flow for such  Distribution Date and (2) the principal portion
of any Realized  Losses  incurred (or deemed to have been incurred) on any Mortgage Loans in the calendar month
preceding  such  Distribution  Date to the extent not  covered by payments  pursuant  to the Yield  Maintenance
Agreement pursuant to Section 4.02(i); and

        (vi)...the  lesser of (a) the  Excess  Cash Flow for such  Distribution  Date,  to the  extent not used
pursuant  to  clause  (v)  of  this  definition  on  such  Distribution   Date,  and  (b)  the  amount  of  any
Overcollateralization Increase Amount for such Distribution Date;

        minus

        (vii)..(A) the amount of any Overcollateralization  Reduction Amount for such Distribution Date and (B)
the amount of any Capitalization Reimbursement Amount for such Distribution Date.

        Principal Only Certificates:  None.

        Principal  Remittance  Amount:  With respect to any Distribution Date, all amounts described in clauses
(b)(i) through (iii) of the definition of Principal Distribution Amount for that Distribution Date.

        Record Date:  With respect to each  Distribution  Date and each Class of Book Entry  Certificates,  the
Business  Day  immediately  preceding  such  Distribution  Date.  With  respect  to each  Class  of  Definitive
Certificates,  the close of business on the last  Business Day of the month next  preceding  the month in which
the related  Distribution  Date occurs,  except in the case of the first Record Date which shall be the Closing
Date.

        Regular Certificates:  The Class A, Class X, Class M and Class SB Certificates.

        Related  Group:  With  respect to the Class I-A  Certificates,  the Group I Loans.  With respect to the
Class II-A  Certificates,  the Group II Loans.  With  respect to the Class  III-A  Certificates,  the Group III
Loans.

        Relief Act:  The Servicemembers Civil Relief Act, as amended.

        Relief Act  Shortfalls:  Interest  shortfalls on the Mortgage  Loans  resulting  from the Relief Act or
similar legislation or regulations.

        REMIC  Accrued  Interest:  For any  Distribution  Date,  for the  Class XC  Certificates,  one  month's
interest on the sum of the Class XC Notional  Amount and the Class XC  Interest  Carryforward  Amount at a rate
equal to the  excess,  if any,  of the  Group I Net WAC Rate  over the sum of MTA and  1.50%;  for the Class XN
Certificates,  one  month's  interest  on the sum of the Class XN  Notional  Amount  and the Class XN  Interest
Carryforward  Amount at a rate equal to the  excess,  if any,  of the Group II Net WAC Rate over the sum of MTA
and 1.00%;  for the Class SB  Certificates,  the excess,  if any of (i) one month's  interest on the  aggregate
principal  balance of the Mortgage  Loans at a rate equal the weighted  average of the Net Mortgage  Rates over
(ii) the sum of (A) one month's  interest on the Class A and Class M  Certificates,  calculated at a rate equal
to the lesser of (a) LIBOR plus the  applicable  Margin and (b) the weighted  average of the Net Mortgage Rates
reduced by the product of 12 and a fraction  the  numerator of which is the sum of the REMIC  Accrued  Interest
for the Class XC and Class XN Certificates and the denominator of which is the aggregate  principal  balance of
the Mortgage Loans, and (B) the REMIC Accrued Interest for the Class XC and Class XN Certificates.

        REMIC I:  The  segregated  pool of assets subject  hereto,  constituting a portion of the primary trust
created hereby and to be administered  hereunder,  exclusive of Basis Risk Shortfall Reserve Fund and the Yield
Maintenance  Agreement,  which are not assets of any REMIC,  with respect to which a separate REMIC election is
to be made, consisting of:

        (i)    the Mortgage Loans and the related Mortgage Files;

        (ii)   all  payments on and  collections  in respect of the  Mortgage  Loans due after the Cut-off Date
(other than  Monthly  Payments  due in the month of the Cut-off  Date) as shall be on deposit in the  Custodial
Account or in the Certificate Account and identified as belonging to the Trust Fund;

        (iii)  property  which  secured a  Mortgage  Loan and which has been  acquired  for the  benefit of the
Certificateholders by foreclosure or deed in lieu of foreclosure;

        (iv)   the hazard insurance policies and Primary Insurance  Policies  pertaining to the Mortgage Loans,
if any; and

        (v)    all proceeds of clauses (i) through (iv) above.

        REMIC I Available Distribution Amount:  The Available Distribution Amount.

        REMIC I Distribution  Amount:  For any Distribution  Date, the REMIC I  Available  Distribution  Amount
shall be distributed to the REMIC I Regular  Interests and the Class R-I  Certificates in the following amounts
and priority:

        (i)....first, to each of the REMIC I Regular Interests, pro rata, in an amount equal to (A) their
Uncertificated Accrued Interest for such Distribution Date, plus (B) any amounts in respect thereof remaining
unpaid from previous Distribution Dates, in the case of REMIC I Regular Interest LT1 each such amount having
first been reduced by any Deferred Interest for the related Distribution Date;

        (ii)...second, in an amount equal to the remainder of the REMIC I Available Distribution Amount after
the distributions made pursuant to clause (i) above, allocated as follows:

               (A)    in respect of REMIC I Regular Interests LT2, LT3, LT4, LT6, LT7, LT8, LT10, LT11 and
LT12, their respective Principal Distribution Amounts;

               (B)    in respect of REMIC I Regular Interest LT1 any remainder until the Uncertificated
Principal Balance thereof is reduced to zero; and

               (C)    any remainder in respect of REMIC I Regular Interests LT2, LT3, LT4, LT6, LT7, LT8,
LT10, LT11 and LT12, pro rata according to their respective Uncertificated Principal Balances as reduced by
the distributions deemed made pursuant to (A) above, until their respective Uncertificated Principal Balances
are reduced to zero; and

(iii)   third, any remaining amounts to the Holders of the Class R-I Certificates.

        REMIC I  Principal   Reduction   Amounts:   For  any  Distribution  Date,  the  amounts  by  which  the
Uncertificated  Principal  Balances of the REMIC I  Regular  Interests LT1, LT2, LT3, LT4, LT6, LT7, LT8, LT10,
LT11 and LT12,  respectively,  will be reduced on such  Distribution  Date by the allocation of Realized Losses
and the distribution of principal, determined as described in Appendix One.

        REMIC I  Realized  Losses:  Realized  Losses on the  Mortgage  Loans shall be  allocated to the REMIC I
Regular  Interests  as follows:  Realized  Losses on the Mortgage  Loans shall be  allocated  among the REMIC I
Regular  Interests as follows:  The  interest  portion of Realized  Losses,  if any,  shall be allocated  among
the REMIC I Regular  Interests  pro rata  according to the amount of interest  accrued but unpaid  thereon,  in
reduction  thereof.  Any interest portion of Realized Losses in excess of the amount allocated  pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized  Losses and allocated  pursuant to the
succeeding  sentence.  The principal  portion of Realized  Losses,  if any,  shall be allocated  (a) first,  to
REMIC I Regular  Interests  LT2,  LT3,  LT4, LT6, LT7,  LT8,  LT10,  LT11 and LT12,  pro rata  according to the
Principal  Reduction  Amount  thereof,  to the extent of such  Principal  Reduction  Amount in reduction of the
Uncertificated  Principal  Balance of such REMIC I Regular  Interest,  (b) second,  to REMIC I Regular Interest
LT1,  in  reduction  of the  Uncertificated  Principal  Balance  thereof,  and (c)  third,  to REMIC I  Regular
Interests  LT2,  LT3,  LT4,  LT6,  LT7, LT8,  LT10,  LT11 and LT12,  pro rata  according to the  Uncertificated
Principal Balance thereof remaining after the application of clause (b) above, in reduction thereof.

        REMIC I  Regular  Interests:  REMIC I  Regular  Interests LT1, LT2, LT3, LT4, LT6, LT7, LT8, LT10, LT11
and LT12.

        REMIC I  Regular  Interest  LT1: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT1 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT1  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT1 on such Distribution Date.

        REMIC I  Regular  Interest  LT2: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT2 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT2  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT2 on such Distribution Date.

        REMIC I  Regular  Interest  LT3: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT3 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT3  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT3 on such Distribution Date.

        REMIC I  Regular  Interest  LT4: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT4 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT4  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT4 on such Distribution Date.

        REMIC I  Regular  Interest  LT6: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT6 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT6  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT6 on such Distribution Date.

        REMIC I  Regular  Interest  LT7: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT7 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT7  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT7 on such Distribution Date.

        REMIC I  Regular  Interest  LT8: A regular  interest in REMIC I  that is held as an asset of  REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT8 Principal  Distribution  Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest  LT8  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT8 on such Distribution Date.

        REMIC I  Regular  Interest  LT10:  A regular  interest in REMIC I that is held as an asset of REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT10 Principal  Distribution Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest LT10  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT10 on such Distribution Date.

        REMIC I  Regular  Interest  LT11:  A regular  interest in REMIC I that is held as an asset of REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT11 Principal  Distribution Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest LT11  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT11 on such Distribution Date.

        REMIC I  Regular  Interest  LT12:  A regular  interest in REMIC I that is held as an asset of REMIC II,
that has an initial  Uncertificated  Principal Balance,  bears interest at the related  Uncertificated  REMIC I
Pass-Through Rate, and that has such other terms as are described herein.

        REMIC I Regular Interest LT12 Principal  Distribution Amount: For any Distribution Date, the excess, if
any, of the REMIC I  Regular  Interest LT12  Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC I Regular Interest LT12 on such Distribution Date.

        REMIC II:  The segregated  pool of assets subject  hereto,  constituting a portion of the primary trust
created  hereby and to be  administered  hereunder,  with respect to which a separate  REMIC  election is to be
made, consisting of the REMIC I Regular Interests.

        REMIC II  Regular  Interest  SB-PO:  A  separate  non-certificated  beneficial  ownership  interest  in
REMIC II  issued  hereunder,  designated  as a regular  interest in REMIC II and held as an asset of REMIC III.
REMIC II Regular  Interest SB-PO shall have no entitlement to interest,  and shall be entitled to distributions
of principal subject to the terms and conditions  hereof, in aggregate amount equal to the initial  Certificate
Principal Balance of the Class SB Certificates as set forth in the Preliminary Statement hereto.

        REMIC II  Regular  Interest  SB-IO:  A  separate  non-certificated  beneficial  ownership  interest  in
REMIC II  issued  hereunder,  designated  as a regular  interest in REMIC II and held as an asset of REMIC III.
REMIC II  Regular  Interest  SB-IO  shall  have  no  entitlement  to  principal,   and  shall  be  entitled  to
distributions  of  interest  subject to the terms and  conditions  hereof,  in  aggregate  amount  equal to the
interest distributable with respect to the Class SB Certificates pursuant to the terms and conditions hereof.

        REMIC II  Regular  Interests:  REMIC II  Regular  Interests SB-IO and SB-PO,  together with the Class A
Certificates,  Class M  Certificates and Class X Certificates,  exclusive of the rights of such Certificates to
payments of Basis Risk Shortfalls and to payments derived from the Yield Maintenance Agreement.

        REMIC III: The segregated  pool of assets subject  hereto,  constituting a portion of the primary trust
created  hereby and to be  administered  hereunder,  with respect to which a separate  REMIC  election is to be
made, consisting of REMIC II Regular Interests SB-IO and SB-PO.

        REMIC III Regular Interest:  The separate  beneficial  ownership interest in REMIC III issued hereunder
and  designated  as a "regular  interest"  in REMIC III,  the  ownership  of which is evidenced by the Class SB
Certificates.  The REMIC III Regular  Interest will not have a Pass-Through  Rate, but will be entitled to 100%
of all amounts distributed or deemed distributed on REMIC II Regular Interests SB-IO and SB-PO.

        REMIC Net WAC Cap Rate:  With  respect to any  Distribution  Date,  a per annum rate (which will not be
less than zero) equal to the  weighted  average of the Net Mortgage  Rates of the Mortgage  Loans using the Net
Mortgage Rates in effect on such Mortgage loans during the related Due Period.

        Required  Overcollateralization  Amount:  With  respect  to any  Distribution  Date  (i)  prior  to the
Stepdown Date, an amount equal to 0.50% of the aggregate Cut-off Date Principal  Balance;  (ii) on or after the
Stepdown Date but prior to the Distribution Date in June 2012,  provided a Trigger Event is not in effect,  the
greater of (x) 1.25% of the outstanding  aggregate Stated Principal  Balance of the Mortgage Loans after giving
effect to distributions  made on that Distribution Date and (y) the  Overcollateralization  Floor;  (iii) on or
after the Stepdown  Date and on or after the  Distribution  Date in June 2012,  provided a Trigger Event is not
in effect,  the greater of (x) 1.00% of the  outstanding  aggregate  Stated  Principal  Balance of the Mortgage
Loans after giving effect to distributions  made on that  Distribution  Date and (y) the  Overcollateralization
Floor;   or  (iv)  on  or  after  the  Stepdown   Date  if  a  Trigger   Event  is  in  effect,   the  Required
Overcollateralization  Amount for the  immediately  preceding  Distribution  Date;  provided  that the Required
Overcollateralization  Amount may be  reduced so long as written  confirmation  is  obtained  from each  rating
agency  that the  reduction  will not reduce the  ratings  assigned  to the Class A  Certificates  and  Class M
Certificates  by that rating  agency  below the lower of the  then-current  ratings or the ratings  assigned to
those certificates as of the closing date by that rating agency.

        Reserve Fund:  The separate  trust account  created and  maintained by the Trustee  pursuant to Section
4.09 hereof.

        Senior Certificate:  Any one of the Class A Certificates or Class X Certificates.

        Senior  Enhancement  Percentage:  With respect to any  Distribution  Date, the  percentage  obtained by
dividing (x) the sum of (i) the aggregate  Certificate  Principal  Balance of the Class M Certificates and (ii)
the  Overcollateralization  Amount, in each case prior to the distribution of the Principal Distribution Amount
on such  Distribution  Date, by (y) the aggregated  Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date.

        Senior  Percentage:  With respect to each Loan Group and any Distribution Date, the percentage equal to
the  lesser  of  (x)  the  aggregate  Certificate  Principal  Balances  of  the  related  Class A  Certificates
immediately  prior to such  Distribution Date divided by the aggregate Stated Principal Balance of the Mortgage
Loans in such Loan Group immediately prior to such Distribution Date and (y) 100%.

        Sixty-Plus  Delinquency  Percentage:  With  respect to any  Distribution  Date on or after the Stepdown
Date,  the  arithmetic  average,  for  each of the  three  consecutive  Distribution  Dates  ending  with  such
Distribution  Date, of the fraction,  expressed as a percentage,  equal to (x) the aggregate  Stated  Principal
Balance of the Mortgage  Loans that are 60 or more days  delinquent  in payment of  principal  and interest for
the applicable Due Date  preceding  that  Distribution  Date,  including  Mortgage  Loans in  foreclosure,  REO
Properties  and Mortgage  Loans in bankruptcy  over (y) the aggregate  Stated  Principal  Balance of all of the
Mortgage Loans immediately preceding that Distribution Date.

        Stated  Principal  Balance:  With respect to any Mortgage Loan or related REO Property,  as of any date
of  determination,  (i) the sum of (a) the  Cut-off Date  Principal  Balance of the Mortgage  Loan plus (b) any
amount by which the Stated  Principal  Balance of the Mortgage Loan has been increased  pursuant to a Servicing
Modification and (c) any amount by which the Stated  Principal  Balance of the Mortgage Loan has been increased
for  Deferred  Interest  pursuant to the terms of the  related  Mortgage  Note on or prior to the  Distribution
Date,  minus  (ii) the  sum of (a) the  principal  portion of the  Monthly  Payments  due with  respect to such
Mortgage  Loan or REO Property  during each Due Period  commencing  with the first Due Period after the Cut-off
Date and ending with the Due Period relating to the most recent  Distribution  Date which were received or with
respect to which an Advance was made,  (b) all Principal  Prepayments with respect to such Mortgage Loan or REO
Property,  and all Insurance  Proceeds,  Liquidation  Proceeds and REO Proceeds,  to the extent  applied by the
Master Servicer as recoveries of principal in accordance with  Section 3.14  with respect to such Mortgage Loan
or REO Property,  in each case which were  distributed  pursuant to Section 4.02  on any previous  Distribution
Date,  and (c) any  Realized Loss incurred with respect to such Mortgage Loan  allocated to  Certificateholders
with respect thereto for any previous Distribution Date.

        Stepdown Date: The earlier to occur of (1) the  Distribution  Date following the  Distribution  Date on
which the aggregate  Certificate  Principal  Balance of the Class A  Certificates  has been reduced to zero and
(2) the later to occur of (x) the Distribution  Date in June 2009 and (y) the first  Distribution Date on which
the  Senior  Enhancement  Percentage  is  greater  than or equal to (a) on any  Distribution  Date prior to the
Distribution  Date in June 2012,  21.250% and (b) on any Distribution Date on or after the Distribution Date in
June 2012, 17.000%.

        Subordination   Percentage:   With  respect  to  each  Class  of  Class  A  Certificates  and  Class  M
Certificates, the respective approximate percentage set forth in the table below:

                                Class             Percentage (1)    Percentage (2)
                                  A                  78.750%           83.000%
                                 M-1                 84.893%           87.914%
                                 M-2                 88.875%           91.100%
                                 M-3                 90.143%           92.114%
                                 M-4                 93.152%           94.522%
                                 M-5                 95.536%           96.429%
                                 M-6                 97.279%           97.823%
                                 M-7                 98.750%           99.000%
                      (1)    For any Distribution Date prior to the Distribution Date in June 2012.
                      (2)    For any Distribution Date in June 2012 or thereafter.

        Subsequent  Recovery  Allocation  Amount:  With respect to a Loan Group,  that portion of the Principal
Allocation  Amount in respect of that Loan Group  attributable  to the amounts  described in clause (iv) of the
definition of Principal Distribution Amount.

        Trigger  Event: A Trigger Event is in effect with respect to any  Distribution  Date if (a) on or after
the Stepdown Date the Sixty-Plus  Delinquency  Percentage,  as determined on that  Distribution  Date,  exceeds
28.24% prior to the Distribution  Date in June 2012, or 35.29% on or after the Distribution  Date in June 2012,
of the Senior  Enhancement  Percentage for that  Distribution  Date or (b) on or after the Distribution Date in
June 2008 the  aggregate  amount of  Realized  Losses on the  Mortgage  Loans as a  percentage  of the  initial
aggregate Stated Principal Balance as of the Cut-Off Date exceeds the applicable amount set forth below:

o       June 2008 to May 2009: 0.20% with respect to June 2008, plus an additional 1/12th of 0.30% for each
               month through May 2009.

o       June 2009 to May 2010: 0.50% with respect to June 2009, plus an additional 1/12th of 0.40% for each
               month through May 2010.

o       June 2010 to May 2011: 0.90% with respect to June 2010, plus an additional 1/12th of 0.40% for each
               month through May 2011.

o       June 2011 to May 2012: 1.30% with respect to June 2011, plus an additional 1/12th of 0.50% for each
               month through May 2012.

o       June 2012 to May 2013: 1.80% with respect to June 2012, plus an additional 1/12th of 0.15% for each
               month through May 2013.

o       June 2013 and thereafter: 1.95%.

        2006-QO5 REMIC:  Any of REMIC I, REMIC II or REMIC III, as the case may be.

        Uncertificated  Accrued  Interest:  With  respect  to  any  Uncertificated  Regular  Interest  for  any
Distribution  Date,  one  month's  interest  at  the  related  Uncertificated  REMIC  I  Pass-Through  Rate  or
Pass-Through Rate, as applicable,  for such Distribution Date, accrued on the Uncertificated  Principal Balance
or Uncertificated Notional Amount, as applicable,  immediately prior to such Distribution Date.  Uncertificated
Accrued  Interest  for the  Uncertificated  Regular  Interests  shall  accrue on the  basis of a  360-day  year
consisting of twelve 30-day months.  For purposes of calculating the amount of Uncertificated  Accrued Interest
for the REMIC I Regular  Interests for any  Distribution  Date, any Prepayment  Interest  Shortfalls and Relief
Act  Shortfalls  (to the extent not  covered  by  Compensating  Interest)  for any  Distribution  Date shall be
allocated  among the REMIC I Regular  Interests,  pro rata,  based on,  and to the  extent  of,  Uncertificated
Accrued  Interest,  as calculated  without  application of this sentence.  Uncertificated  Accrued  Interest on
REMIC II Regular  Interest SB-PO shall be zero.  Uncertificated  Accrued  Interest on REMIC II Regular Interest
SB-IO for each Distribution Date shall equal the REMIC Accrued Interest for the Class SB Certificates.

        Uncertificated  Notional  Amount:  With respect to REMIC II Regular Interest SB-IO, the Notional Amount
for the Class SB Certificates.

        Uncertificated  Principal  Balance:  The  principal  amount  of  any  Uncertificated  Regular  Interest
outstanding  as of any date of  determination.  The  Uncertificated  Principal  Balance of each  Uncertificated
Regular  Interest  shall  never be less than zero.  With  respect to the REMIC II  Regular  Interest  SB-PO the
initial amount set forth with respect thereto in the Preliminary  Statement as reduced by distributions  deemed
made  in  respect  thereof  pursuant  to  Section 4.02  and  Realized  Losses  allocated  thereto  pursuant  to
Section 4.05.

        Uncertificated  Regular  Interests:  The REMIC I Regular Interests and REMIC II Regular Interests SB-IO
and SB-PO.

        Uncertificated  REMIC I  Pass-Through  Rate:  With  respect to any  Distribution  Date and  (i) REMIC I
Regular  Interests LT1, LT2, LT6 and LT10, the REMIC Net WAC Cap Rate, (ii) REMIC I Regular  Interests LT3, LT7
and LT11,  zero (0.00%),  and (iii) REMIC I Regular  Interests  LT4, LT8 and LT12,  twice (2) the REMIC Net WAC
Cap Rate.

        Underwriter:  UBS Securities LLC.

        Yield Maintenance  Agreement:  The confirmation,  dated as of the Closing Date, between the Trustee, on
behalf of the Trust Fund, and the Yield Maintenance  Agreement Provider,  relating to the Class A  Certificates
and Class M Certificates or any replacement, substitute, collateral or other arrangement in lieu thereof.

        Yield Maintenance  Agreement  Payment:  For any Distribution  Date, the payment,  if any, due under the
Yield Maintenance Agreement in respect of such Distribution Date.

        Yield  Maintenance  Agreement  Provider:  The Bank of New York and its  successors  and  assigns or any
party to any replacement, substitute, collateral or other arrangement in lieu thereof.

SECTION 1.02.  DETERMINATION OF LIBOR.

        LIBOR  applicable  to the  calculation  of the  Pass-Through  Rate on the  LIBOR  Certificates  for any
Interest  Accrual  Period  will be  determined  as of each  LIBOR  Rate  Adjustment  Date.  On each  LIBOR Rate
Adjustment  Date, or if such LIBOR Rate  Adjustment  Date is not a Business  Day,  then on the next  succeeding
Business Day,  LIBOR shall be  established by the Trustee and, as to any Interest  Accrual  Period,  will equal
the rate for one month United States dollar  deposits that appears on the Dow Jones  Telerate  Screen Page 3750
as of 11:00 a.m.,  London time,  on such LIBOR Rate  Adjustment  Date.  "Dow Jones  Telerate  Screen Page 3750"
means the display  designated  as page 3750 on the  Telerate  Service  (or such other page as may replace  page
3750 on that service for the purpose of displaying  London  interbank  offered  rates of major banks).  If such
rate does not appear on such page (or such  other page as may  replace  that page on that  service,  or if such
service is no longer offered,  LIBOR shall be so established by use of such other service for displaying  LIBOR
or comparable rates as may be selected by the Trustee after  consultation with the Master  Servicer),  the rate
will be the  Reference  Bank Rate.  The  "Reference  Bank Rate" will be determined on the basis of the rates at
which  deposits in U.S.  Dollars are offered by the reference  banks (which shall be any three major banks that
are engaged in transactions in the London interbank  market,  selected by the Trustee after  consultation  with
the Master  Servicer) as of 11:00 a.m.,  London time, on the LIBOR Rate  Adjustment  Date to prime banks in the
London interbank market for a period of one month in amounts  approximately equal to the aggregate  Certificate
Principal Balance of the LIBOR  Certificates  then  outstanding.  The Trustee will request the principal London
office of each of the  reference  banks to provide a  quotation  of its rate.  If at least two such  quotations
are  provided,  the rate will be the  arithmetic  mean of the  quotations  rounded up to the next  multiple  of
1/16%.  If on such date fewer than two  quotations  are provided as requested,  the rate will be the arithmetic
mean of the  rates  quoted  by one or more  major  banks  in New  York  City,  selected  by the  Trustee  after
consultation  with the Master  Servicer,  as of 11:00 a.m.,  New York City time, on such date for loans in U.S.
Dollars to leading  European  banks for a period of one month in amounts  approximately  equal to the aggregate
Certificate  Principal  Balance  of the LIBOR  Certificates  then  outstanding.  If no such  quotations  can be
obtained,  the rate will be LIBOR for the prior Distribution Date;  provided however,  if, under the priorities
described above,  LIBOR for a Distribution Date would be based on LIBOR for the previous  Distribution Date for
the third  consecutive  Distribution  Date, the Trustee,  after  consultation  with the Master Servicer,  shall
select an  alternative  comparable  index  (over  which  the  Trustee  has no  control),  used for  determining
one-month  Eurodollar  lending rates that is calculated  and  published  (or  otherwise  made  available) by an
independent party.

        The  establishment  of LIBOR by the Trustee and the Master  Servicer on any LIBOR Rate  Adjustment Date
and  the  Master  Servicer's  subsequent   calculation  of  the  Pass-Through  Rate  applicable  to  the  LIBOR
Certificates  for the relevant  Interest  Accrual Period,  in the absence of manifest error,  will be final and
binding.

        Promptly  following each LIBOR Rate  Adjustment  Date the Trustee shall supply the Master Servicer with
the  results  of its  determination  of LIBOR  on such  date.  Furthermore,  the  Trustee  will  supply  to any
Certificateholder  so  requesting  by telephone by calling (800)  735-7777 the  Pass-Through  Rate on the LIBOR
Certificates for the current and the immediately preceding Interest Accrual Period.

SECTION 1.03.  DETERMINATION OF MTA.

        MTA for any Interest Accrual Period will be determined as described below.

        MTA shall be  established  by the Trustee for each  Interest  Accrual  Period.  MTA is a per annum rate
equal to the  twelve-month  moving average  monthly yield on United States  Treasury  securities  adjusted to a
constant  maturity of one year as published by the Federal Reserve Board in statistical  Release No. H.15(519),
or the Release,  determined  by averaging the monthly  yield for the most recent  twelve  months.  The MTA used
for each  Interest  Accrual  Period  will be the  most  recent  MTA  figure  available  as of the  related  MTA
Determination  Date. If MTA is no longer  available,  the new index relating to the Class X  Certificates  will
be LIBOR.

        The  establishment  of MTA by the  Trustee  and the Master  Servicer's  subsequent  calculation  of the
Pass-Through  Rates  applicable to the Class A Certificates for the relevant  Interest  Accrual Period,  in the
absence of manifest error, will be final and binding.

        Promptly  following each MTA  Determination  Date the Trustee shall supply the Master Servicer with the
results of its determination of MTA on such date.

SECTION 1.04.  USE OF WORDS AND PHRASES.

        "Herein," "hereby,"  "hereunder,"  "hereof,"  "hereinbefore,"  "hereinafter" and other equivalent words
refer to the Pooling and  Servicing  Agreement  as a whole.  All  references  herein to  Articles,  Sections or
Subsections  shall mean the  corresponding  Articles,  Sections and  Subsections  in the Pooling and  Servicing
Agreement.  The definitions set forth herein include both the singular and the plural.





--------------------------------------------------------------------------------


ARTICLE II

                                         CONVEYANCE OF MORTGAGE LOANS;
                                       ORIGINAL ISSUANCE OF CERTIFICATES

SECTION 2.01.  CONVEYANCE OF MORTGAGE LOANS.  (See Section 2.01 of the Standard Terms.)

SECTION 2.02.  ACCEPTANCE BY TRUSTEE.  (See Section 2.02 of the Standard Terms.)

SECTION 2.03.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MASTER SERVICER AND THE COMPANY.

(A)     For  representations,  warranties  and  covenants of the Master  Servicer,  see Section  2.03(a) of the
Standard Terms.

(B)     The Company hereby  represents and warrants to the Trustee for the benefit of  Certificateholders  that
as of the Closing Date (or, if otherwise specified below, as of the date so specified):

(I)     No Mortgage  Loan is 30 or more days  Delinquent in payment of principal and interest as of the Cut-off
               Date and no Mortgage Loan has been so Delinquent  more than once in the 12-month period prior to
               the Cut-off Date;

(II)    The  information  set forth in Exhibit One hereto with  respect to each  Mortgage  Loan or the Mortgage
               Loans,  as the case may be, is true and  correct in all  material  respects at the date or dates
               respecting which such information is furnished;

(III)   The Mortgage  Loans are  payment-option  adjustable-rate  Mortgage  Loans with a negative  amortization
               feature with Monthly  Payments  due,  with respect to a majority of the Mortgage  Loans,  on the
               first day of each month and terms to maturity at  origination or  modification  of not more than
               40 years;

(IV)    To the best of the Company's  knowledge,  except with respect to three Mortgage Loans,  representing no
               more than 0.1% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans if a Mortgage
               Loan is secured by a Mortgaged  Property with a Loan-to-Value  Ratio at origination in excess of
               80%, such Mortgage Loan is the subject of a Primary  Insurance  Policy that insures (a) at least
               35% of the Stated  Principal  Balance of the Mortgage Loan at origination  if the  Loan-to-Value
               Ratio is between  100.00% and 95.01%,  (b) at least 30% of the Stated  Principal  Balance of the
               Mortgage Loan at origination  if the  Loan-to-Value  Ratio is between 95.00% and 90.01%,  (c) at
               least 25% of such  balance if the  Loan-to-Value  Ratio is between  90.00% and 85.01% and (d) at
               least 12% of such balance if the  Loan-to-Value  Ratio is between 85.00% and 80.01%. To the best
               of the Company's  knowledge,  each such Primary Insurance Policy is in full force and effect and
               the Trustee is entitled to the benefits thereunder;

(V)     The issuers of the Primary Insurance  Policies are insurance  companies whose  claims-paying  abilities
               are currently acceptable to each Rating Agency;

(VI)    No more than 0.9% of the Group I Loans by  aggregate  Stated  Principal  Balance as of the Cut-off Date
               are secured by Mortgaged Properties located in any one zip code area in California,  and no more
               than 0.4% of the Group I Loans by aggregate Stated Principal  Balance as of the Cut-off Date are
               secured by Mortgaged  Properties  located in any one zip code area outside  California;  no more
               than 1.0% of the Group II Loans by  aggregate  Stated  Principal  Balance as of the Cut-off Date
               are secured by Mortgaged Properties located in any one zip code area in California,  and no more
               than 0.6% of the Group II Loans by  aggregate  Stated  Principal  Balance as of the Cut-off Date
               are secured by Mortgaged Properties located in any one zip code area outside California;  and no
               more than 1.0% of the Group III Loans by aggregate  Stated  Principal  Balance as of the Cut-off
               Date are secured by Mortgaged Properties located in any one zip code area in California,  and no
               more than 0.7% of the Group III Loans by aggregate  Stated  Principal  Balance as of the Cut-off
               Date are secured by Mortgaged Properties located in any one zip code area outside California;

(VII)   The  improvements  upon the Mortgaged  Properties are insured against loss by fire and other hazards as
               required by the Program Guide,  including  flood  insurance if required under the National Flood
               Insurance  Act of 1968,  as amended.  The  Mortgage  requires  the  Mortgagor  to maintain  such
               casualty  insurance  at  the  Mortgagor's  expense,  and on the  Mortgagor's  failure  to do so,
               authorizes the holder of the Mortgage to obtain and maintain such  insurance at the  Mortgagor's
               expense and to seek reimbursement therefor from the Mortgagor;

(VIII)  Immediately  prior to the assignment of the Mortgage  Loans to the Trustee,  the Company had good title
               to,  and was the sole  owner  of,  each  Mortgage  Loan  free and  clear  of any  pledge,  lien,
               encumbrance or security  interest (other than rights to servicing and related  compensation) and
               such assignment validly transfers  ownership of the Mortgage Loans to the Trustee free and clear
               of any pledge, lien, encumbrance or security interest;

(IX)    No more than 88.37% of the Group I Loans by aggregate Stated  Principal  Balance as of the Cut-off Date
               were underwritten under a reduced loan documentation  program, no more than 0.57% of the Group I
               Loans by aggregate Stated  Principal  Balance as of the Cut-off Date were  underwritten  under a
               no-stated  income  program,  and no more  than  0.45% of the Group I Loans by  aggregate  Stated
               Principal Balance as of the Cut-off Date were  underwritten  under a no income/no asset program;
               no more than  92.88% of the  Group II Loans by  aggregate  Stated  Principal  Balance  as of the
               Cut-off Date were underwritten  under a reduced loan documentation  program,  no more than 0.56%
               of the  Group II Loans by  aggregate  Stated  Principal  Balance  as of the  Cut-off  Date  were
               underwritten  under a no-stated income program,  and no more than 0.37% of the Group II Loans by
               aggregate  Stated  Principal  Balance  as of the  Cut-off  Date  were  underwritten  under  a no
               income/no  asset  program;  and no more than 90.24% of the Group III Loans by  aggregate  Stated
               Principal  Balance as of the Cut-off Date were underwritten  under a reduced loan  documentation
               program,  no more than 0.38% of the Group III Loans by aggregate Stated Principal  Balance as of
               the Cut-off Date were underwritten  under a no-stated income program,  and no more than 0.06% of
               the  Group  III  Loans by  aggregate  Stated  Principal  Balance  as of the  Cut-off  Date  were
               underwritten under a no income/no asset program;

(X)     Except with respect to no more than 12.68% of the Group I Loans by aggregate Stated  Principal  Balance
               as of the Cut-off Date, no more than 0.37% of the Group II Loans by aggregate  Stated  Principal
               Balance  as of the  Cut-off  Date and no more than  0.06% of the  Group  III Loans by  aggregate
               Stated  Principal  Balance  as of the  Cut-off  Date,  the  Mortgagor  represented  in its  loan
               application  with respect to the related  Mortgage  Loan that the  Mortgaged  Property  would be
               owner-occupied;

(XI)    None of the Mortgage Loans is a Buy-Down Mortgage Loan;

(XII)   Each  Mortgage Loan  constitutes  a qualified  mortgage  under  Section  860G(a)(3)(A)  of the Code and
               Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9) without reliance on
               the provisions of Treasury  Regulation  Section  1.860G-2(a)(3) or Treasury  Regulation  Section
               1.860G-2(f)(2)  or any other  provision  that  would  allow a  Mortgage  Loan to be treated as a
               "qualified   mortgage"   notwithstanding  its  failure  to  meet  the  requirements  of  Section
               860G(a)(3)(A) of the Code and Treasury  Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6),
               (7) and (9);

(XIII)  A policy of title  insurance  was  effective as of the closing of each  Mortgage  Loan and is valid and
               binding and remains in full force and effect,  unless the  Mortgaged  Properties  are located in
               the State of Iowa and an  attorney's  certificate  has been provided as described in the Program
               Guide;

(XIV)   No Mortgage Loan is a Cooperative Loan;

(XV)    With respect to each Mortgage Loan  originated  under a  "streamlined"  Mortgage Loan program  (through
               which no new or updated  appraisals of Mortgaged  Properties are obtained in connection with the
               refinancing  thereof),  the  related  Seller has  represented  that  either (a) the value of the
               related  Mortgaged  Property as of the date the Mortgage Loan was  originated  was not less than
               the appraised value of such property at the time of origination of the refinanced  Mortgage Loan
               or (b) the  Loan-to-Value  Ratio  of the  Mortgage  Loan as of the  date of  origination  of the
               Mortgage Loan generally meets the Company's underwriting guidelines;

(XVI)   Interest on each  Mortgage  Loan is  calculated  on the basis of a 360-day  year  consisting  of twelve
               30-day months;

(XVII)  None of the Mortgage Loans contain in the related Mortgage File a Destroyed Mortgage Note;

(XVIII) Five of the Mortgage Loans,  representing  approximately  0.1% of the Mortgage Loans, have been made to
               International Borrowers;

(XIX)   No Mortgage  Loan provides for payments  that are subject to reduction by  withholding  taxes levied by
               any foreign (non-United States) sovereign government; and

(XX)    None of the Mortgage Loans are Additional  Collateral  Loans and none of the Mortgage Loans are Pledged
               Asset Loans.

It is understood and agreed that the  representations  and  warranties set forth in this Section  2.03(b) shall
survive delivery of the respective Mortgage Files to the Trustee or any Custodian.

        Upon discovery by any of the Company, the Master Servicer,  the Trustee or any Custodian of a breach of
any of the  representations  and  warranties  set forth in this Section  2.03(b) that  materially and adversely
affects the interests of the  Certificateholders  in any Mortgage Loan, the party discovering such breach shall
give  prompt  written  notice  to the  other  parties  (any  Custodian  being so  obligated  under a  Custodial
Agreement);  provided,  however,  that in the event of a breach of the representation and warranty set forth in
Section  2.03(b)(xii),  the  party  discovering  such  breach  shall  give  such  notice  within  five  days of
discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the Company  shall either (i)
cure such  breach in all  material  respects or (ii)  purchase  such  Mortgage  Loan from the Trust Fund at the
Purchase  Price and in the manner set forth in Section  2.02;  provided  that the Company shall have the option
to  substitute  a Qualified  Substitute  Mortgage  Loan or Loans for such  Mortgage  Loan if such  substitution
occurs within two years  following  the Closing  Date;  provided that if the omission or defect would cause the
Mortgage Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3) of the Code,  any such
cure or repurchase  must occur within 90 days from the date such breach was discovered.  Any such  substitution
shall be  effected  by the  Company  under the same  terms and  conditions  as  provided  in  Section  2.04 for
substitutions  by Residential  Funding.  It is understood and agreed that the obligation of the Company to cure
such breach or to so purchase or  substitute  for any Mortgage  Loan as to which such a breach has occurred and
is continuing shall constitute the sole remedy  respecting such breach available to the  Certificateholders  or
the Trustee on behalf of the Certificateholders.

SECTION 2.04.  REPRESENTATIONS AND WARRANTIES OF SELLERS.(See Section 2.04 of the Standard Terms)

SECTION 2.05.  EXECUTION AND AUTHENTICATION OF  CERTIFICATES/ISSUANCE  OF CERTIFICATES EVIDENCING INTERESTS IN
REMIC I, REMIC II AND REMIC III.

        The Trustee  acknowledges  the  assignment to it of the Mortgage Loans and the delivery of the Mortgage
Files to it, or any Custodian on its behalf,  subject to any exceptions noted,  together with the assignment to
it of all other  assets  included in the Trust Fund  and/or the  applicable  REMIC,  receipt of which is hereby
acknowledged.  Concurrently with such delivery and in exchange therefor,  the Trustee,  pursuant to the written
request of the Company executed by an officer of the Company,  has executed and caused to be authenticated  and
delivered to or upon the order of the Company the Class R-I  Certificates  in  authorized  denominations  which
together  with the REMIC I Regular  Interests,  evidence the entire  beneficial  interest in REMIC I, the Class
R-II  Certificates in authorized  denominations  which together with the REMIC II Regular  Interests,  evidence
the entire  beneficial  interest in REMIC II and the Class R-X Certificates in authorized  denominations  which
together with the REMIC III Regular Interest, evidence the entire beneficial interest in REMIC III.

SECTION 2.06.  CONVEYANCE OF UNCERTIFICATED REGULAR INTERESTS; ACCEPTANCE BY THE TRUSTEE.

        The Company,  as of the Closing Date, and  concurrently  with the execution and delivery  hereof,  does
hereby assign without  recourse all the right,  title and interest of the Company in and to the  Uncertificated
Regular  Interests  to the  Trustee,  in the case of the  REMIC I Regular  Interests,  for the  benefit  of the
Holders of each Class of  Certificates  (other  than the Class R-I  Certificates),  and in the case of REMIC II
Regular  Interests  SB-IO  and  SB-PO,  for  the  benefit  of  the  Holders  of the  Class  SB  and  Class  R-X
Certificates.  The Trustee  acknowledges  receipt of the Uncertificated  Regular Interests and declares that it
holds and will hold the same in trust for the  exclusive  use and benefit of all present and future  Holders of
each  Class of  Certificates  (other  than the  Class  R-I  Certificates)  in the case of the  REMIC I  Regular
Interests and all present and future  Holders of the Class SB and Class R-X  Certificates  in the case of REMIC
II Regular  Interests  SB-IO and SB-PO.  The rights of the  Holders of each Class of  Certificates  (other than
the  Class R-I  Certificates)  to  receive  distributions  from the  proceeds  of REMIC II and,  in the case of
Holders of Class SB and Class R-X  Certificates,  from the  proceeds  of REMIC III in respect of such  Classes,
and all  ownership  interests  of the Holders of such Classes in such  distributions,  shall be as set forth in
this Agreement.

SECTION 2.07.  ISSUANCE OF CERTIFICATES EVIDENCING INTERESTS IN REMIC II AND REMIC III.

        The  Trustee  acknowledges  the  assignment  to  it  of  the  Uncertificated   Regular  Interests  and,
concurrently  therewith and in exchange  therefor,  pursuant to the written request of the Company  executed by
an officer of the Company,  the Trustee has executed and caused to be  authenticated  and  delivered to or upon
the order of the Company,  all Classes of  Certificates  (other than the Class R-I, Class SB, Class P and Class
R-X Certificates) in authorized  denominations,  which evidence the entire beneficial interest in REMIC II, and
the Class SB and Class R-X  Certificates  in authorized  denominations,  which  evidence the entire  beneficial
interest in REMIC III.

SECTION 2.08.  PURPOSES AND POWERS OF THE TRUST.  (See Section 2.08 of the Standard Terms.)

SECTION 2.09.  AGREEMENT REGARDING ABILITY TO DISCLOSE.

        The Company,  the Master  Servicer and the Trustee hereby agree,  notwithstanding  any other express or
implied  agreement  to the  contrary,  that  any  and  all  Persons,  and any of  their  respective  employees,
representatives,  and other agents may disclose,  immediately upon commencement of discussions,  to any and all
Persons,  without  limitation  of any kind,  the tax treatment  and tax  structure of the  transaction  and all
materials of any kind  (including  opinions or other tax analyses) that are provided to any of them relating to
such tax  treatment and tax  structure.  For purposes of this  paragraph,  the terms "tax  treatment"  and "tax
structure" are defined under Treasury Regulationss.1.6011-4(c).






--------------------------------------------------------------------------------




ARTICLE III

                                ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

        SECTION 3.01  MASTER SERVICER TO ACT AS SERVICER.  (See Section 3.01 of the Standard Terms)

        SECTION 3.02  SUBSERVICING AGREEMENTS BETWEEN MASTER SERVICER AND SUBSERVICERS; ENFORCEMENT OF
                      SUBSERVICERS' AND SELLERS' OBLIGATIONS.  (See Section 3.02 of the Standard Terms)

        SECTION 3.03  SUCCESSOR SUBSERVICERS.  (See Section 3.03 of the Standard Terms)

        SECTION 3.04  LIABILITY OF THE MASTER SERVICER.  (See Section 3.04 of the Standard Terms)

        SECTION 3.05  NO CONTRACTUAL RELATIONSHIP BETWEEN SUBSERVICER AND TRUSTEE OR CERTIFICATEHOLDERS.
                      (See Section 3.05 of the Standard Terms)

        SECTION 3.06  ASSUMPTION OR TERMINATION OF SUBSERVICING AGREEMENTS BY TRUSTEE.  (See Section 3.06 of
                      the Standard Terms)

        SECTION 3.07  COLLECTION OF CERTAIN MORTGAGE LOAN PAYMENTS; DEPOSIT TO CUSTODIAL ACCOUNT.

        (A)    (See Section 3.07(a) of the Standard Terms)

        (B)    The  Master  Servicer  shall  establish  and  maintain a  Custodial  Account in which the Master
Servicer  shall deposit or cause to be deposited on a daily basis,  except as otherwise  specifically  provided
herein,  the following  payments and  collections  remitted by Subservicers or received by it in respect of the
Mortgage  Loans  subsequent  to the  Cut-off  Date  (other  than in respect of  principal  and  interest on the
Mortgage Loans due on or before the Cut-off Date):

               (I)    All  payments  on  account  of  principal,   including  Principal   Prepayments  made  by
        Mortgagors on the Mortgage Loans and the principal  component of any Subservicer  Advance or of any REO
        Proceeds received in connection with an REO Property for which an REO Disposition has occurred;

               (II)   All  payments  on account of  interest  at the  Adjusted  Mortgage  Rate on the  Mortgage
        Loans,  including  Buydown Funds, if any, and the interest  component of any Subservicer  Advance or of
        any REO Proceeds received in connection with an REO Property for which an REO Disposition has occurred;

               (III)  Insurance Proceeds,  Subsequent  Recoveries and Liquidation  Proceeds (net of any related
        expenses of the Subservicer);

               (IV)   All proceeds of any Mortgage  Loans  purchased  pursuant to Section 2.02,  2.03,  2.04 or
        4.07 (including  amounts received from Residential  Funding pursuant to the last paragraph of Section 4
        of the  Assignment  Agreement  in respect of any  liability,  penalty or expense that  resulted  from a
        breach of the  Compliance  With  Laws  Representation  and all  amounts  required  to be  deposited  in
        connection with the  substitution of a Qualified  Substitute  Mortgage Loan pursuant to Section 2.03 or
        2.04);

               (V)    Any amounts required to be deposited pursuant to Section 3.07(c) or 3.21;

               (VI)   All  amounts  transferred  from the  Certificate  Account  to the  Custodial  Account  in
        accordance with Section 4.02(a);

               (VII)  Any amounts  realized by the  Subservicer  and received by the Master Servicer in respect
        of any Additional Collateral;

               (VIII) Any amounts received by the Master Servicer in respect of Pledged Assets; and

               (IX)   Any amounts  received by the Master  Servicer in connection  with any Prepayment  Charges
        on the Prepayment Charge Loans.

        The  foregoing  requirements  for  deposit  in the  Custodial  Account  shall  be  exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments on the Mortgage Loans
which are not part of the Trust Fund  (consisting  of  payments  in respect of  principal  and  interest on the
Mortgage  Loans due on or before the Cut-off  Date) and payments or  collections  in the nature of late payment
charges or assumption  fees may but need not be deposited by the Master Servicer in the Custodial  Account.  In
the event any amount not  required  to be  deposited  in the  Custodial  Account  is so  deposited,  the Master
Servicer  may at any time  withdraw  such  amount  from the  Custodial  Account,  any  provision  herein to the
contrary  notwithstanding.  The  Custodial  Account  may  contain  funds that belong to one or more trust funds
created  for  mortgage  pass-through  certificates  of other  series and may  contain  other  funds  respecting
payments on Mortgage Loans  belonging to the Master  Servicer or serviced or master serviced by it on behalf of
others.  Notwithstanding  such  commingling of funds,  the Master  Servicer shall keep records that  accurately
reflect the funds on deposit in the Custodial  Account that have been  identified  by it as being  attributable
to the Mortgage Loans.

        With  respect to  Insurance  Proceeds,  Liquidation  Proceeds,  REO  Proceeds  and the  proceeds of the
purchase of any Mortgage Loan pursuant to Sections 2.02,  2.03,  2.04 and 4.07 received in any calendar  month,
the Master  Servicer may elect to treat such amounts as included in the Available  Distribution  Amount for the
Distribution  Date in the month of receipt,  but is not  obligated to do so. If the Master  Servicer so elects,
such  amounts  will be deemed to have been  received  (and any  related  Realized  Loss shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

        (C)           (See Section 3.07(c) of the Standard Terms)

        (D)           (See Section 3.07(d) of the Standard Terms)

        (E)    Notwithstanding  Section  3.07(a),  The Master Servicer shall not waive (or permit a Subservicer
to waive) any Prepayment Charge unless: (i) the  enforceability  thereof shall have been limited by bankruptcy,
insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the
enforcement  thereof is illegal,  or any local,  state or federal  agency has  threatened  legal  action if the
prepayment penalty is enforced,  (iii) the  collectability  thereof shall have been limited due to acceleration
in connection  with a foreclosure  or other  involuntary  payment or (iv) such waiver is standard and customary
in servicing  similar  Mortgage Loans and relates to a default or a reasonably  foreseeable  default and would,
in the reasonable  judgment of the Master  Servicer,  maximize  recovery of total proceeds  taking into account
the value of such  Prepayment  Charge and the  related  Mortgage  Loan.  In no event  will the Master  Servicer
waive a  Prepayment  Charge in  connection  with a  refinancing  of a  Mortgage  Loan that is not  related to a
default  or a  reasonably  foreseeable  default.  If a  Prepayment  Charge  is  waived,  but  does not meet the
standards  described  above,  then the Master  Servicer is required to deposit into the  Custodial  Account the
amount of such waived  Prepayment  Charge at the time that the amount  prepaid on the related  Mortgage Loan is
required to be deposited into the Custodial  Account.  Notwithstanding  any other provisions of this Agreement,
any payments made by the Master Servicer in respect of any waived  Prepayment  Charges pursuant to this Section
shall be deemed to be paid outside of the Trust Fund and not part of any REMIC.

        SECTION 3.08. SUBSERVICING ACCOUNTS; SERVICING ACCOUNTS  (See Section 3.08 of the Standard Terms)

        SECTION 3.09. ACCESS TO  CERTAIN  DOCUMENTATION  AND  INFORMATION  REGARDING  THE  MORTGAGE  LOANS (See
                      Section 3.09 of the Standard Terms)

        SECTION 3.10. PERMITTED WITHDRAWALS FROM THE CUSTODIAL ACCOUNT  (See   Section  3.10  of  the  Standard
                      Terms)

        SECTION 3.11. MAINTENANCE OF THE PRIMARY INSURANCE POLICIES;  COLLECTIONS  THEREUNDER(See  Section 3.11
                      of the Standard Terms)

        SECTION 3.12. MAINTENANCE  OF FIRE  INSURANCE AND OMISSIONS AND FIDELITY  COVERAGE (See Section 3.12 of
                      the Standard Terms)

        SECTION 3.13. ENFORCEMENT OF DUE-ON-SALE  CLAUSES;  ASSUMPTION AND  MODIFICATION  AGREEMENTS;  CERTAIN
                      ASSIGNMENTS   (See Section 3.13 of the Standard Terms)

        SECTION 3.14. REALIZATION UPON DEFAULTED MORTGAGE LOANS (See Section 3.14 of the Standard Terms)

        SECTION 3.15. TRUSTEE  TO  COOPERATE;  RELEASE OF  MORTGAGE  FILES (See  Section  3.15 of the  Standard
                      Terms)

        SECTION 3.16. SERVICING AND OTHER COMPENSATION; COMPENSATING INTEREST

               (A)    (See Section 3.16(a) of the Standard Terms)

               (B)    Additional  servicing  compensation in the form of assumption fees, late payment charges,
        investment income on amounts in the Custodial Account or the Certificate  Account or otherwise (but not
        including  Prepayment  Charges)  shall be retained by the Master  Servicer  or the  Subservicer  to the
        extent provided  herein,  subject to clause (e) below.  Prepayment  charges shall be deposited into the
        Certificate  Account  and  shall  be paid on each  Distribution  Date  to the  Holders  of the  Class P
        Certificates.

               (C)    (See Section 3.16(c) of the Standard Terms)

               (D)    (See Section 3.16(d) of the Standard Terms)

               (E)    (See Section 3.16(e) of the Standard Terms)

        SECTION 3.17. REPORTS TO THE TRUSTEE AND THE COMPANY     (See Section 3.17 of the Standard Terms)

        SECTION 3.18. ANNUAL STATEMENT AS TO COMPLIANCE   (See Section 3.18 of the Standard Terms)

        SECTION 3.19. ANNUAL  INDEPENDENT  PUBLIC  ACCOUNTANTS'   SERVICING  REPORT(See  Section  3.19  of  the
                      Standard Terms)

        SECTION 3.20. RIGHTS OF THE COMPANY IN RESPECT OF THE MASTER SERVICER   (See   Section   3.20   of  the
                      Standard Terms)

        SECTION 3.21. ADMINISTRATION OF BUYDOWN FUNDS     (See Section 3.21 of the Standard Terms)

        SECTION 3.22  ADVANCE FACILITY (See Section 3.22 of the Standard Terms)






--------------------------------------------------------------------------------



ARTICLE IV

                                        PAYMENTS TO CERTIFICATEHOLDERS

SECTION 4.01.  CERTIFICATE ACCOUNT.  (See Section 4.01 of the Standard Terms.)

SECTION 4.02.  DISTRIBUTIONS.

(A)     On each  Distribution  Date,  the Trustee (or the Paying Agent on behalf of the Trustee) shall allocate
and distribute the Available  Distribution  Amount to the extent on deposit in the Certificate Account for such
date to the interests issued in respect of REMIC I, REMIC II and REMIC III as specified in this Section.

(B)     (1)           On each  Distribution  Date,  the REMIC I  Distribution  Amount shall be  distributed  by
REMIC I to REMIC II on account of the REMIC I Regular  Interests  in the  amounts and with the  priorities  set
forth in the definition thereof.

                       (2)   Notwithstanding the distributions on the REMIC I Regular Interests described in
this Section 4.02(b), distribution of funds from the Certificate Account shall be made only in accordance
with Section 4.02(c).

(C)     On each  Distribution  Date (x) the Master  Servicer on behalf of the  Trustee or (y) the Paying  Agent
appointed by the Trustee,  shall  distribute to each  Certificateholder  of record on the next preceding Record
Date (other than as provided in Section 9.01 of the Standard Terms  respecting the final  distribution)  either
in immediately  available funds (by wire transfer or otherwise) to the account of such  Certificateholder  at a
bank or other entity having appropriate  facilities  therefor,  if such  Certificateholder  has so notified the
Master  Servicer or the Paying  Agent,  as the case may be, or, if such  Certificateholder  has not so notified
the Master  Servicer or the Paying Agent by the Record Date, by check mailed to such  Certificateholder  at the
address of such Holder  appearing in the  Certificate  Register,  such  Certificateholder's  share (which share
with  respect  to each Class of  Certificates,  shall be based on the  aggregate  of the  Percentage  Interests
represented by  Certificates  of the  applicable  Class held by such Holder) of the following  amounts,  in the
following  order of priority,  in each case to the extent of the  Available  Distribution  Amount on deposit in
the Certificate  Account (except that, with respect to clause (i)(B) below, such  distribution  shall be to the
extent and in the  priority  of the Class A Interest  Distribution  Priority,  and with  respect to clause (ix)
below, such distribution shall be to the extent of Prepayment Charges on deposit in the Certificate Account):

(I)     (A)    first, to the Class X  Certificateholders,  on a pro rata basis based upon the amount of Accrued
               Certificate  Interest accrued for such Classes,  the Accrued Certificate Interest payable on the
               Class X  Certificates with respect to such  Distribution  Date, plus any related amounts accrued
               pursuant to this clause  (i)(A) but  remaining  unpaid from any prior  Distribution  Date,  with
               interest  thereon at the respective  rates specified in the definition of Interest  Carryforward
               Amount,  to be paid  from  and in  reduction  of the  Available  Distribution  Amount  for  such
               Distribution Date;

                             (B)    second, to the Class A  Certificateholders,  on a pro rata basis based upon
               the amount of Accrued  Certificate  Interest accrued for such Classes,  the Accrued  Certificate
               Interest payable on the Class A  Certificates with respect to such  Distribution  Date, plus any
               related  amounts  accrued  pursuant to this clause  (i)(B) but  remaining  unpaid from any prior
               Distribution Date, with interest thereon at the related  Pass-Through Rate as adjusted from time
               to time, which amount shall be allocated pursuant to the Class A Interest  Distribution Priority
               and  shall  be paid  from  and in  reduction  of the  Available  Distribution  Amount  for  such
               Distribution  Date remaining  after  distributions  of interest to the Class X Certificates  for
               that date;

                             (C)    third,  to the Class M-1  Certificates,  Accrued  Certificate  Interest due
               thereon for such Distribution Date plus any Accrued  Certificate  Interest due thereon remaining
               unpaid  from any  prior  Distribution  Date,  together  with  interest  thereon  at the  related
               Pass-Through Rate in effect for such Distribution Date;

                             (D)    fourth,  to the Class M-2  Certificates  Accrued  Certificate  Interest due
               thereon for such Distribution Date plus any Accrued  Certificate  Interest due thereon remaining
               unpaid  from any  prior  Distribution  Date,  together  with  interest  thereon  at the  related
               Pass-Through Rate in effect for such Distribution Date;

                             (E)    fifth,  to the Class M-3  Certificates  Accrued  Certificate  Interest  due
               thereon for such  Distribution  Date plus any related Accrued  Certificate  Interest due thereon
               remaining  unpaid  from any prior  Distribution  Date,  together  with  interest  thereon at the
               related Pass-Through Rate in effect for such Distribution Date;

                             (F)    sixth,  to the Class M-4  Certificates,  Accrued  Certificate  Interest due
               thereon for such Distribution Date plus any Accrued  Certificate  Interest due thereon remaining
               unpaid  from any  prior  Distribution  Date,  together  with  interest  thereon  at the  related
               Pass-Through Rate in effect for such Distribution Date;

                             (G)    seventh,  to the Class M-5 Certificates  Accrued  Certificate  Interest due
               thereon for such Distribution Date plus any Accrued  Certificate  Interest due thereon remaining
               unpaid  from any  prior  Distribution  Date,  together  with  interest  thereon  at the  related
               Pass-Through Rate in effect for such Distribution Date;

                             (H)    eighth,  to the Class M-6  Certificates  Accrued  Certificate  Interest due
               thereon for such  Distribution  Date plus any related Accrued  Certificate  Interest due thereon
               remaining  unpaid  from any prior  Distribution  Date,  together  with  interest  thereon at the
               related Pass-Through Rate in effect for such Distribution Date; and

                             (I)    ninth,  to the Class M-7  Certificates,  Accrued  Certificate  Interest due
               thereon for such Distribution Date plus any Accrued  Certificate  Interest due thereon remaining
               unpaid  from any  prior  Distribution  Date,  together  with  interest  thereon  at the  related
               Pass-Through Rate in effect for such Distribution Date;

(II)    to the Class A  Certificateholders  and the Class M  Certificateholders  from the  amount,  if any,  of
               Available  Distribution  Amount  remaining  after the  foregoing  distributions,  the  Principal
               Distribution  Amount,  which  amount  shall be allocated in the manner and priority set forth in
               Section  4.02(d),  until the aggregate  Certificate  Principal  Balance of each Class of Class A
               Certificates has been reduced to zero and the aggregate  Certificate  Principal  Balance of each
               Class of Class M Certificates has been reduced to zero;

(III)   to the Class A  Certificateholders  and Class M  Certificateholders  from the amount, if any, of Excess
               Cash Flow  remaining  after the foregoing  distributions,  the amount of any related  Prepayment
               Interest  Shortfalls  with  respect to the Mortgage  Loans for that  Distribution  Date,  to the
               extent not covered by Compensating  Interest on such  Distribution  Date,  which amount shall be
               allocated to the Class A Certificateholders  and Class M Certificateholders on a pro rata basis,
               based on the amount of Prepayment  Interest  Shortfalls  allocated thereto for such Distribution
               Date;

(IV)    to the Class A  Certificateholders  and Class M  Certificateholders  from the amount, if any, of Excess
               Cash Flow remaining  after the foregoing  distributions,  the amount of any Prepayment  Interest
               Shortfalls  allocated  thereto  remaining  unpaid from prior  Distribution  Dates  together with
               interest thereon at the related  Pass-Through Rate in effect for such  Distribution  Date, which
               amount shall be allocated to the Class A Certificateholders  and Class M Certificateholders on a
               pro rata basis, based on the amount of Prepayment Interest Shortfalls remaining unpaid;

(V)     to pay the Holders of the Class A and Class M  Certificates,  on a pro rata basis,  based on Relief Act
               Shortfalls  allocated  thereto  for  such  Distribution  Date,  the  amount  of any  Relief  Act
               Shortfalls allocated thereto with respect to the Mortgage Loans for such Distribution Date,

(VI)    to the Class A Certificateholders and the Class M Certificateholders,  to the extent not covered by the
               Yield Maintenance  Agreement,  the principal portion of any Realized Losses previously allocated
               thereto that remain  unreimbursed  as of such  Distribution  Date first, on a pro rata basis, to
               each of the Class I-A, Class II-A and Class III-A  Certificate  Groups,  in accordance  with the
               principal  portion of any Realized  Losses  previously  allocated to the Class A Certificates in
               reduction of the  Certificate  Principal  Balance  thereof that remains  unreimbursed as of such
               Distribution  Date,  with such amounts to be paid to the related Classes of Class A Certificates
               within  each  Certificate  Group,  sequentially,  in  numerical  order of  priority  and second,
               sequentially,  to the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6 and Class
               M-7 Certificateholders, in that order;

(VII)   to the Holders of the Class X  Certificates,  to the extent not previously paid from payments under the
               Yield Maintenance  Agreement,  pro rata, then to Holders of the Class A Certificates,  pro rata,
               and then  sequentially  to the Class M-1,  Class M-2, Class M-3, Class M-4, Class M-5, Class M-6
               and Class M-7  Certificateholders,  in that order, any Interest  Carryforward  Amounts allocated
               thereto that remain unreimbursed;

(VIII)  to the Holders of the Class A Certificates and Class M Certificates  from the amount, if any, of Excess
               Cash Flow  remaining  after the  foregoing  distributions  the amount of any related  Basis Risk
               Shortfall on such Certificates  (after giving effect,  with respect to the initial  Distribution
               Date,  to  payments  made  from the  Basis  Risk  Shortfall  Reserve  Fund  and  from the  Yield
               Maintenance Agreement),  which amount shall be allocated first, to the Class A Certificates on a
               pro rata basis,  based on their respective Basis Risk Shortfalls for such Distribution Date, and
               then, sequentially,  to the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6 and
               Class M-7 Certificateholders, in that order;

(IX)    to the Holders of the Class P Certificates,  all amounts representing  Prepayment Charges in respect of
               the Prepayment Charge Loans received during the related Prepayment Period; and

(X)     to the Holders of the Class SB  Certificates  and Class R  Certificates,  the  balance,  if any, of the
               Available Distribution Amount.

        All  payments of amounts in respect of Basis Risk  Shortfalls  made  pursuant to Section  4.02(c)(viii)
shall,  for federal income tax purposes,  be deemed to have been  distributed  from REMIC III to Holders of the
Class SB  Certificates  and then paid outside of any REMIC to the  recipients  thereof  pursuant to an interest
rate cap  contract.  By  accepting  their  Certificates  the  Holders of the  Certificates  agree to treat such
payments in the manner described in the preceding sentence for purposes of filing their income tax returns.

(D)     The  Principal  Distribution  Amount  payable  to the  Class  A  Certificateholders  and  the  Class  M
Certificateholders shall be distributed as follows:

(I)     first, concurrently,  (i) the Group I Principal Distribution Amount shall be distributed,  pro rata, to
               the  Class I-A-1,  Class I-A-2  and  Class I-A-3  Certificateholders,  in each  case  until  the
               Certificate  Principal  Balance  thereof has been  reduced to zero,  (ii) the Group II Principal
               Distribution Amount shall be distributed, pro rata, to the Class II-A-1,  Class II-A-2 and Class
               II-A-3  Certificateholders,  in each case until the  Certificate  Principal  Balance thereof has
               been  reduced  to  zero  and  (iii)  the  Group  III  Principal  Distribution  Amount  shall  be
               distributed, concurrently, as follows:

                             (A)    90%,  sequentially,  to the Class III-A-1, Class III-A-2, Class III-A-3 and
               Class III-A-4 Certificateholders, in that order, and

                             (B)    10%  to  the  Class  III-A-5  Certificateholders,   until  the  Certificate
               Principal Balance has been reduced to zero;

(II)    second,  after  application  of  payments  pursuant  to  clause (d)(i),  concurrently,  (i) the Group I
               Principal   Distribution   Amount   shall  be   distributed,   pro  rata,   to  the   Class II-A
               Certificateholders  and  Class III-A  Certificateholders,  in each case  until  the  Certificate
               Principal  Balance  thereof has been  reduced to zero (ii) the Group II  Principal  Distribution
               Amount shall be  distributed,  pro rata,  to the  Class I-A  Certificateholders  and Class III-A
               Certificateholders,  in each case  until the  Certificate  Principal  Balance  thereof  has been
               reduced to zero and (iii) the Group III Principal Distribution Amount shall be distributed,  pro
               rata, to the Class I-A Certificateholders and Class II-A Certificateholders,  in each case until
               the Certificate Principal Balance thereof has been reduced to zero;

(III)   third, the Class M-1 Principal  Distribution  Amount shall be distributed to the Class M-1 Certificates
               until the Certificate Principal Balance thereof has been reduced to zero;

(IV)    fourth, the Class M-2 Principal  Distribution Amount shall be distributed to the Class M-2 Certificates
               until the Certificate Principal Balance thereof has been reduced to zero;

(V)     fifth, the Class M-3 Principal  Distribution  Amount shall be distributed to the Class M-3 Certificates
               until the Certificate Principal Balance thereof has been reduced to zero;

(VI)    sixth, the Class M-4 Principal  Distribution  Amount shall be distributed to the Class M-4 Certificates
               until the Certificate Principal Balance thereof has been reduced to zero;

(VII)   seventh,  the  Class  M-5  Principal  Distribution  Amount  shall  be  distributed  to  the  Class  M-5
               Certificates until the Certificate Principal Balance thereof has been reduced to zero;

(VIII)  eighth, the Class M-6 Principal  Distribution Amount shall be distributed to the Class M-6 Certificates
               until the Certificate Principal Balance thereof has been reduced to zero; and

(IX)    ninth, the Class M-7 Principal  Distribution  Amount shall be distributed to the Class M-7 Certificates
               until the Certificate Principal Balance thereof has been reduced to zero.
(E)     Notwithstanding  the foregoing  clauses (c) and (d), upon the  reduction of the  Certificate  Principal
Balance of a Class of Class A Certificates or Class M Certificates  to zero,  such Class of  Certificates  will
not be entitled to further distributions pursuant to Section 4.02, including,  without limitation,  the payment
of current and  unreimbursed  Prepayment  Interest  Shortfalls  pursuant to clauses  (c)(iii)  and (iv) and the
related Basis Risk Shortfalls pursuant to clause (c)(viii).

(F)     Each distribution with respect to a Book-Entry  Certificate shall be paid to the Depository,  as Holder
thereof,  and the Depository shall be solely  responsible for crediting the amount of such  distribution to the
accounts  of  its  Depository   Participants  in  accordance  with  its  normal  procedures.   Each  Depository
Participant  shall  be  responsible  for  disbursing  such  distribution  to the  Certificate  Owners  that  it
represents  and to each  indirect  participating  brokerage  firm (a  "brokerage  firm")  for  which it acts as
agent.  Each  brokerage  firm shall be  responsible  for  disbursing  funds to the  Certificate  Owners that it
represents.  None of the Trustee,  the  Certificate  Registrar,  the Company or the Master  Servicer shall have
any responsibility therefor.

(G)     Except as otherwise provided in Section 9.01 of the Standard Terms, if the Master Servicer  anticipates
that a final  distribution  with  respect to any Class of  Certificates  will be made on a future  Distribution
Date,  the Master  Servicer  shall,  no later than 40 days prior to such final  Distribution  Date,  notify the
Trustee  and the  Trustee  shall,  not  earlier  than the 15th day and not later than the 25th day of the month
next preceding the month of such final  distribution,  distribute,  or cause to be distributed,  to each Holder
of such  Class of  Certificates  a notice  to the  effect  that:  (i) the  Trustee  anticipates  that the final
distribution  with respect to such Class of Certificates  will be made on such  Distribution Date but only upon
presentation  and  surrender  of such  Certificates  at the  office of the  Trustee or as  otherwise  specified
therein,  and (ii) no  interest  shall  accrue  on such  Certificates  from and  after  the end of the  related
Interest  Accrual  Period.  In the event that  Certificateholders  required  to  surrender  their  Certificates
pursuant to Section 9.01(c) of the Standard Terms do not surrender their  Certificates for final  cancellation,
the Trustee  shall  cause funds  distributable  with  respect to such  Certificates  to be  withdrawn  from the
Certificate  Account and credited to a separate  escrow account for the benefit of such  Certificateholders  as
provided in Section 9.01(d) of the Standard Terms.

(H)     On  the  initial  Distribution  Date,  Basis  Risk  Shortfall  amounts  with  respect  to  the  initial
Distribution  Date, if any, will be paid to the Holders of the Class A Certificates  and Class M  Certificates,
pro rata,  based on the amount of Basis Risk  Shortfalls  for such  Classes,  from amounts  withdrawn  from the
Basis Risk Shortfall Reserve Fund.

(I)     On each Distribution Date, the Yield Maintenance  Payment will be: first,  allocated pro rata among the
Class I-A,  Class II-A and Class III-A  Certificate  Groups,  in  accordance  with the sum of (i) the aggregate
amount of Realized  Losses  incurred on the Mortgage Loans in the preceding  calendar month in the related Loan
Group and  otherwise  allocable  to the Class A  Certificates  and (ii) the  principal  portion of any Realized
Losses  previously  allocated  to the  Class A  Certificates  in each  Certificate  Group in  reduction  of the
Certificate  Principal  Balance  thereof that remains  unreimbursed  as of such  Distribution  Date,  with such
amounts  to  be  paid  to  the  related  Classes  of  Class  A  Certificates  within  each  Certificate  Group,
sequentially,  in numerical order of priority,  first to reduce the Certificate  Principal Balance of each such
Class,  up to the amount of Realized  Losses  incurred  on the  Mortgage  Loans in the  related  Loan Group and
otherwise  allocable to the Class A Certificates in the preceding  calendar month and then to pay the principal
portion of any Realized Losses previously  allocated thereto that remains  unreimbursed as of such Distribution
Date; second, any remaining amount, to be paid sequentially,  in numerical order of priority,  to each Class of
Class M Certificates,  first to reduce the Certificate  Principal  Balance of each such Class, up to the amount
of Realized  Losses  incurred on the Mortgage  Loans in the preceding  calendar  month and otherwise  allocable
thereto  and then to pay the  principal  portion of any  Realized  Losses  previously  allocated  thereto  that
remains  unreimbursed  as of  such  Distribution  Date;  third,  any  remaining  amount,  to pay  the  Class  X
Certificates,  pro  rata,  up to the  amount of the  Interest  Carryforward  Amount  for such  Class  remaining
unreimbursed as of such Distribution Date;  fourth, any remaining amount, to pay the Class A Certificates,  pro
rata, up to the amount of the Basis Risk  Shortfall  Amount for such Class  remaining  unreimbursed  as of such
Distribution  Date; and fifth, any remaining amount, to be paid  sequentially,  in numerical order of priority,
to each Class of Class M  Certificates,  up to the amount of the Basis Risk Shortfall for such Class  remaining
unreimbursed as of such Distribution Date.



SECTION 4.03.  STATEMENTS TO  CERTIFICATEHOLDERS;  STATEMENTS TO THE RATING  AGENCIES;  EXCHANGE ACT REPORTING.
(See Section 4.03 of the Standard Terms.)

SECTION 4.04.  DISTRIBUTION OF REPORTS TO THE TRUSTEE AND THE COMPANY; ADVANCES BY THE MASTER SERVICER.

               (A)    (See Section 4.04(a) of the Standard Terms)

               (B)    On or before  2:00 P.M.  New York time on each  Certificate  Account  Deposit  Date,  the
Master  Servicer  shall either (i) deposit in the  Certificate  Account from its own funds,  or funds  received
therefor from the  Subservicers,  an amount equal to the Advances to be made by the Master  Servicer in respect
of the related  Distribution  Date,  which shall be in an  aggregate  amount equal to the  aggregate  amount of
Monthly  Payments (with each interest  portion thereof  adjusted to the Net Mortgage Rate),  less the amount of
any  related  Servicing  Modifications,  Debt  Service  Reductions  or  reductions  in the  amount of  interest
collectable  from the  Mortgagor  pursuant to the  Servicemembers  Civil  Relief  Act,  as amended,  or similar
legislation  or  regulations  then in effect,  on the  Outstanding  Mortgage  Loans as of the related Due Date,
which  Monthly  Payments  were not received as of the close of business as of the related  Determination  Date;
provided that no Advance shall be made if it would be a Nonrecoverable  Advance;  and provided,  further,  that
the Monthly  Payment  for purposes  of this Section  4.04 shall  mean the minimum monthly payment due under the
Mortgage  Note,  net of the  Servicing Fee and  Subservicing  Fee, (ii) withdraw from amounts on deposit in the
Custodial  Account  and  deposit in the  Certificate  Account  all or a portion  of the Amount  Held for Future
Distribution  in discharge of any such Advance,  or (iii) make advances in the form of any  combination  of (i)
and (ii)  aggregating  the amount of such Advance.  Any portion of the Amount Held for Future  Distribution  so
used shall be replaced by the Master  Servicer by deposit in the  Certificate  Account on or before  11:00 A.M.
New York time on any future  Certificate  Account  Deposit  Date to the extent that funds  attributable  to the
Mortgage  Loans that are  available in the  Custodial  Account for deposit in the  Certificate  Account on such
Certificate Account Deposit Date shall be less than payments to  Certificateholders  required to be made on the
following  Distribution  Date.  The Master  Servicer shall be entitled to use any Advance made by a Subservicer
as  described  in  Section  3.07(b)  that has  been  deposited  in the  Custodial  Account  on or  before  such
Distribution  Date as part of the Advance  made by the Master  Servicer  pursuant  to this  Section  4.04.  The
amount  of  any  reimbursement  pursuant  to  Section  4.02(a)  in  respect  of  outstanding  Advances  on  any
Distribution  Date shall be  allocated  to specific  Monthly  Payments  due but  delinquent  for  previous  Due
Periods,  which  allocation  shall be made,  to the extent  practicable,  to Monthly  Payments  which have been
delinquent  for  the  longest  period  of  time.  Such   allocations   shall  be  conclusive  for  purposes  of
reimbursement to the Master Servicer from recoveries on related Mortgage Loans pursuant to Section 3.10.

        The  determination  by the  Master  Servicer  that it has  made a  Nonrecoverable  Advance  or that any
proposed  Advance,  if made,  would  constitute a  Nonrecoverable  Advance,  shall be evidenced by an Officers'
Certificate of the Master Servicer delivered to the Company and the Trustee.

        If the Master  Servicer  determines as of the Business Day preceding any  Certificate  Account  Deposit
Date that it will be unable to deposit in the  Certificate  Account an amount equal to the Advance  required to
be made for the  immediately  succeeding  Distribution  Date,  it  shall  give  notice  to the  Trustee  of its
inability to advance (such notice may be given by telecopy),  not later than 3:00 P.M.,  New York time, on such
Business  Day,  specifying  the portion of such  amount that it will be unable to deposit.  Not later than 3:00
P.M.,  New York time, on the  Certificate  Account  Deposit Date the Trustee  shall,  unless by 12:00 Noon, New
York time, on such day the Trustee shall have been notified in writing (by telecopy)  that the Master  Servicer
shall have  directly or  indirectly  deposited  in the  Certificate  Account  such portion of the amount of the
Advance as to which the Master  Servicer shall have given notice pursuant to the preceding  sentence,  pursuant
to Section 7.01, (a) terminate all of the rights and  obligations  of the Master  Servicer under this Agreement
in accordance  with Section 7.01 and (b) assume the rights and  obligations of the Master  Servicer  hereunder,
including  the  obligation  to  deposit  in the  Certificate  Account an amount  equal to the  Advance  for the
immediately succeeding Distribution Date.

        The Trustee  shall  deposit all funds it receives  pursuant to this Section  4.04 into the  Certificate
Account.

SECTION 4.05.  ALLOCATION OF REALIZED LOSSES.

(A)     Prior to each  Distribution  Date,  the Master  Servicer  shall  determine the total amount of Realized
Losses,  if any, that resulted from any Cash  Liquidation,  Servicing  Modifications,  Debt Service  Reduction,
Deficient  Valuation or REO Disposition that occurred during the related  Prepayment  Period or, in the case of
a Servicing  Modification  that  constitutes a reduction of the interest rate on a Mortgage Loan, the amount of
the reduction in the interest portion of the Monthly Payment due in the month in which such  Distribution  Date
occurs.  The  amount of each  Realized  Loss shall be  evidenced  by an  Officers'  Certificate.  All  Realized
Losses on the Mortgage Loans shall be allocated as follows:

        first,  to payments  made  pursuant to the Yield  Maintenance  Agreement,  if any, in  accordance  with
Section 4.02(i),

        second,  to the Excess Cash Flow as part of the  Principal  Distribution  Amount as provided in Section
4.02(c), to the extent of the Excess Cash Flow for such Distribution Date,

        third, in reduction of the Overcollateralization Amount, until such amount has been reduced to zero;

        fourth,  to the Class M-7  Certificates,  until the  Certificate  Principal  Balance  thereof  has been
reduced to zero;

        fifth, to the Class M-6 Certificates,  until the Certificate Principal Balance thereof has been reduced
to zero;

        sixth, to the Class M-5 Certificates,  until the Certificate Principal Balance thereof has been reduced
to zero;

        seventh,  to the Class M-4  Certificates,  until the  Certificate  Principal  Balance  thereof has been
reduced to zero;

        eighth,  to the Class M-3  Certificates,  until the  Certificate  Principal  Balance  thereof  has been
reduced to zero;

        ninth, to the Class M-2 Certificates,  until the Certificate Principal Balance thereof has been reduced
to zero;

        tenth, to the Class M-1 Certificates,  until the Certificate Principal Balance thereof has been reduced
to zero; and

        eleventh,  for Realized  Losses on the Group I Loans,  to the Class I-A-3,  Class I-A-2 and Class I-A-1
Certificates,  in that order,  until the Certificate  Principal Balances thereof have been reduced to zero, for
Realized  Losses on the Group II Loans,  to the Class II-A-3,  Class II-A-2 and Class II-A-1  Certificates,  in
that order,  until the  Certificate  Principal  Balances  thereof  have been  reduced to zero and for  Realized
Losses  on the  Group III  Loans,  first to the Class  III-A-5  Certificates  until the  Certificate  Principal
Balance  thereof  has been  reduced  to zero and  second,  on a pro rata  basis,  to the Class  III-A-1,  Class
III-A-2,  Class III-A-3 and Class III-A-4  Certificates  until the Certificate  Principal Balances thereof have
been reduced to zero.

(B)     Any allocation of the principal portion of Realized Losses (other than Debt Service  Reductions) to the
Class A  Certificates  or  Class M  Certificates  on any  Distribution  Date  shall  be  made by  reducing  the
Certificate  Principal  Balance thereof by the amount so allocated,  which  allocation  shall be deemed to have
occurred on such Distribution  Date, until the Certificate  Principal Balance thereof has been reduced to zero;
provided,  that no such reduction shall reduce the aggregate  Certificate Principal Balance of the Certificates
below the aggregate Stated  Principal  Balance of the Mortgage Loans.  Allocations of the interest  portions of
Realized Losses (other than any interest rate reduction  resulting from a Servicing  Modification) to any Class
of Class A Certificates  or Class M  Certificates  on any  Distribution  Date shall be made by operation of the
definition of "Accrued  Certificate  Interest" for each Class for such  Distribution  Date.  Allocations of the
interest  portion of a Realized Loss resulting  from an interest rate reduction in connection  with a Servicing
Modification  shall be made by  operation  of the  priority  of  payment  provisions  of Section  4.02(c).  All
Realized  Losses and all other losses  allocated to a Class of  Certificates  hereunder will be allocated among
the Certificates of such Class in proportion to the Percentage Interests evidenced thereby.

(C)     All Realized Losses on the Mortgage Loans shall be allocated on each  Distribution  Date to the REMIC I
Regular Interests as provided in the definition of REMIC I Realized Losses.

(D)     Realized  Losses  allocated  to the Excess Cash Flow or the  Overcollateralization  Amount  pursuant to
paragraphs (a), (b) or (c) of this Section,  the definition of Accrued  Certificate  Interest and the operation
of  Section 4.02(c)  shall be deemed allocated to the Class SB  Certificates.  Realized Losses allocated to the
Class SB  Certificates  shall,  to the extent such Realized  Losses  represent  Realized  Losses on an interest
portion,  be allocated to REMIC II  Regular  Interest SB-IO.  Realized Losses allocated to the Excess Cash Flow
pursuant to paragraph (b) of this Section shall be deemed to reduce  Accrued  Certificate  Interest on REMIC II
Regular  Interest SB-IO.  Realized Losses allocated to the  Overcollateralization  Amount pursuant to paragraph
(b) of this Section shall be deemed first to reduce the principal  balance of REMIC II  Regular  Interest SB-PO
until such  principal  balance  shall have been  reduced to zero and  thereafter  to reduce  accrued and unpaid
interest on REMIC II Regular Interest SB-IO.

SECTION 4.06.  REPORTS OF  FORECLOSURES  AND  ABANDONMENT  OF  MORTGAGED  PROPERTY.  (See  Section  4.06 of the
Standard Terms.)

SECTION 4.07.  OPTIONAL PURCHASE OF DEFAULTED MORTGAGE LOANS.

        (A)    Subject to Section  4.07(c),  below,  with respect to any Mortgage  Loan that is  delinquent  in
payment by 90 days or more,  the Master  Servicer  may, at its option,  purchase  such  Mortgage  Loan from the
Trustee  at the  Purchase  Price  therefor;  provided,  that such  Mortgage  Loan that  becomes 90 days or more
delinquent  during any given  Calendar  Quarter  shall only be eligible for  purchase  pursuant to this Section
during the period  beginning on the first  Business Day of the following  Calendar  Quarter,  and ending at the
close of  business on the  second-to-last  Business  Day of such  following  Calendar  Quarter;  and  provided,
further,  that such Mortgage Loan is 90 days or more  delinquent at the time of repurchase.  Such option if not
exercised  shall not thereafter be reinstated as to any Mortgage Loan,  unless the delinquency is cured and the
Mortgage  Loan  thereafter  again  becomes  delinquent  in payment by 90 days or more in a subsequent  Calendar
Quarter.

        (B)    Subject to Section  4.07(c),  below,  if at any time the Master  Servicer makes a payment to the
Certificate  Account  covering the amount of the Purchase  Price for such a Mortgage Loan as provided in clause
(a) above,  and the Master  Servicer  provides to the  Trustee a  certification  signed by a Servicing  Officer
stating that the amount of such payment has been deposited in the Certificate  Account,  then the Trustee shall
execute the assignment of such Mortgage Loan at the request of the Master Servicer,  without  recourse,  to the
Master  Servicer,  which shall succeed to all the Trustee's  right,  title and interest in and to such Mortgage
Loan, and all security and documents  relative  thereto.  Such assignment  shall be an assignment  outright and
not for security.  The Master  Servicer will thereupon own such Mortgage,  and all such security and documents,
free of any further obligation to the Trustee or the Certificateholders with respect thereto.

               If,  however,  the Master  Servicer shall have exercised its right to repurchase a Mortgage Loan
pursuant  to  this  Section  4.07  upon  the  written  request  of  and  with  funds  provided  by  the  Junior
Certificateholder  and thereupon  transferred  such Mortgage Loan to the Junior  Certificateholder,  the Master
Servicer shall so notify the Trustee in writing.

         (C)   For so long as the Master  Servicer has not notified the Servicer that a real estate  investment
trust or one of its  subsidiaries  is no longer the Holder of the entire  interest in the most Junior  Class of
Certificates  (the  "Junior  Certificateholder")  and is no longer  entitled  to the rights  described  in this
Section 4.07(c):

               (i)    The  Servicer  shall  not  commence   foreclosure   proceedings  or  any  alternative  to
foreclosure  with  respect  to a  Mortgage  Loan  unless  (i) no  later  than five  Business  Days prior to its
commencement  of such  foreclosure  proceedings  or any  alternative  to  foreclosure,  it notifies  the Master
Servicer  of its  intention  to do so, and (ii) the Junior  Certificateholder,  either  directly or through the
Master Servicer, does not, within such five-Business-Day period, affirmatively object to such action.

               (ii)   In the event that the Servicer  determines  not to proceed with  foreclosure  proceedings
or any  alternative  to  foreclosure  with respect to a Mortgage Loan that becomes 60 days' or more  delinquent
and the  Servicer  has  determined  that it is unable to  collect  payments  due under  such  Mortgage  Loan in
accordance with Accepted  Servicing  Practices,  the Servicer shall, prior to taking any action with respect to
such Mortgage Loan,  promptly provide the Master Servicer with notice of such  determination  and a description
of such other  action as it intends to take with respect to such  Mortgage  Loan;  provided,  that the Servicer
shall not be permitted to proceed with any such action  unless the Junior  Certificateholder,  either  directly
or through the Master  Servicer,  does not,  within five Business  Days  following  such notice,  affirmatively
object to the Servicer taking such action.

               (iii)  If the Holder of the  entire  interest  in the most  junior of  Subordinate  Certificates
timely and  affirmatively  objects to an action or contemplated  action of the Servicer  pursuant to clause (i)
or (ii) above,  then the Junior  Certificateholder  shall instruct the Master  Servicer to hire three appraisal
firms  selected  by the  Master  Servicer  in its  reasonable  discretion,  to  compute  the fair  value of the
Mortgaged  Property  securing  the  related  Mortgage  Loan  utilizing  the Fannie Mae Form 2055  Exterior-Only
Inspection Residential Appraisal Report (each such appraisal-firm  computation,  a "Fair Value Price"), in each
case no later than 30 days from the date of such Junior  Certificateholder's  objection.  All costs relating to
the  computation  of the Fair Value Prices shall be for the account of the Junior  Certificateholder  and shall
be paid by the  Junior  Certificateholder  at the time that  such  Mortgage  Loan is  purchased  by the  Junior
Certificateholder.

                      (I)    If the Master  Servicer  shall have received three Fair Value Prices by the end of
       such 30-day  period,  then the Junior  Certificateholder  shall,  no later than five Business Days after
       the expiration of such 30-day  period,  purchase such Mortgage Loan for an amount equal to the lesser of
       (A) the unpaid principal balance of the related Mortgage Loan (the "Unpaid  Principal  Balance") and (B)
       the average of such three Fair Value Prices  respectively  determined by such  appraisal  firms,  in the
       case of a  Mortgage  Loan  referred  to in clause  (i)  above,  or the  average of such three Fair Value
       Prices in the case of a Mortgage  Loan  referred to in clause (ii) above;  and shall deliver such amount
       to the Servicer  against the  assignment  of the related  Mortgage  Loan and the delivery of the related
       documents on the purchase date.

                      (II)   If the Master  Servicer  shall not have  received  three Fair Value  Prices at the
       end of the 30-day period set forth in clause (c) above, then:
(A)     If the  Master  Servicer  shall have  received  only two Fair  Value  Prices at the end of such  30-day
              period, then the Master Servicer shall determine,  in its reasonable  discretion,  the fair value
              of the Mortgaged  Property and other collateral  relating to such Mortgage Loan (such fair value,
              the "Master  Servicer's  Fair Value Price"),  and the Junior  Certificateholder  shall,  no later
              than five Business Days after the expiration of such 30-day  period,  purchase such Mortgage Loan
              for an amount equal to the least of (1) the Unpaid  Principal  Balance  thereof,  (2) the average
              of such Fair Value Prices  determined by such appraisal firms and (3) the Master  Servicer's Fair
              Value  Price;  and shall  deliver  such  amount to the  Servicer  against the  assignment  of the
              related Mortgage Loan and the delivery of the related documents on the purchase date.
(B)     If the Master  Servicer shall have received only one Fair Value Price by the end of such 30-day period,
              then the Master  Servicer will  determine  the Master  Servicer Fair Value Price of the Mortgaged
              Property  related to such Mortgage  Loan and the Junior  Certificateholder  shall,  no later than
              five Business Days after the expiration of such 30-day  period,  purchase such Mortgage Loans for
              an amount  equal to the least of (1) the Unpaid  Principal  Balance  thereof,  (2) the Fair Value
              Price  determined by such  appraisal  firm and (3) the Master  Servicer's  Fair Value Price;  and
              shall deliver such amount to the Servicer  against the  assignment  of the related  Mortgage Loan
              and the delivery of the related documents on the purchase date.
(C)     If the Master  Servicer  shall not have  received  any such Fair Value Prices by the end of such 30-day
              period,  then the Master  Servicer  will  determine  the Master  Servicer Fair Value Price of the
              Mortgaged  Property  related to such Mortgage  Loan and the Junior  Certificateholder  shall,  no
              later  than five  Business  Days  after the  expiration  of such  30-day  period,  purchase  such
              Mortgage Loan for an amount equal to the lesser of (1) the Unpaid  Principal  Balance thereof and
              (2) the Master  Servicer's  Fair Value  Price;  and shall  deliver  such  amount to the  Servicer
              against the  assignment of the related  Mortgage  Loan and the delivery of the related  documents
              on the purchase date.

                     (D)     If the Master  Servicer  has not  received  three Fair Value Prices by the end of
               such 30-day  period,  it shall  continue for the next 30 days to try to obtain three Fair Value
               Prices.  Upon the earlier of the date that it obtains the three Fair Value  Prices,  or the end
               of the 30-day  extension,  the Master Servicer shall  recalculate the price payable pursuant to
               this  Agreement and,  within five Business Days  thereafter,  (i) the Junior  Certificateholder
               shall pay the Servicer the positive  difference  between the  recalculated  purchase price, and
               the  price   actually   paid  by  it,  or  (ii)  the  Servicer   shall  refund  to  the  Junior
               Certificateholder  the positive  difference  between the purchase  price  actually  paid by the
               Junior Certificateholder, and the recalculated purchase price.

               (iv)   Notwithstanding  anything herein to the contrary, the Junior Certificateholder shall not
be entitled to any of its rights set forth herein with  respect to a Mortgage  Loan  following  its failure to
purchase such Mortgage Loan and the related  Mortgaged  Property,  at the related  purchase price set forth in
this  Section 4.07(c)  within  the  timeframe  set  forth  in this  Section 4.07(c)  following  such  Holder's
objection to an action of the Servicer,  and the Servicer shall provide the Master Servicer  written notice of
such failure.

               (v)    Any notice, confirmation,  instruction or objection pursuant to paragraphs (i), (ii) and
(iii) above may be  delivered  via  facsimile  or other  written or  electronic  communication  as the parties
hereto and the Holder of the entire interest in the most junior of the Subordinate  Certificates  may agree to
from time to time.

                      (I)    For the avoidance of doubt,  the Junior  Certificateholder's  rights set forth in
this  Section 4.07(c)  are intended to provide the Holder of such rights,  for so long as it has not forfeited
its right under this Section 4.07(c) as set forth in clause (iv) above,  with the unilateral  right to control
foreclosure  decisions in respect of delinquent and defaulted  Mortgage Loans, and certain exclusive  purchase
rights  so as to better  enable  such  Holder  to  qualify  for  exemption  under  Section  3(c)(5)(C)  of the
Investment Company Act of 1940, as amended.

               (vi)   Any notice  delivered by such Junior  Certificateholder,  either directly or through the
Master Servicer,  shall be accompanied by an officer's  certificate of such Holder  certifying to the Servicer
and the Master  Servicer  that it is the Holder of the entire  interest in the most junior of the  Subordinate
Certificates  and shall attach  thereto (A) if the  Subordinate  Certificate  is  registered  in the name of a
nominee of the Depository  Trust Company,  an account  statement  though the applicable  broker-dealer or such
other evidence as the Servicer and the Master  Servicer  shall  reasonably  request or (B) if the  Subordinate
Certificate is held in physical form, the trade  confirmation with respect to such Subordinate  Certificate or
such other evidence as the Servicer and the Master  Servicer shall  reasonably  request.  For purposes of this
Section  4.07(c),  the Servicer and the Master  Servicer shall be entitled to rely on any notice  delivered by
the Junior  Certificateholder  until a notice  (together  with an  officer's  certificate  and the  supporting
evidence of ownership set forth in the  immediately  preceding  sentence) is delivered to the Servicer and the
Master  Servicer  by any  subsequent  Holder of the  entire  interest  in the most  junior of the  Subordinate
Certificates.

               (vii)  To the extent that the Junior Certificateholder  purchases any Mortgage Loan pursuant to
this Section  4.07(c),  the Servicer  will  continue to service such  Mortgage  Loan in  accordance  with this
Agreement if so requested by the Holder.  The parties  acknowledge  that, in such event,  the Master  Servicer
will have no duty or responsibility to master service any such Mortgage Loan.
               (viii) The Master Servicer shall enforce the obligations of and  restrictions on the Servicer's
duties under this Section 4.07(c).


SECTION 4.08.  SURETY BOND.  (See Section 4.08 of the Standard Terms.)

SECTION 4.09.  BASIS RISK SHORTFALL RESERVE FUND.

(a)     On or before the Closing Date,  the Trustee shall  establish a Reserve Fund on behalf of the Holders of
the Class A Certificates and Class M Certificates.  The Reserve Fund must be an Eligible  Account.  The Reserve
Fund shall be entitled "Basis Risk Shortfall  Reserve Fund,  Deutsche Bank Trust Company  Americas,  as Trustee
for  the  benefit  of  Holders  of  Residential  Accredit  Loans,  Inc.,  Mortgage  Asset-Backed   Pass-Through
Certificates,  Series  2006-QO5" (the "Basis Risk Shortfall  Reserve Fund").  The Basis Risk Shortfall  Reserve
Fund  shall be an  Eligible  Account  or a  sub-account  of an  Eligible  Account.  On the  Closing  Date,  the
Depositor  will cause,  on behalf of the Trust,  the Basis Risk  Shortfall  Reserve Fund Amount to be deposited
into the Basis Risk Shortfall  Reserve Fund.  Pursuant to Section 4.02(h),  on the initial  Distribution  Date,
amounts on deposit in the Basis Risk  Shortfall  Reserve Fund will be withdrawn  from the Basis Risk  Shortfall
Reserve Fund and deposited into the  Certificate  Account for payment to the Class A  Certificates  and Class M
Certificates  to the  extent of any  Basis  Risk  Shortfall  Amount  on the  Class A  Certificates  and Class M
Certificates on such initial  Distribution  Date. After the initial  Distribution  Date, all amounts  remaining
in the Basis Risk  Shortfall  Reserve Fund will be  distributed  to UBS  Securities  LLC or its  designee,  and
following such withdrawal the Basis Risk Shortfall Reserve Fund will be closed.

(b)     The Trustee will invest funds  deposited  in the Basis Risk  Shortfall  Reserve Fund as directed by the
Depositor  or its  designee  in writing in  Permitted  Investments  with a maturity  date (i) no later than the
Business  Day  immediately  preceding  the date on which  such funds are  required  to be  withdrawn  from such
account  pursuant to this  Agreement,  if a Person other than the Trustee or an Affiliate of the Trustee is the
obligor for the  Permitted  Investment,  or (ii) no later than the date on which such funds are  required to be
withdrawn  from such account or sub account of a trust account  pursuant to this  Agreement,  if the Trustee or
an  affiliate  of the Trustee is the obligor  for the  Permitted  Investment  (or, if no written  direction  is
received by the Trustee from the Depositor,  then funds in such account shall remain  uninvested).  For federal
income tax  purposes,  the  Depositor  shall be the owner of the Basis Risk  Shortfall  Reserve  Fund and shall
report  all items of  income,  deduction,  gain or loss  arising  therefrom.  At no time  will the  Basis  Risk
Shortfall  Reserve  Fund be an asset of any  REMIC  created  hereunder.  All  income  and  gain  realized  from
investment of funds deposited in the Basis Risk Shortfall  Reserve Fund,  which investment shall be made solely
upon the written  direction of the Depositor,  shall be for the sole and exclusive benefit of the Depositor and
shall be remitted by the Trustee to the  Depositor  within one  Business Day from the closing of the Basis Risk
Shortfall  Reserve Fund.  The Depositor  shall deposit in the Basis Risk  Shortfall  Reserve Fund the amount of
any net loss incurred in respect of any such Permitted Investment immediately upon realization of such loss.

SECTION 4.10.  YIELD MAINTENANCE AGREEMENT.

        (a)    On or before the Closing  Date,  the  Trustee  shall  establish a Reserve  Fund on behalf of the
Holders of the Class A Certificates  and Class M  Certificates.  The Reserve Fund must be an Eligible  Account.
The Reserve Fund shall be entitled "YMA Reserve Fund,  Deutsche Bank Trust Company  Americas as Trustee for the
benefit of Holders of Residential  Accredit  Loans,  Inc.,  Mortgage  Asset-Backed  Pass-Through  Certificates,
Series  2005-QO5".  The Trustee shall demand  payment of all money payable by the Yield  Maintenance  Agreement
Provider under the Yield Maintenance  Agreement.  The Trustee shall deposit in the Yield Maintenance  Agreement
Reserve Fund all payments  received by it from the Yield Maintenance  Agreement  Provider pursuant to the Yield
Maintenance  Agreement.  On each Distribution  Date, the Trustee shall remit amounts from the Yield Maintenance
Agreement  Reserve  Fund to the  Holders of the  Certificates  in the manner  and  amount  provided  in Section
4.02(i) as it is directed by the Master Servicer.

        (b)    The Yield Maintenance  Agreement Reserve Fund is an "outside reserve fund" within the meaning of
Treasury  Regulationss.1.860G-2(h)  and  shall be an asset of the Trust  Fund but not an asset of any  2005-QO5
REMIC.   The  Trustee  on  behalf  of  the  Trust  shall  be  the  nominal  owner  of  the  Reserve  Fund.  The
Certificateholders  shall be the beneficial  owner of the Reserve Fund,  subject to the power of the Trustee to
distribute  amounts  under  Section  4.02(i).  Amounts in the Reserve Fund shall be held  uninvested in a trust
account of the Trustee with no liability  for interest or other  compensation  thereon.  Any amounts  remaining
in the Yield Maintenance  Agreement  Reserve Fund upon termination of the Yield Maintenance  Agreement shall be
distributed to the Certificateholders.












--------------------------------------------------------------------------------




ARTICLE V

                                               THE CERTIFICATES

                                     (See Article V of the Standard Terms)






--------------------------------------------------------------------------------




ARTICLE VI

                                      THE COMPANY AND THE MASTER SERVICER

                                    (See Article VI of the Standard Terms.)

SECTION 6.01.  RESPECTIVE  LIABILITIES  OF THE COMPANY AND MASTER  SERVICER.  (See Section 6.01 of the Standard
Terms.)

SECTION 6.02.  MERGER OR CONSOLIDATION OF THE COMPANY OR MASTER SERVICER;  ASSIGNMENT OF RIGHTS AND DELEGATION
OF DUTIES BY THE MASTER SERVICER.

        (a)    (See Section 6.08(a) of the Standard Terms.).

        (b)    (See Section 6.08(b) of the Standard Terms).

        (c)    (See Section 6.08(c) of the Standard Terms).

        (d)    The conversion of  Residential  Funding  Corporation's  or Residential  Accredit  Loans,  Inc.'s
organizational  structure  from a Delaware  corporation  to a limited  liability  company shall not require the
consent  of any party or notice to any party and  shall not in any way  affect  the  rights or  obligations  of
Residential Funding Corporation or Residential Accredit Loans, Inc. hereunder.

SECTION 6.03.  LIMITATION  ON LIABILITY OF THE COMPANY,  MASTER  SERVICER AND OTHERS.  (See Section 6.03 of the
Standard Terms.)

SECTION 6.04.  COMPANY AND MASTER SERVICER NOT TO RESIGN.  (See Section 6.04 of the Standard Terms.)






--------------------------------------------------------------------------------




ARTICLE VII

                                                    DEFAULT

                                   (See Article VII of the Standard Terms.)






--------------------------------------------------------------------------------




ARTICLE VIII

                                            CONCERNING THE TRUSTEE

                                   (See Article VIII of the Standard Terms.)

SECTION 1.01.




--------------------------------------------------------------------------------




ARTICLE IX

                                                  TERMINATION

                                    (See Article IX of the Standard Terms)







--------------------------------------------------------------------------------



ARTICLE X

                                               REMIC PROVISIONS

SECTION 10.01. REMIC ADMINISTRATION.  (See Section 10.01 of the Standard Terms.)

SECTION 10.02. MASTER SERVICER;  REMIC  ADMINISTRATOR  AND TRUSTEE  INDEMNIFICATION.  (See Section 10.02 of the
Standard Terms.)

SECTION 10.03. DESIGNATION OF REMICS.

        The REMIC  Administrator  will make an election to treat the segregated pool of assets described in the
definition  of REMIC I (as  defined  herein)  (including  the  Mortgage  Loans but  excluding  the  Basis  Risk
Shortfall Reserve Fund and the Yield Maintenance  Agreement),  and subject to this Agreement, as a REMIC (REMIC
I) for federal  income tax  purposes.  The REMIC  Administrator  will make an election to treat the  segregated
pool of assets consisting of the REMIC I Regular  Interests,  and subject to this Agreement,  as a REMIC (REMIC
II) for federal  income tax purposes.  The REMIC  Administrator  will make an election to treat the  segregated
pool of assets  consisting of REMIC II Regular  Interests SB-IO and SB-PO, and subject to this Agreement,  as a
REMIC (REMIC III) for federal income tax purposes.

        The REMIC I Regular  Interests  will be "regular  interests" in REMIC I and the Class R-I  Certificates
will be the sole Class of  "residual  interests"  in REMIC I for  purposes  of the REMIC  Provisions  under the
federal income tax law. The Class I-A Certificates,  Class II-A Certificates,  Class III-A Certificates,  Class
M Certificates and Class X Certificates  will represent  ownership of, and REMIC II Regular Interests SB-IO and
SB-PO  will be,  "regular  interests"  in REMIC II and the Class  R-II  Certificates  will be the sole Class of
"residual  interests" in REMIC II for purposes of the REMIC  Provisions  under the federal  income tax law. The
Class SB  Certificates  will  represent  ownership  of the REMIC III  Regular  Interest,  the  single  "regular
interest" in REMIC III, and the Class R-X Certificates will be the sole Class of "residual  interests"  therein
for  purposes  of the  REMIC  Provisions  under  federal  income  tax law.  The Class P  Certificates  will not
represent ownership of an interest in any REMIC.

SECTION 10.04. DISTRIBUTIONS  ON  THE  REMIC  I  REGULAR  INTERESTS.   (See  Section  4.02(c)  of  this  Series
Supplement.)

SECTION 10.05. COMPLIANCE WITH WITHHOLDING REQUIREMENTS.

        Notwithstanding any other provision of this Agreement,  the Trustee or any Paying Agent, as applicable,
shall comply with all federal withholding  requirements  respecting payments to  Certificateholders,  including
interest or original  issue  discount  payments or advances  thereof that the Trustee or any Paying  Agent,  as
applicable,  reasonably  believes are applicable  under the Code. The consent of  Certificateholders  shall not
be required for such  withholding.  In the event the Trustee or any Paying Agent, as applicable,  does withhold
any amount from  interest or original  issue  discount  payments or advances  thereof to any  Certificateholder
pursuant to federal withholding  requirements,  the Trustee or any Paying Agent, as applicable,  shall indicate
the amount withheld to such Certificateholder pursuant to the terms of such requirements.






--------------------------------------------------------------------------------



ARTICLE XI

                                           MISCELLANEOUS PROVISIONS

SECTION 11.01. AMENDMENT.  (See Section 11.01 of the Standard Terms.)

SECTION 11.02. RECORDATION OF AGREEMENT; COUNTERPARTS.  (See Section 11.02 of the Standard Terms.)

SECTION 11.03. LIMITATION ON RIGHTS OF CERTIFICATEHOLDERS.  (See Section 11.03 of the Standard Terms.)

SECTION 11.04. GOVERNING LAW.  (See Section 11.04 of the Standard Terms.)

SECTION 11.05. NOTICES.  All  demands  and  notices  hereunder  shall be in writing and shall be deemed to have
been duly given if personally  delivered at or mailed by registered  mail,  postage prepaid (except for notices
to the Trustee which shall be deemed to have been duly given only when received),  to the  appropriate  address
for each  recipient  listed in the table  below or, in each  case,  such  other  address  as may  hereafter  be
furnished in writing to the Master Servicer, the Trustee and the Company, as applicable:

------------------------------------- ----------------------------------------------------------
RECIPIENT                             ADDRESS
------------------------------------- ----------------------------------------------------------
------------------------------------- ----------------------------------------------------------
Company                               8400 Normandale Lake Boulevard
                                      Suite 250
                                      Minneapolis, Minnesota  55437
                                      Attention:  President
------------------------------------- ----------------------------------------------------------
------------------------------------- ----------------------------------------------------------
Master Servicer                       2255 N. Ontario Street, Suite 400
                                      Burbank, California 91504-2130
                                      Attention:  Managing Director/Master Servicing
------------------------------------- ----------------------------------------------------------
------------------------------------- ----------------------------------------------------------
Trustee                               Corporate Trust Office
                                      1761 East St. Andrew Place
                                      Santa Ana, California 92705-4934,
                                      Attention:  Residential Accredit Loans, Inc. Series
                                      2006-QO5

                                      The Trustee designates its offices located at DB
                                      Services Tennessee, 648 Grassmere Park Road, Nashville,
                                      TN 37211-3658, Attn: Transfer Unit, for the purposes of
                                      Section 8.12 of the Standard Terms
------------------------------------- ----------------------------------------------------------
------------------------------------- ----------------------------------------------------------
Moody's Investors Service, Inc.       99 Church Street, 4th Floor
                                      New York, New York 10004
------------------------------------- ----------------------------------------------------------
------------------------------------- ----------------------------------------------------------
Standard & Poor's Ratings Services,   55 Water Street
a division of The McGraw-Hill         41st Floor
Companies, Inc.                       New York, New York 10041
------------------------------------- ----------------------------------------------------------
------------------------------------- ----------------------------------------------------------
Yield Maintenance Agreement Provider  The Bank of New York
                                      One Wall Street, 10th Floor
                                      New York, New York 10286
------------------------------------- ----------------------------------------------------------


Any notice  required  or  permitted  to be mailed to a  Certificateholder  shall be given by first  class mail,
postage  prepaid,  at the address of such  Holder as shown in the  Certificate  Register.  Any notice so mailed
within the time prescribed in this Agreement shall be  conclusively  presumed to have been duly given,  whether
or not the Certificateholder receives such notice.

SECTION 11.06. REQUIRED NOTICES TO RATING AGENCY AND SUBSERVICER.  (See Section 11.06 of the Standard Terms.)

SECTION 11.07. SEVERABILITY OF PROVISIONS.  (See Section 11.07 of the Standard Terms.)

SECTION 11.08. SUPPLEMENTAL PROVISIONS FOR RESECURITIZATION.  (See Section 11.08 of the Standard Terms.)

SECTION 11.09. ALLOCATION OF VOTING RIGHTS.

        96.0% of all of the Voting  Rights shall be allocated  among  Holders of the Class A  Certificates  and
Class M  Certificates,  in proportion to the outstanding  Certificate  Principal  Balances of their  respective
Certificates;  1.0% of all Voting  Rights shall be allocated to Holders of the Class XC  Certificates,  1.0% of
all Voting Rights shall be allocated to Holders of the Class XN  Certificates,  1.0% of all Voting Rights shall
be allocated to Holders of the Class SB  Certificates,  in  proportion  to their then  outstanding  Certificate
Principal  Balances,  and  1.0%  of all  Voting  Rights  shall  be  allocated  to the  Holders  of the  Class R
Certificates.

SECTION 11.10. NO PETITION.

        The  Depositor,   Master  Servicer  and  the  Trustee,  by  entering  into  this  Agreement,  and  each
Certificateholder,  by  accepting  a  Certificate,  hereby  covenant  and agree  that they will not at any time
institute  against  the Trust  Fund,  or join in any  institution  against  the Trust Fund of,  any  bankruptcy
proceedings  under any  United  States  federal  or state  bankruptcy  or similar  law in  connection  with any
obligation with respect to the Certificates or this Agreement.






--------------------------------------------------------------------------------



                                                  ARTICLE XII

                                         COMPLIANCE WITH REGULATION AB

                                    (See Article XII of the Standard Terms)










--------------------------------------------------------------------------------


        IN WITNESS  WHEREOF,  the  Company,  the Master  Servicer and the Trustee have caused their names to be
signed  hereto by their  respective  officers  thereunto  duly  authorized  and their  respective  seals,  duly
attested, to be hereunto affixed, all as of the day and year first above written.

                                                  RESIDENTIAL ACCREDIT LOANS, INC.
[Seal]

                                                  By:  /s/ Heather Anderson
                                                  Name:   Heather Anderson
                                                  Title:  Vice President
Attest: /s/ Tim Jacobson
        Name:   Tim Jacobson
        Title: Vice President

                                                  RESIDENTIAL FUNDING CORPORATION
[Seal]

                                                  By:  /s/ Tim Jacobson
                                                  Name:   Tim Jacobson
                                                  Title:  Associate
Attest:/s/ Heather Anderson
        Name:   Heather Anderson
        Title: Associate

                                                  DEUTSCHE BANK TRUST COMPANY AMERICAS, as
[Seal]                                            Trustee


                                                  By: /s/ Barbara Campbell
                                                  Name:   Barbara Campbell
                                                  Title: Vice President

                                                  By: /s/ Eiko Akiyama
                                                  Name:   Eiko Akiyama
                                                  Title:  Associate
Attest: /s/ Marion Hogan
        Name:   Marion Hogan
        Title: Associate








--------------------------------------------------------------------------------


STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF HENNEPIN           )

        On the 30th day of May,  2006  before me, a notary  public in and for said State,  personally  appeared
Heather  Anderson  known  to me to be a  Vice  President  of  Residential  Accredit  Loans,  Inc.,  one  of the
corporations  that  executed  the within  instrument,  and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation executed the within instrument.

        IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official seal the day and year in this
certificate  first above written.



                                                   Notary Public
[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF HENNEPIN           )

        On the 30th day of May,  2006  before me, a notary  public in and for said State,  personally  appeared
Tim Jacobson known to me to be a(n)  Associate of  Residential  Funding  Corporation,  one of the  corporations
that  executed the within  instrument,  and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

        IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.



                                                   Notary Public
[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF CALIFORNIA          )
                             ) ss.:
COUNTY OF ORANGE             )

        On the 30th day of May,  2006  before me, a notary  public in and for said State,  personally  appeared
Barbara  Campbell known to me to be a(n) Vice President of DEUTSCHE BANK TRUST COMPANY  AMERICAS,  the New York
banking  corporation  that executed the within  instrument,  and also known to me to be the person who executed
it on behalf of said banking  corporation  and  acknowledged to me that such banking  corporation  executed the
within instrument.

        IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.



                                                   Notary Public
[Notarial Seal]

STATE OF CALIFORNIA          )
                             ) ss.:
COUNTY OF ORANGE             )

        On the 30th day of May,  2006  before me, a notary  public in and for said State,  personally  appeared
Eiko Akiyama known to me to be a(n)  Associate of DEUTSCHE BANK TRUST  COMPANY  AMERICAS,  the New York banking
corporation  that  executed  the within  instrument,  and also known to me to be the person who  executed it on
behalf of said banking  corporation and  acknowledged to me that such banking  corporation  executed the within
instrument.

        IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official seal the day and year in this
certificate first above written.



                                                   Notary Public
[Notarial Seal]











--------------------------------------------------------------------------------


                                                 APPENDIX ONE

                              CALCULATION OF REMIC I PRINCIPAL REDUCTION AMOUNTS


        For any  Distribution  Date,  the  amounts by which the  Uncertificated  Principal  Balances of REMIC I
Regular  Interests LT1, LT2, LT3, LT4, LT6, LT7, LT8,  LT10,  LT11 and LT12,  respectively,  will be reduced on
such  Distribution  Date by the allocation of Realized Losses and the distribution of principal,  determined as
follows:

        For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

        Y1 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT1 after distributions on the
prior Distribution Date.

        Y2 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT2 after distributions on the
prior Distribution Date.

        Y3 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT3 after distributions on the
prior Distribution Date.

        Y4 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT4 after distributions on the
prior Distribution Date (note:  Y3 = Y4).

        Y6 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT6 after distributions on the
prior Distribution Date.

        Y7 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT7 after distributions on the
prior Distribution Date.

        Y8 =   the Uncertificated  Principal Balance of REMIC I Regular Interest LT8 after distributions on the
prior Distribution Date (note:  Y7 = Y8).

        AY6 =  the REMIC I Regular Interest LT6 Principal Reduction Amount.  .

        AY7 =  the REMIC I Regular Interest LT7 Principal Reduction Amount.

        AY8 =  the REMIC I Regular Interest LT8 Principal Reduction Amount.

        P0 =   the aggregate  Uncertificated Principal Balance of REMIC I Regular Interests LT1, LT2, LT3, LT4,
LT6, LT7, LT8, LT10, LT11 and LT12 after  distributions  and the allocation of Realized Losses and Net Negative
Amortization Amounts on the prior Distribution Date.

        P1 =   the aggregate  Uncertificated Principal Balance of REMIC I Regular Interests LT1, LT2, LT3, LT4,
LT6, LT7, LT8, LT10, LT11 and LT12 after  distributions  and the allocation of Realized Losses and Net Negative
Amortization Amounts to be made on such Distribution Date.

        AP =   P0 - P1 = the  aggregate of the REMIC I Regular  Interest  LT1,  LT2,  LT3,  LT4, LT6, LT7, LT8,
LT10, LT11 and LT12 Principal Reduction Amounts, which

              =the  aggregate  of the  principal  portions  of  Realized  Losses to be  allocated  to,  and the
principal  distributions to be made on, the Certificates on such Distribution Date (including  distributions of
accrued and unpaid interest on the Class X and Class SB Certificates for prior  Distribution  Dates) reduced by
Net Negative Amortization allocated to the Certificates on such Distribution Date.

        R0 =   the weighted  average of the Net Mortgage  Rates  (stated as a monthly rate) after giving effect
to amounts distributed and Realized Losses allocated on the prior Distribution Date.

        R1 =   the weighted  average of the Net Mortgage  Rates  (stated as a monthly rate) after giving effect
to amounts to be distributed and Realized Losses to be allocated on such Distribution Date.

        a =    (Y2 + Y3)/P0.  The  initial  value of a on the  Closing  Date for use on the first  Distribution
Date shall be 0.0001.

        a0 =   the lesser of (A) the sum of (1) for all  Classes of Class A  Certificates  of the  product  for
each  Class of (i) the monthly  interest  rate (as limited by the REMIC Net WAC Cap Rate,  if  applicable)  for
such  Class applicable  for  distributions  to be  made  on such  Distribution  Date  and  (ii)  the  aggregate
Certificate  Principal Balance for such Class after  distributions and the allocation of Realized Losses on the
prior  Distribution  Date and (2) for all Classes of Class X  Certificates  of the REMIC  Accrued  Interest for
such Class and (B) R0*P0.

        a1  =  the lesser of (A) the sum of (1) for all  Classes of Class A  Certificates  of the  product  for
each  Class of (i) the monthly  interest  rate (as limited by the REMIC Net WAC Cap Rate,  if  applicable)  for
such  Class applicable  for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Certificate  Principal  Balance for such  Class after  distributions  and the allocation of Realized
Losses to be made on such  Distribution  Date and (2) for all  Classes  of  Class X  Certificates  of the REMIC
Accrued Interest for such Class and (B) R1*P1.

        Then, based on the foregoing definitions:

        AY1 =  AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12;

        AY2 =  (a/2){( a0R1 - a1R0)/R0R1};

        AY3 =  aAP - AY2; and

        AY4 =  AY3.

        if both AY2 and AY3, as so determined, are non-negative numbers.  Otherwise:

        (1)    If AY2, as so determined, is negative, then

        AY2 = 0;

        AY3 = a{a1R0P0 - a0R1P1}/{a1R0};

        AY4 = AY3; and

        AY1 = AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12.

        (2)    If AY3, as so determined, is negative, then

        AY3 = 0;

        AY2 = a{ a0R1P1 - a1R0P0}/{2R1R0P1 -  a1R0};

        AY4 = AY3; and

        AY1 = AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12.

        a =    (Y6 + Y7)/P0.  The  initial  value of a on the  Closing  Date for use on the first  Distribution
Date shall be 0.0001.

        e0 =   the lesser of (A) the sum of (1) for all  Classes of Class A  Certificates  of the  product  for
each  Class of (i) the monthly  interest  rate (as limited by the REMIC Net WAC Cap Rate,  if  applicable)  for
such  Class applicable  for  distributions  to be  made  on such  Distribution  Date  and  (ii)  the  aggregate
Certificate  Principal Balance for such Class after  distributions and the allocation of Realized Losses on the
prior  Distribution  Date and (2) REMIC  Accrued  Interest for the Class XN and Class SB  Certificates  and (B)
R0*P0.

        e1  =  the lesser of (A) the sum of (1) for all  Classes of Class A  Certificates  of the  product  for
each  Class of (i) the monthly  interest  rate (as limited by the REMIC Net WAC Cap Rate,  if  applicable)  for
such  Class applicable  for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Certificate  Principal  Balance for such  Class after  distributions  and the allocation of Realized
Losses  to be made on such  Distribution  Date and (2) REMIC  Accrued  Interest  for the Class XN and  Class SB
Certificates and (B) R1*P1.

        Then, based on the foregoing definitions:

        AY1 =  AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12;

        AY6 =  (a/2){( e0R1 - e1R0)/R0R1};

        AY7 =  aAP - AY6; and

        AY8 =  AY7.

        if both AY6 and AY7, as so determined, are non-negative numbers.  Otherwise:

        (1)    If AY6, as so determined, is negative, then

        AY6 = 0;

        AY7 = a{e1R0P0 - e0R1P1}/{e1R0};

        AY8 = AY7; and

        AY1 = AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12.

        (2)    If AY7, as so determined, is negative, then

        AY7 = 0;

        AY6 = a{ e0R1P1 - e1R0P0}/{2R1R0P1 -  e1R0};

        AY8 = AY7; and

        AY1 = AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12.

        For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

        Y10 =  the  Uncertificated  Principal  Balance of REMIC I Regular Interest LT10 after  distributions on
the prior Distribution Date.

        Y11 =  the  Uncertificated  Principal  Balance of REMIC I Regular Interest LT11 after  distributions on
the prior Distribution Date.

        Y12 =  the  Uncertificated  Principal  Balance of REMIC I Regular Interest LT12 after  distributions on
the prior Distribution Date (note:  Y11 = Y12).

        AY10 = the REMIC I Regular Interest LT10 Principal Reduction Amount.

        AY11 = the REMIC I Regular Interest LT11 Principal Reduction Amount.

        AY12 = the REMIC I Regular Interest LT12 Principal Reduction Amount.

        a =    (Y10 + Y11)/P0.  The initial  value of a on the Closing  Date for use on the first  Distribution
Date shall be 0.0001.

        A0 =   . the lesser of (A) the sum of (1) for all  Classes of Class A  Certificates  of the product for
each  Class of (i) the monthly  interest  rate (as limited by the REMIC Net WAC Cap Rate,  if  applicable)  for
such  Class applicable  for  distributions  to be  made  on such  Distribution  Date  and  (ii)  the  aggregate
Certificate  Principal Balance for such Class after  distributions and the allocation of Realized Losses on the
prior  Distribution  Date and (2) REMIC  Accrued  Interest for the Class XC and Class SB  Certificates  and (B)
R0*P0.

        A1  =  the lesser of (A) the sum of (1) for all  Classes of Class A  Certificates  of the  product  for
each  Class of (i) the monthly  interest  rate (as limited by the REMIC Net WAC Cap Rate,  if  applicable)  for
such  Class applicable  for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Certificate  Principal  Balance for such  Class after  distributions  and the allocation of Realized
Losses  to be made on such  Distribution  Date and (2) REMIC  Accrued  Interest  for the Class XC and  Class SB
Certificates and (B) R1*P1.

        Then, based on the foregoing definitions:

        AY1 =  AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12;

        AY10 = (a/2){(A0S1 - A1S0)/S0S1};

        AY11 = aAQ - AY10; and
        AY12 = AY11.

        if both AY10 and AY11, as so determined, are non-negative numbers.  Otherwise:

        (1)    If AY10, as so determined, is negative, then

        AY10 = 0;

        AY11 = a{A1S0Q0 - A0S1Q1}/{A1S0};

        AY12 = AY11; and

        AY1 =  AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12;

        (2)    If AY11, as so determined, is negative, then

        AY11 = 0;

        AY10 = a{ A0S1Q1 - A1S0Q0 }/{2S1S0Q1 -  A1S0};

        AY12 = AY11; and

        AY1 =  AP - AY2 - AY3 - AY4 - AY6 - AY7 - AY8 - AY10 - AY11 - AY12.


        In the execution copy of this Agreement, symbols are represented by the following labels; in any
conformed copy of this Agreement, such symbols may be represented by characters other than numerals and the
upper and lower case letters of the alphabet and standard punctuation, including, without limitation, Greek
letters and mathematical symbols.

Example:

------------------------------------------------- -----------------------------------------------
(alpha)                                           alpha
------------------------------------------------- -----------------------------------------------
------------------------------------------------- -----------------------------------------------
(DELTA)                                           delta
------------------------------------------------- -----------------------------------------------
------------------------------------------------- -----------------------------------------------
(gamma)                                           gamma
------------------------------------------------- -----------------------------------------------






--------------------------------------------------------------------------------




                                                  EXHIBIT ONE

                                            MORTGAGE LOAN SCHEDULE










--------------------------------------------------------------------------------


                                                  EXHIBIT TWO

                                         INFORMATION TO BE INCLUDED IN
                                      MONTHLY DISTRIBUTION DATE STATEMENT

        (i) the applicable Record Date, Determination Date and Distribution Date, and the date on which the
        applicable interest accrual period commenced;

        (ii) for all Loan Groups together and for each Loan Group separately, the aggregate amount of payments
        received with respect to the Mortgage Loans, including prepayment amounts;

        (iii) the Servicing Fee and Subservicing Fee payable to the Master Servicer and the Subservicer;

        (iv) the amount of any other fees or expenses paid, and the identity of the party receiving such fees
        or expenses;

        (v) (a) the amount of such distribution to the Certificateholders of such Class applied to reduce the
        Certificate Principal Balance thereof, and (b) the aggregate amount included therein representing
        Principal Prepayments;

        (vi) the amount of such distribution to Holders of such Class of Certificates allocable to interest;

        (vii) if the distribution to the Holders of such Class of Certificates is less than the full amount
        that would be distributable to such Holders if there were sufficient funds available therefor, the
        amount of the shortfall;

        (viii) the aggregate Certificate Principal Balance or Notional Amount of each Class of Certificates,
        before and after giving effect to the amounts distributed on such Distribution Date, separately
        identifying any reduction thereof due to Realized Losses on each Loan Group, other than pursuant to an
        actual distribution of principal;

        (ix) the aggregate Certificate Principal Balance or Notional Amount of each of the Class A, Class M,
        Class X and Class SB Certificates as of the Closing Date.

        (x) the weighted average remaining term to maturity of the Group I Loans, Group II Loans and Group III
        Loans after giving effect to the amounts distributed on such Distribution Date;

        (xi) the weighted average Mortgage Rates of the Group I Loans, Group II Loans and Group III Loans
        after giving effect to the amounts distributed on such Distribution Date;

        (xii) the number and Pool Stated Principal Balance of the Group I Loans, Group II Loans, Group III
        Loans and the Mortgage Loans after giving effect to the distribution of principal on such Distribution
        Date and the number of Group I Loans, Group II Loans, Group III Loans and the Mortgage Loans at the
        beginning and end of the related Due Period;

        (xiii) for all Loan Groups together and for each Loan Group, separately, on the basis of the most
        recent reports furnished to it by Sub-Servicers, the number and Stated Principal Balances of Mortgage
        Loans that are Delinquent (A) 30-59 days, (B) 60-89 days and (C) 90 or more days and the number and
        Stated Principal Balances of Mortgage Loans that are in foreclosure;

        (xiv) the aggregate amount of Realized Losses with respect to the Group I Loans, Group II Loans and
        Group III Loans for such Distribution Date;

        (xv) the amount, terms and general purpose of any Advance by the Master Servicer with respect to the
        Group I Loans, Group II Loans and Group III Loans pursuant to Section 4.04 and the amount of all
        Advances that have been reimbursed during the related Due Period;

        (xvi) any material modifications, extensions or waivers to the terms of the Mortgage Loans during the
        Due Period or that have cumulatively become material over time;

        (xvii) any material breaches of Mortgage Loan representations or warranties or covenants in the
        Agreement;

        (xviii) for all Loan Groups together and for each Loan Group separately, the number, aggregate
        principal balance and book value of any REO Properties;

        (xix) the aggregate Accrued Certificate Interest remaining unpaid, if any, for each Class of
        Certificates, after giving effect to the distribution made on such Distribution Date;

        (xx) the Pass-Through Rate on each Class of Certificates, the related Net WAC Cap Rate, the related
        Available Funds Rate , LIBOR and MTA for such Distribution Date.

        (xxi) the Basis Risk Shortfall, and Interest Carryforward Amount, if any, for each Class of
        Certificates, and Prepayment Interest Shortfalls;

        (xxii) the related Senior Enhancement Percentage for such Distribution Date;

        (xxiii) the Overcollateralization Amount and Required Overcollateralization Amount following such
        Distribution Date;

        (xxiv) the occurrence of the Stepdown Date, and the aggregate amount of Realized Losses since the
        Cut-off Date for the Mortgage Loans;

        (xxv) the occurrence of the Credit Support Depletion Date;

        (xxvi) for all Loan Groups together and for each Loan Group separately, the aggregate amount of
        Realized Losses for such Distribution Date;

        (xxvi) for all Loan Groups together and for each Loan Group separately, the aggregate amount of any
        recoveries on previously foreclosed loans from Sellers;

        (xxvii) the amount of any payment made from the Basis Risk Shortfall Reserve Fund on the initial
        Distribution Date and the balance of the Basis Risk Shortfall Reserve Fund after giving effect to such
        amounts.

        In the case of information  furnished  pursuant to clauses (v)(a) and (vi) above,  the amounts shall be
expressed as a dollar amount per Certificate with a $1,000 denomination.

        The  Trustee's  internet  website  will  initially be located at  www.tss.db.com/invr.  To receive this
statement via first class mail, telephone the trustee at (800) 735-7777.








--------------------------------------------------------------------------------


                                                 EXHIBIT THREE

                                    STANDARD TERMS OF POOLING AND SERVICING
                                      AGREEMENT DATED AS OF MARCH 1, 2006


===============================================================================================================



                                               STANDARD TERMS OF
                                        POOLING AND SERVICING AGREEMENT



                                           Dated as of March 1, 2006



                                       Residential Accredit Loans, Inc.
                                Mortgage Asset-Backed Pass-Through Certificates




===============================================================================================================


                                               TABLE OF CONTENTS

                                                                                          PAGE

ARTICLE I         DEFINITIONS...............................................................2

        Section 1.01. Definitions...........................................................2

        Section 1.02. Use of Words and Phrases.............................................34

ARTICLE II        CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..........35

        Section 2.01. Conveyance of Mortgage Loans.........................................35

        Section 2.02. Acceptance by Trustee................................................41

        Section 2.03. Representations, Warranties and Covenants of the Master Servicer and the Company
                          42

        Section 2.04. Representations and Warranties of Residential Funding................44

        Section 2.05. Execution and Authentication of Certificates/Issuance of Certificates Evidencing
                          Interests in REMIC I Certificates................................46

        Section 2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular Interests; Acceptance
                          by the Trustee...................................................46

        Section 2.07. Issuance of Certificates Evidencing Interests in REMIC II............46

        Section 2.08. Purposes and Powers of the Trust.....................................46

ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................46

        Section 3.01. Master Servicer to Act as Servicer...................................46

        Section 3.02. Subservicing Agreements Between Master Servicer and Subservicers; Enforcement of
                          Subservicers' and Sellers' Obligations...........................48

        Section 3.03. Successor Subservicers...............................................49

        Section 3.04. Liability of the Master Servicer.....................................49

        Section 3.05. No Contractual Relationship Between Subservicer and Trustee or Certificateholders
                          50

        Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee......50

        Section 3.07. Collection of Certain Mortgage Loan Payments;  Deposits to Custodial Account   50

        Section 3.08. Subservicing Accounts; Servicing Accounts............................53

        Section 3.09. Access to Certain Documentation and  Information Regarding the Mortgage Loans  55

        Section 3.10. Permitted Withdrawals from the Custodial Account.....................55

        Section 3.11. Maintenance of the Primary Insurance  Policies; Collections Thereunder57

        Section 3.12. Maintenance of Fire Insurance and  Omissions and Fidelity Coverage...58

        Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and  Modification Agreements;
                          Certain Assignments..............................................59

        Section 3.14. Realization Upon Defaulted Mortgage Loans............................61

        Section 3.15. Trustee to Cooperate; Release of Mortgage Files......................65

        Section 3.16. Servicing and Other Compensation; Compensating Interest..............66

        Section 3.17. Reports to the Trustee and the Company...............................67

        Section 3.18. Annual Statement as to Compliance and Servicing Assessment...........67

        Section 3.19. Annual Independent Public Accountants' Servicing Report..............68

        Section 3.20. Rights of the Company in Respect of the Master Servicer..............68

        Section 3.21. Administration of Buydown Funds......................................68

        Section 3.22. Advance Facility.....................................................69

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................73

        Section 4.01. Certificate Account..................................................73

        Section 4.02. Distributions.     As provided in Section 4.02 of the Series Supplement74

        Section 4.03. Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
                          Reporting........................................................74

        Section 4.04. Distribution of Reports to the Trustee and  the Company; Advances by the Master
                          Servicer.........................................................76

        Section 4.05. Allocation of Realized Losses........................................78

        Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property........78

        Section 4.07. Optional Purchase of Defaulted Mortgage Loans........................78

        Section 4.08. Surety Bond..........................................................79

ARTICLE V         THE CERTIFICATES.........................................................79

        Section 5.01. The Certificates.....................................................79

        Section 5.02. Registration of Transfer and Exchange of Certificates................81

        Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates....................87

        Section 5.04. Persons Deemed Owners................................................88

        Section 5.05. Appointment of Paying Agent..........................................88

        Section 5.06. U.S.A. Patriot Act Compliance........................................88

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER......................................89

        Section 6.01. Respective Liabilities of the Company and the Master Servicer........89

        Section 6.02. Merger or Consolidation of the Company or the Master Servicer; Assignment of
                          Rights and Delegation of Duties by Master Servicer...............89

        Section 6.03. Limitation on Liability of the Company,  the Master Servicer and Others90

        Section 6.04. Company and Master Servicer Not to Resign............................91

ARTICLE VII       DEFAULT..................................................................92

        Section 7.01. Events of Default....................................................92

        Section 7.02. Trustee or Company to Act; Appointment of Successor..................94

        Section 7.03. Notification to Certificateholders...................................95

        Section 7.04. Waiver of Events of Default..........................................95

ARTICLE VIII      CONCERNING THE TRUSTEE...................................................96

        Section 8.01. Duties of Trustee....................................................96

        Section 8.02. Certain Matters Affecting the Trustee................................97

        Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans................99

        Section 8.04. Trustee May Own Certificates.........................................99

        Section 8.05. Master Servicer to Pay Trustee's Fees  and Expenses; Indemnification.99

        Section 8.06. Eligibility Requirements for Trustee................................100

        Section 8.07. Resignation and Removal of the Trustee..............................101

        Section 8.08. Successor Trustee...................................................102

        Section 8.09. Merger or Consolidation of Trustee..................................102

        Section 8.10. Appointment of Co-Trustee or Separate Trustee.......................102

        Section 8.11. Appointment of Custodians...........................................103

        Section 8.12. Appointment of Office or Agency.....................................104

ARTICLE IX        TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES....................105

        Section 9.01. Optional Purchase by the Master Servicer of All Certificates; Termination Upon
                          Purchase by the Master Servicer or Liquidation of All Mortgage Loans105

        Section 9.02. Additional Termination Requirements.................................108

        Section 9.03. Termination of Multiple REMICs......................................109

ARTICLE X         REMIC PROVISIONS........................................................110

        Section 10.01.REMIC Administration................................................110

        Section 10.02.Master Servicer, REMIC Administrator and Trustee Indemnification....113

        Section 10.03.Designation of REMIC(s). As provided in Section 10.03 of the Series Supplement
                          114

        Section 10.04.Distributions on the Uncertificated REMIC I and REMIC II Regular Interests. As
                          provided in Section 10.04 of the Series Supplement..............114

        Section 10.05.Compliance with Withholding Requirements. As provided in Section 10.05 of the
                          Series Supplement...............................................114

ARTICLE XI        MISCELLANEOUS PROVISIONS................................................115

        Section 11.01.Amendment...........................................................115

        Section 11.02.Recordation of Agreement; Counterparts..............................117

        Section 11.03.Limitation on Rights of Certificateholders..........................118

        Section 11.04.Governing Law.......................................................118

        Section 11.05.Notices. As provided in Section 11.05 of the Series Supplement......119

        Section 11.06.Required Notices to Rating Agency and Subservicer...................119

        Section 11.07.Severability of Provisions..........................................120

        Section 11.08.Supplemental Provisions for Resecuritization........................120

        Section 11.09.Allocation of Voting Rights.........................................120

        Section 11.10.No Petition.........................................................120

ARTICLE XII       COMPLIANCE WITH REGULATION AB...........................................121

        Section 12.01.Intent of the Parties; Reasonableness...............................121

        Section 12.02.Additional Representations and Warranties of the Trustee............121

        Section 12.03.Information to Be Provided by the Trustee...........................122

        Section 12.04.Report on Assessment of Compliance and Attestation..................122

        Section 12.05.Indemnification; Remedies...........................................123






--------------------------------------------------------------------------------







                                                   EXHIBITS

Exhibit A:            Form of Class A Certificate
Exhibit A-I:          Form of Class X Certificate
Exhibit B:            Form of Class M Certificate
Exhibit C:            Form of Class B Certificate
Exhibit C-I:          Form of Class P Certificate
Exhibit D:            Form of Class R Certificate
Exhibit E:            Form of Seller/Servicer Contract
Exhibit F:            Forms of Request for Release
Exhibit G-1:          Form of Transfer Affidavit and Agreement
Exhibit G-2:          Form of Transferor Certificate
Exhibit H:            Form of Investor Representation Letter
Exhibit I:            Form of Transferor Representation Letter
Exhibit J:            Form of Rule 144A Investment Representation Letter
Exhibit K:            Text of Amendment to Pooling and Servicing Agreement Pursuant to Section 11.01(e) for a
                      Limited Guaranty
Exhibit L:            Form of Limited Guaranty
Exhibit M:            Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N:            Request for Exchange Form
Exhibit O:            Form of Form 10-K Certification
Exhibit P:            Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q:     .......Information to be Provided by the Master Servicer to the Rating Agencies
Relating to Reportable Modified Mortgage Loans
Exhibit R:     .......Servicing Criteria








--------------------------------------------------------------------------------



        This is the Standard Terms of Pooling and Servicing Agreement, dated as of March 1, 2006 (the
"Standard Terms", and as incorporated by reference into a Series Supplement dated as of the Cut-off Date, the
"Pooling and Servicing Agreement" or "Agreement"), among RESIDENTIAL ACCREDIT LOANS, INC., as the company
(together with its permitted successors and assigns, the "Company"), RESIDENTIAL FUNDING CORPORATION, as
master servicer (together with its permitted successors and assigns, the "Master Servicer"), and the trustee
named in the applicable Series Supplement (together with its permitted successors and assigns, the "Trustee").

                                            PRELIMINARY STATEMENT:

        The Company intends to sell certain mortgage asset-backed pass-through certificates (collectively, the
"Certificates"), to be issued under the Agreement in multiple classes, which in the aggregate will evidence
the entire beneficial ownership interest in the Mortgage Loans.

        In consideration of the mutual agreements herein contained, the Company, the Master Servicer and the
Trustee agree as follows:






--------------------------------------------------------------------------------

ARTICLE I




                                                  DEFINITIONS

Section 1.01.  Definitions.

        Whenever used in this Agreement, the following words and phrases, unless the context otherwise
requires, shall have the meanings specified in this Article.

        Accretion Termination Date:  As defined in the Series Supplement.

        Accrual Certificates:  As defined in the Series Supplement.

        Accrued Certificate Interest:  With respect to each Distribution Date, as to any Class or Subclass of
Certificates (other than any Principal Only Certificates), interest accrued during the related Interest
Accrual Period at the related Pass-Through Rate on the Certificate Principal Balance or Notional Amount
thereof immediately prior to such Distribution Date. Accrued Certificate Interest will be calculated on the
basis of a 360-day year, consisting of twelve 30-day months. In each case Accrued Certificate Interest on any
Class or Subclass of Certificates will be reduced by the amount of:

        (i)    Prepayment Interest Shortfalls on all Mortgage Loans or, if the Mortgage Pool is comprised of
               two or more Loan Groups, on the Mortgage Loans in the related Loan Group (to the extent not
               offset by the Master Servicer with a payment of Compensating Interest as provided in Section
               4.01),

         (ii)  the interest portion (adjusted to the Net Mortgage Rate (or the Modified Net Mortgage Rate in
               the case of a Modified Mortgage Loan)) of Realized Losses on all Mortgage Loans or, if the
               Mortgage Pool is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group (including Excess Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy
               Losses and Extraordinary Losses) not allocated solely to one or more specific Classes of
               Certificates pursuant to Section 4.05,

         (iii) the interest portion of Advances that were (A) previously made with respect to a Mortgage Loan
               or REO Property on all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan
               Groups, on the Mortgage Loans in the related Loan Group, which remained unreimbursed following
               the Cash Liquidation or REO Disposition of such Mortgage Loan or REO Property and (B) made with
               respect to delinquencies that were ultimately determined to be Excess Special Hazard Losses,
               Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses, and

        (iv)   any other interest shortfalls not covered by the subordination provided by the Class M
               Certificates and Class B Certificates, including interest that is not collectible from the
               Mortgagor pursuant to the Servicemembers Civil Relief Act of 1940, as amended, or similar
               legislation or regulations as in effect from time to time,

with all such reductions allocated (A) among all of the Certificates in proportion to their respective
amounts of Accrued Certificate Interest payable on such Distribution Date absent such reductions or (B) if
the Mortgage Pool is comprised of two or more Loan Groups, the related Senior Percentage of such reductions
among the related Senior Certificates in proportion to the amounts of Accrued Certificate Interest payable
from the related Loan Group on such Distribution Date absent such reductions, with the remainder of such
reductions allocated among the holders of the Class M Certificates and Class B Certificates in proportion to
their respective amounts of Accrued Certificate Interest payable on such Distribution Date absent such
reductions.  In addition to that portion of the reductions described in the preceding sentence that are
allocated to any Class of Class B Certificates or any Class of Class M Certificates, Accrued Certificate
Interest on such Class of Class B Certificates or such Class of Class M Certificates will be reduced by the
interest portion (adjusted to the Net Mortgage Rate) of Realized Losses that are allocated solely to such
Class of Class B Certificates or such Class of Class M Certificates pursuant to Section 4.05.

        Addendum and Assignment Agreement:  The Addendum and Assignment Agreement, dated as of January 31,
1995, between MLCC and the Master Servicer.

        Additional Collateral:  Any of the following held, in addition to the related Mortgaged Property, as
security for a Mortgage Loan: (i) all money, securities, security entitlements, accounts, general
intangibles, payment rights, instruments, documents, deposit accounts, certificates of deposit, commodities
contracts and other investment property and other property of whatever kind or description now existing or
hereafter acquired which is pledged as security for the repayment of such Mortgage Loan, (ii) third-party
guarantees, and (A) all money, securities, security entitlements, accounts, general intangibles, payment
rights, instruments, documents, deposit accounts, certificates of deposit, commodities contracts and other
investment property and other property of whatever kind or description now existing or hereafter acquired
which is pledged as collateral for such guarantee or (B) any mortgaged property securing the performance of
such guarantee, or (iii) such other collateral as may be set forth in the Series Supplement.

        Additional Collateral Loan:  Each Mortgage Loan that is supported by Additional Collateral.

        Adjusted Mortgage Rate:  With respect to any Mortgage Loan and any date of determination, the Mortgage
Rate borne by the related Mortgage Note, less the rate at which the related Subservicing Fee accrues.

        Advance:  As to any Mortgage Loan, any advance made by the Master Servicer, pursuant to Section 4.04.

        Advance Facility: As defined in Section 3.22.

        Advance Facility Notice: As defined in Section 3.22.

        Advance Facility Trustee: As defined in Section 3.22.

        Advancing Person: As defined in Section 3.22.

        Advance Reimbursement Amounts: As defined in Section 3.22.

        Affiliate:  With respect to any Person, any other Person controlling, controlled by or under common
control with such first Person.  For the purposes of this definition, "control" means the power to direct the
management and policies of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms "controlling" and "controlled" have meanings correlative
to the foregoing.

        Ambac: Ambac Assurance Corporation (formerly known as AMBAC Indemnity Corporation).

        Amount Held for Future Distribution:  As to any Distribution Date and, with respect to any Mortgage
Pool that is comprised of two or more Loan Groups, each Loan Group, the total of the amounts held in the
Custodial Account at the close of business on the preceding Determination Date on account of (i) Liquidation
Proceeds, Subsequent Recoveries, Insurance Proceeds, Curtailments, Mortgage Loan purchases made pursuant to
Section 2.02, 2.03, 2.04 or 4.07 and Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04
received or made in the month of such Distribution Date (other than such Liquidation Proceeds, Insurance
Proceeds and purchases of Mortgage Loans that the Master Servicer has deemed to have been received in the
preceding month in accordance with Section 3.07(b)), and Principal Prepayments in Full made after the related
Prepayment Period, and (ii) payments which represent early receipt of scheduled payments of principal and
interest due on a date or dates subsequent to the related Due Date.

        Appraised Value:  As to any Mortgaged Property, the lesser of (i) the appraised value of such
Mortgaged Property based upon the appraisal made at the time of the origination of the related Mortgage Loan,
and (ii) the sales price of the Mortgaged Property at such time of origination, except in the case of a
Mortgaged Property securing a refinanced or modified Mortgage Loan as to which it is either the appraised
value determined above or the appraised value determined in an appraisal at the time of refinancing or
modification, as the case may be.

        Assigned Contracts:  With respect to any Pledged Asset Loan: the Credit Support Pledge Agreement; the
Funding and Pledge Agreement, among GMAC Mortgage Corporation, National Financial Services Corporation and
the Mortgagor or other person pledging the related Pledged Assets; the Additional Collateral Agreement,
between GMAC Mortgage Corporation and the Mortgagor or other person pledging the related Pledged Assets; or
such other contracts as may be set forth in the Series Supplement.

        Assignment:  An assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable
form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to
reflect of record the sale of the Mortgage Loan to the Trustee for the benefit of Certificateholders, which
assignment, notice of transfer or equivalent instrument may be in the form of one or more blanket assignments
covering Mortgages secured by Mortgaged Properties located in the same county, if permitted by law and
accompanied by an Opinion of Counsel to that effect.

        Assignment Agreement:  The Assignment and Assumption Agreement, dated the Closing Date, between
Residential Funding and the Company relating to the transfer and assignment of the Mortgage Loans.

        Assignment of Proprietary Lease:  With respect to a Cooperative Loan, the assignment of the related
Cooperative Lease from the Mortgagor to the originator of the Cooperative Loan.

        Available Distribution Amount:  As to any Distribution Date and, with respect to any Mortgage Pool
comprised of two or more Loan Groups, each Loan Group, an amount equal to (a) the sum of (i) the amount
relating to the Mortgage Loans on deposit in the Custodial Account as of the close of business on the
immediately preceding Determination Date, including any Subsequent Recoveries, and amounts deposited in the
Custodial Account in connection with the substitution of Qualified Substitute Mortgage Loans, (ii) the amount
of any Advance made on the immediately preceding Certificate Account Deposit Date, (iii) any amount deposited
in the Certificate Account on the related Certificate Account Deposit Date pursuant to the second paragraph
of Section 3.12(a), (iv) any amount deposited in the Certificate Account pursuant to Section 4.07 or Section
9.01, (v) any amount that the Master Servicer is not permitted to withdraw from the Custodial Account or the
Certificate Account pursuant to Section 3.16(e), (vi) any amount received by the Trustee pursuant to the
Surety Bond in respect of such Distribution Date and (vii) the proceeds of any Pledged Assets received by the
Master Servicer, reduced by (b) the sum as of the close of business on the immediately preceding
Determination Date of (w) aggregate Foreclosure Profits, (x) the Amount Held for Future Distribution, and (y)
amounts permitted to be withdrawn by the Master Servicer from the Custodial Account in respect of the
Mortgage Loans pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a). Such amount shall be determined
separately for each Loan Group. Additionally, with respect to any Mortgage Pool that is comprised of two or
more Loan Groups, if on any Distribution Date Compensating Interest provided pursuant to this Section 3.16(e)
is less than Prepayment Interest Shortfalls incurred on the Mortgage Loans in connection with Principal
Prepayments in Full and Curtailments made in the prior calendar month, such Compensating Interest shall be
allocated on such Distribution Date to the Available Distribution Amount for each Loan Group on a pro rata
basis in accordance with the respective amounts of such Prepayment Interest Shortfalls incurred on the
Mortgage Loans in such Loan Group in respect of such Distribution Date.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Bankruptcy Loss:  With respect to any Mortgage Loan, a Deficient Valuation or Debt Service Reduction;
provided, however, that neither a Deficient Valuation nor a Debt Service Reduction shall be deemed a
Bankruptcy Loss hereunder so long as the Master Servicer has notified the Trustee in writing that the Master
Servicer is diligently pursuing any remedies that may exist in connection with the representations and
warranties made regarding the related Mortgage Loan and either (A) the related Mortgage Loan is not in
default with regard to payments due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current basis by the Master Servicer
or a Subservicer, in either case without giving effect to any Debt Service Reduction.

        Book-Entry Certificate:  Any Certificate registered in the name of the Depository or its nominee, and
designated as such in the Preliminary Statement to the Series Supplement.

        Business Day:  Any day other than (i) a Saturday or a Sunday or (ii) a day on which banking
institutions in the State of New York, the State of Michigan, the State of California, the State of Illinois
or the State of Minnesota (and such other state or states in which the Custodial Account or the Certificate
Account are at the time located) are required or authorized by law or executive order to be closed.

        Buydown Funds:  Any amount contributed by the seller of a Mortgaged Property, the Company or other
source in order to enable the Mortgagor to reduce the payments required to be made from the Mortgagor's funds
in the early years of a Mortgage Loan.  Buydown Funds are not part of the Trust Fund prior to deposit into
the Custodial or Certificate Account.

        Buydown Mortgage Loan:  Any Mortgage Loan as to which a specified amount of interest is paid out of
related Buydown Funds in accordance with a related buydown agreement.

        Calendar Quarter:  A Calendar Quarter shall consist of one of the following time periods in any given
year:  January 1 through March 31, April 1 through June 30, July 1 through September 30, and October 1
through December 31.

        Capitalization Reimbursement Amount: With respect to any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the amount of Advances or Servicing
Advances that were added to the Stated Principal Balance of all Mortgage Loans or, if the Mortgage Pool is
comprised of two or more Loan Groups, on the Mortgage Loans in the related Loan Group,  during the prior
calendar month and reimbursed to the Master Servicer or Subservicer on or prior to such Distribution Date
pursuant to Section 3.10(a)(vii), plus the Capitalization Reimbursement Shortfall Amount remaining
unreimbursed from any prior Distribution Date and reimbursed to the Master Servicer or Subservicer on or
prior to such Distribution Date.

        Capitalization Reimbursement Shortfall Amount:  With respect to any Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the amount, if any, by
which the amount of Advances or Servicing Advances that were added to the Stated Principal Balance of all
Mortgage Loans (or, if the Mortgage Pool is comprised of two or more Loan Groups, on the Mortgage Loans in
the related Loan Group)  during the preceding calendar month exceeds the amount of principal payments on the
Mortgage Loans included in the Available Distribution Amount (or, if the Mortgage Pool is comprised of two or
more Loan Groups, Available Distribution Amount for the related Loan Group) for that Distribution Date.

        Cash Liquidation:  As to any defaulted Mortgage Loan other than a Mortgage Loan as to which an REO
Acquisition occurred, a determination by the Master Servicer that it has received all Insurance Proceeds,
Liquidation Proceeds and other payments or cash recoveries which the Master Servicer reasonably and in good
faith expects to be finally recoverable with respect to such Mortgage Loan.

        Certificate Account Deposit Date:  As to any Distribution Date, the Business Day prior thereto.

        Certificateholder or Holder:  The Person in whose name a Certificate is registered in the Certificate
Register, and, in respect of any Insured Certificates, the Certificate Insurer to the extent of Cumulative
Insurance Payments, except that neither a Disqualified Organization nor a Non-United States Person shall be a
holder of a Class R Certificate for purposes hereof and, solely for the purpose of giving any consent or
direction pursuant to this Agreement, any Certificate, other than a Class R Certificate, registered in the
name of the Company, the Master Servicer or any Subservicer or any Affiliate thereof shall be deemed not to
be outstanding and the Percentage Interest or Voting Rights evidenced thereby shall not be taken into account
in determining whether the requisite amount of Percentage Interests or Voting Rights necessary to effect any
such consent or direction has been obtained.  All references herein to "Holders" or "Certificateholders"
shall reflect the rights of Certificate Owners as they may indirectly exercise such rights through the
Depository and participating members thereof, except as otherwise specified herein; provided, however, that
the Trustee shall be required to recognize as a "Holder" or "Certificateholder" only the Person in whose name
a Certificate is registered in the Certificate Register.

        Certificate Insurer: As defined in the Series Supplement.

        Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is the beneficial owner
of such Certificate, as reflected on the books of an indirect participating brokerage firm for which a
Depository Participant acts as agent, if any, and otherwise on the books of a Depository Participant, if any,
and otherwise on the books of the Depository.

        Certificate Principal Balance:  With respect to each Certificate (other than any Interest Only
Certificate), on any date of determination, an amount equal to:

         (i)   the Initial Certificate Principal Balance of such Certificate as specified on the face thereof,
               plus

         (ii)  any Subsequent Recoveries added to the Certificate Principal Balance of such Certificate
               pursuant to Section 4.02, plus

        (iii)  in the case of each Accrual Certificate, an amount equal to the aggregate Accrued Certificate
               Interest added to the Certificate Principal Balance thereof prior to such date of
               determination, minus

         (iv)  the sum of (x) the aggregate of all amounts previously distributed with respect to such
               Certificate (or any predecessor Certificate) and applied to reduce the Certificate Principal
               Balance thereof pursuant to Section 4.02(a) and (y) the aggregate of all reductions in
               Certificate Principal Balance deemed to have occurred in connection with Realized Losses which
               were previously allocated to such Certificate (or any predecessor Certificate) pursuant to
               Section 4.05;

provided, that the Certificate Principal Balance of each Certificate of the Class of Subordinate Certificates
with the Lowest Priority at any given time shall be further reduced by an amount equal to the Percentage
Interest represented by such Certificate multiplied by the excess, if any, of (A) the then aggregate
Certificate Principal Balance of all Classes of Certificates then outstanding over (B) the then aggregate
Stated Principal Balance of the Mortgage Loans.

        Certificate Register and Certificate Registrar:  The register maintained and the registrar appointed
pursuant to Section 5.02.

        Class:  Collectively, all of the Certificates bearing the same designation.  The initial Class A-V
Certificates and any Subclass thereof issued pursuant to Section 5.01(c) shall be a single Class for purposes
of this Agreement.

        Class A-P Certificate:  Any one of the Certificates designated as a Class A-P Certificate.

        Class A-P Collection Shortfall:  With respect to the Cash Liquidation or REO Disposition of a Discount
Mortgage Loan, any Distribution Date and, with respect to any Mortgage Pool comprised of two or more Loan
Groups, each Loan Group, the excess of the amount described in clause (C)(1) of the definition of Class A-P
Principal Distribution Amount (for the related Loan Group, if applicable) over the amount described in clause
(C)(2) of such definition.

        Class A-P Principal Distribution Amount: With respect to any Distribution Date and, with respect to
any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an amount equal to the aggregate of:

               (A)    the related Discount Fraction of the principal portion of each Monthly Payment on each
        Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of two or more Loan Groups,
        each Discount Mortgage Loan in the related Loan Group) due during the related Due Period, whether or
        not received on or prior to the related Determination Date, minus the Discount Fraction of the
        principal portion of any related Debt Service Reduction which together with other Bankruptcy Losses
        exceeds the Bankruptcy Amount;

               (B)    the related Discount Fraction of the principal portion of all unscheduled collections
        on each Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of two or more Loan
        Groups, each Discount Mortgage Loan in the related Loan Group) received during the preceding calendar
        month or, in the case of Principal Prepayments in Full, during the related Prepayment Period (other
        than amounts received in connection with a Cash Liquidation or REO Disposition of a Discount Mortgage
        Loan described in clause (C) below), including Principal Prepayments in Full, Curtailments, Subsequent
        Recoveries and repurchases (including deemed repurchases under Section 3.07(b)) of such Discount
        Mortgage Loans (or, in the case of a substitution of a Deleted Mortgage Loan, the Discount Fraction of
        the amount of any shortfall deposited in the Custodial Account in connection with such substitution);

               (C)    in connection with the Cash Liquidation or REO Disposition of a Discount Mortgage Loan
        (or, with respect to any Mortgage Pool comprised of two or more Loan Groups, each Discount Mortgage
        Loan in the related Loan Group) that occurred during the preceding calendar month (or was deemed to
        have occurred during such period in accordance with Section 3.07(b)) that did not result in any Excess
        Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses, an
        amount equal to the lesser of (1) the applicable Discount Fraction of the Stated Principal Balance of
        such Discount Mortgage Loan immediately prior to such Distribution Date and (2) the aggregate amount
        of the collections on such Mortgage Loan to the extent applied as recoveries of principal;

               (D)    any amounts allocable to principal for any previous Distribution Date (calculated
        pursuant to clauses (A) through (C) above) that remain undistributed; and

               (E)    the amount of any Class A-P Collection Shortfalls for such Distribution Date and the
        related Loan Group, if applicable, and the amount of any Class A-P Collection Shortfalls (for the
        related Loan Group, if applicable) remaining unpaid for all previous Distribution Dates, but only to
        the extent of the Eligible Funds for such Distribution Date; minus

               (F)    the related Discount Fraction of the portion of the Capitalization Reimbursement Amount
        (for the related Loan Group, if applicable) for such Distribution Date, if any, related to each
        Discount Mortgage Loan (in the related Loan Group, if applicable).

        Notwithstanding the foregoing, with respect to any Distribution Date on and after the Credit Support
Depletion Date, the Class A-P Principal Distribution Amount (for a Loan Group, if applicable) shall equal the
excess of (i) the sum of (a) the related Discount Fraction of the principal portion of each Monthly Payment
on each Discount Mortgage Loan (in the related Loan Group, if applicable) received or advanced prior to the
related Determination Date and not previously distributed minus the Discount Fraction of the principal
portion of any related Debt Service Reduction which together with other Bankruptcy Losses exceeds the
Bankruptcy Amount and (b) the related Discount Fraction of the aggregate amount of unscheduled collections
described in clauses (B) and (C) above over (ii) the amount calculated pursuant to clause (F) above.

        Class A-V Certificate:  Any one of the Certificates designated as a Class A-V Certificate, including
any Subclass thereof.

        Class B Certificate:  Any one of the Certificates designated as a Class B-1 Certificate, Class B-2
Certificate or Class B-3 Certificate.

        Class M Certificate:  Any one of the Certificates designated as a Class M-1 Certificate, Class M-2
Certificate or Class M-3 Certificate.

        Closing Date:  As defined in the Series Supplement.

        Code:  The Internal Revenue Code of 1986, as amended.

        Combined Collateral LLC:  Combined Collateral LLC, a Delaware limited liability company.

        Commission:  The Securities and Exchange Commission.

        Compensating Interest:  With respect to any Distribution Date, an amount equal to Prepayment Interest
Shortfalls resulting from Principal Prepayments in Full during the related Prepayment Period and Curtailments
during the prior calendar month and included in the Available Distribution Amount for such Distribution Date,
but not more than the lesser of (a) one-twelfth of 0.125% of the Stated Principal Balance of the Mortgage
Loans immediately preceding such Distribution Date and (b) the sum of the Servicing Fee and all income and
gain on amounts held in the Custodial Account and the Certificate Account and payable to the
Certificateholders with respect to such Distribution Date; provided that for purposes of this definition the
amount of the Servicing Fee will not be reduced pursuant to Section 7.02(a) except as may be required
pursuant to the last sentence of such Section.

        Compliance With Laws Representation:  The following representation and warranty (or any representation
and warranty that is substantially similar) made by Residential Funding in Section 4 of Assignment Agreement:
"Each Mortgage Loan at the time it was made complied in all material respects with applicable local, state,
and federal laws, including, but not limited to, all applicable anti-predatory lending laws".

        Cooperative:  A private, cooperative housing corporation which owns or leases land and all or part of
a building or buildings, including apartments, spaces used for commercial purposes and common areas therein
and whose board of directors authorizes, among other things, the sale of Cooperative Stock.

        Cooperative Apartment:  A dwelling unit in a multi-dwelling building owned or leased by a Cooperative,
which unit the Mortgagor has an exclusive right to occupy pursuant to the terms of a proprietary lease or
occupancy agreement.

        Cooperative Lease:  With respect to a Cooperative Loan, the proprietary lease or occupancy agreement
with respect to the Cooperative Apartment occupied by the Mortgagor and relating to the related Cooperative
Stock, which lease or agreement confers an exclusive right to the holder of such Cooperative Stock to occupy
such apartment.

        Cooperative Loans:  Any of the Mortgage Loans made in respect of a Cooperative Apartment, evidenced by
a Mortgage Note and secured by (i) a Security Agreement, (ii) the related Cooperative Stock Certificate,
(iii) an assignment of the Cooperative Lease, (iv) financing statements and (v) a stock power (or other
similar instrument), and ancillary thereto, a recognition agreement between the Cooperative and the
originator of the Cooperative Loan, each of which was transferred and assigned to the Trustee pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative Stock:  With respect to a Cooperative Loan, the single outstanding class of stock,
partnership interest or other ownership instrument in the related Cooperative.

        Cooperative Stock Certificate:  With respect to a Cooperative Loan, the stock certificate or other
instrument evidencing the related Cooperative Stock.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Credit Support Depletion Date:  The first Distribution Date on which the Certificate Principal
Balances of the Subordinate Certificates have been reduced to zero.

        Credit Support Pledge Agreement:  The Credit Support Pledge Agreement, dated as of November 24, 1998,
among the Master Servicer, GMAC Mortgage Corporation, Combined Collateral LLC and The First National Bank of
Chicago (now known as Bank One, National Association), as custodian.

        Cumulative Insurance Payments:  As defined in the Series Supplement.

        Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained pursuant to Section 3.07
in the name of a depository institution, as custodian for the holders of the Certificates, for the holders of
certain other interests in mortgage loans serviced or sold by the Master Servicer and for the Master
Servicer, into which the amounts set forth in Section 3.07 shall be deposited directly.  Any such account or
accounts shall be an Eligible Account.

        Custodial Agreement:  An agreement that may be entered into among the Company, the Master Servicer,
the Trustee and a Custodian pursuant to which the Custodian will hold certain documents relating to the
Mortgage Loans on behalf of the Trustee.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off Date Principal Balance:  As to any Mortgage Loan, the unpaid principal balance thereof at the
Cut-off Date after giving effect to all installments of principal due on or prior thereto (or due during the
month of the Cut-off Date), whether or not received.

        Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the scheduled Monthly
Payment for such Mortgage Loan by a court of competent jurisdiction in a proceeding under the Bankruptcy
Code, except such a reduction constituting a Deficient Valuation or any reduction that results in a permanent
forgiveness of principal.

        Deficient Valuation:  With respect to any Mortgage Loan, a valuation by a court of competent
jurisdiction of the Mortgaged Property in an amount less than the then outstanding indebtedness under the
Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any scheduled
Monthly Payment that constitutes a permanent forgiveness of principal, which valuation or reduction results
from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any Certificate other than a Book-Entry Certificate.

        Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a Qualified Substitute
Mortgage Loan.

        Delinquent:  As used herein, a Mortgage Loan is considered to be: "30 to 59 days" or "30 or more days"
delinquent when a payment due on any scheduled due date remains unpaid as of the close of business on the
last business day immediately prior to the next following monthly scheduled due date; "60 to 89 days" or "60
or more days" delinquent when a payment due on any scheduled due date remains unpaid as of the close of
business on the last business day immediately prior to the second following monthly scheduled due date; and
so on. The determination as to whether a Mortgage Loan falls into these categories is made as of the close of
business on the last business day of each month. For example, a Mortgage Loan with a payment due on July 1
that remained unpaid as of the close of business on July 31 would then be considered to be 30 to 59 days
delinquent. Delinquency information as of the Cut-off Date is determined and prepared as of the close of
business on the last business day immediately prior to the Cut-off Date.

        Depository:  The Depository Trust Company, or any successor Depository hereafter named.  The nominee
of the initial Depository for purposes of registering those Certificates that are to be Book-Entry
Certificates is Cede & Co.  The Depository shall at all times be a "clearing corporation" as defined in
Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York and a "clearing agency"
registered pursuant to the provisions of Section 17A of the Securities Exchange Act of 1934, as amended.

        Depository Participant:  A broker, dealer, bank or other financial institution or other Person for
whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the
Depository.

        Destroyed Mortgage Note:  A Mortgage Note the original of which was permanently lost or destroyed and
has not been replaced.

        Determination Date: As defined in the Series Supplement.

        Discount Fraction:  With respect to each Discount Mortgage Loan, the fraction expressed as a
percentage, the numerator of which is the Discount Net Mortgage Rate minus the Net Mortgage Rate (or the
initial Net Mortgage Rate with respect to any Discount Mortgage Loans as to which the Mortgage Rate is
modified pursuant to 3.07(a)) for such Mortgage Loan and the denominator of which is the Discount Net
Mortgage Rate.  The Discount Fraction with respect to each Discount Mortgage Loan is set forth as an exhibit
attached to the Series Supplement.

        Discount Mortgage Loan:  Any Mortgage Loan having a Net Mortgage Rate (or the initial Net Mortgage
Rate) of less than the Discount Net Mortgage Rate per annum and any Mortgage Loan deemed to be a Discount
Mortgage Loan pursuant to the definition of Qualified Substitute Mortgage Loan.

        Discount Net Mortgage Rate:  As defined in the Series Supplement.

        Disqualified Organization:  Any organization defined as a "disqualified organization" under Section
860E(e)(5) of the Code, and if not otherwise included, any of the following:  (i) the United States, any
State or political subdivision thereof, any possession of the United States, or any agency or instrumentality
of any of the foregoing (other than an instrumentality which is a corporation if all of its activities are
subject to tax and, except for Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization, or any agency or
instrumentality of any of the foregoing, (iii) any organization (other than certain farmers' cooperatives
described in Section 521 of the Code) which is exempt from the tax imposed by Chapter 1 of the Code
(including the tax imposed by Section 511 of the Code on unrelated business taxable income), (iv) rural
electric and telephone cooperatives described in Section 1381(a)(2)(C) of the Code, (v) any "electing large
partnership," as defined in Section 775(a) of the Code and (vi) any other Person so designated by the Trustee
based upon an Opinion of Counsel that the holding of an Ownership Interest in a Class R Certificate by such
Person may cause the Trust Fund or any Person having an Ownership Interest in any Class of Certificates
(other than such Person) to incur a liability for any federal tax imposed under the Code that would not
otherwise be imposed but for the Transfer of an Ownership Interest in a Class R Certificate to such Person.
The terms "United States", "State" and "international organization" shall have the meanings set forth in
Section 7701 of the Code or successor provisions.

        Distribution Date:  The 25th day of any month beginning in the month immediately following the month
of the initial issuance of the Certificates or, if such 25th day is not a Business Day, the Business Day
immediately following such 25th day.

        Due Date:  With respect to any Distribution Date and any Mortgage Loan, the day during the related Due
Period on which the Monthly Payment is due.

        Due Period:  With respect to any Distribution Date, the one-month period set forth in the Series
Supplement.

        Eligible Account:  An account that is any of the following: (i) maintained with a depository
institution the debt obligations of which have been rated by each Rating Agency in its highest rating
available, or (ii) an account or accounts in a depository institution in which such accounts are fully
insured to the limits established by the FDIC, provided that any deposits not so insured shall, to the extent
acceptable to each Rating Agency, as evidenced in writing, be maintained such that (as evidenced by an
Opinion of Counsel delivered to the Trustee and each Rating Agency) the registered Holders of Certificates
have a claim with respect to the funds in such account or a perfected first security interest against any
collateral (which shall be limited to Permitted Investments) securing such funds that is superior to claims
of any other depositors or creditors of the depository institution with which such account is maintained, or
(iii) in the case of the Custodial Account, a trust account or accounts maintained in the corporate trust
department of the Trustee, or (iv) in the case of the Certificate Account, a trust account or accounts
maintained in the corporate trust department of the Trustee, or (v) an account or accounts of a depository
institution acceptable to each Rating Agency (as evidenced in writing by each Rating Agency that use of any
such account as the Custodial Account or the Certificate Account will not reduce the rating assigned to any
Class of Certificates by such Rating Agency below the then-current rating assigned to such Certificates).

        Event of Default:  As defined in Section 7.01.

        Excess Bankruptcy Loss:  Any Bankruptcy Loss, or portion thereof, which exceeds the then applicable
Bankruptcy Amount.

        Excess Fraud Loss:  Any Fraud Loss, or portion thereof, which exceeds the then applicable Fraud Loss
Amount.

        Excess Special Hazard Loss:  Any Special Hazard Loss, or portion thereof, that exceeds the then
applicable Special Hazard Amount.

        Excess Subordinate Principal Amount:  With respect to any  Distribution Date on which the aggregate
Certificate Principal Balance of the Class of Subordinate Certificates then outstanding with the Lowest
Priority is to be reduced to zero and on which Realized Losses are to be allocated to such class or classes,
the excess, if any, of (i) the amount that would otherwise be distributable in respect of principal on such
class or classes of Certificates on such Distribution Date over (ii) the excess, if any, of the aggregate
Certificate Principal Balance of such class or classes of Certificates immediately prior to such Distribution
Date over the aggregate amount of Realized Losses to be allocated to such classes of Certificates on such
Distribution Date as reduced by any amount calculated pursuant to clause (E) of the definition of Class A-P
Principal Distribution Amount. With respect to any Mortgage Pool that is comprised of two or more Loan
Groups, the Excess Subordinate Principal Amount will be allocated between each Loan Group on a pro rata basis
in accordance with the amount of Realized Losses attributable to each Loan Group and allocated to the
Certificates on such Distribution Date.

        Exchange Act:  The Securities and Exchange Act of 1934, as amended.

        Extraordinary Events:  Any of the following conditions with respect to a Mortgaged Property (or, with
respect to a Cooperative Loan, the Cooperative Apartment) or Mortgage Loan causing or resulting in a loss
which causes the liquidation of such Mortgage Loan:

(a)     losses that are of the type that would be covered by the fidelity bond and the errors and omissions
        insurance policy required to be maintained pursuant to Section 3.12(b) but are in excess of the
        coverage maintained thereunder;

(b)     nuclear reaction or nuclear radiation or radioactive contamination, all whether controlled or
        uncontrolled, and whether such loss be direct or indirect, proximate or remote or be in whole or in
        part caused by, contributed to or aggravated by a peril covered by the definition of the term "Special
        Hazard Loss";

(c)     hostile or warlike action in time of peace or war, including action in hindering, combating or
        defending against an actual, impending or expected attack:

1.      by any government or sovereign power, de jure or de facto, or by any authority maintaining or using
               military, naval or air forces; or

2.      by military, naval or air forces; or

3.      by an agent of any such government, power, authority or forces;

(d)     any weapon of war employing atomic fission or radioactive force whether in time of peace or war; or

(e)     insurrection, rebellion, revolution, civil war, usurped power or action taken by governmental
        authority in hindering, combating or defending against such an occurrence, seizure or destruction
        under quarantine or customs regulations, confiscation by order of any government or public authority;
        or risks of contraband or illegal transportation or trade.

        Extraordinary Losses:  Any loss incurred on a Mortgage Loan caused by or resulting from an
Extraordinary Event.

        Fannie Mae:  Federal National Mortgage Association, a federally chartered and privately owned
corporation organized and existing under the Federal National Mortgage Association Charter Act, or any
successor thereto.

        FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

        Final Distribution Date:  The Distribution Date on which the final distribution in respect of the
Certificates will be made pursuant to Section 9.01, which Final Distribution Date shall in no event be later
than the end of the 90-day liquidation period described in Section 9.02.

        Fitch:  Fitch Ratings or its successor in interest.

        Foreclosure Profits:  As to any Distribution Date or related Determination Date and any Mortgage Loan,
the excess, if any, of Liquidation Proceeds, Insurance Proceeds and REO Proceeds (net of all amounts
reimbursable therefrom pursuant to Section 3.10(a)(ii)) in respect of each Mortgage Loan or REO Property for
which a Cash Liquidation or REO Disposition occurred in the related Prepayment Period over the sum of the
unpaid principal balance of such Mortgage Loan or REO Property (determined, in the case of an REO
Disposition, in accordance with Section 3.14) plus accrued and unpaid interest at the Mortgage Rate on such
unpaid principal balance from the Due Date to which interest was last paid by the Mortgagor to the first day
of the month following the month in which such Cash Liquidation or REO Disposition occurred.

        Form 10-K Certification:  As defined in Section 4.03(e).

        Fraud Losses:  Realized Losses on Mortgage Loans as to which there was fraud in the origination of
such Mortgage Loan.

        Freddie Mac:  Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States
created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor
thereto.

        Highest Priority: As of any date of determination, the Class of Subordinate Certificates then
outstanding with a Certificate Principal Balance greater than zero, with the earliest priority for payments
pursuant to Section 4.02(a), in the following order: Class M-1, Class M-2, Class M-3, Class B-1, Class B-2
and Class B-3 Certificates.

        Independent:  When used with respect to any specified Person, means such a Person who (i) is in fact
independent of the Company, the Master Servicer and the Trustee, or any Affiliate thereof, (ii) does not have
any direct financial interest or any material indirect financial interest in the Company, the Master Servicer
or the Trustee or in an Affiliate thereof, and (iii) is not connected with the Company, the Master Servicer
or the Trustee as an officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions.

        Initial Certificate Principal Balance:  With respect to each Class of Certificates, the Certificate
Principal Balance of such Class of Certificates as of the Cut-off Date, as set forth in the Series Supplement.

        Initial Monthly Payment Fund: An amount representing scheduled principal amortization and interest at
the Net Mortgage Rate for the Due Date in the first Due Period commencing subsequent to the Cut-off Date for
those Mortgage Loans for which the Trustee will not be entitled to receive such payment, and as more
specifically defined in the Series Supplement.

        Initial Notional Amount:  With respect to any Class or Subclass of Interest Only Certificates, the
amount initially used as the principal basis for the calculation of any interest payment amount, as more
specifically defined in the Series Supplement.

        Initial Subordinate Class Percentage: As defined in the Series Supplement.

        Insurance Proceeds:  Proceeds paid in respect of the Mortgage Loans pursuant to any Primary Insurance
Policy or any other related insurance policy covering a Mortgage Loan (excluding any Certificate Policy (as
defined in the Series Supplement)), to the extent such proceeds are payable to the mortgagee under the
Mortgage, any Subservicer, the Master Servicer or the Trustee and are not applied to the restoration of the
related Mortgaged Property (or, with respect to a Cooperative Loan, the related Cooperative Apartment) or
released to the Mortgagor in accordance with the procedures that the Master Servicer would follow in
servicing mortgage loans held for its own account.

        Insurer:  Any named insurer under any Primary Insurance Policy or any successor thereto or the named
insurer in any replacement policy.

        Interest Accrual Period: As defined in the Series Supplement.

        Interest Only Certificates:  A Class or Subclass of Certificates not entitled to payments of
principal, and designated as such in the Series Supplement. The Interest Only Certificates will have no
Certificate Principal Balance.

        Interim Certification:  As defined in Section 2.02.

        International Borrower:  In connection with any Mortgage Loan, a borrower who is (a) a United States
citizen employed in a foreign country, (b) a non-permanent resident alien employed in the United States or
(c) a citizen of a country other than the United States with income derived from sources outside the United
States.

        Junior Certificateholder: The Holder of not less than 95% of the Percentage Interests of the Junior
Class of Certificates.

        Junior Class of Certificates: The Class of Subordinate Certificates outstanding as of the date of the
repurchase of a Mortgage Loan pursuant to Section 4.07 herein that has the Lowest Priority.

        Late Collections:  With respect to any Mortgage Loan, all amounts received during any Due Period,
whether as late payments of Monthly Payments or as Insurance Proceeds, Liquidation Proceeds or otherwise,
which represent late payments or collections of Monthly Payments due but delinquent for a previous Due Period
and not previously recovered.

        Liquidation Proceeds:  Amounts (other than Insurance Proceeds) received by the Master Servicer in
connection with the taking of an entire Mortgaged Property by exercise of the power of eminent domain or
condemnation or in connection with the liquidation of a defaulted Mortgage Loan through trustee's sale,
foreclosure sale or otherwise, other than REO Proceeds.

        Loan Group: Any group of Mortgage Loans  designated as a separate loan group in the Series  Supplement.
The Certificates relating to each Loan Group will be designated in the Series Supplement.

        Loan-to-Value Ratio:  As of any date, the fraction, expressed as a percentage, the numerator of which
is the current principal balance of the related Mortgage Loan at the date of determination and the
denominator of which is the Appraised Value of the related Mortgaged Property.

        Lower Priority:  As of any date of determination and any Class of Subordinate Certificates, any other
Class of Subordinate Certificates then outstanding with a later priority for payments pursuant to Section
4.02 (a).

        Lowest Priority: As of any date of determination, the Class of Subordinate Certificates then
outstanding with a Certificate Principal Balance greater than zero, with the latest priority for payments
pursuant to Section 4.02(a), in the following order: Class B-3, Class B-2, Class B-1, Class M-3, Class M-2
and Class M-1 Certificates.

        Maturity Date: The latest possible maturity date, solely for purposes of Section 1.860G-1(a)(4)(iii)
of the Treasury regulations, by which the Certificate Principal Balance of each Class of Certificates (other
than the Interest Only Certificates which have no Certificate Principal Balance) and each Uncertificated
REMIC Regular Interest would be reduced to zero, as designated in the Series Supplement.

        MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the
laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The system of recording transfers of Mortgages electronically maintained by MERS.

        MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS(R)System.

        MLCC:  Merrill Lynch Credit Corporation, or its successor in interest.

        Modified Mortgage Loan:  Any Mortgage Loan that has been the subject of a Servicing Modification.

        Modified Net Mortgage Rate:  As to any Mortgage Loan that is the subject of a Servicing Modification,
the Net Mortgage Rate minus the rate per annum by which the Mortgage Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any Mortgage Loan, MERS acting as the mortgagee of such Mortgage Loan,
solely as nominee for the originator of such Mortgage Loan and its successors and assigns, at the origination
thereof.

        Monthly Payment:  With respect to any Mortgage Loan (including any REO Property) and any Due Date, the
payment of principal and interest due thereon in accordance with the amortization schedule at the time
applicable thereto (after adjustment, if any, for Curtailments and for Deficient Valuations occurring prior
to such Due Date but before any adjustment to such amortization schedule by reason of any bankruptcy, other
than a Deficient Valuation, or similar proceeding or any moratorium or similar waiver or grace period and
before any Servicing Modification that constitutes a reduction of the interest rate on such Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With respect to each Mortgage Note related to a Mortgage Loan which is not a Cooperative
Loan, the mortgage, deed of trust or other comparable instrument creating a first lien on an estate in fee
simple or leasehold interest in real property securing a Mortgage Note.

        Mortgage File:  The mortgage documents listed in Section 2.01 pertaining to a particular Mortgage Loan
and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

        Mortgage Loans:  Such of the mortgage loans transferred and assigned to the Trustee pursuant to
Section 2.01 as from time to time are held or deemed to be held as a part of the Trust Fund, the Mortgage
Loans originally so held being identified in the initial Mortgage Loan Schedule, and Qualified Substitute
Mortgage Loans held or deemed held as part of the Trust Fund including, without limitation, (i) with respect
to each Cooperative Loan, the related Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
Cooperative Stock Certificate, Cooperative Lease and Mortgage File and all rights appertaining thereto, and
(ii) with respect to each Mortgage Loan other than a Cooperative Loan, each related Mortgage Note, Mortgage
and Mortgage File and all rights appertaining thereto.

        Mortgage Loan Schedule:  As defined in the Series Supplement.

        Mortgage Note:  The originally executed note or other evidence of indebtedness evidencing the
indebtedness of a Mortgagor under a Mortgage Loan, together with any modification thereto.

        Mortgage Pool:  The pool of mortgage loans, including all Loan Groups, if any,  consisting of the
Mortgage Loans.

        Mortgage Rate:  As to any Mortgage Loan, the interest rate borne by the related Mortgage Note, or any
modification thereto other than a Servicing Modification.

        Mortgaged Property:  The underlying real property securing a Mortgage Loan or, with respect to a
Cooperative Loan, the related Cooperative Lease and Cooperative Stock.

        Mortgagor:  The obligor on a Mortgage Note.

        Net Mortgage Rate:  As to each Mortgage Loan, a per annum rate of interest equal to the Adjusted
Mortgage Rate less the per annum rate at which the Servicing Fee is calculated.

        Non-Discount Mortgage Loan:  A Mortgage Loan that is not a Discount Mortgage Loan.

        Non-Primary Residence Loans:  The Mortgage Loans designated as secured by second or vacation
residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable Advance:  Any Advance previously made or proposed to be made by the Master Servicer or
Subservicer in respect of a Mortgage Loan (other than a Deleted Mortgage Loan) which, in the good faith
judgment of the Master Servicer, will not, or, in the case of a proposed Advance, would not, be ultimately
recoverable by the Master Servicer from related Late Collections, Insurance Proceeds, Liquidation Proceeds,
REO Proceeds or amounts reimbursable to the Master Servicer pursuant to Section 4.02(a) hereof. To the extent
that any Mortgagor is not obligated under the related Mortgage documents to pay or reimburse any portion of
any Servicing Advances that are outstanding with respect to the related Mortgage Loan as a result of a
modification of such Mortgage Loan by the Master Servicer, which forgives amounts which the Master Servicer
or Subservicer had previously advanced, and the Master Servicer determines that no other source of payment or
reimbursement for such advances is available to it, such Servicing Advances shall be deemed to be
Nonrecoverable Advances.  The determination by the Master Servicer that it has made a Nonrecoverable Advance
or that any proposed Advance  would constitute a Nonrecoverable Advance, shall be evidenced by an Officers'
Certificate delivered to the Company, the Trustee and any Certificate Insurer.

        Nonsubserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference thereto, is not
subject to a Subservicing Agreement.

        Notional Amount: With respect to any Class or Subclass of Interest Only Certificates, an amount used
as the principal basis for the calculation of any interest payment amount, as more specifically defined in
the Series Supplement.

        Officers' Certificate:  A certificate signed by the Chairman of the Board, the President or a Vice
President or Assistant Vice President, or a Director or Managing Director, and by the Treasurer, the
Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Company or the Master Servicer,
as the case may be, and delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel:  A written opinion of counsel acceptable to the Trustee and the Master Servicer,
who may be counsel for the Company or the Master Servicer, provided that any opinion of counsel (i) referred
to in the definition of "Disqualified Organization" or (ii) relating to the qualification of any REMIC formed
under the Series Supplement or compliance with the REMIC Provisions must, unless otherwise specified, be an
opinion of Independent counsel.

        Outstanding Mortgage Loan:  As to any Due Date, a Mortgage Loan (including an REO Property) which was
not the subject of a Principal Prepayment in Full, Cash Liquidation or REO Disposition and which was not
purchased, deleted or substituted for prior to such Due Date pursuant to Section 2.02, 2.03, 2.04 or 4.07.

        Ownership Interest:  As to any Certificate, any ownership or security interest in such Certificate,
including any interest in such Certificate as the Holder thereof and any other interest therein, whether
direct or indirect, legal or beneficial, as owner or as pledgee.

        Pass-Through Rate:  As defined in the Series Supplement.

        Paying Agent:  The Trustee or any successor Paying Agent appointed by the Trustee.

        Percentage Interest:  With respect to any Certificate (other than a Class R Certificate), the
undivided percentage ownership interest in the related Class evidenced by such Certificate, which percentage
ownership interest shall be equal to the Initial Certificate Principal Balance thereof or Initial Notional
Amount (in the case of any Interest Only Certificate) thereof divided by the aggregate Initial Certificate
Principal Balance or the aggregate of the Initial Notional Amounts, as applicable, of all the Certificates of
the same Class.  With respect to a Class R Certificate, the interest in distributions to be made with respect
to such Class evidenced thereby, expressed as a percentage, as stated on the face of each such Certificate.

        Permitted Investments:  One or more of the following:

(i)     obligations of or guaranteed as to timely payment of principal and interest by the United States or
        any agency or instrumentality thereof when such obligations are backed by the full faith and credit of
        the United States;

(ii)    repurchase agreements on obligations specified in clause (i) maturing not more than one month from the
        date of acquisition thereof, provided that the unsecured short-term debt obligations of the party
        agreeing to repurchase such obligations are at the time rated by each Rating Agency in its highest
        short-term rating available;

(iii)   federal funds, certificates of deposit, demand deposits, time deposits and bankers' acceptances (which
        shall each have an original maturity of not more than 90 days and, in the case of bankers'
        acceptances, shall in no event have an original maturity of more than 365 days or a remaining maturity
        of more than 30 days) denominated in United States dollars of any U.S. depository institution or trust
        company incorporated under the laws of the United States or any state thereof or of any domestic
        branch of a foreign depository institution or trust company; provided that the debt obligations of
        such depository institution or trust company at the date of acquisition thereof have been rated by
        each Rating Agency in its highest short-term rating available; and, provided further that, if the
        original maturity of such short-term obligations of a domestic branch of a foreign depository
        institution or trust company shall exceed 30 days, the short-term rating of such institution shall be
        A-1+ in the case of Standard & Poor's if Standard & Poor's is a Rating Agency;

(iv)    commercial paper and demand notes (having original maturities of not more than 365 days) of any
        corporation incorporated under the laws of the United States or any state thereof which on the date of
        acquisition has been rated by each Rating Agency in its highest short-term rating available; provided
        that such commercial paper shall have a remaining maturity of not more than 30 days;

(v)     any mutual fund, money market fund, common trust fund or other pooled investment vehicle, the assets
        of which are limited to instruments that otherwise would constitute Permitted Investments hereunder
        and have been rated by each Rating Agency in its highest short-term rating available (in the case of
        Standard & Poor's such rating shall be either AAAm or AAAm-G), including any such fund that is managed
        by the Trustee or any affiliate of the Trustee or for which the Trustee or any of its affiliates acts
        as an adviser; and

(vi)    other obligations or securities that are acceptable to each Rating Agency as a Permitted Investment
        hereunder and will not reduce the rating assigned to any Class of Certificates by such Rating Agency
        (without giving effect to any Certificate Policy (as defined in the Series Supplement) in the case of
        Insured Certificates (as defined in the Series Supplement) below the lower of the then-current rating
        assigned to such Certificates by such Rating Agency, as evidenced in writing;

provided, however, no instrument shall be a Permitted Investment if it represents, either (1) the right to
receive only interest payments with respect to the underlying debt instrument or (2) the right to receive
both principal and interest payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to maturity greater than 120% of the
yield to maturity at par of such underlying obligations.  References herein to the highest rating available
on unsecured long-term debt shall mean AAA in the case of Standard & Poor's and Fitch and Aaa in the case of
Moody's, and for purposes of this Agreement, any references herein to the highest rating available on
unsecured commercial paper and short-term debt obligations shall mean the following: A-1 in the case of
Standard & Poor's, P-1 in the case of Moody's and F-1 in the case of Fitch; provided, however, that any
Permitted Investment that is a short-term debt obligation rated A-1 by Standard & Poor's must satisfy the
following additional conditions: (i) the total amount of debt from A-1 issuers must be limited to the
investment of monthly principal and interest payments (assuming fully amortizing collateral); (ii) the total
amount of A-1 investments must not represent more than 20% of the aggregate outstanding Certificate Principal
Balance of the Certificates and each investment must not mature beyond 30 days; (iii) the terms of the debt
must have a predetermined fixed dollar amount of principal due at maturity that cannot vary; and (iv) if the
investments may be liquidated prior to their maturity or are being relied on to meet a certain yield,
interest must be tied to a single interest rate index plus a single fixed spread (if any) and must move
proportionately with that index.  Any Permitted Investment may be held by or through the Trustee or its
Affiliates.

        Permitted Transferee:  Any Transferee of a Class R Certificate, other than a Disqualified Organization
or Non-United States Person.

        Person:  Any individual, corporation, limited liability company, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or government or any agency or political
subdivision thereof.

        Pledged Amount: With respect to any Pledged Asset Loan, the amount of money remitted to Combined
Collateral LLC, at the direction of or for the benefit of the related Mortgagor.

        Pledged Asset Loan:  Any Mortgage Loan supported by Pledged Assets or such other collateral, other
than the related Mortgaged Property, set forth in the Series Supplement.

        Pledged Assets:  With respect to any Mortgage Loan, all money, securities, security entitlements,
accounts, general intangibles, payment intangibles, instruments, documents, deposit accounts, certificates of
deposit, commodities contracts and other investment property and other property of whatever kind or
description pledged by Combined Collateral LLC as security in respect of any Realized Losses in connection
with such Mortgage Loan up to the Pledged Amount for such Mortgage Loan, and any related collateral, or such
other collateral as may be set forth in the Series Supplement.

        Pledged Asset Mortgage Servicing Agreement: The Pledged Asset Mortgage Servicing Agreement, dated as
of February 28, 1996 between MLCC and the Master Servicer.

        Pooling and Servicing Agreement or Agreement:  With respect to any Series, this Standard Terms
together with the related Series Supplement.

        Pool Stated Principal Balance:  As to any Distribution Date, the aggregate of the Stated Principal
Balances of each Mortgage Loan.

        Pool Strip Rate:   With respect to each Mortgage Loan, a per annum rate equal to the excess of (a) the
Net Mortgage Rate of such Mortgage Loan over (b) the Discount Net Mortgage Rate (but not less than 0.00%) per
annum.

        Prepayment Distribution Trigger:  With respect to any Distribution Date and any Class of Subordinate
Certificates (other than the Class M-1 Certificates), a test that shall be satisfied if the fraction
(expressed as a percentage) equal to the sum of the Certificate Principal Balances of such Class and each
Class of Subordinate Certificates with a Lower Priority than such Class immediately prior to such
Distribution Date divided by the aggregate Stated Principal Balance of all of the Mortgage Loans (or related
REO Properties) immediately prior to such Distribution Date is greater than or equal to the sum of the
related Initial Subordinate Class Percentages of such Classes of Subordinate Certificates.

        Prepayment Interest Shortfall:  As to any Distribution Date and any Mortgage Loan (other than a
Mortgage Loan relating to an REO Property) that was the subject of (a) a Principal Prepayment in Full during
the portion of the related Prepayment Period that falls during the prior calendar month, an amount equal to
the excess of one month's interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a
Modified Mortgage Loan) on the Stated Principal Balance of such Mortgage Loan over the amount of interest
(adjusted to the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan))
paid by the Mortgagor for such month to the date of such Principal Prepayment in Full or (b) a Curtailment
during the prior calendar month, an amount equal to one month's interest at the Net Mortgage Rate (or
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period:  As to any Distribution Date and Principal Prepayment in Full, the period
commencing on the 16th day of the month prior to the month in which that Distribution Date occurs and ending
on the 15th day of the month in which such Distribution Date occurs.

        Primary Insurance Policy:  Each primary policy of mortgage guaranty insurance or any replacement
policy therefor referred to in Section 2.03(b)(iv) and (v).

        Principal Only Certificates:  A Class of Certificates not entitled to payments of interest, and more
specifically designated as such in the Series Supplement.

        Principal Prepayment:  Any payment of principal or other recovery on a Mortgage Loan, including a
recovery that takes the form of Liquidation Proceeds or Insurance Proceeds, which is received in advance of
its scheduled Due Date and is not accompanied by an amount as to interest representing scheduled interest on
such payment due on any date or dates in any month or months subsequent to the month of prepayment.

        Principal Prepayment in Full:  Any Principal Prepayment of the entire principal balance of a Mortgage
Loan that is made by the Mortgagor.

        Program Guide:  Collectively, the Client Guide and the Servicer Guide for Residential Funding's
Expanded Criteria Mortgage Program.

        Purchase Price:  With respect to any Mortgage Loan (or REO Property) required to be or otherwise
purchased on any date pursuant to Section 2.02, 2.03, 2.04 or 4.07, an amount equal to the sum of (i) 100% of
the Stated Principal Balance thereof plus the principal portion of any related unreimbursed Advances and (ii)
unpaid accrued interest at the Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum
at which the Servicing Fee is calculated in the case of a Modified Mortgage Loan) (or at the Net Mortgage
Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) in the case of a purchase made
by the Master Servicer) on the Stated Principal Balance thereof to the Due Date in the Due Period related to
the Distribution Date occurring in the month following the month of purchase from the Due Date to which
interest was last paid by the Mortgagor.

        Qualified Substitute Mortgage Loan:  A Mortgage Loan substituted by Residential Funding or the Company
for a Deleted Mortgage Loan which must, on the date of such substitution, as confirmed in an Officers'
Certificate delivered to the Trustee, with a copy to the Custodian,

        (i)    have an outstanding principal balance, after deduction of the principal portion of the monthly
               payment due in the month of substitution (or in the case of a substitution of more than one
               Mortgage Loan for a Deleted Mortgage Loan, an aggregate outstanding principal balance, after
               such deduction), not in excess of the Stated Principal Balance of the Deleted Mortgage Loan
               (the amount of any shortfall to be deposited by Residential Funding in the Custodial Account in
               the month of substitution);

        (ii)   have a Mortgage Rate and a Net Mortgage Rate no lower than and not more than 1% per annum
               higher than the Mortgage Rate and Net Mortgage Rate, respectively, of the Deleted Mortgage Loan
               as of the date of substitution;

        (iii)  have a Loan-to-Value Ratio at the time of substitution no higher than that of the Deleted
               Mortgage Loan at the time of substitution;

        (iv)   have a remaining term to stated maturity not greater than (and not more than one year less
               than) that of the Deleted Mortgage Loan;

        (v)    comply with each representation and warranty set forth in Sections 2.03 and 2.04 hereof and
               Section 4 of the Assignment Agreement; and

        (vi)   have a Pool Strip Rate equal to or greater than that of the Deleted Mortgage Loan.

Notwithstanding any other provisions herein, (x) with respect to any Qualified Substitute Mortgage Loan
substituted for a Deleted Mortgage Loan which was a Discount Mortgage Loan, such Qualified Substitute
Mortgage Loan shall be deemed to be a Discount Mortgage Loan and to have a Discount Fraction equal to the
Discount Fraction of the Deleted Mortgage Loan and (y) in the event that the "Pool Strip Rate" of any
Qualified Substitute Mortgage Loan as calculated pursuant to the definition of "Pool Strip Rate" is greater
than the Pool Strip Rate of the related Deleted Mortgage Loan

        (i)    the Pool Strip Rate of such Qualified Substitute Mortgage Loan shall be equal to the Pool Strip
               Rate of the related Deleted Mortgage Loan for purposes of calculating the Pass-Through Rate on
               the Class A-V Certificates and

        (ii)   the excess of the Pool Strip Rate on such Qualified Substitute Mortgage Loan as calculated
               pursuant to the definition of "Pool Strip Rate" over the Pool Strip Rate on the related Deleted
               Mortgage Loan shall be payable to the Class R Certificates pursuant to Section 4.02 hereof.

        Rating Agency:  Each of the statistical credit rating agencies specified in the Preliminary Statement
of the Series Supplement.  If any agency or a successor is no longer in existence, "Rating Agency" shall be
such statistical credit rating agency, or other comparable Person, designated by the Company, notice of which
designation shall be given to the Trustee and the Master Servicer.

        Realized Loss:  With respect to each Mortgage Loan (or REO Property):

        (a)    as to which a Cash Liquidation or REO Disposition has occurred, an amount (not less than zero)
               equal to (i) the Stated Principal Balance of the Mortgage Loan (or REO Property) as of the date
               of Cash Liquidation or REO Disposition, plus (ii) interest (and REO Imputed Interest, if any)
               at the Net Mortgage Rate from the Due Date as to which interest was last paid or advanced to
               Certificateholders up to the Due Date in the Due Period related to the Distribution Date on
               which such Realized Loss will be allocated pursuant to Section 4.05 on the Stated Principal
               Balance of such Mortgage Loan (or REO Property) outstanding during each Due Period that such
               interest was not paid or advanced, minus (iii) the proceeds, if any, received during the month
               in which such Cash Liquidation (or REO Disposition) occurred, to the extent applied as
               recoveries of interest at the Net Mortgage Rate and to principal of the Mortgage Loan, net of
               the portion thereof reimbursable to the Master Servicer or any Subservicer with respect to
               related Advances, Servicing Advances or other expenses as to which the Master Servicer or
               Subservicer is entitled to reimbursement thereunder but which have not been previously
               reimbursed,

        (b)    which is the subject of a Servicing Modification, (i) (1)  the amount by which the interest
               portion of a Monthly Payment or the principal balance of such Mortgage Loan was reduced or (2)
               the sum of any other amounts owing under the Mortgage Loan that were forgiven and that
               constitute Servicing Advances that are reimbursable to the Master Servicer or a Subservicer,
               and (ii) any such amount with respect to a Monthly Payment that was or would have been due in
               the month immediately following the month in which a Principal Prepayment or the Purchase Price
               of such Mortgage Loan is received or is deemed to have been received,

        (c)    which has become the subject of a Deficient Valuation, the difference between the principal
               balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the
               principal balance of the Mortgage Loan as reduced by the Deficient Valuation, or

        (d)    which has become the object of a Debt Service Reduction, the amount of such Debt Service
               Reduction.

Notwithstanding the above, neither a Deficient Valuation nor a Debt Service Reduction shall be deemed a
Realized Loss hereunder so long as the Master Servicer has notified the Trustee in writing that the Master
Servicer is diligently pursuing any remedies that may exist in connection with the representations and
warranties made regarding the related Mortgage Loan and either (A) the related Mortgage Loan is not in
default with regard to payments due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current basis by the Master Servicer
or a Subservicer, in either case without giving effect to any Debt Service Reduction.

To the extent the Master Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the
amount of the Realized Loss with respect to that Mortgage Loan will be reduced to the extent such recoveries
are applied to reduce the Certificate Principal Balance of any Class of Certificates on any Distribution Date.

        Record Date:  With respect to each Distribution Date, the close of business on the last Business Day
of the month next preceding the month in which the related Distribution Date occurs.

        Regular Certificate:  Any of the Certificates other than a Class R Certificate.

        Regulation AB:  Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.
ss.ss.229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

        Reimbursement Amounts: As defined in Section 3.22.

        REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

        REMIC Administrator:  Residential Funding Corporation.  If Residential Funding Corporation is found by
a court of competent jurisdiction to no longer be able to fulfill its obligations as REMIC Administrator
under this Agreement the Master Servicer or Trustee acting as Master Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

        REMIC Provisions:  Provisions of the federal income tax law relating to real estate mortgage
investment conduits, which appear at Sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and
related provisions, and temporary and final regulations (or, to the extent not inconsistent with such
temporary or final regulations, proposed regulations) and published rulings, notices and announcements
promulgated thereunder, as the foregoing may be in effect from time to time.

        REO Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for the benefit of
the Certificateholders of any REO Property pursuant to Section 3.14.

        REO Disposition:  As to any REO Property, a determination by the Master Servicer that it has received
all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and other payments and recoveries (including
proceeds of a final sale) which the Master Servicer expects to be finally recoverable from the sale or other
disposition of the REO Property.

        REO Imputed Interest:  As to any REO Property, for any period, an amount equivalent to interest (at
the Net Mortgage Rate that would have been applicable to the related Mortgage Loan had it been outstanding)
on the unpaid principal balance of the Mortgage Loan as of the date of acquisition thereof for such period.

        REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property (including, without
limitation, proceeds from the rental of the related Mortgaged Property or, with respect to a Cooperative
Loan, the related Cooperative Apartment) which proceeds are required to be deposited into the Custodial
Account only upon the related REO Disposition.

        REO Property:  A Mortgaged Property acquired by the Master Servicer through foreclosure or deed in
lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable Modified Mortgage Loan:  Any Mortgage Loan that (i) has been subject to an interest rate
reduction, (ii) has been subject to a term extension or (iii) has had amounts owing on such Mortgage Loan
capitalized by adding such amount to the Stated Principal Balance of such Mortgage Loan; provided, however,
that a Mortgage Loan modified in accordance with clause (i) above for a temporary period shall not be a
Reportable Modified Mortgage Loan if such Mortgage Loan has not been delinquent in payments of principal and
interest for six months since the date of such modification if that interest rate reduction is not made
permanent thereafter.

        Request for Release:  A request for release, the forms of which are attached as Exhibit F hereto, or
an electronic request in a form acceptable to the Custodian.

        Required Insurance Policy:  With respect to any Mortgage Loan, any insurance policy which is required
to be maintained from time to time under this Agreement, the Program Guide or the related Subservicing
Agreement in respect of such Mortgage Loan.

        Required Surety Payment:  With respect to any Additional Collateral Loan that becomes a Liquidated
Mortgage Loan, the lesser of (i) the principal portion of the Realized Loss with respect to such Mortgage
Loan and (ii) the excess, if any, of (a) the amount of Additional Collateral required at origination with
respect to such Mortgage Loan over (b) the net proceeds realized by the Subservicer from the related
Additional Collateral.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation, in its capacity as
seller of the Mortgage Loans to the Company and any successor thereto.

        Responsible Officer:  When used with respect to the Trustee, any officer of the Corporate Trust
Department of the Trustee, including any Senior Vice President, any Vice President, any Assistant Vice
President, any Assistant Secretary, any Trust Officer or Assistant Trust Officer, or any other officer of the
Trustee customarily performing functions similar to those performed by any of the above designated officers
to whom, with respect to a particular matter, such matter is referred, in each case with direct
responsibility for the administration of the Agreement.

        Retail Certificates:  A Senior Certificate, if any, offered in smaller minimum  denominations than
other Senior Certificates, and designated as such in the Series Supplement.

        Schedule of Discount Fractions:  The schedule setting forth the Discount Fractions with respect to the
Discount Mortgage Loans, attached as an exhibit to the Series Supplement.

        Securitization Transaction:  Any transaction involving a sale or other transfer of mortgage loans
directly or indirectly to an issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities.

        Security Agreement:  With respect to a Cooperative Loan, the agreement creating a security interest in
favor of the originator in the related Cooperative Stock.

        Seller:  As to any Mortgage Loan, a Person, including any Subservicer, that executed a Seller's
Agreement applicable to such Mortgage Loan.

        Seller's  Agreement:  An agreement for the origination and sale of Mortgage Loans generally in the form
of the Seller  Contract  referred  to or  contained  in the  Program  Guide,  or in such other form as has been
approved by the Master Servicer and the Company,  each containing  representations and warranties in respect of
one or more Mortgage Loans consistent in all material respects with those set forth in the Program Guide.

        Senior  Accelerated  Distribution  Percentage:  With respect to any  Distribution  Date occurring on or
prior to the 60th  Distribution  Date and,  with  respect to any  Mortgage  Pool  comprised of two or more Loan
Groups,  any Loan Group,  100%.  With respect to any  Distribution  Date thereafter and any such Loan Group, if
applicable, as follows:

(i)     for any Distribution  Date after the 60th  Distribution  Date but on or prior to the 72nd  Distribution
        Date, the related  Senior  Percentage for such  Distribution  Date plus 70% of the related  Subordinate
        Percentage for such Distribution Date;

(ii)    for any Distribution  Date after the 72nd  Distribution  Date but on or prior to the 84th  Distribution
        Date, the related  Senior  Percentage for such  Distribution  Date plus 60% of the related  Subordinate
        Percentage for such Distribution Date;

(iii)   for any Distribution  Date after the 84th  Distribution  Date but on or prior to the 96th  Distribution
        Date, the related  Senior  Percentage for such  Distribution  Date plus 40% of the related  Subordinate
        Percentage for such Distribution Date;

(iv)    for any Distribution Date after the 96th  Distribution  Date but on or prior to the 108th  Distribution
        Date, the related  Senior  Percentage for such  Distribution  Date plus 20% of the related  Subordinate
        Percentage for such Distribution Date; and

(v)     for any Distribution Date thereafter, the Senior Percentage for such Distribution Date;

provided, however,

        (i) that any scheduled reduction to the Senior Accelerated Distribution Percentage described above
shall not occur as of any Distribution Date unless either

               (a)(1)(X) the outstanding principal balance of the Mortgage Loans delinquent 60 days or more
        (including Mortgage Loans which are in foreclosure, have been foreclosed or otherwise liquidated, or
        with respect to which the Mortgagor is in bankruptcy and any REO Property) averaged over the last six
        months, as a percentage of the aggregate outstanding Certificate Principal Balance of the Subordinate
        Certificates, is less than 50% or (Y) the outstanding principal balance of Mortgage Loans delinquent
        60 days or more (including Mortgage Loans which are in foreclosure, have been foreclosed or otherwise
        liquidated, or with respect to which the Mortgagor is in bankruptcy and any REO Property) averaged
        over the last six months, as a percentage of the aggregate outstanding principal balance of all
        Mortgage Loans averaged over the last six months, does not exceed 2% and (2) Realized Losses on the
        Mortgage Loans to date for such Distribution Date if occurring during the sixth, seventh, eighth,
        ninth or tenth year (or any year thereafter) after the Closing Date are less than 30%, 35%, 40%, 45%
        or 50%, respectively, of the sum of the Initial Certificate Principal Balances of the Subordinate
        Certificates or

                (b)(1) the outstanding principal balance of Mortgage Loans delinquent 60 days or more
        (including Mortgage Loans which are in foreclosure, have been foreclosed or otherwise liquidated, or
        with respect to which the Mortgagor is in bankruptcy and any REO Property) averaged over the last six
        months, as a percentage of the aggregate outstanding principal balance of all Mortgage Loans averaged
        over the last six months, does not exceed 4% and (2) Realized Losses on the Mortgage Loans to date for
        such Distribution Date, if occurring during the sixth, seventh, eighth, ninth or tenth year (or any
        year thereafter) after the Closing Date are less than 10%, 15%, 20%, 25% or 30%, respectively, of the
        sum of the Initial Certificate Principal Balances of the Subordinate Certificates, and

        (ii) that for any Distribution Date on which the Senior Percentage is greater than the Senior
Percentage as of the Closing Date, the Senior Accelerated Distribution Percentage for such Distribution Date
shall be 100%, or, if the Mortgage Pool is comprised of two or more Loan Groups, for any Distribution Date on
which the weighted average of the Senior Percentages for each Loan Group, weighted on the basis of the Stated
Principal Balances of the Mortgage Loans in the related Loan Group (excluding the Discount Fraction of the
Discount Mortgage Loans in such Loan Group) exceeds the weighted average of the initial Senior Percentages
(calculated on such basis) for each Loan Group, each of the Senior Accelerated Distribution Percentages for
such Distribution Date will equal 100%.

Notwithstanding the foregoing, upon the reduction of the Certificate Principal Balances of the related Senior
Certificates (other than the Class A-P Certificates, if any) to zero, the related Senior Accelerated
Distribution Percentage shall thereafter be 0%.

        Senior Certificate:  As defined in the Series Supplement.

        Senior Percentage: As defined in the Series Supplement.

        Senior Support Certificate:  A Senior Certificate that provides additional credit enhancement to
certain other classes of Senior Certificates and designated as such in the Preliminary Statement of the
Series Supplement.

        Series:  All of the Certificates issued pursuant to a Pooling and Servicing Agreement and bearing the
same series designation.

        Series Supplement:  The agreement into which this Standard Terms is incorporated and pursuant to
which, together with this Standard Terms, a Series of Certificates is issued.

        Servicing Accounts:  The account or accounts created and maintained pursuant to Section 3.08.

        Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation AB, as such may
be amended from time to time.

        Servicing Advances:  All customary, reasonable and necessary "out of pocket" costs and expenses
incurred in connection with a default, delinquency or other unanticipated event by the Master Servicer or a
Subservicer in the performance of its servicing obligations, including, but not limited to, the cost of (i)
the preservation, restoration and protection of a Mortgaged Property or, with respect to a Cooperative Loan,
the related Cooperative Apartment, (ii) any enforcement or judicial proceedings, including foreclosures,
including any expenses incurred in relation to any such proceedings that result from the Mortgage Loan being
registered on the MERS System, (iii) the management and liquidation of any REO Property, (iv) any mitigation
procedures implemented in accordance with Section 3.07, and (v) compliance with the obligations under
Sections 3.01, 3.08, 3.11, 3.12(a) and 3.14, including, if the Master Servicer or any Affiliate of the Master
Servicer provides services such as appraisals and brokerage services that are customarily provided by Persons
other than servicers of mortgage loans, reasonable compensation for such services.

        Servicing Advance Reimbursement Amounts: As defined in Section 3.22.

        Servicing Fee:  With respect to any Mortgage Loan and Distribution Date, the fee payable monthly to
the Master Servicer in respect of master servicing compensation that accrues at an annual rate designated on
the Mortgage Loan Schedule as the "MSTR SERV FEE" for such Mortgage Loan, as may be adjusted with respect to
successor Master Servicers as provided in Section 7.02.

        Servicing Modification: Any reduction of the interest rate on or the outstanding principal balance of
a Mortgage Loan, any extension of the final maturity date of a Mortgage Loan, and any increase to the
outstanding principal balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid principal
and interest and other amounts owing under the Mortgage Loan, in each case pursuant to a modification of a
Mortgage Loan that is in default, or for which, in the judgment of the Master Servicer, default is reasonably
foreseeable in accordance with Section 3.07(a).

        Servicing Officer:  Any officer of the Master Servicer involved in, or responsible for, the
administration and servicing of the Mortgage Loans whose name and specimen signature appear on a list of
servicing officers furnished to the Trustee by the Master Servicer, as such list may from time to time be
amended.

        Special Hazard Loss:  Any Realized Loss not in excess of the cost of the lesser of repair or
replacement of a Mortgaged Property (or, with respect to a Cooperative Loan, the related Cooperative
Apartment) suffered by such Mortgaged Property (or Cooperative Apartment) on account of direct physical loss,
exclusive of (i) any loss of a type covered by a hazard policy or a flood insurance policy required to be
maintained in respect of such Mortgaged Property pursuant to Section 3.12(a), except to the extent of the
portion of such loss not covered as a result of any coinsurance provision and (ii) any Extraordinary Loss.

        Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies, Inc.,
or its successor in interest.

        Stated Principal Balance:  With respect to any Mortgage Loan or related REO Property, as of any
Distribution Date, (i) the sum of (a) the Cut-off Date Principal Balance of the Mortgage Loan plus (b) any
amount by which the Stated  Principal Balance of the Mortgage Loan has been increased pursuant to a Servicing
Modification, minus (ii) the sum of (a) the principal portion of the Monthly Payments due with respect to
such Mortgage Loan or REO Property during each Due Period ending with the Due Period related to the previous
Distribution Date which were received or with respect to which an Advance was made, and (b) all Principal
Prepayments with respect to such Mortgage Loan or REO Property, and all Insurance Proceeds, Liquidation
Proceeds and REO Proceeds, to the extent applied by the Master Servicer as recoveries of principal in
accordance with Section 3.14 with respect to such Mortgage Loan or REO Property, in each case which were
distributed pursuant to Section 4.02 on any previous Distribution Date, and (c) any Realized Loss allocated
to Certificateholders with respect thereto for any previous Distribution Date.

        Subclass: With respect to the Class A-V Certificates, any Subclass thereof issued pursuant to Section
5.01(c). Any such Subclass will represent the Uncertificated Class A-V REMIC Regular Interest or Interests
specified by the initial Holder of the Class A-V Certificates pursuant to Section 5.01(c).

        Subordinate Certificate:  Any one of the Class M Certificates or Class B Certificates, executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form annexed hereto as Exhibit B
and Exhibit C, respectively.

        Subordinate Class Percentage:  With respect to any Distribution Date and any Class of Subordinate
Certificates, a fraction, expressed as a percentage, the numerator of which is the aggregate Certificate
Principal Balance of such Class of Subordinate Certificates immediately prior to such date and the
denominator of which is the aggregate Stated Principal Balance of all of the Mortgage Loans (or related REO
Properties) (other than the related Discount Fraction of each Discount Mortgage Loan) immediately prior to
such Distribution Date.

        Subordinate Percentage: As of any Distribution Date and, with respect to any Mortgage Pool comprised
of two or more Loan Groups, any Loan Group, 100% minus the related Senior Percentage as of such Distribution
Date.

        Subsequent Recoveries: As of any Distribution Date, amounts received by the Master Servicer (net of
any related expenses permitted to be reimbursed pursuant to Section 3.10) or surplus amounts held by the
Master Servicer to cover estimated expenses (including, but not limited to, recoveries in respect of the
representations and warranties made by the related Seller pursuant to the applicable Seller's Agreement and
assigned to the Trustee pursuant to Section 2.04) specifically related to a Mortgage Loan that was the
subject of a Cash Liquidation or an REO Disposition prior to the related Prepayment Period that resulted in a
Realized Loss.

        Subserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference thereto, is subject to a
Subservicing Agreement.

        Subservicer:  Any Person with whom the Master Servicer has entered into a Subservicing Agreement and
who generally satisfied the requirements set forth in the Program Guide in respect of the qualification of a
Subservicer as of the date of its approval as a Subservicer by the Master Servicer.

        Subservicer Advance:  Any delinquent installment of principal and interest on a Mortgage Loan which is
advanced by the related Subservicer (net of its Subservicing Fee) pursuant to the Subservicing Agreement.

        Subservicing Account:  An account established by a Subservicer in accordance with Section 3.08.

        Subservicing Agreement:  The written contract between the Master Servicer and any Subservicer relating
to servicing and administration of certain Mortgage Loans as provided in Section 3.02, generally in the form
of the servicer contract referred to or contained in the Program Guide or in such other form as has been
approved by the Master Servicer and the Company.  With respect to Additional Collateral Loans subserviced by
MLCC, the Subservicing Agreement shall also include the Addendum and Assignment Agreement and the Pledged
Asset Mortgage Servicing Agreement. With respect to any Pledged Asset Loan subserviced by GMAC Mortgage
Corporation, the  Addendum and Assignment Agreement, dated as of November 24, 1998, between the Master
Servicer and GMAC Mortgage Corporation, as such agreement may be amended from time to time.

        Subservicing Fee:  As to any Mortgage Loan, the fee payable monthly to the related Subservicer (or, in
the case of a Nonsubserviced Mortgage Loan, to the Master Servicer) in respect of subservicing and other
compensation that accrues at an annual rate equal to the excess of the Mortgage Rate borne by the related
Mortgage Note over the rate per annum designated on the Mortgage Loan Schedule as the "CURR NET" for such
Mortgage Loan.

        Successor Master Servicer: As defined in Section 3.22.

        Surety:  Ambac, or its successors in interest, or such other surety as may be identified in the Series
Supplement.

        Surety Bond:  The Limited Purpose Surety Bond (Policy No. AB0039BE), dated February 28, 1996 in
respect to Mortgage Loans originated by MLCC, or the Surety Bond (Policy No. AB0240BE), dated March 17, 1999
in respect to Mortgage Loans originated by Novus Financial Corporation, in each case issued by Ambac for the
benefit of certain beneficiaries, including the Trustee for the benefit of the Holders of the Certificates,
but only to the extent that such Surety Bond covers any Additional Collateral Loans, or such other Surety
Bond as may be identified in the Series Supplement.

        Tax Returns:  The federal income tax return on Internal Revenue Service Form 1066, U.S. Real Estate
Mortgage Investment Conduit Income Tax Return, including Schedule Q thereto, Quarterly Notice to Residual
Interest Holders of REMIC Taxable Income or Net Loss Allocation, or any successor forms, to be filed on
behalf of any REMIC formed under the Series Supplement and under the REMIC Provisions, together with any and
all other information, reports or returns that may be required to be furnished to the Certificateholders or
filed with the Internal Revenue Service or any other governmental taxing authority under any applicable
provisions of federal, state or local tax laws.

        Transaction Party:  As defined in Section 12.02(a).

        Transfer:  Any direct or indirect transfer, sale, pledge, hypothecation or other form of assignment of
any Ownership Interest in a Certificate.

        Transferee:  Any Person who is acquiring by Transfer any Ownership Interest in a Certificate.

        Transferor:  Any Person who is disposing by Transfer of any Ownership Interest in a Certificate.

        Trust Fund:  The segregated pool of assets related to a Series, with respect to which one or more
REMIC elections are to be made pursuant to this Agreement, consisting of:

(i)     the Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

(ii)    all payments on and collections in respect of the Mortgage Loans due after the Cut-off Date as shall
        be on deposit in the Custodial Account or in the Certificate Account and identified as belonging to
        the Trust Fund, including the proceeds from the liquidation of Additional Collateral for any
        Additional Collateral Loan or Pledged Assets for any Pledged Asset Loan, but not including amounts on
        deposit in the Initial Monthly Payment Fund,

(iii)   property that secured a Mortgage Loan and that has been acquired for the benefit of the
        Certificateholders by foreclosure or deed in lieu of foreclosure,

(iv)    the hazard insurance policies and Primary Insurance Policies, if any, the Pledged Assets with respect
        to each Pledged Asset Loan, and the interest in the Surety Bond transferred to the Trustee pursuant to
        Section 2.01, and

(v)     all proceeds of clauses (i) through (iv) above.

        Trustee Information:  As specified in Section 12.05(a)(i)(A).

        Uninsured Cause:  Any cause of damage to property subject to a Mortgage such that the complete
restoration of such property is not fully reimbursable by the hazard insurance policies.

        United States Person or U.S. Person: (i) A citizen or resident of the United States, (ii) a
corporation, partnership or other entity treated as a corporation or partnership for United States federal
income tax purposes organized in or under the laws of the United States or any state thereof or the District
of Columbia (unless, in the case of a partnership, Treasury regulations provide otherwise), provided that,
for purposes solely of the restrictions on the transfer of residual interests, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be treated as a United States
Person or U.S. Person unless all persons that own an interest in such partnership either directly or
indirectly through any chain of entities no one of which is a corporation for United States federal income
tax purposes are required by the applicable operating agreement to be United States Persons,  (iii) an estate
the income of which is includible in gross income for United States tax purposes, regardless of its source,
or (iv) a trust if a court within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority to control all substantial
decisions of the trust.  Notwithstanding the preceding sentence, to the extent provided in Treasury
regulations, certain Trusts in existence on August 20, 1996, and treated as United States persons prior to
such date, that elect to continue to be treated as United States persons will also be a U.S. Person.

        U.S.A. Patriot Act:  Uniting and Strengthening America by Providing Appropriate Tools to Intercept and
Obstruct Terrorism Act of 2001, as amended.
        Voting Rights:  The portion of the voting rights of all of the Certificates which is allocated to any
Certificate, and more specifically designated in Article XI of the Series Supplement.

Section 1.02.  Use of Words and Phrases.

        "Herein," "hereby," "hereunder," `hereof," "hereinbefore," "hereinafter" and other equivalent words
refer to the Pooling and Servicing Agreement as a whole.  All references herein to Articles, Sections or
Subsections shall mean the corresponding Articles, Sections and Subsections in the Pooling and Servicing
Agreement.  The definitions set forth herein include both the singular and the plural.




--------------------------------------------------------------------------------

ARTICLE II




                                         CONVEYANCE OF MORTGAGE LOANS;


                                       ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.  Conveyance of Mortgage Loans.

(a)     The Company, concurrently with the execution and delivery hereof, does hereby assign to the Trustee
for the benefit of the Certificateholders without recourse all the right, title and interest of the Company
in and to the Mortgage Loans, including all interest and principal received on or with respect to the
Mortgage Loans after the Cut-off Date (other than payments of principal and interest due on the Mortgage
Loans in the month of the Cut-off Date).  In connection with such transfer and assignment, the Company does
hereby deliver to the Trustee the Certificate Policy (as defined in the Series Supplement), if any for the
benefit of the Holders of the Insured Certificates (as defined in the Series Supplement).

(b)     In connection with such assignment, except as set forth in Section 2.01(c) and subject to Section
2.01(d) below, the Company does hereby deliver to, and deposit with, the Trustee, or to and with one or more
Custodians, as the duly appointed agent or agents of the Trustee for such purpose, the following documents or
instruments (or copies thereof as permitted by this Section) (I) with respect to each Mortgage Loan so
assigned (other than a Cooperative Loan):

(i)     The original Mortgage Note, endorsed without recourse in blank or to the order of the Trustee, and
        showing an unbroken chain of endorsements from the originator thereof to the Person endorsing it to
        the Trustee, or with respect to any Destroyed Mortgage Note, an original lost note affidavit from the
        related Seller or Residential Funding stating that the original Mortgage Note was lost, misplaced or
        destroyed, together with a copy of the related Mortgage Note;

(ii)    The original Mortgage, noting the presence of the MIN of the Mortgage Loan and language indicating
        that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan, with evidence of recording
        indicated thereon or a copy of the Mortgage with evidence of recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System, an original Assignment of the Mortgage to
        the Trustee with evidence of recording indicated thereon or a copy of such assignment with evidence of
        recording indicated thereon;

(iv)    The original recorded assignment or assignments of the Mortgage showing an unbroken chain of title
        from the originator thereof to the Person assigning it to the Trustee (or to MERS, if the Mortgage
        Loan is registered on the MERS(R)System and noting the presence of a MIN) with evidence of recordation
        noted thereon or attached thereto, or a copy of such assignment or assignments of the Mortgage with
        evidence of recording indicated thereon; and

(v)     The original of each modification, assumption agreement or preferred loan agreement, if any, relating
        to such Mortgage Loan or a copy of each modification, assumption agreement or preferred loan agreement.

        and (II) with respect to each Cooperative Loan so assigned:

(i)     The original Mortgage Note, endorsed without recourse to the order of the Trustee and showing an
        unbroken chain of endorsements from the originator thereof to the Person endorsing it to the Trustee,
        or with respect to any Destroyed Mortgage Note, an original lost note affidavit from the related
        Seller or Residential Funding stating that the original Mortgage Note was lost, misplaced or
        destroyed, together with a copy of the related Mortgage Note;

(ii)    A counterpart of the Cooperative Lease and the Assignment of Proprietary Lease to the originator of
        the Cooperative Loan with intervening assignments showing an unbroken chain of title from such
        originator to the Trustee;

(iii)   The related Cooperative Stock Certificate, representing the related Cooperative Stock pledged with
        respect to such Cooperative Loan, together with an undated stock power (or other similar instrument)
        executed in blank;

(iv)    The original recognition agreement by the Cooperative of the interests of the mortgagee with respect
        to the related Cooperative Loan;

(v)     The Security Agreement;

(vi)    Copies of the original UCC-1 financing statement, and any continuation statements, filed by the
        originator of such Cooperative Loan as secured party, each with evidence of recording thereof,
        evidencing the interest of the originator under the Security Agreement and the Assignment of
        Proprietary Lease;

(vii)   Copies of the filed UCC-3 assignments of the security interest referenced in clause (vi) above showing
        an unbroken chain of title from the originator to the Trustee, each with evidence of recording
        thereof, evidencing the interest of the originator under the Security Agreement and the Assignment of
        Proprietary Lease;

(viii)  An executed assignment of the interest of the originator in the Security Agreement, Assignment of
        Proprietary Lease and the recognition agreement referenced in clause (iv) above, showing an unbroken
        chain of title from the originator to the Trustee;

(ix)    The original of each modification, assumption agreement or preferred loan agreement, if any, relating
        to such Cooperative Loan; and

(x)     A duly completed UCC-1 financing statement showing the Master Servicer as debtor, the Company as
        secured party and the Trustee as assignee and a duly completed UCC-1 financing statement showing the
        Company as debtor and the Trustee as secured party, each in a form sufficient for filing, evidencing
        the interest of such debtors in the Cooperative Loans.

(c)     The Company may, in lieu of delivering the original of the documents set forth in Section
2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii), (iv), (vii), (ix) and (x) (or copies thereof as
permitted by Section 2.01(b)) to the Trustee or the Custodian or Custodians, deliver such documents to the
Master Servicer, and the Master Servicer shall hold such documents in trust for the use and benefit of all
present and future Certificateholders until such time as is set forth in the next sentence.  Within thirty
Business Days following the earlier of (i) the receipt of the original of all of the documents or instruments
set forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii), (iv), (vii), (ix) and (x)
(or copies thereof as permitted by such Section) for any Mortgage Loan and (ii) a written request by the
Trustee to deliver those documents with respect to any or all of the Mortgage Loans then being held by the
Master Servicer, the Master Servicer shall deliver a complete set of such documents to the Trustee or the
Custodian or Custodians that are the duly appointed agent or agents of the Trustee.

        The parties hereto agree that it is not intended that any Mortgage Loan be included in the Trust Fund
that is either (i) a "High-Cost Home Loan" as defined in the New Jersey Home Ownership Act effective November
27, 2003, (ii) a "High-Cost Home Loan" as defined in the New Mexico Home Loan Protection Act effective
January 1, 2004, (iii) a "High Cost Home Mortgage Loan" as defined in the Massachusetts Predatory Home Loan
Practices Act effective November 7, 2004 or (iv)  a "High-Cost Home Loan" as defined in the Indiana House
Enrolled Act No. 1229, effective as of January 1, 2005.

(d)     Notwithstanding the provisions of Section 2.01(c), in connection with any Mortgage Loan, if the
Company cannot deliver the original of the Mortgage, any assignment, modification, assumption agreement or
preferred loan agreement (or copy thereof as permitted by Section 2.01(b)) with evidence of recording thereon
concurrently with the execution and delivery of this Agreement because of (i) a delay caused by the public
recording office where such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a delay in the receipt of certain
information necessary to prepare the related assignments, the Company shall deliver or cause to be delivered
to the Trustee or the respective Custodian a copy of such Mortgage, assignment, modification, assumption
agreement or preferred loan agreement.

        The Company shall promptly cause to be recorded in the appropriate public office for real property
records the Assignment referred to in clause (I)(iii) of Section 2.01(b),  except (a) in states where, in the
opinion of counsel acceptable to the Trustee and the Master Servicer, such recording is not required to
protect the Trustee's interests in the Mortgage Loan against the claim of any subsequent transferee or any
successor to or creditor of the Company or the originator of such Mortgage Loan or (b) if MERS is identified
on the Mortgage or on a properly recorded assignment of the Mortgage as the mortgagee of record solely as
nominee for the Seller and its successors and assigns, and shall promptly cause to be filed the Form UCC-3
assignment and UCC-1 financing statement referred to in clause (II)(vii) and (x), respectively, of Section
2.01(b).  If any Assignment, Form UCC-3 or Form UCC-1, as applicable, is lost or returned unrecorded to the
Company because of any defect therein, the Company shall prepare a substitute Assignment, Form UCC-3 or Form
UCC-1, as applicable, or cure such defect, as the case may be, and cause such Assignment to be recorded in
accordance with this paragraph.  The Company shall promptly deliver or cause to be delivered to the Trustee
or the respective Custodian such Mortgage or Assignment or Form UCC-3 or Form UCC-1, as applicable, (or copy
thereof as permitted by Section 2.01(b)) with evidence of recording indicated thereon at the time specified
in Section 2.01(c).  In connection with its servicing of Cooperative Loans, the Master Servicer will use its
best efforts to file timely continuation statements with regard to each financing statement and assignment
relating to Cooperative Loans as to which the related Cooperative Apartment is located outside of the State
of New York.

        If the Company delivers to the Trustee or Custodian any Mortgage Note or Assignment of Mortgage in
blank, the Company shall, or shall cause the Custodian to, complete the endorsement of the Mortgage Note and
the Assignment of Mortgage in the name of the Trustee in conjunction with the Interim Certification issued by
the Custodian, as contemplated by Section 2.02.

        Any of the items set forth in Sections 2.01(b)(I)(ii), (iii), (iv) and (v) and (II)(vi) and (vii) and
that may be delivered as a copy rather than the original may be delivered to the Trustee or the Custodian.

        In connection with the assignment of any Mortgage Loan registered on the MERS(R)System, the Company
further agrees that it will cause, at the Company's own expense, within 30 Business Days after the Closing
Date, the MERS(R)System to indicate that such Mortgage Loans have been assigned by the Company to the Trustee
in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the
case of  Mortgage Loans which are repurchased in accordance with this Agreement) in such computer files (a)
the code in the field which identifies the specific Trustee and (b) the code in the field "Pool Field" which
identifies the series of the Certificates issued in connection with such Mortgage Loans.  The Company further
agrees that it will not, and will not permit the Master Servicer to, and the Master Servicer agrees that it
will not, alter the codes referenced in this paragraph with respect to any Mortgage Loan during the term of
this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this
Agreement.


(e)     Residential Funding hereby assigns to the Trustee its security interest in and to any Additional
Collateral or Pledged Assets, its right to receive amounts due or to become due in respect of any Additional
Collateral or Pledged Assets pursuant to the related Subservicing Agreement and its rights as beneficiary
under the Surety Bond in respect of any Additional Collateral Loans.  With respect to any Additional
Collateral Loan or Pledged Asset Loan, Residential Funding shall cause to be filed in the appropriate
recording office a UCC-3 statement giving notice of the assignment of the related security interest to the
Trust Fund and shall thereafter cause the timely filing of all necessary continuation statements with regard
to such financing statements.

(f)     It is intended that the conveyance by the Company to the Trustee of the Mortgage Loans as provided for
in this Section 2.01 be and the Uncertificated REMIC Regular Interests, if any (as provided for in Section
2.06), be construed as a sale by the Company to the Trustee of the Mortgage Loans and any Uncertificated
REMIC Regular Interests for the benefit of the Certificateholders.  Further, it is not intended that such
conveyance be deemed to be a pledge of the Mortgage Loans and any Uncertificated REMIC Regular Interests by
the Company to the Trustee to secure a debt or other obligation of the Company.  Nonetheless, (a) this
Agreement is intended to be and hereby is a security agreement within the meaning of Articles 8 and 9 of the
New York Uniform Commercial Code and the Uniform Commercial Code of any other applicable jurisdiction; (b)
the conveyance provided for in Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company
to the Trustee of a security interest in all of the Company's right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to any and all general
intangibles, payment intangibles, accounts, chattel paper, instruments, documents, money, deposit accounts,
certificates of deposit, goods, letters of credit, advices of credit and investment property and other
property of whatever kind or description now existing or hereafter acquired consisting of, arising from or
relating to any of the following: (A) the Mortgage Loans, including (i) with respect to each Cooperative
Loan, the related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative Stock
Certificate and Cooperative Lease, (ii) with respect to each Mortgage Loan other than a Cooperative Loan, the
related Mortgage Note and Mortgage, and (iii) any insurance policies and all other documents in the related
Mortgage File, (B) all amounts payable pursuant to the Mortgage Loans in accordance with the terms thereof,
(C) any Uncertificated REMIC Regular Interests and (D) all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other property, including without
limitation all amounts from time to time held or invested in the Certificate Account or the Custodial
Account, whether in the form of cash, instruments, securities or other property and (2) an assignment by the
Company to the Trustee of any security interest in any and all of Residential Funding's right (including the
power to convey title thereto), title and interest, whether now owned or hereafter acquired, in and to the
property described in the foregoing clauses (1)(A), (B), (C) and (D) granted by Residential Funding to the
Company pursuant to the Assignment Agreement; (c) the possession by the Trustee, the Custodian or any other
agent of the Trustee of Mortgage Notes or such other items of property as constitute instruments, money,
payment intangibles, negotiable documents, goods, deposit accounts, letters of credit, advices of credit,
investment property, certificated securities or chattel paper shall be deemed to be "possession by the
secured party," or possession by a purchaser or a person designated by such secured party, for purposes of
perfecting the security interest pursuant to the Minnesota Uniform Commercial Code and the Uniform Commercial
Code of any other applicable jurisdiction as in effect (including, without limitation, Sections 8-106, 9-313,
9-314 and 9-106 thereof); and (d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts  or confirmations from, securities intermediaries, bailees or agents of, or persons
holding for (as applicable) the Trustee for the purpose of perfecting such security interest under applicable
law.

        The Company and, at the Company's direction, Residential Funding and the Trustee shall, to the extent
consistent with this Agreement, take such reasonable actions as may be necessary to ensure that, if this
Agreement were determined to create a security interest in the Mortgage Loans, any Uncertificated REMIC
Regular Interests and the other property described above, such security interest would be determined to be a
perfected security interest of first priority under applicable law and will be maintained as such throughout
the term of this Agreement.  Without limiting the generality of the foregoing, the Company shall prepare and
deliver to the Trustee not less than 15 days prior to any filing date and, the Trustee shall forward for
filing, or shall cause to be forwarded for filing, at the expense of the Company, all filings necessary to
maintain the effectiveness of any original filings necessary under the Uniform Commercial Code as in effect
in any jurisdiction to perfect the Trustee's security interest in or lien on the Mortgage Loans and any
Uncertificated REMIC Regular Interests, as evidenced by an Officers' Certificate of the Company, including
without limitation (x) continuation statements, and (y) such other statements as may be occasioned by (1) any
change of name of Residential Funding, the Company or the Trustee (such preparation and filing shall be at
the expense of the Trustee, if occasioned by a change in the Trustee's name), (2) any change of type or
jurisdiction of organization of Residential Funding or the Company, (3) any transfer of any interest of
Residential Funding or the Company in any Mortgage Loan or (4) any transfer of any interest of Residential
Funding or the Company in any Uncertificated REMIC Regular Interest.

(g)     The Master Servicer hereby acknowledges the receipt by it of the Initial Monthly Payment Fund.  The
Master Servicer shall hold such Initial Monthly Payment Fund in the Custodial Account and shall include such
Initial Monthly Payment Fund in the Available Distribution Amount for the initial Distribution Date.
Notwithstanding anything herein to the contrary, the Initial Monthly Payment Fund shall not be an asset of
any REMIC.  To the extent that the Initial Monthly Payment Fund constitutes a reserve fund for federal income
tax purposes, (1) it shall be an outside reserve fund and not an asset of any REMIC, (2) it shall be owned by
the Seller and (3) amounts transferred by any REMIC to the Initial Monthly Payment Fund shall be treated as
transferred to the Seller or any successor, all within the meaning of Section 1.860G-2(h) of the Treasury
Regulations.

(h)     The Company agrees that the sale of each Pledged Asset Loan pursuant to this Agreement will also
constitute the assignment, sale, setting-over, transfer and conveyance to the Trustee, without recourse (but
subject to the Company's covenants, representations and warranties specifically provided herein), of all of
the Company's obligations and all of the Company's right, title and interest in, to and under, whether now
existing or hereafter acquired as owner of the Mortgage Loan with respect to any and all money, securities,
security entitlements, accounts, general intangibles, payment intangibles, instruments, documents, deposit
accounts, certificates of deposit, commodities contracts, and other investment property and other property of
whatever kind or description consisting of, arising from or related to (i) the Assigned Contracts, (ii) all
rights, powers and remedies of the Company as owner of such Mortgage Loan under or in connection with the
Assigned Contracts, whether arising under the terms of such Assigned Contracts, by statute, at law or in
equity, or otherwise arising out of any default by the Mortgagor under or in connection with the Assigned
Contracts, including all rights to exercise any election or option or to make any decision or determination
or to give or receive any notice, consent, approval or waiver thereunder, (iii) the Pledged Amounts and all
money, securities, security entitlements, accounts, general intangibles, payment intangibles, instruments,
documents, deposit accounts, certificates of deposit, commodities contracts, and other investment property
and other property of whatever kind or description and all cash and non-cash proceeds of the sale, exchange,
or redemption of, and all stock or conversion rights, rights to subscribe, liquidation dividends or
preferences, stock dividends, rights to interest, dividends, earnings, income, rents, issues, profits,
interest payments or other distributions of cash or other property that secures a Pledged Asset Loan, (iv)
all documents, books and records concerning the foregoing (including all computer programs, tapes, disks and
related items containing any such information) and (v) all insurance proceeds (including proceeds from the
Federal Deposit Insurance Corporation or the Securities Investor Protection Corporation or any other
insurance company) of any of the foregoing or replacements thereof or substitutions therefor, proceeds of
proceeds and the conversion, voluntary or involuntary, of any thereof.  The foregoing transfer, sale,
assignment and conveyance does not constitute and is not intended to result in the creation, or an assumption
by the Trustee, of any obligation of the Company, or any other person in connection with the Pledged Assets
or under any agreement or instrument relating thereto, including any obligation to the Mortgagor, other than
as owner of the Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee acknowledges receipt (or, with respect to Mortgage Loans subject to a Custodial Agreement,
and based solely upon a receipt or certification executed by the Custodian, receipt by the respective
Custodian as the duly appointed agent of the Trustee) of the documents referred to in Section 2.01(b)(i)
above (except that for purposes of such acknowledgement only, a Mortgage Note may be endorsed in blank) and
declares that it, or a Custodian as its agent, holds and will hold such documents and the other documents
constituting a part of the Mortgage Files delivered to it, or a Custodian as its agent, and the rights of
Residential Funding with respect to any Pledged Assets, Additional Collateral and the Surety Bond assigned to
the Trustee pursuant to Section 2.01, in trust for the use and benefit of all present and future
Certificateholders.  The Trustee or Custodian (such Custodian being so obligated under a Custodial Agreement)
agrees, for the benefit of Certificateholders, to review each Mortgage File delivered to it pursuant to
Section 2.01(b) within 45 days after the Closing Date to ascertain that all required documents (specifically
as set forth in Section 2.01(b)), have been executed and received, and that such documents relate to the
Mortgage Loans identified on the Mortgage Loan Schedule, as supplemented, that have been conveyed to it, and
to deliver to the Trustee a certificate (the "Interim Certification") to the effect that all documents
required to be delivered pursuant to Section 2.01(b) above have been executed and received and that such
documents relate to the Mortgage Loans identified on the Mortgage Loan Schedule, except for any exceptions
listed on Schedule A attached to such Interim Certification.  Upon delivery of the Mortgage Files by the
Company or the Master Servicer, the Trustee shall acknowledge receipt (or, with respect to Mortgage Loans
subject to a Custodial Agreement, and based solely upon a receipt or certification executed by the Custodian,
receipt by the respective Custodian as the duly appointed agent of the Trustee) of the documents referred to
in Section 2.01(c) above.

        If the Custodian, as the Trustee's agent, finds any document or documents constituting a part of a
Mortgage File to be missing or defective, the Trustee shall promptly so notify the Master Servicer and the
Company.  Pursuant to Section 2.3 of the Custodial Agreement, the Custodian will notify the Master Servicer,
the Company and the Trustee of any such omission or defect found by it in respect of any Mortgage File held
by it in respect of the items reviewed by it pursuant to the Custodial Agreement.  If such omission or defect
materially and adversely affects the interests of the Certificateholders, the Master Servicer shall promptly
notify Residential Funding of such omission or defect and request Residential Funding to correct or cure such
omission or defect within 60 days from the date the Master Servicer was notified of such omission or defect
and, if Residential Funding does not correct or cure such omission or defect within such period, require
Residential Funding to purchase such Mortgage Loan from the Trust Fund at its Purchase Price, within 90 days
from the date the Master Servicer was notified of such omission or defect; provided that if the omission or
defect would cause the Mortgage Loan to be other than a "qualified mortgage" as defined in Section 860G(a)(3)
of the Code, any such cure or repurchase must occur within 90 days from the date such breach was discovered.
The Purchase Price for any such Mortgage Loan shall be deposited by the Master Servicer in the Custodial
Account maintained by it pursuant to Section 3.07 and, upon receipt by the Trustee of written notification of
such deposit signed by a Servicing Officer, the Trustee or any Custodian, as the case may be, shall release
to Residential Funding the related Mortgage File and the Trustee shall execute and deliver such instruments
of transfer or assignment prepared by the Master Servicer, in each case without recourse, as shall be
necessary to vest in Residential Funding or its designee any Mortgage Loan released pursuant hereto and
thereafter such Mortgage Loan shall not be part of the Trust Fund.  It is understood and agreed that the
obligation of Residential Funding to so cure or purchase any Mortgage Loan as to which a material and adverse
defect in or omission of a constituent document exists shall constitute the sole remedy respecting such
defect or omission available to Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.03.  Representations, Warranties and Covenants
                      of the Master Servicer and the Company.

(a)     The Master Servicer hereby represents and warrants to the Trustee for the benefit of the
Certificateholders that:

(i)     The Master Servicer is a corporation duly organized, validly existing and in good standing under the
        laws governing its creation and existence and is or will be in compliance with the laws of each state
        in which any Mortgaged Property is located to the extent necessary to ensure the enforceability of
        each Mortgage Loan in accordance with the terms of this Agreement;

(ii)    The execution and delivery of this Agreement by the Master Servicer and its performance and compliance
        with the terms of this Agreement will not violate the Master Servicer's Certificate of Incorporation
        or Bylaws or constitute a material default (or an event which, with notice or lapse of time, or both,
        would constitute a material default) under, or result in the material breach of, any material
        contract, agreement or other instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization, execution and delivery by the Trustee and the Company,
        constitutes a valid, legal and binding obligation of the Master Servicer, enforceable against it in
        accordance with the terms hereof subject to applicable bankruptcy, insolvency, reorganization,
        moratorium and other laws affecting the enforcement of creditors' rights generally and to general
        principles of equity, regardless of whether such enforcement is considered in a proceeding in equity
        or at law;

(iv)    The Master Servicer is not in default with respect to any order or decree of any court or any order,
        regulation or demand of any federal, state, municipal or governmental agency, which default might have
        consequences that would materially and adversely affect the condition (financial or other) or
        operations of the Master Servicer or its properties or might have consequences that would materially
        adversely affect its performance hereunder;

(v)     No litigation is pending or, to the best of the Master Servicer's knowledge, threatened against the
        Master Servicer which would prohibit its entering into this Agreement or performing its obligations
        under this Agreement;

(vi)    The Master Servicer will comply in all material respects in the performance of this Agreement with all
        reasonable rules and requirements of each insurer under each Required Insurance Policy;

(vii)   No information, certificate of an officer, statement furnished in writing or report delivered to the
        Company, any Affiliate of the Company or the Trustee by the Master Servicer will, to the knowledge of
        the Master Servicer, contain any untrue statement of a material fact or omit a material fact necessary
        to make the information, certificate, statement or report not misleading;

(viii)  The Master Servicer has examined each existing, and will examine each new, Subservicing Agreement and
        is or will be familiar with the terms thereof.  The terms of each existing Subservicing Agreement and
        each designated Subservicer are acceptable to the Master Servicer and any new Subservicing Agreements
        will comply with the provisions of Section 3.02; and

(ix)    The Master Servicer is a member of MERS in good standing, and will comply in all material respects
        with the rules and procedures of MERS in connection with the servicing of the Mortgage Loans that are
        registered with MERS.

It is understood and agreed that the representations and warranties set forth in this Section 2.03(a) shall
survive delivery of the respective Mortgage Files to the Trustee or any Custodian.

        Upon discovery by either the Company, the Master Servicer, the Trustee or any Custodian of a breach of
any representation or warranty set forth in this Section 2.03(a) which materially and adversely affects the
interests of the Certificateholders in any Mortgage Loan, the party discovering such breach shall give prompt
written notice to the other parties (any Custodian being so obligated under a Custodial Agreement).  Within
90 days of its discovery or its receipt of notice of such breach, the Master Servicer shall either (i) cure
such breach in all material respects or (ii) to the extent that such breach is with respect to a Mortgage
Loan or a related document, purchase such Mortgage Loan from the Trust Fund at the Purchase Price and in the
manner set forth in Section 2.02; provided that if the omission or defect would cause the Mortgage Loan to be
other than a "qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or repurchase
must occur within 90 days from the date such breach was discovered.  The obligation of the Master Servicer to
cure such breach or to so purchase such Mortgage Loan shall constitute the sole remedy in respect of a breach
of a representation and warranty set forth in this Section 2.03(a) available to the Certificateholders or the
Trustee on behalf of the Certificateholders.

(b)     Representations and warranties relating to the Mortgage Loans are set forth in Section 2.03(b) of the
Series Supplement.

Section 2.04.  Representations and Warranties of Residential Funding.

        The Company, as assignee of Residential Funding under the Assignment Agreement, hereby assigns to the
Trustee for the benefit of Certificateholders all of its right, title and interest in respect of the
Assignment Agreement applicable to a Mortgage Loan.  Insofar as the Assignment Agreement relates to the
representations and warranties made by Residential Funding in respect of such Mortgage Loan and any remedies
provided thereunder for any breach of such representations and warranties, such right, title and interest may
be enforced by the Master Servicer on behalf of the Trustee and the Certificateholders.  Upon the discovery
by the Company, the Master Servicer, the Trustee or any Custodian of a breach of any of the representations
and warranties made in the Assignment Agreement (which, for purposes hereof, will be deemed to include any
other cause giving rise to a repurchase obligation under the Assignment Agreement) in respect of any Mortgage
Loan which materially and adversely affects the interests of the Certificateholders in such Mortgage Loan,
the party discovering such breach shall give prompt written notice to the other parties (any Custodian being
so obligated under a Custodial Agreement).  The Master Servicer shall promptly notify Residential Funding of
such breach and request that Residential Funding either (i) cure such breach in all material respects within
90 days from the date the Master Servicer was notified of such breach or (ii) purchase such Mortgage Loan
from the Trust Fund at the Purchase Price and in the manner set forth in Section 2.02; provided that
Residential Funding shall have the option to substitute a Qualified Substitute Mortgage Loan or Loans for
such Mortgage Loan if such substitution occurs within two years following the Closing Date; provided that if
the breach would cause the Mortgage Loan to be other than a "qualified mortgage" as defined in Section
860G(a)(3) of the Code, any such cure, repurchase or substitution must occur within 90 days from the date the
breach was discovered.  If a breach of the Compliance With Laws Representation has given rise to the
obligation to repurchase or substitute a Mortgage Loan pursuant to Section 4 of the Assignment Agreement,
then the Master Servicer shall request that Residential Funding pay to the Trust Fund, concurrently with and
in addition to the remedies provided in the preceding sentence, an amount equal to any liability, penalty or
expense that was actually incurred and paid out of or on behalf of the Trust Fund, and that directly resulted
from such breach, or if incurred and paid by the Trust Fund thereafter, concurrently with such payment. In
the event that Residential Funding elects to substitute a Qualified Substitute Mortgage Loan or Loans for a
Deleted Mortgage Loan pursuant to this Section 2.04, Residential Funding shall deliver to the Trustee or the
Custodian for the benefit of the Certificateholders with respect to such Qualified Substitute Mortgage Loan
or Loans, the original Mortgage Note, the Mortgage, an Assignment of the Mortgage in recordable form, if
required pursuant to Section 2.01, and such other documents and agreements as are required by Section 2.01,
with the Mortgage Note endorsed as required by Section 2.01.  No substitution will be made in any calendar
month after the Determination Date for such month.  Monthly Payments due with respect to Qualified Substitute
Mortgage Loans in the month of substitution shall not be part of the Trust Fund and will be retained by the
Master Servicer and remitted by the Master Servicer to Residential Funding on the next succeeding
Distribution Date.  For the month of substitution, distributions to the Certificateholders will include the
Monthly Payment due on a Deleted Mortgage Loan for such month and thereafter Residential Funding shall be
entitled to retain all amounts received in respect of such Deleted Mortgage Loan. The Master Servicer shall
amend or cause to be amended the Mortgage Loan Schedule, and, if the Deleted Mortgage Loan was a Discount
Mortgage Loan, the Schedule of Discount Fractions, for the benefit of the Certificateholders to reflect the
removal of such Deleted Mortgage Loan and the substitution of the Qualified Substitute Mortgage Loan or Loans
and the Master Servicer shall deliver the amended Mortgage Loan Schedule, and, if the Deleted Mortgage Loan
was a Discount Mortgage Loan, the amended Schedule of Discount Fractions, to the Trustee.  Upon such
substitution, the Qualified Substitute Mortgage Loan or Loans shall be subject to the terms of this Agreement
and the related Subservicing Agreement in all respects, Residential Funding shall be deemed to have made the
representations and warranties with respect to the Qualified Substitute Mortgage Loan contained in the
related Assignment Agreement, and the Company and the Master Servicer shall be deemed to have made with
respect to any Qualified Substitute Mortgage Loan or Loans, as of the date of substitution, the covenants,
representations and warranties set forth in this Section 2.04, in Section 2.03 hereof and in Section 4 of the
Assignment Agreement, and the Master Servicer shall be obligated to repurchase or substitute for any
Qualified Substitute Mortgage Loan as to which a Repurchase Event (as defined in the Assignment Agreement)
has occurred pursuant to Section 4 of the Assignment Agreement.

        In connection with the substitution of one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans, the Master Servicer will determine the amount (if any) by which the aggregate
principal balance of all such Qualified Substitute Mortgage Loans as of the date of substitution is less than
the aggregate Stated Principal Balance of all such Deleted Mortgage Loans (in each case after application of
the principal portion of the Monthly Payments due in the month of substitution that are to be distributed to
the Certificateholders in the month of substitution).  Residential Funding shall deposit the amount of such
shortfall into the Custodial Account on the day of substitution, without any reimbursement therefor.
Residential Funding shall give notice in writing to the Trustee of such event, which notice shall be
accompanied by an Officers' Certificate as to the calculation of such shortfall and (subject to Section
10.01(f)) by an Opinion of Counsel to the effect that such substitution will not cause (a) any federal tax to
be imposed on the Trust Fund, including without limitation, any federal tax imposed on "prohibited
transactions" under Section 860F(a)(1) of the Code or on "contributions after the startup date" under Section
860G(d)(1) of the Code or (b) any portion of any REMIC to fail to qualify as such at any time that any
Certificate is outstanding.

        It is understood and agreed that the obligation of Residential Funding to cure such breach or
purchase, or to substitute for, a Mortgage Loan as to which such a breach has occurred and is continuing and
to make any additional payments required under the Assignment Agreement in connection with a breach of the
Compliance With Laws Representation shall constitute the sole remedy respecting such breach available to the
Certificateholders or the Trustee on behalf of Certificateholders.  If the Master Servicer is Residential
Funding, then the Trustee shall also have the right to give the notification and require the purchase or
substitution provided for in the second preceding paragraph in the event of such a breach of a representation
or warranty made by Residential Funding in the Assignment Agreement.  In connection with the purchase of or
substitution for any such Mortgage Loan by Residential Funding, the Trustee shall assign to Residential
Funding all of the Trustee's right, title and interest in respect of the Assignment Agreement applicable to
such Mortgage Loan.

Section 2.05.  Execution and Authentication of Certificates/Issuance of Certificates Evidencing Interests in
                      REMIC I Certificates.

               As provided in Section 2.05 of the Series Supplement.

Section 2.06.  Conveyance of Uncertificated REMIC I and REMIC II Regular Interests; Acceptance by the Trustee.

               As provided in Section 2.06 of the Series Supplement.

Section 2.07.  Issuance of Certificates Evidencing Interests in REMIC II.

               As provided in Section 2.07 of the Series Supplement.

Section 2.08.  Purposes and Powers of the Trust.

        The purpose of the trust, as created hereunder, is to engage in the following activities:

(a)     to sell the Certificates to the Company in exchange for the Mortgage Loans;

(b)     to enter into and perform its obligations under this Agreement;

(c)     to engage in those activities that are necessary, suitable or convenient to accomplish the foregoing
or are incidental thereto or connected therewith; and

(d)     subject to compliance with this Agreement, to engage in such other activities as may be required in
connection with conservation of the Trust Fund and the making of distributions to the Certificateholders.

               The trust is hereby authorized to engage in the foregoing activities.   Notwithstanding the
provisions of Section 11.01, the trust shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement while any Certificate is
outstanding, and this Section 2.08 may not be amended, without the consent of the Certificateholders
evidencing a majority of the aggregate Voting Rights of the Certificates.




--------------------------------------------------------------------------------

ARTICLE III

                                         ADMINISTRATION AND SERVICING
                                               OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in accordance with the terms of
this Agreement and the respective Mortgage Loans and shall have full power and authority, acting alone or
through Subservicers as provided in Section 3.02, to do any and all things which it may deem necessary or
desirable in connection with such servicing and administration.  Without limiting the generality of the
foregoing, the Master Servicer in its own name or in the name of a Subservicer is hereby authorized and
empowered by the Trustee when the Master Servicer or the Subservicer, as the case may be, believes it
appropriate in its best judgment, to execute and deliver, on behalf of the Certificateholders and the Trustee
or any of them, any and all instruments of satisfaction or cancellation, or of partial or full release or
discharge, or of consent to assumption or modification in connection with a proposed conveyance, or of
assignment of any Mortgage and Mortgage Note in connection with the repurchase of a Mortgage Loan and all
other comparable instruments, or with respect to the modification or re-recording of a Mortgage for the
purpose of correcting the Mortgage, the subordination of the lien of the Mortgage in favor of a public
utility company or government agency or unit with powers of eminent domain, the taking of a deed in lieu of
foreclosure, the commencement, prosecution or completion of judicial or non-judicial foreclosure, the
conveyance of a Mortgaged Property to the related Insurer, the acquisition of any property acquired by
foreclosure or deed in lieu of foreclosure, or the management, marketing and conveyance of any property
acquired by foreclosure or deed in lieu of foreclosure with respect to the Mortgage Loans and with respect to
the Mortgaged Properties. The Master Servicer further is authorized and empowered by the Trustee, on behalf
of the Certificateholders and the Trustee, in its own name or in the name of the Subservicer, when the Master
Servicer or the Subservicer, as the case may be, believes it appropriate in its best judgment to register any
Mortgage Loan on the MERS(R)System, or cause the removal from the registration of any Mortgage Loan on the
MERS(R)System, to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them, any
and all instruments of assignment and other comparable instruments with respect to such assignment or
re-recording of a Mortgage in the name of MERS, solely as nominee for the Trustee and its successors and
assigns.  Any expenses incurred in connection with the actions described in the preceding sentence shall be
borne by the Master Servicer in accordance with Section 3.16(c), with no right of reimbursement; provided,
that if, as a result of MERS discontinuing or becoming unable to continue operations in connection with the
MERS System, it becomes necessary to remove any Mortgage Loan from registration on the MERS System and to
arrange for the assignment of the related Mortgages to the Trustee, then any related expenses shall be
reimbursable to the Master Servicer.  Notwithstanding the foregoing, subject to Section 3.07(a), the Master
Servicer shall not permit any modification with respect to any Mortgage Loan that would both constitute a
sale or exchange of such Mortgage Loan within the meaning of Section 1001 of the Code and any proposed,
temporary or final regulations promulgated thereunder (other than in connection with a proposed conveyance or
assumption of such Mortgage Loan that is treated as a Principal Prepayment in Full pursuant to Section
3.13(d) hereof) and cause any REMIC formed under the Series Supplement to fail to qualify as a REMIC under
the Code.  The Trustee shall furnish the Master Servicer with any powers of attorney and other documents
necessary or appropriate to enable the Master Servicer to service and administer the Mortgage Loans.  The
Trustee shall not be liable for any action taken by the Master Servicer or any Subservicer pursuant to such
powers of attorney. In servicing and administering any Nonsubserviced Mortgage Loan, the Master Servicer
shall, to the extent not inconsistent with this Agreement, comply with the Program Guide as if it were the
originator of such Mortgage Loan and had retained the servicing rights and obligations in respect thereof.
In connection with servicing and administering the Mortgage Loans, the Master Servicer and any Affiliate of
the Master Servicer (i) may perform services such as appraisals and brokerage services that are not
customarily provided by servicers of mortgage loans, and shall be entitled to reasonable compensation
therefor in accordance with Section 3.10 and (ii) may, at its own discretion and on behalf of the Trustee,
obtain credit information in the form of a "credit score" from a credit repository.

(b)     All costs incurred by the Master Servicer or by Subservicers in effecting the timely payment of taxes
and assessments on the properties subject to the Mortgage Loans shall not, for the purpose of calculating
monthly distributions to the Certificateholders, be added to the amount owing under the related Mortgage
Loans, notwithstanding that the terms of such Mortgage Loan so permit, and such costs shall be recoverable to
the extent permitted by Section 3.10(a)(ii).

(c)     The Master Servicer may enter into one or more agreements in connection with the offering of
pass-through certificates evidencing interests in one or more of the Certificates providing for the payment
by the Master Servicer of amounts received by the Master Servicer as servicing compensation hereunder and
required to cover certain Prepayment Interest Shortfalls on the Mortgage Loans, which payment obligation will
thereafter be an obligation of the Master Servicer hereunder.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers; Enforcement of Subservicers'
                      and Sellers' Obligations.

(a)     The Master Servicer may continue in effect Subservicing Agreements entered into by Residential Funding
and Subservicers prior to the execution and delivery of this Agreement, and may enter into new Subservicing
Agreements with Subservicers, for the servicing and administration of all or some of the Mortgage Loans.
Each Subservicer of a Mortgage Loan shall be entitled to receive and retain, as provided in the related
Subservicing Agreement and in Section 3.07, the related Subservicing Fee from payments of interest received
on such Mortgage Loan after payment of all amounts required to be remitted to the Master Servicer in respect
of such Mortgage Loan.  For any Mortgage Loan that is a Nonsubserviced Mortgage Loan, the Master Servicer
shall be entitled to receive and retain an amount equal to the Subservicing Fee from payments of interest.
Unless the context otherwise requires, references in this Agreement to actions taken or to be taken by the
Master Servicer in servicing the Mortgage Loans include actions taken or to be taken by a Subservicer on
behalf of the Master Servicer.  Each Subservicing Agreement will be upon such terms and conditions as are
generally required or permitted by the Program Guide and are not inconsistent with this Agreement and as the
Master Servicer and the Subservicer have agreed.  A representative form of Subservicing Agreement is attached
hereto as Exhibit E.  With the approval of the Master Servicer, a Subservicer may delegate its servicing
obligations to third-party servicers, but such Subservicer will remain obligated under the related
Subservicing Agreement.  The Master Servicer and a Subservicer may enter into amendments thereto or a
different form of Subservicing Agreement, and the form referred to or included in the Program Guide is merely
provided for information and shall not be deemed to limit in any respect the discretion of the Master
Servicer to modify or enter into different Subservicing Agreements; provided, however, that any such
amendments or different forms shall be consistent with and not violate the provisions of either this
Agreement or the Program Guide in a manner which would materially and adversely affect the interests of the
Certificateholders.  The Program Guide and any other Subservicing Agreement entered into between the Master
Servicer and any Subservicer shall require the Subservicer to accurately and fully report its borrower credit
files to each of the Credit Repositories in a timely manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for the benefit of the Trustee and
the Certificateholders, shall use its best reasonable efforts to enforce the obligations of each Subservicer
under the related Subservicing Agreement and of each Seller under the related Seller's Agreement insofar as
the Company's rights with respect to Seller's obligation has been assigned to the Trustee hereunder, to the
extent that the non-performance of any such Seller's obligation would have a material and adverse effect on a
Mortgage Loan, including, without limitation, the obligation to purchase a Mortgage Loan on account of
defective documentation, as described in Section 2.02, or on account of a breach of a representation or
warranty, as described in Section 2.04.  Such enforcement, including, without limitation, the legal
prosecution of claims, termination of Subservicing Agreements or Seller's Agreements, as appropriate, and the
pursuit of other appropriate remedies, shall be in such form and carried out to such an extent and at such
time as the Master Servicer would employ in its good faith business judgment and which are normal and usual
in its general mortgage servicing activities.  The Master Servicer shall pay the costs of such enforcement at
its own expense, and shall be reimbursed therefor only (i) from a general recovery resulting from such
enforcement to the extent, if any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loan or (ii) from a specific recovery of costs, expenses or attorneys fees against the party against
whom such enforcement is directed.  For purposes of clarification only, the parties agree that the foregoing
is not intended to, and does not, limit the ability of the Master Servicer to be reimbursed for expenses that
are incurred in connection with the enforcement of a Seller's obligations (insofar as the Company's rights
with respect to such Seller's obligations have been assigned to the Trustee hereunder) and are reimbursable
pursuant to Section 3.10(a)(viii).

Section 3.03.  Successor Subservicers.

        The Master Servicer shall be entitled to terminate any Subservicing Agreement that may exist in
accordance with the terms and conditions of such Subservicing Agreement and without any limitation by virtue
of this Agreement; provided, however, that in the event of termination of any Subservicing Agreement by the
Master Servicer or the Subservicer, the Master Servicer shall either act as servicer of the related Mortgage
Loan or enter into a Subservicing Agreement with a successor Subservicer which will be bound by the terms of
the related Subservicing Agreement.  If the Master Servicer or any Affiliate of Residential Funding acts as
servicer, it will not assume liability for the representations and warranties of the Subservicer which it
replaces.  If the Master Servicer enters into a Subservicing Agreement with a successor Subservicer, the
Master Servicer shall use reasonable efforts to have the successor Subservicer assume liability for the
representations and warranties made by the terminated Subservicer in respect of the related Mortgage Loans
and, in the event of any such assumption by the successor Subservicer, the Master Servicer may, in the
exercise of its business judgment, release the terminated Subservicer from liability for such representations
and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of this Agreement relating to
agreements or arrangements between the Master Servicer or a Subservicer or reference to actions taken through
a Subservicer or otherwise, the Master Servicer shall remain obligated and liable to the Trustee and the
Certificateholders for the servicing and administering of the Mortgage Loans in accordance with the
provisions of Section 3.01 without diminution of such obligation or liability by virtue of such Subservicing
Agreements or arrangements or by virtue of indemnification from the Subservicer or the Company and to the
same extent and under the same terms and conditions as if the Master Servicer alone were servicing and
administering the Mortgage Loans.  The Master Servicer shall be entitled to enter into any agreement with a
Subservicer or Seller for indemnification of the Master Servicer and nothing contained in this Agreement
shall be deemed to limit or modify such indemnification.

Section 3.05.  No Contractual Relationship Between Subservicer and
                      Trustee or Certificateholders.

        Any Subservicing Agreement that may be entered into and any other transactions or services relating to
the Mortgage Loans involving a Subservicer in its capacity as such and not as an originator shall be deemed
to be between the Subservicer and the Master Servicer alone and the Trustee and the Certificateholders shall
not be deemed parties thereto and shall have no claims, rights, obligations, duties or liabilities with
respect to the Subservicer in its capacity as such except as set forth in Section 3.06.  The foregoing
provision shall not in any way limit a Subservicer's obligation to cure an omission or defect or to
repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     If the Master Servicer shall for any reason no longer be the master servicer (including by reason of
an Event of Default), the Trustee, its designee or its successor shall thereupon assume all of the rights and
obligations of the Master Servicer under each Subservicing Agreement that may have been entered into.  The
Trustee, its designee or the successor servicer for the Trustee shall be deemed to have assumed all of the
Master Servicer's interest therein and to have replaced the Master Servicer as a party to the Subservicing
Agreement to the same extent as if the Subservicing Agreement had been assigned to the assuming party except
that the Master Servicer shall not thereby be relieved of any liability or obligations under the Subservicing
Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the expense of the Master Servicer,
deliver to the assuming party all documents and records relating to each Subservicing Agreement and the
Mortgage Loans then being serviced and an accounting of amounts collected and held by it and otherwise use
its best efforts to effect the orderly and efficient transfer of each Subservicing Agreement to the assuming
party.

Section 3.07.  Collection of Certain Mortgage Loan Payments;
                      Deposits to Custodial Account.

(a)     The Master Servicer shall make reasonable efforts to collect all payments called for under the terms
and provisions of the Mortgage Loans, and shall, to the extent such procedures shall be consistent with this
Agreement and the terms and provisions of any related Primary Insurance Policy, follow such collection
procedures as it would employ in its good faith business judgment and which are normal and usual in its
general mortgage servicing activities.  Consistent with the foregoing, the Master Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty interest in connection with
the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments due on a Mortgage Loan in
accordance with the Program Guide; provided, however, that the Master Servicer shall first determine that any
such waiver or extension will not impair the coverage of any related Primary Insurance Policy or materially
adversely affect the lien of the related Mortgage.  Notwithstanding anything in this Section to the contrary,
the Master Servicer shall not enforce any prepayment charge to the extent that such enforcement would violate
any applicable law.  In the event of any such arrangement, the Master Servicer shall make timely advances on
the related Mortgage Loan during the scheduled period in accordance with the amortization schedule of such
Mortgage Loan without modification thereof by reason of such arrangements unless otherwise agreed to by the
Holders of the Classes of Certificates affected thereby; provided, however, that no such extension shall be
made if any such advance would be a Nonrecoverable Advance.  Consistent with the terms of this Agreement, the
Master Servicer may also waive, modify or vary any term of any Mortgage Loan or consent to the postponement
of strict compliance with any such term or in any manner grant indulgence to any Mortgagor if in the Master
Servicer's determination such waiver, modification, postponement or indulgence is not materially adverse to
the interests of the Certificateholders (taking into account any estimated Realized Loss that might result
absent such action); provided, however, that the Master Servicer may not modify materially or permit any
Subservicer to modify any Mortgage Loan, including without limitation any modification that would change the
Mortgage Rate, forgive the payment of any principal or interest (unless in connection with the liquidation of
the related Mortgage Loan or except in connection with prepayments to the extent that such reamortization is
not inconsistent with the terms of the Mortgage Loan), capitalize any amounts owing on the Mortgage Loan by
adding such amount to the outstanding principal balance of the Mortgage Loan, or extend the final maturity
date of such Mortgage Loan, unless such Mortgage Loan is in default or, in the judgment of the Master
Servicer, such default is reasonably foreseeable;  provided, further, that (1) no such modification shall
reduce the interest rate on a Mortgage Loan below one-half of the Mortgage Rate as in effect on the Cut-off
Date, but not less than the sum of the rates at which the Servicing Fee and the Subservicing Fee with respect
to such Mortgage Loan accrues plus the rate at which the premium paid to the Certificate Insurer, if any,
accrues, (2)  the final maturity date for any Mortgage Loan shall not be extended beyond the Maturity Date,
(3) the Stated Principal Balance of all Reportable Modified Mortgage Loans subject to Servicing Modifications
(measured at the time of the Servicing Modification and after giving effect to any Servicing Modification)
can be no more than five percent of the aggregate principal balance of the Mortgage Loans as of the Cut-off
Date, unless such limit is increased from time to time with the consent of the Rating Agencies and the
Certificate Insurer, if any.  In addition, any amounts owing on a Mortgage Loan added to the outstanding
principal balance of such Mortgage Loan must be fully amortized over the remaining term of such Mortgage
Loan, and such amounts may be added to the outstanding principal balance of a Mortgage Loan only once during
the life of such Mortgage Loan.  Also, the addition of such amounts described in the preceding sentence shall
be implemented in accordance with the Program Guide and may be implemented only by Subservicers that have
been approved by the Master Servicer for such purpose. In connection with any Curtailment of a Mortgage Loan,
the Master Servicer, to the extent not inconsistent with the terms of the Mortgage Note and local law and
practice, may permit the Mortgage Loan to be reamortized such that the Monthly Payment is recalculated as an
amount that will fully amortize the remaining Stated Principal Balance thereof by the original Maturity Date
based on the original Mortgage Rate; provided, that such re-amortization shall not be permitted if it would
constitute a reissuance of the Mortgage Loan for federal income tax purposes, except if such reissuance is
described in Treasury Regulation Section 1.860G-2(b)(3).

(b)     The Master Servicer shall establish and maintain a Custodial Account in which the Master Servicer
shall deposit or cause to be deposited on a daily basis, except as otherwise specifically provided herein,
the following payments and collections remitted by Subservicers or received by it in respect of the Mortgage
Loans subsequent to the Cut-off Date (other than in respect of principal and interest on the Mortgage Loans
due on or before the Cut-off Date):

(i)     All payments on account of principal, including Principal Prepayments made by Mortgagors on the
        Mortgage Loans and the principal component of any Subservicer Advance or of any REO Proceeds received
        in connection with an REO Property for which an REO Disposition has occurred;

(ii)    All payments on account of interest at the Adjusted Mortgage Rate on the Mortgage Loans, including
        Buydown Funds, if any, and the interest component of any Subservicer Advance or of any REO Proceeds
        received in connection with an REO Property for which an REO Disposition has occurred;

(iii)   Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net of any related expenses of the
        Subservicer);

(iv)    All proceeds of any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04 or 4.07 (including
        amounts received from Residential Funding pursuant to the last paragraph of Section 4 of the
        Assignment Agreement in respect of any liability, penalty or expense that resulted from a breach of
        the Compliance With Laws Representation and all amounts required to be deposited in connection with
        the substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or 2.04;

(v)     Any amounts required to be deposited pursuant to Section 3.07(c) or 3.21;

(vi)    All amounts transferred from the Certificate Account to the Custodial Account in accordance with
        Section 4.02(a);

(vii)   Any amounts realized by the Subservicer and received by the Master Servicer in respect of any
        Additional Collateral; and

(viii)  Any amounts received by the Master Servicer in respect of Pledged Assets.

The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being understood and
agreed that, without limiting the generality of the foregoing, payments on the Mortgage Loans which are not
part of the Trust Fund (consisting of payments in respect of principal and interest on the Mortgage Loans due
on or before the Cut-off Date) and payments or collections in the nature of prepayment charges or late
payment charges or assumption fees may but need not be deposited by the Master Servicer in the Custodial
Account.  In the event any amount not required to be deposited in the Custodial Account is so deposited, the
Master Servicer may at any time withdraw such amount from the Custodial Account, any provision herein to the
contrary notwithstanding.  The Custodial Account may contain funds that belong to one or more trust funds
created for mortgage pass-through certificates of other series and may contain other funds respecting
payments on mortgage loans belonging to the Master Servicer or serviced or master serviced by it on behalf of
others.  Notwithstanding such commingling of funds, the Master Servicer shall keep records that accurately
reflect the funds on deposit in the Custodial Account that have been identified by it as being attributable
to the Mortgage Loans.

        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the proceeds of the
purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03, 2.04 and 4.07 received in any calendar month,
the Master Servicer may elect to treat such amounts as included in the Available Distribution Amount for the
Distribution Date in the month of receipt, but is not obligated to do so.  If the Master Servicer so elects,
such amounts will be deemed to have been received (and any related Realized Loss shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution maintaining the Custodial
Account to invest the funds in the Custodial Account attributable to the Mortgage Loans in Permitted
Investments which shall mature not later than the Certificate Account Deposit Date next following the date of
such investment (with the exception of the Amount Held for Future Distribution) and which shall not be sold
or disposed of prior to their maturities.  All income and gain realized from any such investment shall be for
the benefit of the Master Servicer as additional servicing compensation and shall be subject to its
withdrawal or order from time to time.  The amount of any losses incurred in respect of any such investments
attributable to the investment of amounts in respect of the Mortgage Loans shall be deposited in the
Custodial Account by the Master Servicer out of its own funds immediately as realized without any right of
reimbursement.

(d)     The Master Servicer shall give notice to the Trustee and the Company of any change in the location of
the Custodial Account and the location of the Certificate Account prior to the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant to a Subservicing Agreement,
the Master Servicer shall cause the Subservicer, pursuant to the Subservicing Agreement, to establish and
maintain one or more Subservicing Accounts which shall be an Eligible Account or, if such account is not an
Eligible Account, shall generally satisfy the requirements of the Program Guide and be otherwise acceptable
to the Master Servicer and each Rating Agency.  The Subservicer will be required thereby to deposit into the
Subservicing Account on a daily basis all proceeds of Mortgage Loans received by the Subservicer, less its
Subservicing Fees and unreimbursed advances and expenses, to the extent permitted by the Subservicing
Agreement.  If the Subservicing Account is not an Eligible Account, the Master Servicer shall be deemed to
have received such monies upon receipt thereof by the Subservicer.  The Subservicer shall not be required to
deposit in the Subservicing Account payments or collections in the nature of prepayment charges or late
charges or assumption fees.  On or before the date specified in the Program Guide, but in no event later than
the Determination Date, the Master Servicer shall cause the Subservicer, pursuant to the Subservicing
Agreement, to remit to the Master Servicer for deposit in the Custodial Account all funds held in the
Subservicing Account with respect to each Mortgage Loan serviced by such Subservicer that are required to be
remitted to the Master Servicer.  The Subservicer will also be required, pursuant to the Subservicing
Agreement, to advance on such scheduled date of remittance amounts equal to any scheduled monthly
installments of principal and interest less its Subservicing Fees on any Mortgage Loans for which payment was
not received by the Subservicer.  This obligation to advance with respect to each Mortgage Loan will continue
up to and including the first of the month following the date on which the related Mortgaged Property is sold
at a foreclosure sale or is acquired by the Trust Fund by deed in lieu of foreclosure or otherwise.  All such
advances received by the Master Servicer shall be deposited promptly by it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing Agreement, to remit to the Master
Servicer for deposit in the Custodial Account interest at the Adjusted Mortgage Rate (or Modified Net
Mortgage Rate plus the rate per annum at which the Servicing Fee accrues in the case of a Modified Mortgage
Loan) on any Curtailment received by such Subservicer in respect of a Mortgage Loan from the related
Mortgagor during any month that is to be applied by the Subservicer to reduce the unpaid principal balance of
the related Mortgage Loan as of the first day of such month, from the date of application of such Curtailment
to the first day of the following month.  Any amounts paid by a Subservicer pursuant to the preceding
sentence shall be for the benefit of the Master Servicer as additional servicing compensation and shall be
subject to its withdrawal or order from time to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the Master Servicer shall for any
Nonsubserviced Mortgage Loan, and shall cause the Subservicers for Subserviced Mortgage Loans to, establish
and maintain one or more Servicing Accounts and deposit and retain therein all collections from the
Mortgagors (or advances from Subservicers) for the payment of taxes, assessments, hazard insurance premiums,
Primary Insurance Policy premiums, if applicable, or comparable items for the account of the Mortgagors.
Each Servicing Account shall satisfy the requirements for a Subservicing Account and, to the extent permitted
by the Program Guide or as is otherwise acceptable to the Master Servicer, may also function as a
Subservicing Account.  Withdrawals of amounts related to the Mortgage Loans from the Servicing Accounts may
be made only to effect timely payment of taxes, assessments, hazard insurance premiums, Primary Insurance
Policy premiums, if applicable, or comparable items, to reimburse the Master Servicer or Subservicer out of
related collections for any payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any Mortgagors any sums as may be
determined to be overages, to pay interest, if required, to Mortgagors on balances in the Servicing Account
or to clear and terminate the Servicing Account at the termination of this Agreement in accordance with
Section 9.01 or in accordance with the Program Guide.  As part of its servicing duties, the Master Servicer
shall, and the Subservicers will, pursuant to the Subservicing Agreements, be required to pay to the
Mortgagors interest on funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the preceding subsection that are not
timely paid by the Mortgagors or advanced by the Subservicers on the date when the tax, premium or other cost
for which such payment is intended is due, but the Master Servicer shall be required so to advance only to
the extent that such advances, in the good faith judgment of the Master Servicer, will be recoverable by the
Master Servicer out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and
                      Information Regarding the Mortgage Loans.

        If compliance with this Section 3.09 shall make any Class of Certificates legal for investment by
federally insured savings and loan associations, the Master Servicer shall provide, or cause the Subservicers
to provide, to the Trustee, the Office of Thrift Supervision or the FDIC and the supervisory agents and
examiners thereof access to the documentation regarding the Mortgage Loans required by applicable regulations
of the Office of Thrift Supervision, such access being afforded without charge but only upon reasonable
request and during normal business hours at the offices designated by the Master Servicer.  The Master
Servicer shall permit such representatives to photocopy any such documentation and shall provide equipment
for that purpose at a charge reasonably approximating the cost of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided herein, make withdrawals from the Custodial
Account of amounts on deposit therein pursuant to Section 3.07 that are attributable to the Mortgage Loans
for the following purposes:

(i)     to make deposits into the Certificate Account in the amounts and in the manner provided for in Section
        4.01;

(ii)    to reimburse itself or the related Subservicer for previously unreimbursed Advances, Servicing
        Advances or other expenses made pursuant to Sections 3.01, 3.07(a), 3.08, 3.11, 3.12(a), 3.14 and 4.04
        or otherwise reimbursable pursuant to the terms of this Agreement, such withdrawal right being limited
        to amounts received on the related Mortgage Loans (including, for this purpose, REO Proceeds,
        Insurance Proceeds, Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan pursuant to
        Section 2.02, 2.03, 2.04 or 4.07) which represent (A) Late Collections of Monthly Payments for which
        any such advance was made in the case of Subservicer Advances or Advances pursuant to Section 4.04 and
        (B) recoveries of amounts in respect of which such advances were made in the case of Servicing
        Advances;

(iii)   to pay to itself or the related Subservicer (if not previously retained by such Subservicer) out of
        each payment received by the Master Servicer on account of interest on a Mortgage Loan as contemplated
        by Sections 3.14 and 3.16, an amount equal to that remaining portion of any such payment as to
        interest (but not in excess of the Servicing Fee and the Subservicing Fee, if not previously retained)
        which, when deducted, will result in the remaining amount of such interest being interest at the Net
        Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) on the amount
        specified in the amortization schedule of the related Mortgage Loan as the principal balance thereof
        at the beginning of the period respecting which such interest was paid after giving effect to any
        previous Curtailments;

(iv)    to pay to itself as additional servicing compensation any interest or investment income earned on
        funds and other property deposited in or credited to the Custodial Account that it is entitled to
        withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional servicing compensation any Foreclosure Profits, any amounts remitted by
        Subservicers as interest in respect of Curtailments pursuant to Section 3.08(b), and any amounts paid
        by a Mortgagor in connection with a Principal Prepayment in Full in respect of interest for any period
        during the calendar month in which such Principal Prepayment in Full is to be distributed to the
        Certificateholders;

(vi)    to pay to itself, a Subservicer, a Seller, Residential Funding, the Company or any other appropriate
        Person, as the case may be, with respect to each Mortgage Loan or property acquired in respect thereof
        that has been purchased or otherwise transferred pursuant to Section 2.02, 2.03, 2.04, 4.07 or 9.01,
        all amounts received thereon and not required to be distributed to the Certificateholders as of the
        date on which the related Stated Principal Balance or Purchase Price is determined;

(vii)   to reimburse itself or the related Subservicer for any Nonrecoverable Advance or Advances in the
        manner and to the extent provided in subsection (c) below, and any Advance or Servicing Advance made
        in connection with a modified Mortgage Loan that is in default or, in the judgment of the Master
        Servicer, default is reasonably foreseeable pursuant to Section 3.07(a), to the extent the amount of
        the  Advance or Servicing Advance was added to the Stated Principal Balance of the Mortgage Loan in a
        prior calendar month, or any Advance reimbursable to the Master Servicer pursuant to Section 4.02(a);

(viii)  to reimburse itself or the Company for expenses incurred by and reimbursable to it or the Company
        pursuant to Sections 3.01(a), 3.11, 3.13, 3.14(c), 6.03, 10.01 or otherwise, or in connection with
        enforcing, in accordance with this Agreement, any repurchase, substitution or indemnification
        obligation of any Seller (other than an Affiliate of the Company) pursuant to the related Seller's
        Agreement;

(ix)    to reimburse itself for Servicing Advances expended by it (a) pursuant to Section 3.14 in good faith
        in connection with the restoration of property damaged by an Uninsured Cause, and (b) in connection
        with the liquidation of a Mortgage Loan or disposition of an REO Property to the extent not otherwise
        reimbursed pursuant to clause (ii) or (viii) above; and

(x)     to withdraw any amount deposited in the Custodial Account that was not required to be deposited
        therein pursuant to Section 3.07.

(b)     Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v) and (vi), the Master
Servicer's entitlement thereto is limited to collections or other recoveries on the related Mortgage Loan,
the Master Servicer shall keep and maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis,
for the purpose of justifying any withdrawal from the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse itself or the related Subservicer for any advance
made in respect of a Mortgage Loan that the Master Servicer determines to be a Nonrecoverable Advance by
withdrawal from the Custodial Account of amounts on deposit therein attributable to the Mortgage Loans on any
Certificate Account Deposit Date succeeding the date of such determination.  Such right of reimbursement in
respect of a Nonrecoverable Advance relating to an Advance pursuant to Section 4.04 on any such Certificate
Account Deposit Date shall be limited to an amount not exceeding the portion of such Advance previously paid
to Certificateholders (and not theretofore reimbursed to the Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of the Primary Insurance
                      Policies; Collections Thereunder.

(a)     The Master Servicer shall not take, or permit any Subservicer to take, any action which would result
in non-coverage under any applicable Primary Insurance Policy of any loss which, but for the actions of the
Master Servicer or Subservicer, would have been covered thereunder.  To the extent coverage is available, the
Master Servicer shall keep or cause to be kept in full force and effect each such Primary Insurance Policy
until the principal balance of the related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or
less of the Appraised Value in the case of such a Mortgage Loan having a Loan-to-Value Ratio at origination
in excess of 80%, provided that such Primary Insurance Policy was in place as of the Cut-off Date and the
Company had knowledge of such Primary Insurance Policy.  The Master Servicer shall be entitled to cancel or
permit the discontinuation of any Primary Insurance Policy as to any Mortgage Loan, if the Stated Principal
Balance of the Mortgage Loan is reduced below an amount equal to 80% of the appraised value of the related
Mortgaged Property as determined in any appraisal thereof after the Closing Date, or if the Loan-to-Value
Ratio is reduced below 80% as a result of principal payments on the Mortgage Loan after the Closing Date.  In
the event that the Company gains knowledge that as of the Closing Date, a Mortgage Loan had a Loan-to-Value
Ratio at origination in excess of 80% and is not the subject of a Primary Insurance Policy (and was not
included in any exception to the representation in Section 2.03(b)(iv)) and that such Mortgage Loan has a
current Loan-to-Value Ratio in excess of 80% then the Master Servicer shall use its reasonable efforts to
obtain and maintain a Primary Insurance Policy to the extent that such a policy is obtainable at a reasonable
price.  The Master Servicer shall not cancel or refuse to renew any such Primary Insurance Policy applicable
to a Nonsubserviced Mortgage Loan, or consent to any Subservicer canceling or refusing to renew any such
Primary Insurance Policy applicable to a Mortgage Loan subserviced by it, that is in effect at the date of
the initial issuance of the Certificates and is required to be kept in force hereunder unless the replacement
Primary Insurance Policy for such canceled or non-renewed policy is maintained with an insurer whose
claims-paying ability is acceptable to each Rating Agency for mortgage pass-through certificates having a
rating equal to or better than the lower of the then-current rating or the rating assigned to the
Certificates as of the Closing Date by such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the Mortgage Loans, the Master
Servicer agrees to present or to cause the related Subservicer to present, on behalf of the Master Servicer,
the Subservicer, if any, the Trustee and Certificateholders, claims to the related Insurer under any Primary
Insurance Policies, in a timely manner in accordance with such policies, and, in this regard, to take or
cause to be taken such reasonable action as shall be necessary to permit recovery under any Primary Insurance
Policies respecting defaulted Mortgage Loans.  Pursuant to Section 3.07, any Insurance Proceeds collected by
or remitted to the Master Servicer under any Primary Insurance Policies shall be deposited in the Custodial
Account, subject to withdrawal pursuant to Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and
                      Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan (other than a Cooperative
Loan) fire insurance with extended coverage in an amount which is equal to the lesser of the principal
balance owing on such Mortgage Loan or 100 percent of the insurable value of the improvements; provided,
however, that such coverage may not be less than the minimum amount required to fully compensate for any loss
or damage on a replacement cost basis.  To the extent it may do so without breaching the related Subservicing
Agreement, the Master Servicer shall replace any Subservicer that does not cause such insurance, to the
extent it is available, to be maintained.  The Master Servicer shall also cause to be maintained on property
acquired upon foreclosure, or deed in lieu of foreclosure, of any Mortgage Loan (other than a Cooperative
Loan), fire insurance with extended coverage in an amount which is at least equal to the amount necessary to
avoid the application of any co-insurance clause contained in the related hazard insurance policy.  Pursuant
to Section 3.07, any amounts collected by the Master Servicer under any such policies (other than amounts to
be applied to the restoration or repair of the related Mortgaged Property or property thus acquired or
amounts released to the Mortgagor in accordance with the Master Servicer's normal servicing procedures) shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 3.10.  Any cost incurred by
the Master Servicer in maintaining any such insurance shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the Mortgage Loan,
notwithstanding that the terms of the Mortgage Loan so permit.  Such costs shall be recoverable by the Master
Servicer out of related late payments by the Mortgagor or out of Insurance Proceeds and Liquidation Proceeds
to the extent permitted by Section 3.10.  It is understood and agreed that no earthquake or other additional
insurance is to be required of any Mortgagor or maintained on property acquired in respect of a Mortgage Loan
other than pursuant to such applicable laws and regulations as shall at any time be in force and as shall
require such additional insurance.  Whenever the improvements securing a Mortgage Loan (other than a
Cooperative Loan) are located at the time of origination of such Mortgage Loan in a federally designated
special flood hazard area, the Master Servicer shall cause flood insurance (to the extent available) to be
maintained in respect thereof.  Such flood insurance shall be in an amount equal to the lesser of (i) the
amount required to compensate for any loss or damage to the Mortgaged Property on a replacement cost basis
and (ii) the maximum amount of such insurance available for the related Mortgaged Property under the national
flood insurance program (assuming that the area in which such Mortgaged Property is located is participating
in such program).

        If the Master Servicer shall obtain and maintain a blanket fire insurance policy with extended
coverage insuring against hazard losses on all of the Mortgage Loans, it shall conclusively be deemed to have
satisfied its obligations as set forth in the first sentence of this Section 3.12(a), it being understood and
agreed that such policy may contain a deductible clause, in which case the Master Servicer shall, in the
event that there shall not have been maintained on the related Mortgaged Property a policy complying with the
first sentence of this Section 3.12(a) and there shall have been a loss which would have been covered by such
policy, deposit in the Certificate Account the amount not otherwise payable under the blanket policy because
of such deductible clause.  Any such deposit by the Master Servicer shall be made on the Certificate Account
Deposit Date next preceding the Distribution Date which occurs in the month following the month in which
payments under any such policy would have been deposited in the Custodial Account.  In connection with its
activities as administrator and servicer of the Mortgage Loans, the Master Servicer agrees to present, on
behalf of itself, the Trustee and the Certificateholders, claims under any such blanket policy.

(b)     The Master Servicer shall obtain and maintain at its own expense and keep in full force and effect
throughout the term of this Agreement a blanket fidelity bond and an errors and omissions insurance policy
covering the Master Servicer's officers and employees and other persons acting on behalf of the Master
Servicer in connection with its activities under this Agreement.  The amount of coverage shall be at least
equal to the coverage that would be required by Fannie Mae or Freddie Mac, whichever is greater, with respect
to the Master Servicer if the Master Servicer were servicing and administering the Mortgage Loans for Fannie
Mae or Freddie Mac.  In the event that any such bond or policy ceases to be in effect, the Master Servicer
shall obtain a comparable replacement bond or policy from an issuer or insurer, as the case may be, meeting
the requirements, if any, of the Program Guide and acceptable to the Company.  Coverage of the Master
Servicer under a policy or bond obtained by an Affiliate of the Master Servicer and providing the coverage
required by this Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses; Assumption and
                      Modification Agreements; Certain Assignments.

(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master Servicer or Subservicer, to the
extent it has knowledge of such conveyance, shall enforce any due-on-sale clause contained in any Mortgage
Note or Mortgage, to the extent permitted under applicable law and governmental regulations, but only to the
extent that such enforcement will not adversely affect or jeopardize coverage under any Required Insurance
Policy.  Notwithstanding the foregoing:

(i)     the Master Servicer shall not be deemed to be in default under this Section 3.13(a) by reason of any
        transfer or assumption which the Master Servicer is restricted by law from preventing; and

(ii)    if the Master Servicer determines that it is reasonably likely that any Mortgagor will bring, or if
        any Mortgagor does bring, legal action to declare invalid or otherwise avoid enforcement of a
        due-on-sale clause contained in any Mortgage Note or Mortgage, the Master Servicer shall not be
        required to enforce the due-on-sale clause or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale clause to the extent set forth in
Section 3.13(a), in any case in which a Mortgaged Property is to be conveyed to a Person by a Mortgagor, and
such Person is to enter into an assumption or modification agreement or supplement to the Mortgage Note or
Mortgage which requires the signature of the Trustee, or if an instrument of release signed by the Trustee is
required releasing the Mortgagor from liability on the Mortgage Loan, the Master Servicer is authorized,
subject to the requirements of the sentence next following, to execute and deliver, on behalf of the Trustee,
the assumption agreement with the Person to whom the Mortgaged Property is to be conveyed and such
modification agreement or supplement to the Mortgage Note or Mortgage or other instruments as are reasonable
or necessary to carry out the terms of the Mortgage Note or Mortgage or otherwise to comply with any
applicable laws regarding assumptions or the transfer of the Mortgaged Property to such Person; provided,
however, none of such terms and requirements shall either (i) both (A) constitute a "significant
modification" effecting an exchange or reissuance of such Mortgage Loan under the REMIC Provisions and (B)
cause any portion of any REMIC formed under the Series Supplement to fail to qualify as a REMIC under the
Code or (subject to Section 10.01(f)), result in the imposition of any tax on "prohibited transactions" or
(ii) constitute "contributions" after the start-up date under the REMIC Provisions.  The Master Servicer
shall execute and deliver such documents only if it reasonably determines that (i) its execution and delivery
thereof will not conflict with or violate any terms of this Agreement or cause the unpaid balance and
interest on the Mortgage Loan to be uncollectible in whole or in part, (ii) any required consents of insurers
under any Required Insurance Policies have been obtained and (iii) subsequent to the closing of the
transaction involving the assumption or transfer (A) the Mortgage Loan will continue to be secured by a first
mortgage lien pursuant to the terms of the Mortgage, (B) such transaction will not adversely affect the
coverage under any Required Insurance Policies, (C) the Mortgage Loan will fully amortize over the remaining
term thereof, (D) no material term of the Mortgage Loan (including the interest rate on the Mortgage Loan)
will be altered nor will the term of the Mortgage Loan be changed and (E) if the seller/transferor of the
Mortgaged Property is to be released from liability on the Mortgage Loan, such release will not (based on the
Master Servicer's or Subservicer's good faith determination) adversely affect the collectability of the
Mortgage Loan.  Upon receipt of appropriate instructions from the Master Servicer in accordance with the
foregoing, the Trustee shall execute any necessary instruments for such assumption or substitution of
liability as directed in writing by the Master Servicer.  Upon the closing of the transactions contemplated
by such documents, the Master Servicer shall cause the originals or true and correct copies of the assumption
agreement, the release (if any), or the modification or supplement to the Mortgage Note or Mortgage to be
delivered to the Trustee or the Custodian and deposited with the Mortgage File for such Mortgage Loan.  Any
fee collected by the Master Servicer or such related Subservicer for entering into an assumption or
substitution of liability agreement will be retained by the Master Servicer or such Subservicer as additional
servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be, shall be entitled to approve a
request from a Mortgagor for a partial release of the related Mortgaged Property, the granting of an easement
thereon in favor of another Person, any alteration or demolition of the related Mortgaged Property (or, with
respect to a Cooperative Loan, the related Cooperative Apartment) without any right of reimbursement or other
similar matters if it has determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for, and the timely and full
collectability of, such Mortgage Loan would not be adversely affected thereby and that any portion of any
REMIC formed under the Series Supplement would not fail to continue to qualify as a REMIC under the Code as a
result thereof and (subject to Section 10.01(f)) that no tax on "prohibited transactions" or "contributions"
after the startup day would be imposed on any such REMIC as a result thereof.  Any fee collected by the
Master Servicer or the related Subservicer for processing such a request will be retained by the Master
Servicer or such Subservicer as additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement, the Trustee and Master
Servicer shall be entitled to approve an assignment in lieu of satisfaction with respect to any Mortgage
Loan, provided the obligee with respect to such Mortgage Loan following such proposed assignment provides the
Trustee and Master Servicer with a "Lender Certification for Assignment of Mortgage Loan" in the form
attached hereto as Exhibit M, in form and substance satisfactory to the Trustee and Master Servicer,
providing the following: (i) that the substance of the assignment is, and is intended to be, a refinancing of
such Mortgage; (ii) that the Mortgage Loan following the proposed assignment will have a rate of interest at
least 0.25 percent below or above the rate of interest on such Mortgage Loan prior to such proposed
assignment; and (iii) that such assignment is at the request of the borrower under the related Mortgage
Loan.  Upon approval of an assignment in lieu of satisfaction with respect to any Mortgage Loan, the Master
Servicer shall receive cash in an amount equal to the unpaid principal balance of and accrued interest on
such Mortgage Loan and the Master Servicer shall treat such amount as a Principal Prepayment in Full with
respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert (which may include an REO
Acquisition) the ownership of properties securing such of the Mortgage Loans as come into and continue in
default and as to which no satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07.  Alternatively, the Master Servicer may take other actions in respect of a
defaulted Mortgage Loan, which may include (i) accepting a short sale (a payoff of the Mortgage Loan for an
amount less than the total amount contractually owed in order to facilitate a sale of the Mortgaged Property
by the Mortgagor) or permitting a short refinancing (a payoff of the Mortgage Loan for an amount less than
the total amount contractually owed in order to facilitate refinancing transactions by the Mortgagor not
involving a sale of the Mortgaged Property), (ii) arranging for a repayment plan or (iii) agreeing to a
modification in accordance with Section 3.07.  In connection with such foreclosure or other conversion, the
Master Servicer shall, consistent with Section 3.11, follow such practices and procedures as it shall deem
necessary or advisable, as shall be normal and usual in its general mortgage servicing activities and as
shall be required or permitted by the Program Guide; provided that the Master Servicer shall not be liable in
any respect hereunder if the Master Servicer is acting in connection with any such foreclosure or other
conversion in a manner that is consistent with the provisions of this Agreement.  The Master Servicer,
however, shall not be required to expend its own funds or incur other reimbursable charges in connection with
any foreclosure, or attempted foreclosure which is not completed, or towards the restoration of any property
unless it shall determine (i) that such restoration and/or foreclosure will increase the proceeds of
liquidation of the Mortgage Loan to Holders of Certificates of one or more Classes after reimbursement to
itself for such expenses or charges and (ii) that such expenses or charges will be recoverable to it through
Liquidation Proceeds, Insurance Proceeds, or REO Proceeds (respecting which it shall have priority for
purposes of withdrawals from the Custodial Account pursuant to Section 3.10, whether or not such expenses and
charges are actually recoverable from related Liquidation Proceeds, Insurance Proceeds or REO Proceeds).  In
the event of such a determination by the Master Servicer pursuant to this Section 3.14(a), the Master
Servicer shall be entitled to reimbursement of such amounts pursuant to Section 3.10.

               In addition to the foregoing, the Master Servicer shall use its best reasonable efforts to
realize upon any Additional Collateral for such of the Additional Collateral Loans as come into and continue
in default and as to which no satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07; provided that the Master Servicer shall not, on behalf of the Trustee, obtain title
to any such Additional Collateral as a result of or in lieu of the disposition thereof or otherwise; and
provided further that (i) the Master Servicer shall not proceed with respect to such Additional Collateral in
any manner that would impair the ability to recover against the related Mortgaged Property, and (ii) the
Master Servicer shall proceed with any REO Acquisition in a manner that preserves the ability to apply the
proceeds of such Additional Collateral against amounts owed under the defaulted Mortgage Loan.  Any proceeds
realized from such Additional Collateral (other than amounts to be released to the Mortgagor or the related
guarantor in accordance with procedures that the Master Servicer would follow in servicing loans held for its
own account, subject to the terms and conditions of the related Mortgage and Mortgage Note and to the terms
and conditions of any security agreement, guarantee agreement, mortgage or other agreement governing the
disposition of the proceeds of such Additional Collateral) shall be deposited in the Custodial Account,
subject to withdrawal pursuant to Section 3.10.  Any other payment received by the Master Servicer in respect
of such Additional Collateral shall be deposited in the Custodial Account subject to withdrawal pursuant to
Section 3.10.

               For so long as the Master Servicer is the Master Servicer under the Credit Support Pledge
Agreement, the Master Servicer shall perform its obligations under the Credit Support Pledge Agreement in
accordance with such Agreement and in a manner that is in the best interests of the Certificateholders.
Further, the Master Servicer shall use its best reasonable efforts to realize upon any Pledged Assets for
such of the Pledged Asset Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to Section 3.07; provided that the
Master Servicer shall not, on behalf of the Trustee, obtain title to any such Pledged Assets as a result of
or in lieu of the disposition thereof or otherwise; and provided further that (i) the Master Servicer shall
not proceed with respect to such Pledged Assets in any manner that would impair the ability to recover
against the related Mortgaged Property, and (ii) the Master Servicer shall proceed with any REO Acquisition
in a manner that preserves the ability to apply the proceeds of such Pledged Assets against amounts owed
under the defaulted Mortgage Loan.  Any proceeds realized from such Pledged Assets (other than amounts to be
released to the Mortgagor or the related guarantor in accordance with procedures that the Master Servicer
would follow in servicing loans held for its own account, subject to the terms and conditions of the related
Mortgage and Mortgage Note and to the terms and conditions of any security agreement, guarantee agreement,
mortgage or other agreement governing the disposition of the proceeds of such Pledged Assets) shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section 3.10.  Any other payment
received by the Master Servicer in respect of such Pledged Assets shall be deposited in the Custodial Account
subject to withdrawal pursuant to Section 3.10.

               Concurrently with the foregoing, the Master Servicer may pursue any remedies that may be
available in connection with a breach of a representation and warranty with respect to any such Mortgage Loan
in accordance with Sections 2.03 and 2.04.  However, the Master Servicer is not required to continue to
pursue both foreclosure (or similar remedies) with respect to the Mortgage Loans and remedies in connection
with a breach of a representation and warranty if the Master Servicer determines in its reasonable discretion
that one such remedy is more likely to result in a greater recovery as to the Mortgage Loan.  Upon the
occurrence of a Cash Liquidation or REO Disposition, following the deposit in the Custodial Account of all
Insurance Proceeds, Liquidation Proceeds and other payments and recoveries referred to in the definition of
"Cash Liquidation" or "REO Disposition," as applicable, upon receipt by the Trustee of written notification of
such deposit signed by a Servicing Officer, the Trustee or any Custodian, as the case may be, shall release
to the Master Servicer the related Mortgage File and the Trustee shall execute and deliver such instruments
of transfer or assignment prepared by the Master Servicer, in each case without recourse, as shall be
necessary to vest in the Master Servicer or its designee, as the case may be, the related Mortgage Loan, and
thereafter such Mortgage Loan shall not be part of the Trust Fund.  Notwithstanding the foregoing or any
other provision of this Agreement, in the Master Servicer's sole discretion with respect to any defaulted
Mortgage Loan or REO Property as to either of the following provisions, (i) a Cash Liquidation or REO
Disposition may be deemed to have occurred if substantially all amounts expected by the Master Servicer to be
received in connection with the related defaulted Mortgage Loan or REO Property have been received, and (ii)
for purposes of determining the amount of any Liquidation Proceeds, Insurance Proceeds, REO Proceeds or any
other unscheduled collections or the amount of any Realized Loss, the Master Servicer may take into account
minimal amounts of additional receipts expected to be received or any estimated additional liquidation
expenses expected to be incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     If title to any Mortgaged Property is acquired by the Trust Fund as an REO Property by foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be issued to the Trustee or to its
nominee on behalf of Certificateholders.  Notwithstanding any such acquisition of title and cancellation of
the related Mortgage Loan, such REO Property shall (except as otherwise expressly provided herein) be
considered to be an Outstanding Mortgage Loan held in the Trust Fund until such time as the REO Property
shall be sold.  Consistent with the foregoing for purposes of all calculations hereunder so long as such REO
Property shall be considered to be an Outstanding Mortgage Loan it shall be assumed that, notwithstanding
that the indebtedness evidenced by the related Mortgage Note shall have been discharged, such Mortgage Note
and the related amortization schedule in effect at the time of any such acquisition of title (after giving
effect to any previous Curtailments and before any adjustment thereto by reason of any bankruptcy or similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     If the Trust Fund acquires any REO Property as aforesaid or otherwise in connection with a default or
imminent default on a Mortgage Loan, the Master Servicer on behalf of the Trust Fund shall dispose of such
REO Property as soon as practicable, giving due consideration to the interests of the Certificateholders, but
in all cases within three full years after the taxable year of its acquisition by the Trust Fund for purposes
of Section 860G(a)(8) of the Code (or such shorter period as may be necessary under applicable state
(including any state in which such property is located) law to maintain the status of any portion of any
REMIC formed under the Series Supplement as a REMIC under applicable state law and avoid taxes resulting from
such property failing to be foreclosure property under applicable state law) or, at the expense of the Trust
Fund, request, more than 60 days before the day on which such grace period would otherwise expire, an
extension of such grace period unless the Master Servicer (subject to Section 10.01(f)) obtains for the
Trustee an Opinion of Counsel, addressed to the Trustee and the Master Servicer, to the effect that the
holding by the Trust Fund of such REO Property subsequent to such period will not result in the imposition of
taxes on "prohibited transactions" as defined in Section 860F of the Code or cause any REMIC formed under the
Series Supplement to fail to qualify as a REMIC (for federal (or any applicable State or local) income tax
purposes) at any time that any Certificates are outstanding, in which case the Trust Fund may continue to
hold such REO Property (subject to any conditions contained in such Opinion of Counsel).  The Master Servicer
shall be entitled to be reimbursed from the Custodial Account for any costs incurred in obtaining such
Opinion of Counsel, as provided in Section 3.10.  Notwithstanding any other provision of this Agreement, no
REO Property acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or otherwise
used by or on behalf of the Trust Fund in such a manner or pursuant to any terms that would (i) cause such
REO Property to fail to qualify as "foreclosure property" within the meaning of Section 860G(a)(8) of the
Code or (ii) subject the Trust Fund to the imposition of any federal income taxes on the income earned from
such REO Property, including any taxes imposed by reason of Section 860G(c) of the Code, unless the Master
Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such
taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or repurchase of any Mortgage Loan
pursuant to the terms of this Agreement, as well as any recovery resulting from a collection of Liquidation
Proceeds, Insurance Proceeds or REO Proceeds, will be applied in the following order of priority: first, to
reimburse the Master Servicer or the related Subservicer in accordance with Section 3.10(a)(ii); second, to
the Certificateholders to the extent of accrued and unpaid interest on the Mortgage Loan, and any related REO
Imputed Interest, at the Net Mortgage Rate (or the Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan) to the Due Date prior to the Distribution Date on which such amounts are to be distributed;
third, to the Certificateholders as a recovery of principal on the Mortgage Loan (or REO Property); fourth,
to all Servicing Fees and Subservicing Fees payable therefrom (and the Master Servicer and the Subservicer
shall have no claims for any deficiencies with respect to such fees which result from the foregoing
allocation); and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose obligors is not a United States
Person, in connection with any foreclosure or acquisition of a deed in lieu of foreclosure (together,
"foreclosure") in respect of such Mortgage Loan, the Master Servicer will cause compliance with the provisions
of Treasury Regulation Section 1.1445-2(d)(3) (or any successor thereto) necessary to assure that no
withholding tax obligation arises with respect to the proceeds of such foreclosure except to the extent, if
any, that proceeds of such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon the receipt by the Master
Servicer of a notification that payment in full will be escrowed in a manner customary for such purposes, the
Master Servicer will immediately notify the Trustee (if it holds the related Mortgage File) or the Custodian
by a certification of a Servicing Officer (which certification shall include a statement to the effect that
all amounts received or to be received in connection with such payment which are required to be deposited in
the Custodial Account pursuant to Section 3.07 have been or will be so deposited), substantially in one of
the forms attached hereto as Exhibit F, or, in the case of the Custodian, an electronic request in a form
acceptable to the Custodian, requesting delivery to it of the Mortgage File.  Within two Business Days of
receipt of such certification and request, the Trustee shall release, or cause the Custodian to release, the
related Mortgage File to the Master Servicer.  The Master Servicer is authorized to execute and deliver to
the Mortgagor the request for reconveyance, deed of reconveyance or release or satisfaction of mortgage or
such instrument releasing the lien of the Mortgage, together with the Mortgage Note with, as appropriate,
written evidence of cancellation thereon and to cause the removal from the registration on the MERS(R)System
of such Mortgage and to execute and deliver, on behalf of the Trustee and the Certificateholders or any of
them, any and all instruments of satisfaction or cancellation or of partial or full release.  No expenses
incurred in connection with any instrument of satisfaction or deed of reconveyance shall be chargeable to the
Custodial Account or the Certificate Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of any Mortgage Loan, the Master
Servicer shall deliver to the Custodian, with a copy to the Trustee, a certificate of a Servicing Officer
substantially in one of the forms attached as Exhibit F hereto, or, in the case of the Custodian, an
electronic request in a form acceptable to the Custodian, requesting that possession of all, or any document
constituting part of, the Mortgage File be released to the Master Servicer and certifying as to the reason
for such release and that such release will not invalidate any insurance coverage provided in respect of the
Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing, the Trustee shall deliver,
or cause the Custodian to deliver, the Mortgage File or any document therein to the Master Servicer.  The
Master Servicer shall cause each Mortgage File or any document therein so released to be returned to the
Trustee, or the Custodian as agent for the Trustee when the need therefor by the Master Servicer no longer
exists, unless (i) the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the
Mortgage Loan have been deposited in the Custodial Account or (ii) the Mortgage File or such document has
been delivered directly or through a Subservicer to an attorney, or to a public trustee or other public
official as required by law, for purposes of initiating or pursuing legal action or other proceedings for the
foreclosure of the Mortgaged Property either judicially or non-judicially, and the Master Servicer has
delivered directly or through a Subservicer to the Trustee a certificate of a Servicing Officer certifying as
to the name and address of the Person to which such Mortgage File or such document was delivered and the
purpose or purposes of such delivery.  In the event of the liquidation of a Mortgage Loan, the Trustee shall
deliver the Request for Release with respect thereto to the Master Servicer upon deposit of the related
Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master Servicer on the Trustee's behalf shall execute and deliver to the Master
Servicer, if necessary, any court pleadings, requests for trustee's sale or other documents necessary to the
foreclosure or trustee's sale in respect of a Mortgaged Property or to any legal action brought to obtain
judgment against any Mortgagor on the Mortgage Note or Mortgage or to obtain a deficiency judgment, or to
enforce any other remedies or rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity.  Together with such documents or pleadings (if signed by the Trustee), the Master Servicer
shall deliver to the Trustee a certificate of a Servicing Officer requesting that such pleadings or documents
be executed by the Trustee and certifying as to the reason such documents or pleadings are required and that
the execution and delivery thereof by the Trustee will not invalidate any insurance coverage under any
Required Insurance Policy or invalidate or otherwise affect the lien of the Mortgage, except for the
termination of such a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Compensating Interest.

(a)     The Master Servicer, as compensation for its activities hereunder, shall be entitled to receive on
each Distribution Date the amounts provided for by clauses (iii), (iv), (v) and (vi) of Section 3.10(a),
subject to clause (e) below.  The amount of servicing compensation provided for in such clauses shall be
accounted for on a Mortgage Loan-by-Mortgage Loan basis.  In the event that Liquidation Proceeds, Insurance
Proceeds and REO Proceeds (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in respect
of a Cash Liquidation or REO Disposition exceed the unpaid principal balance of such Mortgage Loan plus
unpaid interest accrued thereon (including REO Imputed Interest) at a per annum rate equal to the related Net
Mortgage Rate (or the Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), the Master
Servicer shall be entitled to retain therefrom and to pay to itself and/or the related Subservicer, any
Foreclosure Profits and any Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of prepayment charges, assumption fees, late payment
charges, investment income on amounts in the Custodial Account or the Certificate Account or otherwise shall
be retained by the Master Servicer or the Subservicer to the extent provided herein, subject to clause (e)
below.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all expenses incurred by it in
connection with its servicing activities hereunder (including payment of premiums for the Primary Insurance
Policies, if any, to the extent such premiums are not required to be paid by the related Mortgagors, and the
fees and expenses of the Trustee and any co-trustee (as provided in Section 8.05) and the fees and expense of
any Custodian) and shall not be entitled to reimbursement therefor except as specifically provided in
Sections 3.10 and 3.14.

(d)     The Master Servicer's right to receive servicing compensation may not be transferred in whole or in
part except in connection with the transfer of all of its responsibilities and obligations of the Master
Servicer under this Agreement.

(e)     Notwithstanding any other provision herein, the amount of servicing compensation that the Master
Servicer shall be entitled to receive for its activities hereunder for the period ending on each Distribution
Date shall be reduced (but not below zero) by an amount equal to Compensating Interest (if any) for such
Distribution Date.  Such reduction shall be applied during such period as follows: first, to any Servicing
Fee or Subservicing Fee to which the Master Servicer is entitled pursuant to Section 3.10(a)(iii), and
second, to any income or gain realized from any investment of funds held in the Custodial Account or the
Certificate Account to which the Master Servicer is entitled pursuant to Sections 3.07(c) or 4.01(b),
respectively.  In making such reduction, the Master Servicer (i) will not withdraw from the Custodial Account
any such amount representing all or a portion of the Servicing Fee to which it is entitled pursuant to
Section 3.10(a)(iii), and (ii) will not withdraw from the Custodial Account or Certificate Account any such
amount to which it is entitled pursuant to Section 3.07(c) or 4.01(b).

Section 3.17.  Reports to the Trustee and the Company.

        Not later than fifteen days after it receives a written request from the Trustee or the Company, the
Master Servicer shall forward to the Trustee and the Company a statement, certified by a Servicing Officer,
setting forth the status of the Custodial Account as of the close of business on the immediately preceding
Distribution Date as it relates to the Mortgage Loans and showing, for the period covered by such statement,
the aggregate of deposits in or withdrawals from the Custodial Account in respect of the Mortgage Loans for
each category of deposit specified in Section 3.07 and each category of withdrawal specified in Section 3.10.

Section 3.18.  Annual Statement as to Compliance and Servicing Assessment.

        The Master Servicer will deliver to the Company and the Trustee on or before the earlier of (a) March
31 of each year or (b) with respect to any calendar year during which the Company's annual report on Form
10-K is required to be filed in accordance with the Exchange Act and the rules and regulations of the
Commission, the date on which the annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission, (i) a servicing assessment as described in
Section 4.03(f)(ii) and (ii) a servicer compliance statement, signed by an authorized officer of the Master
Servicer, as described in Items 1122(a), 1122(b) and 1123 of Regulation AB, to the effect that:

        (A)    A review of the Master Servicer's activities during the reporting period and of its performance
under this Agreement has been made under such officer's supervision.

        (B)    To the best of such officer's knowledge, based on such review, the Master Servicer has
fulfilled all of its obligations under this Agreement in all material respects throughout the reporting
period or, if there has been a failure to fulfill any such obligation in any material respect, specifying
each such failure known to such officer and the nature and status thereof.

        The Master Servicer shall use commercially reasonable efforts to obtain from all other parties
participating in the servicing function any additional certifications required under Item 1122 and Item 1123
of Regulation AB to the extent required to be included in a Report on Form 10-K; provided, however, that a
failure to obtain such certifications shall not be a breach of the Master Servicer's duties hereunder if any
such party fails to deliver such a certification.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year or (b) with respect to any calendar year during
which the Company's annual report on Form 10-K is required to be filed in accordance with the Exchange Act
and the rules and regulations of the Commission, the date on which the annual report on Form 10-K is required
to be filed in accordance with the Exchange Act and the rules and regulations of the Commission, the Master
Servicer at its expense shall cause a firm of independent public accountants, which shall be members of the
American Institute of Certified Public Accountants, to furnish to the Company and the Trustee the attestation
required under Item 1122(b) of Regulation AB.  In rendering such statement, such firm may rely, as to matters
relating to the direct servicing of mortgage loans by Subservicers, upon comparable statements for
examinations conducted by independent public accountants substantially in accordance with standards
established by the American Institute of Certified Public Accountants (rendered within one year of such
statement) with respect to such Subservicers.

Section 3.20.  Rights of the Company in Respect of the Master Servicer.

        The Master Servicer shall afford the Company, upon reasonable notice, during normal business hours
access to all records maintained by the Master Servicer in respect of its rights and obligations hereunder
and access to officers of the Master Servicer responsible for such obligations.  Upon request, the Master
Servicer shall furnish the Company with its most recent financial statements and such other information as
the Master Servicer possesses regarding its business, affairs, property and condition, financial or
otherwise.  The Master Servicer shall also cooperate with all reasonable requests for information including,
but not limited to, notices, tapes and copies of files, regarding itself, the Mortgage Loans or the
Certificates from any Person or Persons identified by the Company or Residential Funding.  The Company may,
but is not obligated to, enforce the obligations of the Master Servicer hereunder and may, but is not
obligated to, perform, or cause a designee to perform, any defaulted obligation of the Master Servicer
hereunder or exercise the rights of the Master Servicer hereunder; provided that the Master Servicer shall
not be relieved of any of its obligations hereunder by virtue of such performance by the Company or its
designee.  The Company shall not have any responsibility or liability for any action or failure to act by the
Master Servicer and is not obligated to supervise the performance of the Master Servicer under this Agreement
or otherwise.

Section 3.21.  Administration of Buydown Funds

(a)     With respect to any Buydown Mortgage Loan, the Subservicer has deposited Buydown Funds in an account
that satisfies the requirements for a Subservicing Account (the "Buydown Account").  The Master Servicer
shall cause the Subservicing Agreement to require that upon receipt from the Mortgagor of the amount due on a
Due Date for each Buydown Mortgage Loan, the Subservicer will withdraw from the Buydown Account the
predetermined amount that, when added to the amount due on such date from the Mortgagor, equals the full
Monthly Payment and transmit that amount in accordance with the terms of the Subservicing Agreement to the
Master Servicer together with the related payment made by the Mortgagor or advanced by the Subservicer.

(b)     If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its entirety during the period (the
"Buydown Period") when Buydown Funds are required to be applied to such Buydown Mortgage Loan, the Subservicer
shall be required to withdraw from the Buydown Account and remit any Buydown Funds remaining in the Buydown
Account in accordance with the related buydown agreement.  The amount of Buydown Funds which may be remitted
in accordance with the related buydown agreement may reduce the amount required to be paid by the Mortgagor
to fully prepay the related Mortgage Loan.  If the Mortgagor on a Buydown Mortgage Loan defaults on such
Mortgage Loan during the Buydown Period and the property securing such Buydown Mortgage Loan is sold in the
liquidation thereof (either by the Master Servicer or the insurer under any related Primary Insurance
Policy), the Subservicer shall be required to withdraw from the Buydown Account the Buydown Funds for such
Buydown Mortgage Loan still held in the Buydown Account and remit the same to the Master Servicer in
accordance with the terms of the Subservicing Agreement for deposit in the Custodial Account or, if
instructed by the Master Servicer, pay to the insurer under any related Primary Insurance Policy if the
Mortgaged Property is transferred to such insurer and such insurer pays all of the loss incurred in respect
of such default.  Any amount so remitted pursuant to the preceding sentence will be deemed to reduce the
amount owed on the Mortgage Loan.

Section 3.22.  Advance Facility

(a)     The Master Servicer is hereby authorized to enter into a financing or other facility (any such
arrangement, an "Advance Facility") under which (1) the Master Servicer sells, assigns or pledges to another
Person (an "Advancing Person") the Master Servicer's rights under this Agreement to be reimbursed for any
Advances or Servicing Advances and/or (2) an Advancing Person agrees to fund some or all Advances and/or
Servicing Advances required to be made by the Master Servicer pursuant to this Agreement.  No consent of the
Depositor, the Trustee, the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility.  Notwithstanding the existence of any Advance Facility under
which an Advancing Person agrees to fund Advances and/or Servicing Advances on the Master Servicer's behalf,
the Master Servicer  shall remain obligated pursuant to this Agreement to make Advances and Servicing
Advances pursuant to and as required by this Agreement.  If the Master Servicer enters into an Advance
Facility, and for so long as an Advancing Person remains entitled to receive reimbursement for any Advances
including Nonrecoverable Advances ("Advance Reimbursement Amounts") and/or Servicing Advances including
Nonrecoverable Advances ("Servicing Advance Reimbursement Amounts" and together with Advance Reimbursement
Amounts, "Reimbursement Amounts") (in each case to the extent such type of Reimbursement Amount is included
in the Advance Facility), as applicable, pursuant to this Agreement, then the Master Servicer shall identify
such Reimbursement Amounts consistent with the reimbursement rights set forth in Section 3.10(a)(ii) and
(vii) and remit such Reimbursement Amounts in accordance with this Section 3.22 or otherwise in accordance
with the documentation establishing the Advance Facility to such Advancing Person or to a trustee, agent or
custodian (an "Advance Facility Trustee") designated by such Advancing Person in an Advance Facility Notice
described below in Section 3.22(b).  Notwithstanding the foregoing, if so required pursuant to the terms of
the Advance Facility, the Master Servicer may direct, and if so directed in writing the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the Reimbursement Amounts identified pursuant to
the preceding sentence.  An Advancing Person whose obligations hereunder are limited to the funding of
Advances and/or Servicing Advances shall not be required to meet the qualifications of a Master Servicer or a
Subservicer pursuant to Section 3.02(a) or 6.02(c) hereof and shall not be deemed to be a Subservicer under
this Agreement.  Notwithstanding anything to the contrary herein, in no event shall Advance Reimbursement
Amounts or Servicing Advance Reimbursement Amounts be included in the Available Distribution Amount or
distributed to Certificateholders.

(b)     If the Master Servicer enters into an Advance Facility and makes the election set forth in Section
3.22(a), the Master Servicer and the related Advancing Person shall deliver to the Certificate Insurer and
the Trustee a written notice and payment instruction (an "Advance Facility Notice"), providing the Trustee
with written payment instructions as to where to remit Advance Reimbursement Amounts and/or Servicing Advance
Reimbursement Amounts (each to the extent such type of Reimbursement Amount is included within the Advance
Facility) on subsequent Distribution Dates.  The payment instruction shall require the applicable
Reimbursement Amounts to be distributed to the Advancing Person or to an Advance Facility Trustee designated
in the Advance Facility Notice.  An Advance Facility Notice may only be terminated by the joint written
direction of the Master Servicer and the related Advancing Person (and any related Advance Facility
Trustee).  The Master Servicer shall provide the Certificate Insurer, if any, with notice  of any termination
of any Advance Facility pursuant to this Section 3.22(b).

(c)     Reimbursement Amounts shall consist solely of amounts in respect of Advances and/or Servicing Advances
made with respect to the Mortgage Loans for which the Master Servicer would be permitted to reimburse itself
in accordance with Section 3.10(a)(ii) and (vii) hereof, assuming the Master Servicer or the Advancing Person
had made the related Advance(s) and/or Servicing Advance(s). Notwithstanding the foregoing, except with
respect to reimbursement of Nonrecoverable Advances as set forth in Section 3.10(c) of this Agreement, no
Person shall be entitled to reimbursement from funds held in the Collection Account for future distribution
to Certificateholders pursuant to this Agreement. Neither the Company nor the Trustee shall have any duty or
liability with respect to the calculation of any Reimbursement Amount, nor shall the Company or the Trustee
have any responsibility to track or monitor the administration of the Advance Facility or have any
responsibility to track, monitor or verify the payment of Reimbursement Amounts to the related Advancing
Person or Advance Facility Trustee. The Master Servicer shall maintain and provide to any Successor Master
Servicer a detailed accounting on a loan-by-loan basis as to amounts advanced by, sold, pledged or assigned
to, and reimbursed to any Advancing Person. The Successor Master Servicer shall be entitled to rely on any
such information provided by the Master Servicer and the Successor Master Servicer shall not be liable for
any errors in such information.

(d)     Upon the direction of and at the expense of the Master Servicer, the Trustee agrees to execute such
acknowledgments, certificates and other documents reasonably satisfactory to the Trustee provided by the
Master Servicer recognizing the interests of any Advancing Person or Advance Facility Trustee in such
Reimbursement Amounts as the Master Servicer may cause to be made subject to Advance Facilities pursuant to
this Section 3.22.

(e)     Reimbursement Amounts collected with respect to each Mortgage Loan shall be allocated to outstanding
unreimbursed Advances or Servicing Advances (as the case may be) made with respect to that Mortgage Loan on a
"first-in, first out" ("FIFO") basis, subject to the qualifications set forth below:

               (i)    Any successor  Master  Servicer to Residential  Funding (a "Successor  Master  Servicer")
        and the Advancing Person or Advance  Facility Trustee shall be required to apply all amounts  available
        in accordance with this Section 3.22(e) to the reimbursement of Advances and Servicing  Advances in the
        manner  provided  for herein;  provided,  however,  that after the  succession  of a  Successor  Master
        Servicer,  (A) to the extent that any Advances or  Servicing  Advances  with respect to any  particular
        Mortgage Loan are  reimbursed  from payments or  recoveries,  if any, from the related  Mortgagor,  and
        Liquidation Proceeds or Insurance Proceeds,  if any, with respect to that Mortgage Loan,  reimbursement
        shall be made,  first,  to the  Advancing  Person or Advance  Facility  Trustee in respect of  Advances
        and/or Servicing  Advances related to that Mortgage Loan to the extent of the interest of the Advancing
        Person or Advance  Facility Trustee in such Advances and/or  Servicing  Advances,  second to the Master
        Servicer in respect of Advances and/or  Servicing  Advances  related to that Mortgage Loan in excess of
        those in which the Advancing Person or Advance  Facility Trustee Person has an interest,  and third, to
        the Successor  Master Servicer in respect of any other Advances and/or  Servicing  Advances  related to
        that Mortgage Loan, from such sources as and when  collected,  and (B)  reimbursements  of Advances and
        Servicing Advances that are  Nonrecoverable  Advances shall be made pro rata to the Advancing Person or
        Advance Facility Trustee,  on the one hand, and any such Successor Master Servicer,  on the other hand,
        on the basis of the respective aggregate outstanding  unreimbursed Advances and Servicing Advances that
        are Nonrecoverable  Advances owed to the Advancing Person,  Advance Facility Trustee or Master Servicer
        pursuant to this  Agreement,  on the one hand, and any such  Successor  Master  Servicer,  on the other
        hand, and without  regard to the date on which any such Advances or Servicing  Advances shall have been
        made. In the event that,  as a result of the FIFO  allocation  made  pursuant to this Section  3.22(e),
        some or all of a Reimbursement  Amount paid to the Advancing Person or Advance Facility Trustee relates
        to Advances or  Servicing  Advances  that were made by a Person other than  Residential  Funding or the
        Advancing  Person or Advance  Facility  Trustee,  then the Advancing Person or Advance Facility Trustee
        shall be  required  to remit any portion of such  Reimbursement  Amount to the Person  entitled to such
        portion of such  Reimbursement  Amount.  Without limiting the generality of the foregoing,  Residential
        Funding shall remain entitled to be reimbursed by the Advancing  Person or Advance Facility Trustee for
        all  Advances  and  Servicing  Advances  funded  by  Residential  Funding  to the  extent  the  related
        Reimbursement  Amount(s) have not been assigned or pledged to an Advancing  Person or Advance  Facility
        Trustee.  The  documentation  establishing  any Advance Facility shall require  Residential  Funding to
        provide to the related  Advancing  Person or Advance  Facility  Trustee loan by loan  information  with
        respect to each  Reimbursement  Amount distributed to such Advancing Person or Advance Facility Trustee
        on each date of remittance thereof to such Advancing Person or Advance Facility Trustee,  to enable the
        Advancing Person or Advance Facility Trustee to make the FIFO allocation of each  Reimbursement  Amount
        with respect to each Mortgage Loan.

               (ii)   By way of  illustration,  and not by way of limiting the generality of the foregoing,  if
        the Master  Servicer  resigns or is  terminated  at a time when the  Master  Servicer  is a party to an
        Advance  Facility,  and is replaced by a Successor Master  Servicer,  and the Successor Master Servicer
        directly  funds  Advances or Servicing  Advances with respect to a Mortgage Loan and does not assign or
        pledge the related  Reimbursement  Amounts to the related Advancing Person or Advance Facility Trustee,
        then all  payments  and  recoveries  received  from the  related  Mortgagor  or received in the form of
        Liquidation  Proceeds with respect to such Mortgage Loan  (including  Insurance  Proceeds  collected in
        connection  with a liquidation of such Mortgage Loan) will be allocated  first to the Advancing  Person
        or Advance Facility Trustee until the related  Reimbursement Amounts attributable to such Mortgage Loan
        that are owed to the Master  Servicer and the Advancing  Person,  which were made prior to any Advances
        or Servicing  Advances made by the Successor  Master  Servicer,  have been reimbursed in full, at which
        point the  Successor  Master  Servicer  shall be entitled to retain all related  Reimbursement  Amounts
        subsequently  collected with respect to that Mortgage Loan pursuant to Section 3.10 of this  Agreement.
        To the extent that the Advances or Servicing Advances are  Nonrecoverable  Advances to be reimbursed on
        an aggregate basis pursuant to Section 3.10 of this Agreement,  the  reimbursement  paid in this manner
        will be made pro rata to the Advancing  Person or Advance  Facility  Trustee,  on the one hand, and the
        Successor Master Servicer, on the other hand, as described in clause (i)(B) above.

        (f)    The Master  Servicer  shall remain  entitled to be  reimbursed  for all  Advances and  Servicing
Advances  funded by the Master  Servicer to the extent the related  rights to be  reimbursed  therefor have not
been sold, assigned or pledged to an Advancing Person.

        (g)    Any  amendment  to this Section 3.22 or to any other  provision  of this  Agreement  that may be
necessary or  appropriate  to effect the terms of an Advance  Facility as  described  generally in this Section
3.22,  including  amendments to add provisions relating to a successor Master Servicer,  may be entered into by
the  Trustee,  the  Certificate  Insurer,   Company  and  the  Master  Servicer  without  the  consent  of  any
Certificateholder,  with written  confirmation  from each Rating Agency that the  amendment  will not result in
the  reduction  of the  ratings  on any class of the  Certificates  below the  lesser  of the then  current  or
original  ratings  on  such  Certificates,  and  an  opinion  of  counsel  as  required  by  Section  11.01(c),
notwithstanding anything to the contrary in Section 11.01 of or elsewhere in this Agreement.

        (h)    Any rights of set-off  that the Trust Fund,  the  Trustee,  the Company,  any  Successor  Master
Servicer or any other Person might  otherwise have against the Master  Servicer under this Agreement  shall not
attach to any rights to be  reimbursed  for Advances or Servicing  Advances  that have been sold,  transferred,
pledged, conveyed or assigned to any Advancing Person.

        (i)    At any time when an  Advancing  Person  shall have  ceased  funding  Advances  and/or  Servicing
Advances  (as the case may be) and the  Advancing  Person  or  related  Advance  Facility  Trustee  shall  have
received  Reimbursement  Amounts  sufficient  in the  aggregate to  reimburse  all  Advances  and/or  Servicing
Advances  (as the case may be) the right to  reimbursement  for which were  assigned to the  Advancing  Person,
then upon the  delivery  of a written  notice  signed by the  Advancing  Person and the Master  Servicer or its
successor  or assign)  to the  Trustee  terminating  the  Advance  Facility  Notice  (the  "Notice of  Facility
Termination"),  the Master  Servicer or its Successor  Master  Servicer shall again be entitled to withdraw and
retain the related Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

        (j)    After delivery of any Advance Facility Notice, and until any such Advance Facility Notice has
been terminated by a Notice of Facility Termination, this Section 3.22 may not be amended or otherwise
modified without the prior written consent of the related Advancing Person.





--------------------------------------------------------------------------------

ARTICLE IV

                                        PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master Servicer on behalf of the Trustee shall establish and maintain a Certificate Account in
which the Master Servicer shall cause to be deposited on behalf of the Trustee on or before 2:00 P.M. New
York time on each Certificate Account Deposit Date by wire transfer of immediately available funds an amount
equal to the sum of (i) any Advance for the immediately succeeding Distribution Date, (ii) any amount
required to be deposited in the Certificate Account pursuant to Section 3.12(a), (iii) any amount required to
be deposited in the Certificate Account pursuant to Section 3.16(e) or Section 4.07, (iv) any amount required
to be paid pursuant to Section 9.01 and (v) all other amounts constituting the Available Distribution Amount
for the immediately succeeding Distribution Date.

(b)     The Trustee shall, upon written request from the Master Servicer, invest or cause the institution
maintaining the Certificate Account to invest the funds in the Certificate Account in Permitted Investments
designated in the name of the Trustee for the benefit of the Certificateholders, which shall mature or be
payable on demand not later than the Business Day next preceding the Distribution Date next following the
date of such investment (except that (i) any investment in the institution with which the Certificate Account
is maintained may mature or be payable on demand on such Distribution Date and (ii) any other investment may
mature or be payable on demand on such Distribution Date if the Trustee shall advance funds on such
Distribution Date to the Certificate Account in the amount payable on such investment on such Distribution
Date, pending receipt thereof to the extent necessary to make distributions on the Certificates) and shall
not be sold or disposed of prior to maturity.  Subject to Section 3.16(e), all income and gain realized from
any such investment shall be for the benefit of the Master Servicer and shall be subject to its withdrawal or
order from time to time.  The amount of any losses incurred in respect of any such investments shall be
deposited in the Certificate Account by the Master Servicer out of its own funds immediately as realized
without any right of reimbursement.  The Trustee or its Affiliates are permitted to receive compensation that
could be deemed to be in the Trustee's economic self-interest for (i) serving as investment adviser (with
respect to investments made through its Affiliates), administrator, shareholder servicing agent, custodian or
sub-custodian with respect to certain of the Permitted Investments, (ii) using Affiliates to effect
transactions in certain Permitted Investments and (iii) effecting transactions in certain Permitted
Investments.

Section 4.02.  Distributions.

                      As provided in Section 4.02 of the Series Supplement.

Section 4.03.  Statements to Certificateholders; Statements to Rating Agencies; Exchange Act Reporting.

(a)     Concurrently with each distribution charged to the Certificate Account and with respect to each
Distribution Date the Master Servicer shall forward to the Trustee and the Trustee shall either forward by
mail or make available to each Holder and the Company, via the Trustee's internet website, a statement (and
at its option, any additional files containing the same information in an alternative format) setting forth
information as to each Class of Certificates, the Mortgage Pool and, if the Mortgage Pool is comprised of two
or more Loan Groups, each Loan Group, to the extent applicable.  This statement will include the information
set forth in an exhibit to the Series Supplement.  The Trustee shall mail to each Holder that requests a
paper copy by telephone a paper copy via first class mail.  The Trustee may modify the distribution
procedures set forth in this Section provided that such procedures are no less convenient for the
Certificateholders.  The Trustee shall provide prior notification to the Company, the Master Servicer and the
Certificateholders regarding any such modification.  In addition, the Master Servicer shall provide to any
manager of a trust fund consisting of some or all of the Certificates, upon reasonable request, such
additional information as is reasonably obtainable by the Master Servicer at no additional expense to the
Master Servicer.  Also, at the request of a Rating Agency, the Master Servicer shall provide the information
relating to the Reportable Modified Mortgage Loans substantially in the form attached hereto as Exhibit Q to
such Rating Agency within a reasonable period of time; provided, however, that the Master Servicer shall not
be required to provide such information more than four times in a calendar year to any Rating Agency.

(b)     Within a reasonable period of time after it receives a written request from a Holder of a Certificate,
other than a Class R Certificate, the Master Servicer shall prepare, or cause to be prepared, and shall
forward, or cause to be forwarded, to each Person who at any time during the calendar year was the Holder of
a Certificate, other than a Class R Certificate, a statement containing the information set forth in clauses
(v) and (vi) of the exhibit to the Series Supplement referred to in subsection (a) above aggregated for such
calendar year or applicable portion thereof during which such Person was a Certificateholder.  Such
obligation of the Master Servicer shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer pursuant to any requirements of the Code.

(c)     Within a reasonable period of time after it receives a written request from a Holder of a Class R
Certificate, the Master Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to each Person who at any time during the calendar year was the Holder of a Class R Certificate, a
statement containing the applicable distribution information provided pursuant to this Section 4.03
aggregated for such calendar year or applicable portion thereof during which such Person was the Holder of a
Class R Certificate.  Such obligation of the Master Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Master Servicer pursuant to any
requirements of the Code.

(d)     Upon the written request of any Certificateholder, the Master Servicer, as soon as reasonably
practicable, shall provide the requesting Certificateholder with such information as is necessary and
appropriate, in the Master Servicer's sole discretion, for purposes of satisfying applicable reporting
requirements under Rule 144A.

(e)     The Master Servicer shall, on behalf of the Company and in respect of the Trust Fund, sign and cause
to be filed with the Commission any periodic reports required to be filed under the provisions of the
Exchange Act, and the rules and regulations of the Commission thereunder including, without limitation,
reports on Form 10-K, Form 10-D and Form 8-K.  In connection with the preparation and filing of such periodic
reports, the Trustee shall timely provide to the Master Servicer (I) a list of Certificateholders as shown on
the Certificate Register as of the end of each calendar year, (II) copies of all pleadings, other legal
process and any other documents relating to any claims, charges or complaints involving the Trustee, as
trustee hereunder, or the Trust Fund that are received by a Responsible Officer of the Trustee, (III) notice
of all matters that, to the actual knowledge of a Responsible Officer of the Trustee, have been submitted to
a vote of the Certificateholders, other than those matters that have been submitted to a vote of the
Certificateholders at the request of the Company or the Master Servicer, and (IV) notice of any failure of
the Trustee to make any distribution to the Certificateholders as required pursuant to the Series Supplement.
Neither the Master Servicer nor the Trustee shall have any liability with respect to the Master Servicer's
failure to properly prepare or file such periodic reports resulting from or relating to the Master Servicer's
inability or failure to obtain any information not resulting from the Master Servicer's own negligence or
willful misconduct.

(f)     Any Form 10-K filed with the Commission in connection with this Section 4.03 shall include, with
respect to the Certificates relating to such 10-K:

(i)     A certification, signed by the senior officer in charge of the servicing functions of the Master
        Servicer, in the form attached as Exhibit O hereto or such other form as may be required or permitted
        by the Commission (the "Form 10-K Certification"), in compliance with Rules 13a-14 and 15d-14 under
        the Exchange Act and any additional directives of the Commission.

(ii)    A report regarding its assessment of compliance during the preceding calendar year with all applicable
        servicing criteria set forth in relevant Commission regulations with respect to mortgage-backed
        securities transactions taken as a whole involving the Master Servicer that are backed by the same
        types of assets as those backing the certificates, as well as similar reports on assessment of
        compliance received from other parties participating in the servicing function as required by relevant
        Commission regulations, as described in Item 1122(a) of Regulation AB.  The Master Servicer shall
        obtain from all other parties participating in the servicing function any required assessments.

(iii)   With respect to each assessment report described immediately above, a report by a registered public
        accounting firm that attests to, and reports on, the assessment made by the asserting party, as set
        forth in relevant Commission regulations, as described in Regulation 1122(b) of Regulation AB and
        Section 3.19.

(iv)    The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)     In connection with the Form 10-K Certification, the Trustee shall provide the Master Servicer with a
back-up certification substantially in the form attached hereto as Exhibit P.

(h)     This Section 4.03 may be amended in accordance with this Agreement without the consent of the
Certificateholders.

(i)     The Trustee shall make available on the Trustee's internet website each of the reports filed with the
Commission by or on behalf of the Company under the Exchange Act, as soon as reasonably practicable upon
delivery of such reports to the Trustee.

Section 4.04.  Distribution of Reports to the Trustee and
                      the Company; Advances by the Master Servicer.

(a)     Prior to the close of business on the Determination Date, the Master Servicer shall furnish a written
statement to the Trustee, any Paying Agent and the Company (the information in such statement to be made
available to any Certificate Insurer and Certificateholders by the Master Servicer on request) setting forth
(i) the Available Distribution Amount and (ii) the amounts required to be withdrawn from the Custodial
Account and deposited into the Certificate Account on the immediately succeeding Certificate Account Deposit
Date pursuant to clause (iii) of Section 4.01(a).  The determination by the Master Servicer of such amounts
shall, in the absence of obvious error, be presumptively deemed to be correct for all purposes hereunder and
the Trustee shall be protected in relying upon the same without any independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit Date, the Master Servicer
shall either (i) deposit in the Certificate Account from its own funds, or funds received therefor from the
Subservicers, an amount equal to the Advances to be made by the Master Servicer in respect of the related
Distribution Date, which shall be in an aggregate amount equal to the aggregate amount of Monthly Payments
(with each interest portion thereof adjusted to the Net Mortgage Rate), less the amount of any related
Servicing Modifications, Debt Service Reductions or reductions in the amount of interest collectable from the
Mortgagor pursuant to the Servicemembers Civil Relief Act, as amended, or similar legislation or regulations
then in effect, on the Outstanding Mortgage Loans as of the related Due Date, which Monthly Payments were not
received as of the close of business as of the related Determination Date; provided that no Advance shall be
made if it would be a Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the Custodial Account
and deposit in the Certificate Account all or a portion of the Amount Held for Future Distribution in
discharge of any such Advance, or (iii) make advances in the form of any combination of (i) and (ii)
aggregating the amount of such Advance.  Any portion of the Amount Held for Future Distribution so used shall
be replaced by the Master Servicer by deposit in the Certificate Account on or before 11:00 A.M. New York
time on any future Certificate Account Deposit Date to the extent that funds attributable to the Mortgage
Loans that are available in the Custodial Account for deposit in the Certificate Account on such Certificate
Account Deposit Date shall be less than payments to Certificateholders required to be made on the following
Distribution Date.  The Master Servicer shall be entitled to use any Advance made by a Subservicer as
described in Section 3.07(b) that has been deposited in the Custodial Account on or before such Distribution
Date as part of the Advance made by the Master Servicer pursuant to this Section 4.04.  The amount of any
reimbursement pursuant to Section 4.02(a) in respect of outstanding Advances on any Distribution Date shall
be allocated to specific Monthly Payments due but delinquent for previous Due Periods, which allocation shall
be made, to the extent practicable, to Monthly Payments which have been delinquent for the longest period of
time.  Such allocations shall be conclusive for purposes of reimbursement to the Master Servicer from
recoveries on related Mortgage Loans pursuant to Section 3.10.

        The determination by the Master Servicer that it has made a Nonrecoverable Advance or that any
proposed Advance, if made, would constitute a Nonrecoverable Advance, shall be evidenced by an Officers'
Certificate of the Master Servicer delivered to the Company and the Trustee.

        If the Master Servicer determines as of the Business Day preceding any Certificate Account Deposit
Date that it will be unable to deposit in the Certificate Account an amount equal to the Advance required to
be made for the immediately succeeding Distribution Date, it shall give notice to the Trustee of its
inability to advance (such notice may be given by telecopy), not later than 3:00 P.M., New York time, on such
Business Day, specifying the portion of such amount that it will be unable to deposit.  Not later than 3:00
P.M., New York time, on the Certificate Account Deposit Date the Trustee shall, unless by 12:00 Noon, New
York time, on such day the Trustee shall have been notified in writing (by telecopy) that the Master Servicer
shall have directly or indirectly deposited in the Certificate Account such portion of the amount of the
Advance as to which the Master Servicer shall have given notice pursuant to the preceding sentence, pursuant
to Section 7.01, (a) terminate all of the rights and obligations of the Master Servicer under this Agreement
in accordance with Section 7.01 and (b) assume the rights and obligations of the Master Servicer hereunder,
including the obligation to deposit in the Certificate Account an amount equal to the Advance for the
immediately succeeding Distribution Date.

        The Trustee shall deposit all funds it receives pursuant to this Section 4.04 into the Certificate
Account.

Section 4.05.  Allocation of Realized Losses.

        As provided in Section 4.05 of the Series Supplement.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers shall file information returns with respect to the receipt of
mortgage interests received in a trade or business, the reports of foreclosures and abandonments of any
Mortgaged Property and the information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property required by Sections 6050H, 6050J and 6050P, respectively, of the Code, and deliver
to the Trustee an Officers' Certificate on or before March 31 of each year stating that such reports have
been filed.  Such reports shall be in form and substance sufficient to meet the reporting requirements
imposed by Sections 6050H, 6050J and 6050P of the Code.
Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

(a)     With respect to any Mortgage Loan that is delinquent in payment by 90 days or more, the Master
Servicer may, at its option, purchase such Mortgage Loan from the Trustee at the Purchase Price therefor;
provided, that such Mortgage Loan that becomes 90 days or more delinquent during any given Calendar Quarter
shall only be eligible for purchase pursuant to this Section during the period beginning on the first
Business Day of the following Calendar Quarter, and ending at the close of business on the second-to-last
Business Day of such following Calendar Quarter; and provided, further, that such Mortgage Loan is 90 days or
more delinquent at the time of repurchase.  Such option if not exercised shall not thereafter be reinstated
as to any Mortgage Loan, unless the delinquency is cured and the Mortgage Loan thereafter again becomes
delinquent in payment by 90 days or more in a subsequent Calendar Quarter.

(b)     If at any time the Master Servicer makes a payment to the Certificate Account covering the amount of
the Purchase Price for such a Mortgage Loan as provided in clause (a) above, and the Master Servicer provides
to the Trustee a certification signed by a Servicing Officer stating that the amount of such payment has been
deposited in the Certificate Account, then the Trustee shall execute the assignment of such Mortgage Loan at
the request of the Master Servicer, without recourse, to the Master Servicer, which shall succeed to all the
Trustee's right, title and interest in and to such Mortgage Loan, and all security and documents relative
thereto.  Such assignment shall be an assignment outright and not for security.  The Master Servicer will
thereupon own such Mortgage, and all such security and documents, free of any further obligation to the
Trustee or the Certificateholders with respect thereto.

        If, however,  the Master Servicer shall have exercised its right to repurchase a Mortgage Loan pursuant
to this Section 4.07 upon the written  request of and with funds provided by the Junior  Certificateholder  and
thereupon transferred such Mortgage Loan to the Junior  Certificateholder,  the Master Servicer shall so notify
the Trustee in writing.

Section 4.08.  Surety Bond.

(a)     If a Required Surety Payment is payable pursuant to the Surety Bond with respect to any Additional
Collateral Loan, the Master Servicer shall so notify the Trustee as soon as reasonably practicable and the
Trustee shall promptly complete the notice in the form of Attachment 1 to the Surety Bond and shall promptly
submit such notice to the Surety as a claim for a Required Surety.  The Master Servicer shall upon request
assist the Trustee in completing such notice and shall provide any information requested by the Trustee in
connection therewith.

(b)     Upon receipt of a Required Surety Payment from the Surety on behalf of the Holders of Certificates,
the Trustee shall deposit such Required Surety Payment in the Certificate Account and shall distribute such
Required Surety Payment, or the proceeds thereof, in accordance with the provisions of Section 4.02.

(c)     The Trustee shall (i) receive as attorney-in-fact of each Holder of a Certificate any Required Surety
Payment from the Surety and (ii) disburse the same to the Holders of such Certificates as set forth in
Section 4.02.





--------------------------------------------------------------------------------

ARTICLE V

                                               THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The Senior, Class X, Class M, Class B, Class P and Class R Certificates shall be substantially in the
forms set forth in Exhibits A, A-I, B, C, C-I and D, respectively, and shall, on original issue, be executed
and delivered by the Trustee to the Certificate Registrar for authentication and delivery to or upon the
order of the Company upon receipt by the Trustee or one or more Custodians of the documents specified in
Section 2.01.  The Certificates shall be issuable in the minimum denominations designated in the Preliminary
Statement to the Series Supplement.

        The Certificates shall be executed by manual or facsimile signature on behalf of an authorized officer
of the Trustee.  Certificates bearing the manual or facsimile signatures of individuals who were at any time
the proper officers of the Trustee shall bind the Trustee, notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery of such Certificate or did not
hold such offices at the date of such Certificates.  No Certificate shall be entitled to any benefit under
this Agreement, or be valid for any purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein executed by the Certificate Registrar by manual
signature, and such certificate upon any Certificate shall be conclusive evidence, and the only evidence,
that such Certificate has been duly authenticated and delivered hereunder.  All Certificates shall be dated
the date of their authentication.

(b)     Except as provided below, registration of Book-Entry Certificates may not be transferred by the
Trustee except to another Depository that agrees to hold such Certificates for the respective Certificate
Owners with Ownership Interests therein.  The Holders of the Book-Entry Certificates shall hold their
respective Ownership Interests in and to each of such Certificates through the book-entry facilities of the
Depository and, except as provided below, shall not be entitled to Definitive Certificates in respect of such
Ownership Interests.  All transfers by Certificate Owners of their respective Ownership Interests in the
Book-Entry Certificates shall be made in accordance with the procedures established by the Depository
Participant or brokerage firm representing such Certificate Owner.  Each Depository Participant shall
transfer the Ownership Interests only in the Book-Entry Certificates of Certificate Owners it represents or
of brokerage firms for which it acts as agent in accordance with the Depository's normal procedures.

        The Trustee, the Master Servicer and the Company may for all purposes (including the making of
payments due on the respective Classes of Book-Entry Certificates) deal with the Depository as the authorized
representative of the Certificate Owners with respect to the respective Classes of Book-Entry Certificates
for the purposes of exercising the rights of Certificateholders hereunder.  The rights of Certificate Owners
with respect to the respective Classes of Book-Entry Certificates shall be limited to those established by
law and agreements between such Certificate Owners and the Depository Participants and brokerage firms
representing such Certificate Owners.  Multiple requests and directions from, and votes of, the Depository as
Holder of any Class of Book-Entry Certificates with respect to any particular matter shall not be deemed
inconsistent if they are made with respect to different Certificate Owners.  The Trustee may establish a
reasonable record date in connection with solicitations of consents from or voting by Certificateholders and
shall give notice to the Depository of such record date.

        If (i)(A) the Company advises the Trustee in writing that the Depository is no longer willing or able
to properly discharge its responsibilities as Depository and (B) the Company is unable to locate a qualified
successor or (ii) the Company notifies the Depository and the Trustee of its intent to terminate the
book-entry system and, upon receipt of notice of such intent from the Depository, the Depository Participants
holding beneficial interests in the Book-Entry Certificates agree to such termination through the Depository,
the Trustee shall notify all Certificate Owners, through the Depository, of the occurrence of any such event
and of the availability of Definitive Certificates to Certificate Owners requesting the same.  Upon surrender
to the Trustee of the Book-Entry Certificates by the Depository, accompanied by registration instructions
from the Depository for registration of transfer, the Trustee shall execute, authenticate and deliver the
Definitive Certificates.  In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option request a Definitive Certificate
evidencing such Certificate Owner's Percentage Interest in the related Class of Certificates.  In order to
make such a request, such Certificate Owner shall, subject to the rules and procedures of the Depository,
provide the Depository or the related Depository Participant with directions for the Certificate Registrar to
exchange or cause the exchange of the Certificate Owner's interest in such Class of Certificates for an
equivalent Percentage Interest in fully registered definitive form.  Upon receipt by the Certificate
Registrar of instructions from the Depository directing the Certificate Registrar to effect such exchange
(such instructions shall contain information regarding the Class of Certificates and the Certificate
Principal Balance being exchanged, the Depository Participant account to be debited with the decrease, the
registered holder of and delivery instructions for the Definitive Certificate, and any other information
reasonably required by the Certificate Registrar), (i) the Certificate Registrar shall instruct the
Depository to reduce the related Depository Participant's account by the aggregate Certificate Principal
Balance of the Definitive Certificate, (ii) the Trustee shall execute and the Certificate Registrar shall
authenticate and deliver, in accordance with the registration and delivery instructions provided by the
Depository, a Definitive Certificate evidencing such Certificate Owner's Percentage Interest in such Class of
Certificates and (iii) the Trustee shall execute and the Certificate Registrar shall authenticate a new
Book-Entry Certificate reflecting the reduction in the aggregate Certificate Principal Balance of such Class
of Certificates by the Certificate Principal Balance of the Definitive Certificate.

        None of the Company, the Master Servicer or the Trustee shall be liable for any actions taken by the
Depository or its nominee, including, without limitation, any delay in delivery of any instructions required
under Section 5.01 and may conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Certificates, the Trustee and the Master Servicer shall recognize the Holders
of the Definitive Certificates as Certificateholders hereunder.

(c)     If the Class A-V Certificates are Definitive Certificates, from time to time Residential Funding, as
the initial Holder of the Class A-V Certificates, may exchange such Holder's Class A-V Certificates for
Subclasses of Class A-V Certificates to be issued under this Agreement by delivering a "Request for Exchange"
substantially in the form attached to this Agreement as Exhibit N executed by an authorized officer, which
Subclasses, in the aggregate, will represent the Uncertificated Class A-V REMIC Regular Interests
corresponding to the Class A-V Certificates so surrendered for exchange.  Any Subclass so issued shall bear a
numerical designation commencing with Class A-V-1 and continuing sequentially thereafter, and will evidence
ownership of the Uncertificated REMIC Regular Interest or Interests specified in writing by such initial
Holder to the Trustee. The Trustee may conclusively, without any independent verification, rely on, and shall
be protected in relying on, Residential Funding's determinations of the Uncertificated Class A-V REMIC
Regular Interests corresponding to any Subclass, the Initial Notional Amount and the initial Pass-Through
Rate on a Subclass as set forth in such Request for Exchange and the Trustee shall have no duty to determine
if any Uncertificated Class A-V REMIC Regular Interest designated on a Request for Exchange corresponds to a
Subclass which has previously been issued. Each Subclass so issued shall be substantially in the form set
forth in Exhibit A and shall, on original issue, be executed and delivered by the Trustee to the Certificate
Registrar for authentication and delivery in accordance with Section 5.01(a).  Every Certificate presented or
surrendered for exchange by the initial Holder shall (if so required by the Trustee or the Certificate
Registrar) be duly endorsed by, or be accompanied by a written instrument of transfer attached to such
Certificate and shall be completed to the satisfaction of the Trustee and the Certificate Registrar duly
executed by, the initial Holder thereof or his attorney duly authorized in writing.  The Certificates of any
Subclass of Class A-V Certificates may be transferred in whole, but not in part, in accordance with the
provisions of Section 5.02.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee shall cause to be kept at one of the offices or agencies to be appointed by the Trustee in
accordance with the provisions of Section 8.12 a Certificate Register in which, subject to such reasonable
regulations as it may prescribe, the Trustee shall provide for the registration of Certificates and of
transfers and exchanges of Certificates as herein provided.  The Trustee is initially appointed Certificate
Registrar for the purpose of registering Certificates and transfers and exchanges of Certificates as herein
provided.  The Certificate Registrar, or the Trustee, shall provide the Master Servicer with a certified list
of Certificateholders as of each Record Date prior to the related Determination Date.

(b)     Upon surrender for registration of transfer of any Certificate at any office or agency of the Trustee
maintained for such purpose pursuant to Section 8.12 and, in the case of any Class M, Class B, Class P or
Class R Certificate, upon satisfaction of the conditions set forth below, the Trustee shall execute and the
Certificate Registrar shall authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Certificates of a like Class (or Subclass) and aggregate Percentage Interest.

(c)     At the option of the Certificateholders, Certificates may be exchanged for other Certificates of
authorized denominations of a like Class (or Subclass) and aggregate Percentage Interest, upon surrender of
the Certificates to be exchanged at any such office or agency.  Whenever any Certificates are so surrendered
for exchange the Trustee shall execute and the Certificate Registrar shall authenticate and deliver the
Certificates of such Class which the Certificateholder making the exchange is entitled to receive.  Every
Certificate presented or surrendered for transfer or exchange shall (if so required by the Trustee or the
Certificate Registrar) be duly endorsed by, or be accompanied by a written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by, the Holder thereof or his
attorney duly authorized in writing.

(d)     No transfer, sale, pledge or other disposition of a Class B Certificate or Class P Certificate shall
be made unless such transfer, sale, pledge or other disposition is exempt from the registration requirements
of the Securities Act of 1933, as amended, and any applicable state securities laws or is made in accordance
with said Act and laws.  In the event that a transfer of a Class B Certificate or Class P Certificate is to
be made either (i)(A) the Trustee shall require a written Opinion of Counsel acceptable to and in form and
substance satisfactory to the Trustee and the Company that such transfer may be made pursuant to an
exemption, describing the applicable exemption and the basis therefor, from said Act and laws or is being
made pursuant to said Act and laws, which Opinion of Counsel shall not be an expense of the Trustee, the
Company or the Master Servicer (except that, if such transfer is made by the Company or the Master Servicer
or any Affiliate thereof, the Company or the Master Servicer shall provide such Opinion of Counsel at their
own expense); provided that such Opinion of Counsel will not be required in connection with the initial
transfer of any such Certificate by the Company or any Affiliate thereof to the Company or an Affiliate of
the Company and (B) the Trustee shall require the transferee to execute a representation letter,
substantially in the form of Exhibit H (with respect to any Class B Certificate) or Exhibit G-1 (with respect
to any Class P Certificate) hereto, and the Trustee shall require the transferor to execute a representation
letter, substantially in the form of Exhibit I hereto, each acceptable to and in form and substance
satisfactory to the Company and the Trustee certifying to the Company and the Trustee the facts surrounding
such transfer, which representation letters shall not be an expense of the Trustee, the Company or the Master
Servicer; provided, however, that such representation letters will not be required in connection with any
transfer of any such Certificate by the Company or any Affiliate thereof to the Company or an Affiliate of
the Company, and the Trustee shall be entitled to conclusively rely upon a representation (which, upon the
request of the Trustee, shall be a written representation) from the Company, of the status of such transferee
as an Affiliate of the Company or (ii) the prospective transferee of such a Certificate shall be required to
provide the Trustee, the Company and the Master Servicer with an investment letter substantially in the form
of Exhibit J attached hereto (or such other form as the Company in its sole discretion deems acceptable),
which investment letter shall not be an expense of the Trustee, the Company or the Master Servicer, and which
investment letter states that, among other things, such transferee (A) is a "qualified institutional buyer"
as defined under Rule 144A, acting for its own account or the accounts of other "qualified institutional
buyers" as defined under Rule 144A, and (B) is aware that the proposed transferor intends to rely on the
exemption from registration requirements under the Securities Act of 1933, as amended, provided by Rule 144A.
The Holder of any such Certificate desiring to effect any such transfer, sale, pledge or other disposition
shall, and does hereby agree to, indemnify the Trustee, the Company, the Master Servicer and the Certificate
Registrar against any liability that may result if the transfer, sale, pledge or other disposition is not so
exempt or is not made in accordance with such federal and state laws.

(e)     (i)    In the case of any Class B, Class P or Class R Certificate presented for registration in the
               name of any Person, either (A) the Trustee shall require an Opinion of Counsel acceptable to
               and in form and substance satisfactory to the Trustee, the Company and the Master Servicer to
               the effect that the purchase or holding of such Class B, Class P or Class R Certificate is
               permissible under applicable law, will not constitute or result in any non-exempt prohibited
               transaction under Section 406 of the Employee Retirement Income Security Act of 1974, as
               amended ("ERISA"), or Section 4975 of the Code (or comparable provisions of any subsequent
               enactments), and will not subject the Trustee, the Company or the Master Servicer to any
               obligation or liability (including obligations or liabilities under ERISA or Section 4975 of
               the Code) in addition to those undertaken in this Agreement, which Opinion of Counsel shall not
               be an expense of the Trustee, the Company or the Master Servicer or (B) the prospective
               Transferee shall be required to provide the Trustee, the Company and the Master Servicer with a
               certification to the effect set forth in paragraph six of Exhibit H (with respect to any Class
               B Certificate) or paragraph fifteen of Exhibit G-1 (with respect to any Class R Certificate or
               Class P Certificate), which the Trustee may rely upon without further inquiry or investigation,
               or such other certifications as the Trustee may deem desirable or necessary in order to
               establish that such Transferee or the Person in whose name such registration is requested
               either (a) is not an employee benefit plan or other plan subject to the prohibited transaction
               provisions of ERISA or Section 4975 of the Code, or any Person (including an investment
               manager, a named fiduciary or a trustee of any such plan) who is using "plan assets" of any
               such plan to effect such acquisition (each, a "Plan Investor") or (b) in the case of any Class
               B Certificate, the following conditions are satisfied:  (i) such Transferee is an insurance
               company, (ii) the source of funds used to purchase or hold such Certificate (or interest
               therein) is an "insurance company general account" (as defined in U.S. Department of Labor
               Prohibited Transaction Class Exemption ("PTCE") 95-60, and (iii) the conditions set forth in
               Sections I and III of PTCE 95-60 have been satisfied (each entity that satisfies this clause
               (b), a "Complying Insurance Company").

               (ii)   Any Transferee of a Class M Certificate will be deemed to have represented by virtue of
               its purchase or holding of such Certificate (or interest therein) that either (a) such
               Transferee is not a Plan Investor, (b) it has acquired and is holding such Certificate in
               reliance on Prohibited Transaction Exemption ("PTE") 94-29, as most recently amended, PTE
               2002-41, 67 Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it understands
               that there are certain conditions to the availability of the RFC Exemption including that such
               Certificate must be rated, at the time of purchase, not lower than "BBB-" (or its equivalent)
               by Standard & Poor's, Fitch or Moody's or (c) such Transferee is a Complying Insurance Company.

               (iii)  (A)  If any Class M Certificate (or any interest therein) is acquired or held by any
               Person that does not satisfy the conditions described in paragraph (ii) above, then the last
               preceding Transferee that either (i) is not a Plan Investor, (ii) acquired such Certificate in
               compliance with the RFC Exemption, or (iii) is a Complying Insurance Company shall be restored,
               to the extent permitted by law, to all rights and obligations as Certificate Owner thereof
               retroactive to the date of such Transfer of such Class M Certificate.  The Trustee shall be
               under no liability to any Person for making any payments due on such Certificate to such
               preceding Transferee.

                      (B)    Any purported Certificate Owner whose acquisition or holding of any Class M
               Certificate (or interest therein) was effected in violation of the restrictions in this Section
               5.02(e) shall indemnify and hold harmless the Company, the Trustee, the Master Servicer, any
               Subservicer, the Underwriters and the Trust Fund from and against any and all liabilities,
               claims, costs or expenses incurred by such parties as a result of such acquisition or holding.

(f)     (i)  Each Person who has or who acquires any Ownership Interest in a Class R Certificate shall be
deemed by the acceptance or acquisition of such Ownership Interest to have agreed to be bound by the
following provisions and to have irrevocably authorized the Trustee or its designee under clause (iii)(A)
below to deliver payments to a Person other than such Person and to negotiate the terms of any mandatory sale
under clause (iii)(B) below and to execute all instruments of transfer and to do all other things necessary
in connection with any such sale.  The rights of each Person acquiring any Ownership Interest in a Class R
Certificate are expressly subject to the following provisions:

(A)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate shall be a Permitted
               Transferee and shall promptly notify the Trustee of any change or impending change in its
               status as a Permitted Transferee.

(B)     In connection with any proposed Transfer of any Ownership Interest in a Class R Certificate, the
               Trustee shall require delivery to it, and shall not register the Transfer of any Class R
               Certificate until its receipt of, (I) an affidavit and agreement (a "Transfer Affidavit and
               Agreement," in the form attached hereto as Exhibit G-1) from the proposed Transferee, in form
               and substance satisfactory to the Master Servicer, representing and warranting, among other
               things, that it is a Permitted Transferee, that it is not acquiring its Ownership Interest in
               the Class R Certificate that is the subject of the proposed Transfer as a nominee, trustee or
               agent for any Person who is not a Permitted Transferee, that for so long as it retains its
               Ownership Interest in a Class R Certificate, it will endeavor to remain a Permitted Transferee,
               and that it has reviewed the provisions of this Section 5.02(f) and agrees to be bound by them,
               and (II) a certificate, in the form attached hereto as Exhibit G-2, from the Holder wishing to
               transfer the Class R Certificate, in form and substance satisfactory to the Master Servicer,
               representing and warranting, among other things, that no purpose of the proposed Transfer is to
               impede the assessment or collection of tax.

(C)     Notwithstanding the delivery of a Transfer Affidavit and Agreement by a proposed Transferee under
               clause (B) above, if a Responsible Officer of the Trustee who is assigned to this Agreement has
               actual knowledge that the proposed Transferee is not a Permitted Transferee, no Transfer of an
               Ownership Interest in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate shall agree (x) to
               require a Transfer Affidavit and Agreement from any other Person to whom such Person attempts
               to transfer its Ownership Interest in a Class R Certificate and (y) not to transfer its
               Ownership Interest unless it provides a certificate to the Trustee in the form attached hereto
               as Exhibit G-2.

(E)     Each Person holding or acquiring an Ownership Interest in a Class R Certificate, by purchasing an
               Ownership Interest in such Certificate, agrees to give the Trustee written notice that it is a
               "pass-through interest holder" within the meaning of Temporary Treasury Regulations Section
               1.67-3T(a)(2)(i)(A) immediately upon acquiring an Ownership Interest in a Class R Certificate,
               if it is, or is holding an Ownership Interest in a Class R Certificate on behalf of, a
               "pass-through interest holder."

(ii)    The Trustee shall register the Transfer of any Class R Certificate only if it shall have received the
        Transfer Affidavit and Agreement, a certificate of the Holder requesting such transfer in the form
        attached hereto as Exhibit G-2 and all of such other documents as shall have been reasonably required
        by the Trustee as a condition to such registration.  Transfers of the Class R Certificates to
        Non-United States Persons and Disqualified Organizations (as defined in Section 860E(e)(5) of the
        Code) are prohibited.

(iii)   (A)           If any Disqualified Organization shall become a holder of a Class R Certificate, then
        the last preceding Permitted Transferee shall be restored, to the extent permitted by law, to all
        rights and obligations as Holder thereof retroactive to the date of registration of such Transfer of
        such Class R Certificate.  If a Non-United States Person shall become a holder of a Class R
        Certificate, then the last preceding United States Person shall be restored, to the extent permitted
        by law, to all rights and obligations as Holder thereof retroactive to the date of registration of
        such Transfer of such Class R Certificate.  If a transfer of a Class R Certificate is disregarded
        pursuant to the provisions of Treasury Regulations Section 1.860E-1 or Section 1.860G-3, then the last
        preceding Permitted Transferee shall be restored, to the extent permitted by law, to all rights and
        obligations as Holder thereof retroactive to the date of registration of such Transfer of such Class R
        Certificate. The Trustee shall be under no liability to any Person for any registration of Transfer of
        a Class R Certificate that is in fact not permitted by this Section 5.02(f) or for making any payments
        due on such Certificate to the holder thereof or for taking any other action with respect to such
        holder under the provisions of this Agreement.

(B)     If any purported Transferee shall become a Holder of a Class R Certificate in violation of the
               restrictions in this Section 5.02(f) and to the extent that the retroactive restoration of the
               rights of the Holder of such Class R Certificate as described in clause (iii)(A) above shall be
               invalid, illegal or unenforceable, then the Master Servicer shall have the right, without
               notice to the holder or any prior holder of such Class R Certificate, to sell such Class R
               Certificate to a purchaser selected by the Master Servicer on such terms as the Master Servicer
               may choose.  Such purported Transferee shall promptly endorse and deliver each Class R
               Certificate in accordance with the instructions of the Master Servicer.  Such purchaser may be
               the Master Servicer itself or any Affiliate of the Master Servicer.  The proceeds of such sale,
               net of the commissions (which may include commissions payable to the Master Servicer or its
               Affiliates), expenses and taxes due, if any, shall be remitted by the Master Servicer to such
               purported Transferee.  The terms and conditions of any sale under this clause (iii)(B) shall be
               determined in the sole discretion of the Master Servicer, and the Master Servicer shall not be
               liable to any Person having an Ownership Interest in a Class R Certificate as a result of its
               exercise of such discretion.

(iv)    The Master Servicer, on behalf of the Trustee, shall make available, upon written request from the
        Trustee, all information necessary to compute any tax imposed (A) as a result of the Transfer of an
        Ownership Interest in a Class R Certificate to any Person who is a Disqualified Organization,
        including the information regarding "excess inclusions" of such Class R Certificates required to be
        provided to the Internal Revenue Service and certain Persons as described in Treasury Regulations
        Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated investment company,
        real estate investment trust, common trust fund, partnership, trust, estate or organization described
        in Section 1381 of the Code that holds an Ownership Interest in a Class R Certificate having as among
        its record holders at any time any Person who is a Disqualified Organization.  Reasonable compensation
        for providing such information may be required by the Master Servicer from such Person.

(v)     The provisions of this Section 5.02(f) set forth prior to this clause (v) may be modified, added to or
        eliminated, provided that there shall have been delivered to the Trustee the following:

(A)     written notification from each Rating Agency to the effect that the modification, addition to or
               elimination of such provisions will not cause such Rating Agency to downgrade its then-current
               ratings, if any, of any Class of the Senior (in the case of the Insured Certificates (as
               defined in the Series Supplement), such determination shall be made without giving effect to
               the Certificate Policy (as defined in the Series Supplement)), Class M or Class B Certificates
               below the lower of the then-current rating or the rating assigned to such Certificates as of
               the Closing Date by such Rating Agency; and

(B)     subject to Section 10.01(f), an Officers' Certificate of the Master Servicer stating that the Master
               Servicer has received an Opinion of Counsel, in form and substance satisfactory to the Master
               Servicer, to the effect that such modification, addition to or absence of such provisions will
               not cause any portion of any REMIC formed under the Series Supplement to cease to qualify as a
               REMIC and will not cause (x) any portion of any REMIC formed under the Series Supplement to be
               subject to an entity-level tax caused by the Transfer of any Class R Certificate to a Person
               that is a Disqualified Organization or (y) a Certificateholder or another Person to be subject
               to a REMIC-related tax caused by the Transfer of a Class R Certificate to a Person that is not
               a Permitted Transferee.

(g)     No service charge shall be made for any transfer or exchange of Certificates of any Class, but the
Trustee may require payment of a sum sufficient to cover any tax or governmental charge that may be imposed
in connection with any transfer or exchange of Certificates.

(h)     All Certificates surrendered for transfer and exchange shall be destroyed by the Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate Registrar, or the Trustee and the
Certificate Registrar receive evidence to their satisfaction of the destruction, loss or theft of any
Certificate, and (ii) there is delivered to the Trustee and the Certificate Registrar such security or
indemnity as may be required by them to save each of them harmless, then, in the absence of notice to the
Trustee or the Certificate Registrar that such Certificate has been acquired by a bona fide purchaser, the
Trustee shall execute and the Certificate Registrar shall authenticate and deliver, in exchange for or in
lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate of like tenor, Class and
Percentage Interest but bearing a number not contemporaneously outstanding.  Upon the issuance of any new
Certificate under this Section, the Trustee may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee and the Certificate Registrar) connected therewith.  Any duplicate Certificate
issued pursuant to this Section shall constitute complete and indefeasible evidence of ownership in the Trust
Fund, as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

Section 5.04.  Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer, the Company, the Master
Servicer, the Trustee, any Certificate Insurer, the Certificate Registrar and any agent of the Company, the
Master Servicer, the Trustee, any Certificate Insurer or the Certificate Registrar may treat the Person in
whose name any Certificate is registered as the owner of such Certificate for the purpose of receiving
distributions pursuant to Section 4.02 and for all other purposes whatsoever, except as and to the extent
provided in the definition of "Certificateholder," and neither the Company, the Master Servicer, the Trustee,
any Certificate Insurer, the Certificate Registrar nor any agent of the Company, the Master Servicer, the
Trustee, any Certificate Insurer or the Certificate Registrar shall be affected by notice to the contrary
except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making distributions to the
Certificateholders pursuant to Section 4.02.  In the event of any such appointment, on or prior to each
Distribution Date the Master Servicer on behalf of the Trustee shall deposit or cause to be deposited with
the Paying Agent a sum sufficient to make the payments to the Certificateholders in the amounts and in the
manner provided for in Section 4.02, such sum to be held in trust for the benefit of the Certificateholders.

        The Trustee shall cause each Paying Agent to execute and deliver to the Trustee an instrument in which
such Paying Agent shall agree with the Trustee that such Paying Agent shall hold all sums held by it for the
payment to the Certificateholders in trust for the benefit of the Certificateholders entitled thereto until
such sums shall be distributed to such Certificateholders.  Any sums so held by such Paying Agent shall be
held only in Eligible Accounts to the extent such sums are not distributed to the Certificateholders on the
date of receipt by such Paying Agent.

Section 5.06.  U.S.A. Patriot Act Compliance.

        In order for it to comply with its duties under the U.S.A. Patriot Act, the Trustee may obtain and
verify certain information from the other parties hereto, including but not limited to such parties' name,
address and other identifying information.





--------------------------------------------------------------------------------

ARTICLE VI



                                      THE COMPANY AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Company and the Master Servicer.

        The Company and the Master Servicer shall each be liable in accordance herewith only to the extent of
the obligations specifically and respectively imposed upon and undertaken by the Company and the Master
Servicer herein.  By way of illustration and not limitation, the Company is not liable for the servicing and
administration of the Mortgage Loans, nor is it obligated by Section 7.01 or Section 10.01 to assume any
obligations of the Master Servicer or to appoint a designee to assume such obligations, nor is it liable for
any other obligation hereunder that it may, but is not obligated to, assume unless it elects to assume such
obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Company or the Master Servicer; Assignment of Rights and
                      Delegation of Duties by Master Servicer.

(a)     The Company and the Master Servicer shall each keep in full effect its existence, rights and
franchises as a corporation under the laws of the state of its incorporation, and shall each obtain and
preserve its qualification to do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and enforceability of this Agreement, the
Certificates or any of the Mortgage Loans and to perform its respective duties under this Agreement.

(b)     Any Person into which the Company or the Master Servicer may be merged or consolidated, or any
corporation resulting from any merger or consolidation to which the Company or the Master Servicer shall be a
party, or any Person succeeding to the business of the Company or the Master Servicer, shall be the successor
of the Company or the Master Servicer, as the case may be, hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to the Master Servicer shall be
qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac; and provided further that each
Rating Agency's ratings, if any, of the Senior (in the case of the Insured Certificates (as defined in the
Series Supplement), such determination shall be made without giving effect to the Certificate Policy (as
defined in the Series Supplement)), Class M or Class B Certificates in effect immediately prior to such
merger or consolidation will not be qualified, reduced or withdrawn as a result thereof (as evidenced by a
letter to such effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to the contrary, the Master
Servicer may assign its rights and delegate its duties and obligations under this Agreement; provided that
the Person accepting such assignment or delegation shall be a Person which is qualified to service mortgage
loans on behalf of Fannie Mae or Freddie Mac, is reasonably satisfactory to the Trustee and the Company, is
willing to service the Mortgage Loans and executes and delivers to the Company and the Trustee an agreement,
in form and substance reasonably satisfactory to the Company and the Trustee, which contains an assumption by
such Person of the due and punctual performance and observance of each covenant and condition to be performed
or observed by the Master Servicer under this Agreement; provided further that each Rating Agency's rating of
the Classes of Certificates (in the case of the Insured Certificates (as defined in the Series Supplement),
such determination shall be made without giving effect to the Certificate Policy (as defined in the Series
Supplement)) that have been rated in effect immediately prior to such assignment and delegation will not be
qualified, reduced or withdrawn as a result of such assignment and delegation (as evidenced by a letter to
such effect from each Rating Agency).  In the case of any such assignment and delegation, the Master Servicer
shall be released from its obligations under this Agreement, except that the Master Servicer shall remain
liable for all liabilities and obligations incurred by it as Master Servicer hereunder prior to the
satisfaction of the conditions to such assignment and delegation set forth in the next preceding sentence.
Notwithstanding the foregoing, in the event of a pledge or assignment by the Master Servicer solely of its
rights to purchase all assets of the Trust Fund under Section 9.01(a) (or, if so specified in Section
9.01(a), its rights to purchase the Mortgage Loans and property acquired related to such Mortgage Loans or
its rights to purchase the Certificates related thereto), the provisos of the first sentence of this
paragraph will not apply.

Section 6.03.  Limitation on Liability of the Company,
                      the Master Servicer and Others.

        Neither the Company, the Master Servicer nor any of the directors, officers, employees or agents of
the Company or the Master Servicer shall be under any liability to the Trust Fund or the Certificateholders
for any action taken or for refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision shall not protect the Company,
the Master Servicer or any such Person against any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad faith or gross negligence in
the performance of duties or by reason of reckless disregard of obligations and duties hereunder.  The
Company, the Master Servicer and any director, officer, employee or agent of the Company or the Master
Servicer may rely in good faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder.  The Company, the Master Servicer and any director,
officer, employee or agent of the Company or the Master Servicer shall be indemnified by the Trust Fund and
held harmless against any loss, liability or expense incurred in connection with any legal action relating to
this Agreement or the Certificates, other than any loss, liability or expense related to any specific
Mortgage Loan or Mortgage Loans (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Agreement) and any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder.

        Neither the Company nor the Master Servicer shall be under any obligation to appear in, prosecute or
defend any legal or administrative action, proceeding, hearing or examination that is not incidental to its
respective duties under this Agreement and which in its opinion may involve it in any expense or liability;
provided, however, that the Company or the Master Servicer may in its discretion undertake any such action,
proceeding, hearing or examination that it may deem necessary or desirable in respect to this Agreement and
the rights and duties of the parties hereto and the interests of the Certificateholders hereunder.  In such
event, the legal expenses and costs of such action, proceeding, hearing or examination and any liability
resulting therefrom shall be expenses, costs and liabilities of the Trust Fund, and the Company and the
Master Servicer shall be entitled to be reimbursed therefor out of amounts attributable to the Mortgage Loans
on deposit in the Custodial Account as provided by Section 3.10 and, on the Distribution Date(s) following
such reimbursement, the aggregate of such expenses and costs shall be allocated in reduction of the Accrued
Certificate Interest on each Class entitled thereto in the same manner as if such expenses and costs
constituted a Prepayment Interest Shortfall.

Section 6.04.  Company and Master Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Company nor the Master Servicer shall resign
from its respective obligations and duties hereby imposed on it except upon determination that its duties
hereunder are no longer permissible under applicable law.  Any such determination permitting the resignation
of the Company or the Master Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to
the Trustee.  No such resignation by the Master Servicer shall become effective until the Trustee or a
successor servicer shall have assumed the Master Servicer's responsibilities and obligations in accordance
with Section 7.02.






--------------------------------------------------------------------------------

ARTICLE VII




                                                    DEFAULT

Section 7.01.  Events of Default.

        Event of Default, wherever used herein, means any one of the following events (whatever reason for
such Event of Default and whether it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or regulation of any administrative
or governmental body):

(i)     the Master Servicer shall fail to deposit or cause to be deposited into the Certificate Account any
        amounts required to be so deposited therein at the time required pursuant to Section 4.01 or otherwise
        or the Master Servicer shall fail to distribute or cause to be distributed to the Holders of
        Certificates of any Class any distribution required to be made under the terms of the Certificates of
        such Class and this Agreement and, in each case, such failure shall continue unremedied for a period
        of 5 days after the date upon which written notice of such failure, requiring such failure to be
        remedied, shall have been given to the Master Servicer by the Trustee or the Company or to the Master
        Servicer, the Company and the Trustee by the Holders of Certificates of such Class evidencing
        Percentage Interests aggregating not less than 25%; or

(ii)    the Master Servicer shall fail to observe or perform in any material respect any other of the
        covenants or agreements on the part of the Master Servicer contained in the Certificates of any Class
        or in this Agreement and such failure shall continue unremedied for a period of 30 days (except that
        such number of days shall be 15 in the case of a failure to pay the premium for any Required Insurance
        Policy) after the date on which written notice of such failure, requiring the same to be remedied,
        shall have been given to the Master Servicer by the Trustee or the Company, or to the Master Servicer,
        the Company and the Trustee by the Holders of Certificates of any Class evidencing, in the case of any
        such Class, Percentage Interests aggregating not less than 25%; or

(iii)   a decree or order of a court or agency or supervisory authority having jurisdiction in the premises in
        an involuntary case under any present or future federal or state bankruptcy, insolvency or similar law
        or appointing a conservator or receiver or liquidator in any insolvency, readjustment of debt,
        marshalling of assets and liabilities or similar proceedings, or for the winding-up or liquidation of
        its affairs, shall have been entered against the Master Servicer and such decree or order shall have
        remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master Servicer shall consent to the appointment of a conservator or receiver or liquidator in any
        insolvency, readjustment of debt, marshalling of assets and liabilities, or similar proceedings of, or
        relating to, the Master Servicer or of, or relating to, all or substantially all of the property of
        the Master Servicer; or

(v)     the Master Servicer shall admit in writing its inability to pay its debts generally as they become
        due, file a petition to take advantage of, or commence a voluntary case under, any applicable
        insolvency or reorganization statute, make an assignment for the benefit of its creditors, or
        voluntarily suspend payment of its obligations; or

(vi)    the Master Servicer shall notify the Trustee pursuant to Section 4.04(b) that it is unable to deposit
        in the Certificate Account an amount equal to the Advance.

        If an Event of Default described in clauses (i)-(v) of this Section shall occur, then, and in each and
every such case, so long as such Event of Default shall not have been remedied, either the Company or the
Trustee may, and at the direction of Holders of Certificates entitled to at least 51% of the Voting Rights,
the Trustee shall, by notice in writing to the Master Servicer (and to the Company if given by the Trustee or
to the Trustee if given by the Company), terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than its rights as a
Certificateholder hereunder.  If an Event of Default described in clause (vi) hereof shall occur, the Trustee
shall, by notice to the Master Servicer and the Company, immediately terminate all of the rights and
obligations of the Master Servicer under this Agreement and in and to the Mortgage Loans and the proceeds
thereof, other than its rights as a Certificateholder hereunder as provided in Section 4.04(b).  On or after
the receipt by the Master Servicer of such written notice, all authority and power of the Master Servicer
under this Agreement, whether with respect to the Certificates (other than as a Holder thereof) or the
Mortgage Loans or otherwise, shall subject to Section 7.02 pass to and be vested in the Trustee or the
Trustee's designee appointed pursuant to Section 7.02; and, without limitation, the Trustee is hereby
authorized and empowered to execute and deliver, on behalf of the Master Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination, whether to complete the
transfer and endorsement or assignment of the Mortgage Loans and related documents, or otherwise.  The Master
Servicer agrees to cooperate with the Trustee in effecting the termination of the Master Servicer's
responsibilities and rights hereunder, including, without limitation, the transfer to the Trustee or its
designee for administration by it of all cash amounts which shall at the time be credited to the Custodial
Account or the Certificate Account or thereafter be received with respect to the Mortgage Loans.  No such
termination shall release the Master Servicer for any liability that it would otherwise have hereunder for
any act or omission prior to the effective time of such termination.

        Notwithstanding any termination of the activities of Residential Funding in its capacity as Master
Servicer hereunder, Residential Funding shall be entitled to receive, out of any late collection of a Monthly
Payment on a Mortgage Loan which was due prior to the notice terminating Residential Funding's rights and
obligations as Master Servicer hereunder and received after such notice, that portion to which Residential
Funding would have been entitled pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its Servicing
Fee in respect thereof, and any other amounts payable to Residential Funding hereunder the entitlement to
which arose prior to the termination of its activities hereunder.  Upon the termination of Residential
Funding as Master Servicer hereunder the Company shall deliver to the Trustee a copy of the Program Guide.

Section 7.02.  Trustee or Company to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of termination pursuant to Section 7.01 or
resigns in accordance with Section 6.04, the Trustee or, upon notice to the Company and with the Company's
consent (which shall not be unreasonably withheld) a designee (which meets the standards set forth below) of
the Trustee, shall be the successor in all respects to the Master Servicer in its capacity as servicer under
this Agreement and the transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master Servicer (except for the
responsibilities, duties and liabilities contained in Sections 2.02 and 2.03(a), excluding the duty to notify
related Subservicers or Sellers as set forth in such Sections, and its obligations to deposit amounts in
respect of losses incurred prior to such notice or termination on the investment of funds in the Custodial
Account or the Certificate Account pursuant to Sections 3.07(c) and 4.01(b) by the terms and provisions
hereof); provided, however, that any failure to perform such duties or responsibilities caused by the
preceding Master Servicer's failure to provide information required by Section 4.04 shall not be considered a
default by the Trustee hereunder.  As compensation therefor, the Trustee shall be entitled to all funds
relating to the Mortgage Loans which the Master Servicer would have been entitled to charge to the Custodial
Account or the Certificate Account if the Master Servicer had continued to act hereunder and, in addition,
shall be entitled to the income from any Permitted Investments made with amounts attributable to the Mortgage
Loans held in the Custodial Account or the Certificate Account.  If the Trustee has become the successor to
the Master Servicer in accordance with Section 6.04 or Section 7.01, then notwithstanding the above, the
Trustee may, if it shall be unwilling to so act, or shall, if it is unable to so act, appoint, or petition a
court of competent jurisdiction to appoint, any established housing and home finance institution, which is
also a Fannie Mae- or Freddie Mac-approved mortgage servicing institution, having a net worth of not less
than $10,000,000 as the successor to the Master Servicer hereunder in the assumption of all or any part of
the responsibilities, duties or liabilities of the Master Servicer hereunder.  Pending appointment of a
successor to the Master Servicer hereunder, the Trustee shall become successor to the Master Servicer and
shall act in such capacity as hereinabove provided.  In connection with such appointment and assumption, the
Trustee may make such arrangements for the compensation of such successor out of payments on Mortgage Loans
as it and such successor shall agree; provided, however, that no such compensation shall be in excess of that
permitted the initial Master Servicer hereunder.  The Company, the Trustee, the Custodian and such successor
shall take such action, consistent with this Agreement, as shall be necessary to effectuate any such
succession.  The Servicing Fee for any successor Master Servicer appointed pursuant to this Section 7.02 will
be lowered with respect to those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of less
than 0.20% per annum in the event that the successor Master Servicer is not servicing such Mortgage Loans
directly and it is necessary to raise the related Subservicing Fee to a rate of 0.20% per annum in order to
hire a Subservicer with respect to such Mortgage Loans.  The Master Servicer shall pay the reasonable
expenses of the Trustee in connection with any servicing transition hereunder.

        (b)  In connection with the termination or resignation of the Master Servicer hereunder, either (i)
the successor Master Servicer, including the Trustee if the Trustee is acting as successor Master Servicer,
shall represent and warrant that it is a member of MERS in good standing and shall agree to comply in all
material respects with the rules and procedures of MERS in connection with the servicing of the Mortgage
Loans that are registered with MERS, in which case the predecessor Master Servicer shall cooperate with the
successor Master Servicer in causing MERS to revise its records to reflect the transfer of servicing to the
successor Master Servicer as necessary under MERS' rules and regulations, or (ii) the predecessor Master
Servicer shall cooperate with the successor Master Servicer in causing MERS to execute and deliver an
assignment of Mortgage in recordable form to transfer the Mortgage from MERS to the Trustee and to execute
and deliver such other notices, documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS(R)System to the successor Master
Servicer.  The predecessor Master Servicer shall file or cause to be filed any such assignment in the
appropriate recording office.  The predecessor Master Servicer shall bear any and all fees of MERS, costs of
preparing any assignments of Mortgage, and fees and costs of filing any assignments of Mortgage that may be
required under this subsection (b).  The successor Master Servicer shall cause such assignment to be
delivered to the Trustee or the Custodian promptly upon receipt of the original with evidence of recording
thereon or a copy certified by the public recording office in which such assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master Servicer, the Trustee shall give
prompt written notice thereof to the Certificateholders at their respective addresses appearing in the
Certificate Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee shall transmit by mail to all
Holders of Certificates notice of each such Event of Default hereunder known to the Trustee, unless such
Event of Default shall have been cured or waived.

Section 7.04.  Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights affected by a default or Event of Default
hereunder may waive such default or Event of Default; provided, however, that (a) a default or Event of
Default under clause (i) of Section 7.01 may be waived only by all of the Holders of Certificates affected by
such default or Event of Default and (b) no waiver pursuant to this Section 7.04 shall affect the Holders of
Certificates in the manner set forth in Section 11.01(b)(i) or (ii).  Upon any such waiver of a default or
Event of Default by the Holders representing the requisite percentage of Voting Rights affected by such
default or Event of Default, such default or Event of Default shall cease to exist and shall be deemed to
have been remedied for every purpose hereunder.  No such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon except to the extent expressly so waived.







--------------------------------------------------------------------------------

ARTICLE VIII




                                            CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee, prior to the occurrence of an Event of Default and after the curing or waiver of all
Events of Default which may have occurred, undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement.  In case an Event of Default has occurred (which has not been cured
or waived), the Trustee shall exercise such of the rights and powers vested in it by this Agreement, and use
the same degree of care and skill in their exercise as a prudent investor would exercise or use under the
circumstances in the conduct of such investor's own affairs.

(b)     The Trustee, upon receipt of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee which are specifically required to be furnished pursuant
to any provision of this Agreement, shall examine them to determine whether they conform to the requirements
of this Agreement.  The Trustee shall notify the Certificateholders of any such documents which do not
materially conform to the requirements of this Agreement in the event that the Trustee, after so requesting,
does not receive satisfactorily corrected documents.

        The Trustee shall forward or cause to be forwarded in a timely fashion the notices, reports and
statements required to be forwarded by the Trustee pursuant to Sections 4.03, 4.06, 7.03 and 10.01.  The
Trustee shall furnish in a timely fashion to the Master Servicer such information as the Master Servicer may
reasonably request from time to time for the Master Servicer to fulfill its duties as set forth in this
Agreement.  The Trustee covenants and agrees that it shall perform its obligations hereunder in a manner so
as to maintain the status of any portion of any REMIC formed under the Series Supplement as a REMIC under the
REMIC Provisions and (subject to Section 10.01(f)) to prevent the imposition of any federal, state or local
income, prohibited transaction, contribution or other tax on the Trust Fund to the extent that maintaining
such status and avoiding such taxes are reasonably within the control of the Trustee and are reasonably
within the scope of its duties under this Agreement.

(c)     No provision of this Agreement shall be construed to relieve the Trustee from liability for its own
negligent action, its own negligent failure to act or its own willful misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default, and after the curing or waiver of all such Events of
        Default which may have occurred, the duties and obligations of the Trustee shall be determined solely
        by the express provisions of this Agreement, the Trustee shall not be liable except for the
        performance of such duties and obligations as are specifically set forth in this Agreement, no implied
        covenants or obligations shall be read into this Agreement against the Trustee and, in the absence of
        bad faith on the part of the Trustee, the Trustee may conclusively rely, as to the truth of the
        statements and the correctness of the opinions expressed therein, upon any certificates or opinions
        furnished to the Trustee by the Company or the Master Servicer and which on their face, do not
        contradict the requirements of this Agreement;

(ii)    The Trustee shall not be personally liable for an error of judgment made in good faith by a
        Responsible Officer or Responsible Officers of the Trustee, unless it shall be proved that the Trustee
        was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken, suffered or omitted to be
        taken by it in good faith in accordance with the direction of Certificateholders of any Class holding
        Certificates which evidence, as to such Class, Percentage Interests aggregating not less than 25% as
        to the time, method and place of conducting any proceeding for any remedy available to the Trustee, or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with knowledge of any default (other than a default in payment to the
        Trustee) specified in clauses (i) and (ii) of Section 7.01 or an Event of Default under clauses (iii),
        (iv) and (v) of Section 7.01 unless a Responsible Officer of the Trustee assigned to and working in
        the Corporate Trust Office obtains actual knowledge of such failure or event or the Trustee receives
        written notice of such failure or event at its Corporate Trust Office from the Master Servicer, the
        Company or any Certificateholder; and

(v)     Except to the extent provided in Section 7.02, no provision in this Agreement shall require the
        Trustee to expend or risk its own funds (including, without limitation, the making of any Advance) or
        otherwise incur any personal financial liability in the performance of any of its duties as Trustee
        hereunder, or in the exercise of any of its rights or powers, if the Trustee shall have reasonable
        grounds for believing that repayment of funds or adequate indemnity against such risk or liability is
        not reasonably assured to it.

(d)     The Trustee shall timely pay, from its own funds, the amount of any and all federal, state and local
taxes imposed on the Trust Fund or its assets or transactions including, without limitation, (A) "prohibited
transaction" penalty taxes as defined in Section 860F of the Code, if, when and as the same shall be due and
payable, (B) any tax on contributions to a REMIC after the Closing Date imposed by Section 860G(d) of the
Code and (C) any tax on "net income from foreclosure property" as defined in Section 860G(c) of the Code, but
only if such taxes arise out of a breach by the Trustee of its obligations hereunder, which breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or refraining from acting upon any resolution,
        Officers' Certificate, certificate of auditors or any other certificate, statement, instrument,
        opinion, report, notice, request, consent, order, appraisal, bond or other paper or document believed
        by it to be genuine and to have been signed or presented by the proper party or parties;

(ii)    The Trustee may consult with counsel and any Opinion of Counsel shall be full and complete
        authorization and protection in respect of any action taken or suffered or omitted by it hereunder in
        good faith and in accordance with such Opinion of Counsel;

(iii)   The Trustee shall be under no obligation to exercise any of the trusts or powers vested in it by this
        Agreement or to institute, conduct or defend any litigation hereunder or in relation hereto at the
        request, order or direction of any of the Certificateholders, pursuant to the provisions of this
        Agreement, unless such Certificateholders shall have offered to the Trustee reasonable security or
        indemnity against the costs, expenses and liabilities which may be incurred therein or thereby;
        nothing contained herein shall, however, relieve the Trustee of the obligation, upon the occurrence of
        an Event of Default (which has not been cured or waived), to exercise such of the rights and powers
        vested in it by this Agreement, and to use the same degree of care and skill in their exercise as a
        prudent investor would exercise or use under the circumstances in the conduct of such investor's own
        affairs;

(iv)    The Trustee shall not be personally liable for any action taken, suffered or omitted by it in good
        faith and believed by it to be authorized or within the discretion or rights or powers conferred upon
        it by this Agreement;

(v)     Prior to the occurrence of an Event of Default hereunder and after the curing or waiver of all Events
        of Default which may have occurred, the Trustee shall not be bound to make any investigation into the
        facts or matters stated in any resolution, certificate, statement, instrument, opinion, report,
        notice, request, consent, order, approval, bond or other paper or document, unless requested in
        writing so to do by Holders of Certificates of any Class evidencing, as to such Class, Percentage
        Interests, aggregating not less than 50%; provided, however, that if the payment within a reasonable
        time to the Trustee of the costs, expenses or liabilities likely to be incurred by it in the making of
        such investigation is, in the opinion of the Trustee, not reasonably assured to the Trustee by the
        security afforded to it by the terms of this Agreement, the Trustee may require reasonable indemnity
        against such expense or liability as a condition to so proceeding.  The reasonable expense of every
        such examination shall be paid by the Master Servicer, if an Event of Default shall have occurred and
        is continuing, and otherwise by the Certificateholder requesting the investigation;

(vi)    The Trustee may execute any of the trusts or powers hereunder or perform any duties hereunder either
        directly or by or through agents or attorneys; and

(vii)   To the extent authorized under the Code and the regulations promulgated thereunder, each Holder of a
        Class R Certificate hereby irrevocably appoints and authorizes the Trustee to be its attorney-in-fact
        for purposes of signing any Tax Returns required to be filed on behalf of the Trust Fund.  The Trustee
        shall sign on behalf of the Trust Fund and deliver to the Master Servicer in a timely manner any Tax
        Returns prepared by or on behalf of the Master Servicer that the Trustee is required to sign as
        determined by the Master Servicer pursuant to applicable federal, state or local tax laws, provided
        that the Master Servicer shall indemnify the Trustee for signing any such Tax Returns that contain
        errors or omissions.

(b)     Following the issuance of the Certificates, the Trustee shall not accept any contribution of assets to
the Trust Fund unless (subject to Section 10.01(f)) it shall have obtained or been furnished with an Opinion
of Counsel to the effect that such contribution will not (i) cause any portion of any REMIC formed under the
Series Supplement to fail to qualify as a REMIC at any time that any Certificates are outstanding or (ii)
cause the Trust Fund to be subject to any federal tax as a result of such contribution (including the
imposition of any federal tax on "prohibited transactions" imposed under Section 860F(a) of the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the execution of the Certificates
and relating to the acceptance and receipt of the Mortgage Loans) shall be taken as the statements of the
Company or the Master Servicer as the case may be, and the Trustee assumes no responsibility for their
correctness.  The Trustee makes no representations as to the validity or sufficiency of this Agreement or of
the Certificates (except that the Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS or the MERS(R)System.  Except
as otherwise provided herein, the Trustee shall not be accountable for the use or application by the Company
or the Master Servicer of any of the Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Company or the Master Servicer in respect of the Mortgage Loans or
deposited in or withdrawn from the Custodial Account or the Certificate Account by the Company or the Master
Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees
                      and Expenses; Indemnification.

(a)     The Master Servicer covenants and agrees to pay to the Trustee and any co-trustee from time to time,
and the Trustee and any co-trustee shall be entitled to, reasonable compensation (which shall not be limited
by any provision of law in regard to the compensation of a trustee of an express trust) for all services
rendered by each of them in the execution of the trusts hereby created and in the exercise and performance of
any of the powers and duties hereunder of the Trustee and any co-trustee, and the Master Servicer will pay or
reimburse the Trustee and any co-trustee upon request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee or any co-trustee in accordance with any of the provisions of this Agreement
(including the reasonable compensation and the expenses and disbursements of its counsel and of all persons
not regularly in its employ, and the expenses incurred by the Trustee or any co-trustee in connection with
the appointment of an office or agency pursuant to Section 8.12) except any such expense, disbursement or
advance as may arise from its negligence or bad faith.

(b)     The Master Servicer agrees to indemnify the Trustee for, and to hold the Trustee harmless against, any
loss, liability or expense incurred without negligence or willful misconduct on the Trustee's part, arising
out of, or in connection with, the acceptance and administration of the Trust Fund, including the costs and
expenses (including reasonable legal fees and expenses) of defending itself against any claim in connection
with the exercise or performance of any of its powers or duties under this Agreement and the Custodial
Agreement, and the Master Servicer further agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense arising out of, or in connection with, the provisions set
forth in the second paragraph of Section 2.01(c) hereof, including, without limitation, all costs,
liabilities and expenses (including reasonable legal fees and expenses) of investigating and defending itself
against any claim, action or proceeding, pending or threatened, relating to the provisions of this paragraph,
provided that:

(i)     with respect to any such claim, the Trustee shall have given the Master Servicer written notice
        thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while maintaining control over its own  defense, the Trustee shall cooperate and consult fully with
        the Master Servicer in preparing such defense; and

(iii)   notwithstanding anything in this Agreement to the contrary, the Master Servicer shall not be liable
        for settlement of any claim by the Trustee entered into without the prior consent of the Master
        Servicer which consent shall  not be unreasonably withheld.

No termination of this Agreement shall affect the obligations created by this Section 8.05(b) of the Master
Servicer to indemnify the Trustee under the conditions and to the extent set forth herein.

        Notwithstanding the foregoing, the indemnification provided by the Master Servicer in this Section
8.05(b) shall not be available (A) for any loss, liability or expense of the Trustee, including the costs and
expenses of defending itself against any claim, incurred in connection with any actions taken by the Trustee
at the direction of the Certificateholders pursuant to the terms of this Agreement or (B) where the Trustee
is required to indemnify the Master Servicer pursuant to Section 12.05(a).

Section 8.06.  Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a corporation or a national banking association having its
principal office in a state and city acceptable to the Company and organized and doing business under the
laws of such state or the United States of America, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000, subject to supervision or examination
by federal or state authority and the short-term rating of such institution shall be A-1 in the case of
Standard & Poor's if Standard & Poor's is a Rating Agency.  If such corporation or national banking
association publishes reports of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this Section the combined capital and
surplus of such corporation shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Trustee shall resign immediately in the manner and with
the effect specified in Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts hereby created by giving written
notice thereof to the Company.  Upon receiving such notice of resignation, the Company shall promptly appoint
a successor trustee by written instrument, in duplicate, one copy of which instrument shall be delivered to
the resigning Trustee and one copy to the successor trustee.  If no successor trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the appointment of a successor trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with the provisions of Section
8.06 and shall fail to resign after written request therefor by the Company, or if at any time the Trustee
shall become incapable of acting, or shall be adjudged bankrupt or insolvent, or a receiver of the Trustee or
of its property shall be appointed, or any public officer shall take charge or control of the Trustee or of
its property or affairs for the purpose of rehabilitation, conservation or liquidation, then the Company may
remove the Trustee and appoint a successor trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the successor trustee.  In addition,
in the event that the Company determines that the Trustee has failed (i) to distribute or cause to be
distributed to the Certificateholders any amount required to be distributed hereunder, if such amount is held
by the Trustee or its Paying Agent (other than the Master Servicer or the Company) for distribution or (ii)
to otherwise observe or perform in any material respect any of its covenants, agreements or obligations
hereunder, and such failure shall continue unremedied for a period of 5 days (in respect of clause (i) above)
or 30 days (in respect of clause (ii) above other than any failure to comply with the provisions of Article
XII, in which case no notice or grace period shall be applicable) after the date on which written notice of
such failure, requiring that the same be remedied, shall have been given to the Trustee by the Company, then
the Company may remove the Trustee and appoint a successor trustee by written instrument delivered as
provided in the preceding sentence.  In connection with the appointment of a successor trustee pursuant to
the preceding sentence, the Company shall, on or before the date on which any such appointment becomes
effective, obtain from each Rating Agency written confirmation that the appointment of any such successor
trustee will not result in the reduction of the ratings on any class of the Certificates below the lesser of
the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting Rights may at any time remove the
Trustee and appoint a successor trustee by written instrument or instruments, in triplicate, signed by such
Holders or their attorneys-in-fact duly authorized, one complete set of which instruments shall be delivered
to the Company, one complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor trustee pursuant to any of
the provisions of this Section shall become effective upon acceptance of appointment by the successor trustee
as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any successor trustee appointed as provided in  Section 8.07 shall execute, acknowledge and deliver to
the Company and to its predecessor trustee an instrument accepting such appointment hereunder, and thereupon
the resignation or removal of the predecessor trustee shall become effective and such successor trustee shall
become effective and such successor trustee, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor hereunder, with the like effect
as if originally named as trustee herein.  The predecessor trustee shall deliver to the successor trustee all
Mortgage Files and related documents and statements held by it hereunder (other than any Mortgage Files at
the time held by a Custodian, which shall become the agent of any successor trustee hereunder), and the
Company, the Master Servicer and the predecessor trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for more fully and certainly vesting and confirming in the
successor trustee all such rights, powers, duties and obligations.

(b)     No successor trustee shall accept appointment as provided in this Section unless at the time of such
acceptance such successor trustee shall be eligible under the provisions of Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in this Section, the Company shall
mail notice of the succession of such trustee hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register.  If the Company fails to mail such notice within 10 days after acceptance
of appointment by the successor trustee, the successor trustee shall cause such notice to be mailed at the
expense of the Company.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee may be merged or converted or
with which it may be consolidated or any corporation or national  banking association resulting from any
merger, conversion or consolidation to which the Trustee shall be a party, or any corporation or national
banking association succeeding to the business of the Trustee, shall be the successor of the Trustee
hereunder, provided such corporation or national banking association shall be eligible under the provisions
of Section 8.06, without the execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.  The Trustee shall mail notice of any such
merger or consolidation to the Certificateholders at their address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Trust Fund or property securing the same may at the
time be located, the Master Servicer and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the Trustee to act as co-trustee or
co-trustees, jointly with the Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity, such title to the Trust Fund, or any
part thereof, and, subject to the other provisions of this Section 8.10, such powers, duties, obligations,
rights and trusts as the Master Servicer and the Trustee may consider necessary or desirable.  If the Master
Servicer shall not have joined in such appointment within 15 days after the receipt by it of a request so to
do, or in case an Event of Default shall have occurred and be continuing, the Trustee alone shall have the
power to make such appointment.  No co-trustee or separate trustee hereunder shall be required to meet the
terms of eligibility as a successor trustee under Section 8.06 hereunder and no notice to Holders of
Certificates of the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 8.08
hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee pursuant to this Section 8.10 all
rights, powers, duties and obligations conferred or imposed upon the Trustee shall be conferred or imposed
upon and exercised or performed by the Trustee, and such separate trustee or co-trustee jointly, except to
the extent that under any law of any jurisdiction in which any particular act or acts are to be performed
(whether as Trustee hereunder or as successor to the Master Servicer hereunder), the Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Fund or any portion thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or co-trustee at the direction of the
Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be deemed to have been given to each
of the then separate trustees and co-trustees, as effectively as if given to each of them.  Every instrument
appointing any separate trustee or co-trustee shall refer to this Agreement and the conditions of this
Article VIII.  Each separate trustee and co-trustee, upon its acceptance of the trusts conferred, shall be
vested with the estates or property specified in its instrument of appointment, either jointly with the
Trustee or separately, as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct of, affecting the liability
of, or affording protection to, the Trustee.  Every such instrument shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the Trustee, its agent or
attorney-in-fact, with full power and authority, to the extent not prohibited by law, to do any lawful act
under or in respect of this Agreement on its behalf and in its name.  If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates, properties, rights, remedies
and trusts shall vest in and be exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the Company, or shall, at the direction
of the Company and the Master Servicer, appoint one or more Custodians who are not Affiliates of the Company,
the Master Servicer or any Seller to hold all or a portion of the Mortgage Files as agent for the Trustee, by
entering into a Custodial Agreement.  Subject to Article VIII, the Trustee agrees to comply with the terms of
each Custodial Agreement and to enforce the terms and provisions thereof against the Custodian for the
benefit of the Certificateholders.  Each Custodian shall be a depository institution subject to supervision
by federal or state authority, shall have a combined capital and surplus of at least $15,000,000 and shall be
qualified to do business in the jurisdiction in which it holds any Mortgage File.  Each Custodial Agreement
may be amended only as provided in Section 11.01.  The Trustee shall notify the Certificateholders of the
appointment of any Custodian (other than the Custodian appointed as of the Closing Date) pursuant to this
Section 8.11.

Section 8.12.  Appointment of Office or Agency.

        The Trustee will maintain an office or agency in the United States at the address designated in
Section 11.05 of the Series Supplement where Certificates may be surrendered for registration of transfer or
exchange. The Trustee will maintain an office at the address stated in Section 11.05 of the Series Supplement
where notices and demands to or upon the Trustee in respect of this Agreement may be served.





--------------------------------------------------------------------------------

ARTICLE IX



                             TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01.  Optional Purchase by the Master Servicer of All Certificates; Termination Upon Purchase by the
                      Master Servicer or Liquidation of All Mortgage Loans

(a)     Subject to Section 9.02, the respective obligations and responsibilities of the Company, the Master
Servicer and the Trustee created hereby in respect of the Certificates (other than the obligation of the
Trustee to make certain payments after the Final Distribution Date to Certificateholders and the obligation
of the Company to send certain notices as hereinafter set forth) shall terminate upon the last action
required to be taken by the Trustee on the Final Distribution Date pursuant to this Article IX following the
earlier of:

(i)     the later of the final payment or other liquidation (or any Advance with respect thereto) of the last
        Mortgage Loan remaining in the Trust Fund or the disposition of all property acquired upon foreclosure
        or deed in lieu of foreclosure of any Mortgage Loan, or

(ii)    the purchase by the Master Servicer of all Mortgage Loans and all property acquired in respect of any
        Mortgage Loan remaining in the Trust Fund at a price equal to 100% of the unpaid principal balance of
        each Mortgage Loan or, if less than such unpaid principal balance, the fair market value of the
        related underlying property of such Mortgage Loan with respect to Mortgage Loans as to which title has
        been acquired if such fair market value is less than such unpaid principal balance (net of any
        unreimbursed Advances attributable to principal) on the day of repurchase plus accrued interest
        thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of any Modified Mortgage
        Loan) to, but not including, the first day of the month in which such repurchase price is distributed,
        provided, however, that in no event shall the trust created hereby continue beyond the expiration of
        21 years from the death of the last survivor of the descendants of Joseph P. Kennedy, the late
        ambassador of the United States to the Court of St. James, living on the date hereof and provided
        further that the purchase price set forth above shall be increased as is necessary, as determined by
        the Master Servicer, to avoid disqualification of any portion of any REMIC formed under the Series
        Supplement as a REMIC.  The purchase price paid by the Master Servicer shall also include any amounts
        owed by Residential Funding pursuant to the last paragraph of Section 4 of the Assignment Agreement in
        respect of any liability, penalty or expense that resulted from a breach of the Compliance With Laws
        Representation, that remain unpaid on the date of such purchase.

        The right of the Master Servicer to purchase all the assets of the Trust Fund pursuant to clause (ii)
above is conditioned upon the Pool Stated Principal Balance as of the Final Distribution Date, prior to
giving effect to distributions to be made on such Distribution Date, being less than ten percent of the
Cut-off Date Principal Balance of the Mortgage Loans.

        If such right is exercised by the Master Servicer, the Master Servicer shall be deemed to have been
reimbursed for the full amount of any unreimbursed Advances theretofore made by it with respect to the
Mortgage Loans.  In addition, the Master Servicer shall provide to the Trustee the certification required by
Section 3.15 and the Trustee and any Custodian shall, promptly following payment of the purchase price,
release to the Master Servicer the Mortgage Files pertaining to the Mortgage Loans being purchased.

        In addition to the foregoing, on any Distribution Date on which the Pool Stated Principal Balance,
prior to giving effect to distributions to be made on such Distribution Date, is less than ten percent of the
Cut-off Date Principal Balance of the Mortgage Loans, the Master Servicer shall have the right, at its
option, to purchase the Certificates in whole, but not in part, at a price equal to the outstanding
Certificate Principal Balance of such Certificates plus the sum of Accrued Certificate Interest thereon for
the related Interest Accrual Period and any previously unpaid Accrued Certificate Interest.  If the Master
Servicer exercises this right to purchase the outstanding Certificates, the Master Servicer will promptly
terminate the respective obligations and responsibilities created hereby in respect of the Certificates
pursuant to this Article IX.

               (b)    The Master Servicer shall give the Trustee not less than 40 days' prior notice of the
        Distribution Date on which the Master Servicer anticipates that the final distribution will be made to
        Certificateholders (whether as a result of the exercise by the Master Servicer of its right to
        purchase the assets of the Trust Fund or otherwise) or on which the Master Servicer anticipates that
        the Certificates will be purchased (as a result of the exercise by the Master Servicer to purchase the
        outstanding Certificates).  Notice of any termination specifying the anticipated Final Distribution
        Date (which shall be a date that would otherwise be a Distribution Date) upon which the
        Certificateholders may surrender their Certificates to the Trustee (if so required by the terms
        hereof) for payment of the final distribution and cancellation or notice of any purchase of the
        outstanding Certificates, specifying the Distribution Date upon which the Holders may surrender their
        Certificates to the Trustee for payment, shall be given promptly by the Master Servicer (if it is
        exercising its right to purchase the assets of the Trust Fund or to purchase the outstanding
        Certificates), or by the Trustee (in any other case) by letter.  Such notice shall be prepared by the
        Master Servicer (if it is exercising its right to purchase the assets of the Trust Fund or to purchase
        the outstanding Certificates), or by the Trustee (in any other case) and mailed by the Trustee to the
        Certificateholders not earlier than the 15th day and not later than the 25th day of the month next
        preceding the month of such final distribution specifying:

(iii)   the anticipated Final Distribution Date upon which final payment of the Certificates is anticipated to
        be made upon presentation and surrender of Certificates at the office or agency of the Trustee therein
        designated where required pursuant to this Agreement or, in the case of the purchase by the Master
        Servicer of the outstanding Certificates, the Distribution Date on which such purchase is to be made,

(iv)    the amount of any such final payment, or in the case of the purchase of the outstanding Certificates,
        the purchase price, in either case, if known, and

(v)     that the Record Date otherwise applicable to such Distribution Date is not applicable, and in the case
        of the Senior Certificates, or in the case of all of the Certificates in connection with the exercise
        by the Master Servicer of its right to purchase the Certificates, that payment will be made only upon
        presentation and surrender of the Certificates at the office or agency of the Trustee therein
        specified.

If the Master Servicer is obligated to give notice to Certificateholders as aforesaid, it shall give such
notice to the Certificate Registrar at the time such notice is given to Certificateholders and, if the Master
Servicer is exercising its rights to purchase the outstanding Certificates, it shall give such notice to each
Rating Agency at the time such notice is given to Certificateholders. As a result of the exercise by the
Master Servicer of its right to purchase the assets of the Trust Fund, the Master Servicer shall deposit in
the Certificate Account, before the Final Distribution Date in immediately available funds an amount equal to
the purchase price for the assets of the Trust Fund, computed as provided above.  As a result of the exercise
by the Master Servicer of its right to purchase the outstanding Certificates, the Master Servicer shall
deposit in an Eligible Account, established by the Master Servicer on behalf of the Trustee and separate from
the Certificate Account in the name of the Trustee in trust for the registered holders of the Certificates,
before the Distribution Date on which such purchase is to occur in immediately available funds an amount
equal to the purchase price for the Certificates, computed as above provided, and provide notice of such
deposit to the Trustee.  The Trustee will withdraw from such account the amount specified in subsection (c)
below.

(b)     In the case of the Senior Certificates, upon presentation and surrender of the Certificates by the
Certificateholders thereof, and in the case of the Class M and Class B Certificates, upon presentation and
surrender of the Certificates by the Certificateholders thereof in connection with the exercise by the Master
Servicer of its right to purchase the Certificates, and otherwise in accordance with Section 4.01(a), the
Trustee shall distribute to the Certificateholders (i) the amount otherwise distributable on such
Distribution Date, if not in connection with the Master Servicer's election to repurchase the assets of the
Trust Fund or the outstanding Certificates, or (ii) if the Master Servicer elected to so repurchase the
assets of the Trust Fund or the outstanding Certificates, an amount determined as follows:  (A) with respect
to each Certificate the outstanding Certificate Principal Balance thereof, plus Accrued Certificate Interest
for the related Interest Accrual Period thereon and any previously unpaid Accrued Certificate Interest,
subject to the priority set forth in Section 4.02(a), and (B) with respect to the Class R Certificates, any
excess of the amounts available for distribution (including the repurchase price specified in clause (ii) of
subsection (a) of this Section) over the total amount distributed under the immediately preceding clause
(A).  Notwithstanding the reduction of the Certificate Principal Balance of any Class of Subordinate
Certificates to zero, such Class will be outstanding hereunder until the termination of the respective
obligations and responsibilities of the Company, the Master Servicer and the Trustee hereunder in accordance
with Article IX.

(c)     If any Certificateholders shall not surrender their Certificates for final payment and cancellation on
or before the Final Distribution Date (if so required by the terms hereof), the Trustee shall on such date
cause all funds in the Certificate Account not distributed in final distribution to Certificateholders to be
withdrawn therefrom and credited to the remaining Certificateholders by depositing such funds in a separate
escrow account for the benefit of such Certificateholders, and the Master Servicer (if it exercised its right
to purchase the assets of the Trust Fund), or the Trustee (in any other case) shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for cancellation and receive the
final distribution with respect thereto.  If within six months after the second notice any Certificate shall
not have been surrendered for cancellation, the Trustee shall take appropriate steps as directed by the
Master Servicer to contact the remaining Certificateholders concerning surrender of their Certificates.  The
costs and expenses of maintaining the escrow account and of contacting Certificateholders shall be paid out
of the assets which remain in the escrow account.  If within nine months after the second notice any
Certificates shall not have been surrendered for cancellation, the Trustee shall pay to the Master Servicer
all amounts distributable to the holders thereof and the Master Servicer shall thereafter hold such amounts
until distributed to such Holders.  No interest shall accrue or be payable to any Certificateholder on any
amount held in the escrow account or by the Master Servicer as a result of such Certificateholder's failure
to surrender its Certificate(s) for final payment thereof in accordance with this Section 9.01.

(d)     If any Certificateholders do not surrender their Certificates on or before the Distribution Date on
which a purchase of the outstanding Certificates is to be made, the Trustee shall on such date cause all
funds in the Certificate Account deposited therein by the Master Servicer pursuant to Section 9.01(b) to be
withdrawn therefrom and deposited in a separate escrow account for the benefit of such Certificateholders,
and the Master Servicer shall give a second written notice to such Certificateholders to surrender their
Certificates for payment of the purchase price therefor.  If within six months after the second notice any
Certificate shall not have been surrendered for cancellation, the Trustee shall take appropriate steps as
directed by the Master Servicer to contact the Holders of such Certificates concerning surrender of their
Certificates.  The costs and expenses of maintaining the escrow account and of contacting Certificateholders
shall be paid out of the assets which remain in the escrow account.  If within nine months after the second
notice any Certificates shall not have been surrendered for cancellation in accordance with this Section
9.01, the Trustee shall pay to the Master Servicer all amounts distributable to the Holders thereof and the
Master Servicer shall thereafter hold such amounts until distributed to such Holders.  No interest shall
accrue or be payable to any Certificateholder on any amount held in the escrow account or by the Master
Servicer as a result of such Certificateholder's failure to surrender its Certificate(s) for payment in
accordance with this Section 9.01.  Any Certificate that is not surrendered on the Distribution Date on which
a purchase pursuant to this Section 9.01 occurs as provided above will be deemed to have been purchased and
the Holder as of such date will have no rights with respect thereto except to receive the purchase price
therefor minus any costs and expenses associated with such escrow account and notices allocated thereto.  Any
Certificates so purchased or deemed to have been purchased on such Distribution Date shall remain outstanding
hereunder until the Master Servicer has terminated the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.  The Master Servicer shall be for all
purposes the Holder thereof as of such date.

Section 9.02.  Additional Termination Requirements.

(a)     Each REMIC that comprises the Trust Fund shall be terminated in accordance with the following
additional requirements, unless (subject to Section 10.01(f)) the Trustee and the Master Servicer have
received an Opinion of Counsel (which Opinion of Counsel shall not be an expense of the Trustee) to the
effect that the failure of each such REMIC to comply with the requirements of this Section 9.02 will not (i)
result in the imposition on the Trust  Fund of taxes on "prohibited transactions," as described in Section
860F of the Code, or (ii) cause any such REMIC to fail to qualify as a REMIC at any time that any Certificate
is outstanding:

(i)     The Master Servicer shall establish a 90-day liquidation period for each such REMIC and specify the
        first day of such period in a statement attached to the Trust Fund's final Tax Return pursuant to
        Treasury regulations Section 1.860F-1.  The Master Servicer also shall satisfy all of the requirements
        of a qualified liquidation for a REMIC under Section 860F of the Code and regulations thereunder;

(ii)    The Master Servicer shall notify the Trustee at the commencement of such 90-day liquidation period
        and, at or prior to the time of making of the final payment on the Certificates, the Trustee shall
        sell or otherwise dispose of all of the remaining assets of the Trust Fund in accordance with the
        terms hereof; and

(iii)   If the Master Servicer or the Company is exercising its right to purchase the assets of the Trust
        Fund, the Master Servicer shall, during the 90-day liquidation period and at or prior to the Final
        Distribution Date, purchase all of the assets of the Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably approves and appoints the Master
Servicer as its attorney-in-fact to adopt a plan of complete liquidation for each REMIC at the expense of the
Trust Fund in accordance with the terms and conditions of this Agreement.

Section 9.03.  Termination of Multiple REMICs.

        If the REMIC  Administrator  makes two or more separate REMIC elections,  the applicable REMIC shall be
terminated  on the  earlier of the Final  Distribution  Date and the date on which it is deemed to receive  the
last deemed  distributions on the related  Uncertificated REMIC Regular Interests and the last distribution due
on the Certificates is made.







--------------------------------------------------------------------------------


ARTICLE X


                                               REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat the Trust Fund as one or more REMICs under the
Code and, if necessary, under applicable state law.  The assets of each such REMIC will be set forth in the
Series Supplement.  Such election will be made on Form 1066 or other appropriate federal tax or information
return (including Form 8811) or any appropriate state return for the taxable year ending on the last day of
the calendar year in which the Certificates are issued.  For the purposes of each REMIC election in respect
of the Trust Fund, Certificates and interests to be designated as the "regular interests" and the sole class
of "residual interests" in the REMIC will be set forth in Section 10.03 of the Series Supplement.  The REMIC
Administrator and the Trustee shall not permit the creation of any "interests" (within the meaning of Section
860G of the Code) in any REMIC elected in respect of the Trust Fund other than the "regular interests" and
"residual interests" so designated.

(b)     The Closing Date is hereby designated as the "startup day" of the Trust Fund within the meaning of
Section 860G(a)(9) of the Code.

(c)     The REMIC Administrator shall hold a Class R Certificate representing a 0.01% Percentage Interest each
Class of the Class R Certificates and shall be designated as "the tax matters person" with respect to each
REMIC in the manner provided under Treasury regulations section 1.860F-4(d) and Treasury regulations section
301.6231(a)(7)-1. The REMIC Administrator, as tax matters person, shall (i) act on behalf of each REMIC in
relation to any tax matter or controversy involving the Trust Fund and (ii) represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any governmental taxing
authority with respect thereto.  The legal expenses, including without limitation attorneys' or accountants'
fees, and costs of any such proceeding and any liability resulting therefrom shall be expenses of the Trust
Fund and the REMIC Administrator shall be entitled to reimbursement therefor out of amounts attributable to
the Mortgage Loans on deposit in the Custodial Account as provided by Section 3.10 unless such legal expenses
and costs are incurred by reason of the REMIC Administrator's willful misfeasance, bad faith or gross
negligence.  If the REMIC Administrator is no longer the Master Servicer hereunder, at its option the REMIC
Administrator may continue its duties as REMIC Administrator and shall be paid reasonable compensation not to
exceed $3,000 per year by any successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the Tax Returns that it
determines are required with respect to each REMIC created hereunder and deliver such Tax Returns in a timely
manner to the Trustee and the Trustee shall sign and file such Tax Returns in a timely manner.  The expenses
of preparing such returns shall be borne by the REMIC Administrator without any right of reimbursement
therefor.  The REMIC Administrator agrees to indemnify and hold harmless the Trustee with respect to any tax
or liability arising from the Trustee's signing of Tax Returns that contain errors or omissions.  The Trustee
and Master Servicer shall promptly provide the REMIC Administrator with such information as the REMIC
Administrator may from time to time request for the purpose of enabling the REMIC Administrator to prepare
Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R Certificate such information
as is necessary for the application of any tax relating to the transfer of a Class R Certificate to any
Person who is not a Permitted Transferee, (ii) to the Trustee, and the Trustee shall forward to the
Certificateholders, such information or reports as are required by the Code or the REMIC Provisions including
reports relating to interest, original issue discount and market discount or premium (using the Prepayment
Assumption) and (iii) to the Internal Revenue Service the name, title, address and telephone number of the
person who will serve as the representative of each REMIC.

(f)     The Master Servicer and the REMIC Administrator shall take such actions and shall cause each REMIC
created hereunder to take such actions as are reasonably within the Master Servicer's or the REMIC
Administrator's control and the scope of its duties more specifically set forth herein as shall be necessary
or desirable to maintain the status of each REMIC as a REMIC under the REMIC Provisions (and the Trustee
shall assist the Master Servicer and the REMIC Administrator, to the extent reasonably requested by the
Master Servicer and the REMIC Administrator to do so).  The Master Servicer and the REMIC Administrator shall
not knowingly or intentionally take any action, cause the Trust Fund to take any action or fail to take (or
fail to cause to be taken) any action reasonably within their respective control that, under the REMIC
Provisions, if taken or not taken, as the case may be, could (i) endanger the status of any portion of any
REMIC formed under the Series Supplement as a REMIC or (ii) result in the imposition of a tax upon any such
REMIC (including but not limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of
the Code and the tax on contributions to a REMIC set forth in Section 860G(d) of the Code) (either such
event, in the absence of an Opinion of Counsel or the indemnification referred to in this sentence, an
"Adverse REMIC Event") unless the Master Servicer or the REMIC Administrator, as applicable, has received an
Opinion of Counsel (at the expense of the party seeking to take such action or, if such party fails to pay
such expense, and the Master Servicer or the REMIC Administrator, as applicable, determines that taking such
action is in the best interest of the Trust Fund and the Certificateholders, at the expense of the Trust
Fund, but in no event at the expense of the Master Servicer, the REMIC Administrator or the Trustee) to the
effect that the contemplated action will not, with respect to each REMIC created hereunder, endanger such
status or, unless the Master Servicer, the REMIC Administrator or both, as applicable, determine in its or
their sole discretion to indemnify the Trust Fund against the imposition of such a tax, result in the
imposition of such a tax. Wherever in this Agreement a contemplated action may not be taken because the
timing of such action might result in the imposition of a tax on the Trust Fund, or may only be taken
pursuant to an Opinion of Counsel that such action would not impose a tax on the Trust Fund, such action may
nonetheless be taken provided that the indemnity given in the preceding sentence with respect to any taxes
that might be imposed on the Trust Fund has been given and that all other preconditions to the taking of such
action have been satisfied.  The Trustee shall not take or fail to take any action (whether or not authorized
hereunder) as to which the Master Servicer or the REMIC Administrator, as applicable, has advised it in
writing that it has received an Opinion of Counsel to the effect that an Adverse REMIC Event could occur with
respect to such action.  In addition, prior to taking any action with respect to any REMIC created hereunder
or any related assets thereof, or causing any such REMIC to take any action, which is not expressly permitted
under the terms of this Agreement, the Trustee will consult with the Master Servicer or the REMIC
Administrator, as applicable, or its designee, in writing, with respect to whether such action could cause an
Adverse REMIC Event to occur with respect to any such REMIC, and the Trustee shall not take any such action
or cause any such REMIC to take any such action as to which the Master Servicer or the REMIC Administrator,
as applicable, has advised it in writing that an Adverse REMIC Event could occur.  The Master Servicer or the
REMIC Administrator, as applicable, may consult with counsel to make such written advice, and the cost of
same shall be borne by the party seeking to take the action not expressly permitted by this Agreement, but in
no event at the expense of the Master Servicer or the REMIC Administrator.  At all times as may be required
by the Code, the Master Servicer will to the extent within its control and the scope of its duties more
specifically set forth herein, maintain substantially all of the assets of each REMIC created hereunder as
"qualified mortgages" as defined in Section 860G(a)(3) of the Code and "permitted investments" as defined in
Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on "prohibited transactions" of any REMIC created hereunder as
defined in Section 860F(a)(2) of the Code, on "net income from foreclosure property" of any such REMIC as
defined in Section 860G(c) of the Code, on any contributions to any such REMIC after the Startup Day therefor
pursuant to Section 860G(d) of the Code, or any other tax is imposed by the Code or any applicable provisions
of state or local tax laws, such tax shall be charged (i) to the Master Servicer, if such tax arises out of
or results from a breach by the Master Servicer of any of its obligations under this Agreement or the Master
Servicer has in its sole discretion determined to indemnify the Trust Fund against such tax, (ii) to the
Trustee, if such tax arises out of or results from a breach by the Trustee of any of its obligations under
this Article X, or (iii) otherwise against amounts on deposit in the Custodial Account as provided by Section
3.10 and on the Distribution Date(s) following such reimbursement the aggregate of such taxes shall be
allocated in reduction of the Accrued Certificate Interest on each Class entitled thereto in the same manner
as if such taxes constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax purposes, maintain books and records
with respect to each REMIC created hereunder on a calendar year and on an accrual basis or as otherwise may
be required by the REMIC Provisions.

(i)     Following the Startup Day, neither the Master Servicer nor the Trustee shall accept any contributions
of assets to any REMIC created hereunder unless (subject to Section 10.01(f)) the Master Servicer and the
Trustee shall have received an Opinion of Counsel (at the expense of the party seeking to make such
contribution) to the effect that the inclusion of such assets in such REMIC will not cause the REMIC to fail
to qualify as a REMIC at any time that any Certificates are outstanding or subject the REMIC to any tax under
the REMIC Provisions or other applicable provisions of federal, state and local law or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section 10.01(f)) enter into any
arrangement by which any REMIC created hereunder will receive a fee or other compensation for services nor
permit any such REMIC to receive any income from assets other than "qualified mortgages" as defined in
Section 860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations, the "latest
possible maturity date" by which the Certificate Principal Balance of each Class of Certificates (other than
the Interest Only Certificates) representing a regular interest in the applicable REMIC and the
Uncertificated Principal Balance of each Uncertificated REMIC Regular Interest (other than each
Uncertificated REMIC Regular Interest represented by a Class A-V Certificate, if any) and the rights to the
Interest Only Certificates and Uncertificated REMIC Regular Interest represented by a Class A-V Certificate
would be reduced to zero is the Maturity Date for each such Certificate and Interest.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall prepare and file with the
Internal Revenue Service Form 8811, "Information Return for Real Estate Mortgage Investment Conduits (REMIC)
and Issuers of Collateralized Debt Obligations" for each REMIC created hereunder.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or substitute for any of the
Mortgage Loans (except in connection with (i) the default, imminent default or foreclosure of a Mortgage
Loan, including but not limited to, the acquisition or sale of a Mortgaged Property acquired by deed in lieu
of foreclosure, (ii) the bankruptcy of any REMIC created hereunder, (iii) the termination of any such REMIC
pursuant to Article IX of this Agreement or (iv) a purchase of Mortgage Loans pursuant to Article II or III
of this Agreement) nor acquire any assets for any such REMIC, nor sell or dispose of any investments in the
Custodial Account or the Certificate Account for gain nor accept any contributions to any such REMIC after
the Closing Date unless it has received an Opinion of Counsel that such sale, disposition, substitution or
acquisition will not (a) affect adversely the status of such REMIC as a REMIC or (b) unless the Master
Servicer has determined in its sole discretion to indemnify the Trust Fund against such tax, cause such REMIC
to be subject to a tax on "prohibited transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC Administrator and the Master
Servicer for any taxes and costs including, without limitation, any reasonable attorneys fees imposed on or
incurred by the Trust Fund, the Company or the Master Servicer, as a result of a breach of the Trustee's
covenants set forth in Article VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Company, the Master Servicer and the
Trustee for any taxes and costs (including, without limitation, any reasonable attorneys' fees) imposed on or
incurred by the Trust Fund, the Company, the Master Servicer or the Trustee, as a result of a breach of the
REMIC Administrator's covenants set forth in this Article X with respect to compliance with the REMIC
Provisions, including without limitation, any penalties arising from the Trustee's execution of Tax Returns
prepared by the REMIC Administrator that contain errors or omissions; provided, however, that such liability
will not be imposed to the extent such breach is a result of an error or omission in information provided to
the REMIC Administrator by the Master Servicer in which case Section 10.02(c) will apply.

(c)     The Master Servicer agrees to indemnify the Trust Fund, the Company, the REMIC Administrator and the
Trustee for any taxes and costs (including, without limitation, any reasonable attorneys' fees) imposed on or
incurred by the Trust Fund, the Company, the REMIC Administrator or the Trustee, as a result of a breach of
the Master Servicer's covenants set forth in this Article X or in Article III with respect to compliance with
the REMIC Provisions, including without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the Master Servicer that contain errors or omissions.

Section 10.03. Designation of REMIC(s).

        As provided in Section 10.03 of the Series Supplement.

Section 10.04. Distributions on the Uncertificated REMIC I and REMIC II Regular Interests.

        As provided in Section 10.04 of the Series Supplement.

Section 10.05. Compliance with Withholding Requirements.

        As provided in Section 10.05 of the Series Supplement.






--------------------------------------------------------------------------------

ARTICLE XI


                                           MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This Agreement or any Custodial Agreement may be amended from time to time by the Company, the Master
Servicer and the Trustee, without the consent of any of the Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions herein or therein, which may be inconsistent with any other
        provisions herein or therein or to correct any error,

(iii)   to modify, eliminate or add to any of its provisions to such extent as shall be necessary or desirable
        to maintain the qualification of the Trust Fund as a REMIC at all times that any Certificate is
        outstanding or to avoid or minimize the risk of the imposition of any tax on the Trust Fund pursuant
        to the Code that would be a claim against the Trust Fund, provided that the Trustee has received an
        Opinion of Counsel to the effect that (A) such action is necessary or desirable to maintain such
        qualification or to avoid or minimize the risk of the imposition of any such tax and (B) such action
        will not adversely affect in any material respect the interests of any Certificateholder,

(iv)    to change the timing and/or nature of deposits into the Custodial Account or the Certificate Account
        or to change the name in which the Custodial Account is maintained, provided that (A) the Certificate
        Account Deposit Date shall in no event be later than the related Distribution Date, (B) such change
        shall not, as evidenced by an Opinion of Counsel, adversely affect in any material respect the
        interests of any Certificateholder and (C) such change shall not result in a reduction of the rating
        assigned to any Class of Certificates below the lower of the then-current rating or the rating
        assigned to such Certificates as of the Closing Date (in the case of the Insured Certificates (as
        defined in the Series Supplement), such determination shall be made without giving effect to the
        Certificate Policy (as defined in the Series Supplement)), as evidenced by a letter from each Rating
        Agency to such effect,

(v)     to modify, eliminate or add to the provisions of Section 5.02(f) or any other provision hereof
        restricting transfer of the Class R Certificates, by virtue of their being the "residual interests" in
        a REMIC, provided that (A) such change shall not result in reduction of the rating assigned to any
        such Class of Certificates below the lower of the then-current rating or the rating assigned to such
        Certificates as of the Closing Date (in the case of the Insured Certificates (as defined in the Series
        Supplement), such determination shall be made without giving effect to the Certificate Policy (as
        defined in the Series Supplement)), as evidenced by a letter from each Rating Agency to such effect,
        and (B) such change shall not (subject to Section 10.01(f)), as evidenced by an Opinion of Counsel (at
        the expense of the party seeking so to modify, eliminate or add such provisions), cause any REMIC
        created hereunder or any of the Certificateholders (other than the transferor) to be subject to a
        federal tax caused by a transfer to a Person that is not a Permitted Transferee,

(vi)    to make any other provisions with respect to matters or questions arising under this Agreement or such
        Custodial Agreement which shall not be materially inconsistent with the provisions of this Agreement,
        provided that such action shall not, as evidenced by an Opinion of Counsel, adversely affect in any
        material respect the interests of any Certificateholder or

               (vii)  to amend any provision herein or therein that is not material to any of the
        Certificateholders.

(b)     This Agreement or any Custodial Agreement may also be amended from time to time by the Company, the
Master Servicer and the Trustee with the consent of the Holders of Certificates evidencing in the aggregate
not less than 66% of the Percentage Interests of each Class of Certificates with a Certificate Principal
Balance greater than zero affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or such Custodial Agreement or of modifying in
any manner the rights of the Holders of Certificates of such Class; provided, however, that no such amendment
shall:

(i)     reduce in any manner the amount of, or delay the timing of, payments which are required to be
        distributed on any Certificate without the consent of the Holder of such Certificate,

(ii)    reduce the aforesaid percentage of Certificates of any Class the Holders of which are required to
        consent to any such amendment, in any such case without the consent of the Holders of all Certificates
        of such Class then outstanding.

(c)     Notwithstanding any contrary provision of this Agreement, the Trustee shall not consent to any
amendment to this Agreement unless it shall have first received an Opinion of Counsel (subject to Section
10.01(f) and at the expense of the party seeking such amendment) to the effect that such amendment or the
exercise of any power granted to the Master Servicer, the Company or the Trustee in accordance with such
amendment is permitted hereunder and will not result in the imposition of a federal tax on the Trust Fund or
cause any REMIC created under the Series Supplement to fail to qualify as a REMIC at any time that any
Certificate is outstanding.

(d)     Promptly after the execution of any such amendment the Trustee shall furnish written notification of
the substance of such amendment to the Custodian and each Certificateholder.  It shall not be necessary for
the consent of Certificateholders under this Section 11.01 to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent shall approve the substance thereof.  The manner of
obtaining such consents and of evidencing the authorization of the execution thereof by Certificateholders
shall be subject to such reasonable regulations as the Trustee may prescribe.

(e)     The Company shall have the option, in its sole discretion, to obtain and deliver to the Trustee any
corporate guaranty, payment obligation, irrevocable letter of credit, surety bond, insurance policy or
similar instrument or a reserve fund, or any combination of the foregoing, for the purpose of protecting the
Holders of the Class B Certificates against any or all Realized Losses or other shortfalls.  Any such
instrument or fund shall be held by the Trustee for the benefit of the Class B Certificateholders, but shall
not be and shall not be deemed to be under any circumstances included in the Trust Fund.  To the extent that
any such instrument or fund constitutes a reserve fund for federal income tax purposes, (i) any reserve fund
so established shall be an outside reserve fund and not an asset of the Trust Fund, (ii) any such reserve
fund shall be owned by the Company, and (iii) amounts transferred by the Trust Fund to any such reserve fund
shall be treated as amounts distributed by the Trust Fund to the Company or any successor, all within the
meaning of Treasury Regulations Section 1.860G-2(h) as it reads as of the Cut-off Date.  In connection with
the provision of any such instrument or fund, this Agreement and any provision hereof may be modified, added
to, deleted or otherwise amended in any manner that is related or incidental to such instrument or fund or
the establishment or administration thereof, such amendment to be made by written instrument executed or
consented to by the Company but without the consent of any Certificateholder and without the consent of the
Master Servicer or the Trustee being required unless any such amendment would impose any additional
obligation on, or otherwise adversely affect the interests of the Senior Certificateholders, the Class M
Certificateholders, the Master Servicer or the Trustee, as applicable; provided that the Company obtains
(subject to Section 10.01(f)) an Opinion of Counsel (which need not be an opinion of Independent counsel) to
the effect that any such amendment will not cause (a) any federal tax to be imposed on the Trust Fund,
including without limitation, any federal tax imposed on "prohibited transactions" under Section 860F(a)(1)
of the Code or on "contributions after the startup date" under Section 860G(d)(1) of the Code and (b) any
REMIC created hereunder to fail to qualify as a REMIC at any time that any Certificate is outstanding.  In
the event that the Company elects to provide such coverage in the form of a limited guaranty provided by
General Motors Acceptance Corporation, the Company may elect that the text of such amendment to this
Agreement shall be substantially in the form attached hereto as Exhibit K (in which case Residential
Funding's Subordinate Certificate Loss Obligation as described in such exhibit shall be established by
Residential Funding's consent to such amendment) and that the limited guaranty shall be executed in the form
attached hereto as Exhibit L, with such changes as the Company shall deem to be appropriate; it being
understood that the Trustee has reviewed and approved the content of such forms and that the Trustee's
consent or approval to the use thereof is not required.

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable jurisdictions in which any
or all of the properties subject to the Mortgages are situated, and in any other appropriate public recording
office or elsewhere, such recordation to be effected by the Master Servicer and at its expense on direction
by the Trustee (pursuant to the request of Holders of Certificates entitled to at least 25% of the Voting
Rights), but only upon direction accompanied by an Opinion of Counsel to the effect that such recordation
materially and beneficially affects the interests of the Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as herein provided and for other
purposes, this Agreement may be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall constitute but one and the same
instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to terminate this Agreement or the
Trust Fund, nor entitle such Certificateholder's legal representatives or heirs to claim an accounting or to
take any action or proceeding in any court for a partition or winding up of the Trust Fund, nor otherwise
affect the rights, obligations and liabilities of any of the parties hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly provided herein) or in any
manner otherwise control the operation and management of the Trust Fund, or the obligations of the parties
hereto, nor shall anything herein set forth, or contained in the terms of the Certificates, be construed so
as to constitute the Certificateholders from time to time as partners or members of an association; nor shall
any Certificateholder be under any liability to any third person by reason of any action taken by the parties
to this Agreement pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of this Agreement to institute
any suit, action or proceeding in equity or at law upon or under or with respect to this Agreement, unless
such Holder previously shall have given to the Trustee a written notice of default and of the continuance
thereof, as hereinbefore provided, and unless also the Holders of Certificates of any Class evidencing in the
aggregate not less than 25% of the related Percentage Interests of such Class, shall have made written
request upon the Trustee to institute such action, suit or proceeding in its own name as Trustee hereunder
and shall have offered to the Trustee such reasonable indemnity as it may require against the costs, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for 60 days after its receipt of such
notice, request and offer of indemnity, shall have neglected or refused to institute any such action, suit or
proceeding it being understood and intended, and being expressly covenanted by each Certificateholder with
every other Certificateholder and the Trustee, that no one or more Holders of Certificates of any Class shall
have any right in any manner whatever by virtue of any provision of this Agreement to affect, disturb or
prejudice the rights of the Holders of any other of such Certificates of such Class or any other Class, or to
obtain or seek to obtain priority over or preference to any other such Holder, or to enforce any right under
this Agreement, except in the manner herein provided and for the common benefit of Certificateholders of such
Class or all Classes, as the case may be.  For the protection and enforcement of the provisions of this
Section 11.03, each and every Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed in accordance with the laws of
the State of New York and the obligations, rights and remedies of the parties hereunder shall be determined
in accordance with such laws.

Section 11.05. Notices.

        As provided in Section 11.05 of the Series Supplement.

Section 11.06. Required Notices to Rating Agency and Subservicer.

        The Company, the Master Servicer or the Trustee, as applicable, (i) shall notify each Rating Agency at
such time as it is otherwise required pursuant to this Agreement to give notice of the occurrence of, any of
the events described in clause (a), (b), (c), (d), (g), (h), (i) or (j) below,  (ii) shall notify the
Subservicer at such time as it is otherwise required pursuant to this Agreement to give notice of the
occurrence of, any of the events described in clause (a), (b), (c)(1), (g)(1),  or (i) below, or (iii)
provide a copy to each Rating Agency at such time as otherwise required to be delivered pursuant to this
Agreement of any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1) the termination or appointment of a successor Master Servicer or (2) the termination or
        appointment of a successor Trustee or a change in the majority ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer's blanket fidelity bond and the errors and omissions
        insurance policy required by Section 3.12 or the cancellation or modification of coverage under any
        such instrument,

(e)     the statement required to be delivered to the Holders of each Class of Certificates pursuant to
        Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     (1) a change in the location of the Custodial Account or (2) a change in the location of the
        Certificate Account,
(h)     the occurrence of any monthly cash flow shortfall to the Holders of any Class of Certificates
        resulting from the failure by the Master Servicer to make an Advance pursuant to Section 4.04,

(i)     the occurrence of the Final Distribution Date, and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events described in clauses (d), (g)
or (h) above, the Master Servicer shall provide prompt written notice to each Rating Agency and the
Subservicer, if applicable, of any such event known to the Master Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement or of the Certificates or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

        This Agreement may be supplemented by means of the addition of a separate Article hereto (a
"Supplemental Article") for the purpose of resecuritizing any of the Certificates issued hereunder, under the
following circumstances.  With respect to any Class or Classes of Certificates issued hereunder, or any
portion of any such Class, as to which the Company or any of its Affiliates (or any designee thereof) is the
registered Holder (the "Resecuritized Certificates"), the Company may deposit such Resecuritized Certificates
into a new REMIC, grantor trust or custodial arrangement (a "Restructuring Vehicle") to be held by the
Trustee pursuant to a Supplemental Article.  The instrument adopting such Supplemental Article shall be
executed by the Company, the Master Servicer and the Trustee; provided, that neither the Master Servicer nor
the Trustee shall withhold their consent thereto if their respective interests would not be materially
adversely affected thereby.  To the extent that the terms of the Supplemental Article do not in any way
affect any provisions of this Agreement as to any of the Certificates initially issued hereunder, the
adoption of the Supplemental Article shall not constitute an "amendment" of this Agreement.

        Each Supplemental Article shall set forth all necessary provisions relating to the holding of the
Resecuritized Certificates by the Trustee, the establishment of the Restructuring Vehicle, the issuing of
various classes of new certificates by the Restructuring Vehicle and the distributions to be made thereon,
and any other provisions necessary for the purposes thereof.  In connection with each Supplemental Article,
the Company shall deliver to the Trustee an Opinion of Counsel to the effect that (i) the Restructuring
Vehicle will qualify as a REMIC, grantor trust or other entity not subject to taxation for federal income tax
purposes and (ii) the adoption of the Supplemental Article will not endanger the status of the Trust Fund as
a REMIC or (subject to Section 10.01(f)) result in the imposition of a tax upon the Trust Fund (including but
not limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09. Allocation of Voting Rights.

        As provided in Section 11.09 of the Series Supplement.

Section 11.10. No Petition.

        As provided in Section 11.10 of the Series Supplement.






--------------------------------------------------------------------------------

ARTICLE XII



                                         COMPLIANCE WITH REGULATION AB

Section 12.01. Intent of the Parties; Reasonableness.

               The Company,  the Trustee and the Master Servicer acknowledge and agree that the purpose of this
Article XII is to facilitate  compliance by the Company with the  provisions of Regulation AB and related rules
and  regulations  of the  Commission.  The  Company  shall  not  exercise  its  right to  request  delivery  of
information or other  performance  under these  provisions other than in good faith, or for purposes other than
compliance  with the Securities  Act, the Exchange Act and the rules and  regulations  of the Commission  under
the  Securities  Act and the  Exchange  Act.  Each of the Master  Servicer  and the Trustee  acknowledges  that
interpretations  of the  requirements  of  Regulation  AB may change  over time,  whether  due to  interpretive
guidance  provided  by the  Commission  or its  staff,  consensus  among  participants  in the  mortgage-backed
securities  markets,  advice of counsel,  or otherwise,  and agrees to comply with reasonable  requests made by
the  Company  in good faith for  delivery  of  information  under  these  provisions  on the basis of  evolving
interpretations  of  Regulation  AB. Each of the Master  Servicer and the Trustee  shall  cooperate  reasonably
with the  Company to  deliver  to the  Company  (including  any of its  assignees  or  designees),  any and all
disclosure,  statements,  reports,  certifications,   records  and  any  other  information  necessary  in  the
reasonable,  good faith  determination  of the Company to permit the Company to comply with the  provisions  of
Regulation AB.

Section 12.02. Additional Representations and Warranties of the Trustee.

               (a)....The  Trustee  shall be deemed to  represent  and  warrant  to the  Company as of the date
hereof and on each date on which  information  is provided to the Company  under  Sections  12.01,  12.02(b) or
12.03  that,  except as  disclosed  in writing to the Company  prior to such date:  (i) it is not aware and has
not received notice that any default,  early  amortization or other  performance  triggering event has occurred
as to any other  Securitization  Transaction  due to any default of the  Trustee;  (ii) there are no aspects of
its financial  condition  that could have a material  adverse  effect on the  performance  by it of its trustee
obligations under this Agreement or any other Securitization  Transaction as to which it is the trustee;  (iii)
there are no material legal or governmental  proceedings pending (or known to be contemplated)  against it that
would be material to  Certificateholders;  (iv) there are no  relationships  or  transactions  (as described in
Item 1119(b) of  Regulation  AB)  relating to the Trustee  with respect to the Company or any sponsor,  issuing
entity, servicer, trustee,  originator,  significant obligor, enhancement or support provider or other material
transaction  party  (as  each of  such  terms  are  used  in  Regulation  AB)  relating  to the  Securitization
Transaction  contemplated  by the  Agreement,  as identified by the Company to the Trustee in writing as of the
Closing Date (each, a "Transaction  Party") that are outside the ordinary  course of business or on terms other
than  would  be  obtained  in an arm's  length  transaction  with an  unrelated  third  party,  apart  from the
Securitization  Transaction,  and that are material to the investors'  understanding of the  Certificates;  and
(v) the Trustee is not an affiliate  (as  contemplated  by Item 1119(a) of  Regulation  AB) of any  Transaction
Party.  The Company  shall  notify the Trustee of any change in the identity of a  Transaction  Party after the
Closing Date.

               (b)....If so  requested  by the  Company on any date  following  the Closing  Date,  the Trustee
shall,   within  five  Business  Days  following  such  request,   confirm  in  writing  the  accuracy  of  the
representations  and warranties set forth in paragraph (a) of this Section or, if any such  representation  and
warranty is not accurate as of the date of such confirmation,  provide the pertinent facts, in writing,  to the
Company.  Any such request from the Company  shall not be given more than once each  calendar  quarter,  unless
the Company  shall have a  reasonable  basis for  questioning  the accuracy of any of the  representations  and
warranties.

Section 12.03. Information to Be Provided by the Trustee.

               For so long as the  Certificates  are  outstanding,  for the purpose of satisfying the Company's
reporting  obligation  under the  Exchange  Act with respect to any class of  Certificates,  the Trustee  shall
provide to the  Company a written  description  of  (a) any  litigation  or  governmental  proceedings  pending
against the  Trustee as of the last day of each  calendar  month that would be material to  Certificateholders,
and (b) any affiliations or relationships  (as described in Item 1119 of Regulation AB) that develop  following
the Closing Date between the Trustee and any  Transaction  Party of the type described in Section  12.02(a)(iv)
or  12.02(a)(v)  as of the last day of each  calendar  year.  Any  descriptions  required with respect to legal
proceedings,  as well as updates to previously provided  descriptions,  under this Section 12.03 shall be given
no later than five  Business  Days prior to the  Determination  Date  following the month in which the relevant
event occurs,  and any notices and descriptions  required with respect to  affiliations,  as well as updates to
previously  provided  descriptions,  under this  Section  12.03 shall be given no later than  January 31 of the
calendar  year  following  the year in which the relevant  event occurs.  As of the related  Distribution  Date
with  respect  to each  Report on  Form 10-D  with  respect  to the  Certificates  filed by or on behalf of the
Company,  and as of March 15 preceding  the date each Report on Form 10-K with respect to the  Certificates  is
filed,  the Trustee shall be deemed to represent and warrant that any  information  previously  provided by the
Trustee  under this  Article XII is  materially  correct and does not have any  material  omissions  unless the
Trustee  has  provided  an update to such  information.  The  Company  will  allow the  Trustee  to review  any
disclosure  relating  to material  litigation  against the  Trustee  prior to filing such  disclosure  with the
Commission to the extent the Company changes the information provided by the Trustee.

Section 12.04. Report on Assessment of Compliance and Attestation.

               On or before March 15 of each calendar year, the Trustee shall:

(a)     deliver to the Company a report (in form and substance reasonably satisfactory to the Company)
regarding the Trustee's assessment of compliance with the applicable Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of Regulation AB.  Such report shall be signed by an authorized officer of the Trustee, and shall
address each of the Servicing Criteria specified on Exhibit R hereto; and

(b)     deliver to the Company a report of a registered public accounting firm satisfying the requirements of
Rule 2-01 of Regulation S-X under the Securities Act and the Exchange Act that attests to, and reports on,
the assessment of compliance made by the Trustee and delivered pursuant to the preceding paragraph.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities
Act and the Exchange Act.

Section 12.05. Indemnification; Remedies.

(a)     The Trustee shall indemnify the Company, each affiliate of the Company, the Master Servicer and each
affiliate of the Master Servicer, and the respective present and former directors, officers, employees and
agents of each of the foregoing, and shall hold each of them harmless from and against any losses, damages,
penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any other costs,
fees and expenses that any of them may sustain arising out of or based upon:

......................(i)(A) any untrue  statement of a material  fact  contained or alleged to be contained in
any  information,  report,  certification,  accountants'  attestation  or other  material  provided  under this
Article XII by or on behalf of the Trustee (collectively,  the "Trustee  Information"),  or (B) the omission or
alleged  omission  to state in the Trustee  Information  a material  fact  required to be stated in the Trustee
Information  or necessary in order to make the  statements  therein,  in the light of the  circumstances  under
which they were made, not misleading; or

......................(ii)   any failure by the Trustee to deliver any  information,  report,  certification or
other  material when and as required  under this Article XII, other than a failure by the Trustee to deliver an
accountants' attestation.

(b)     In the case of any failure of performance described in clause (ii) of Section 12.05(a), as well as a
failure to deliver an accountants' attestation, the Trustee shall (i) promptly reimburse the Company for all
costs reasonably incurred by the Company in order to obtain the information, report, certification,
accountants' attestation or other material not delivered by the Trustee as required and (ii) cooperate with
the Company to mitigate any damages that may result from such failure.

(c)     The Company and the Master Servicer shall indemnify the Trustee, each affiliate of the Trustee and the
respective present and former directors, officers, employees and agents of the Trustee, and shall hold each
of them harmless from and against any losses, damages, penalties, fines, forfeitures, legal fees and expenses
and related costs, judgments, and any other costs, fees and expenses that any of them may sustain arising out
of or based upon (i) any untrue statement of a material fact contained or alleged to be contained in any
information provided under this Agreement by or on behalf of the Company or Master Servicer for inclusion in
any report filed with Commission under the Exchange Act (collectively, the "RFC Information"), or (ii) the
omission or alleged omission to state in the RFC Information a material fact required to be stated in the RFC
Information or necessary in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(d)     Notwithstanding any provision in this Section 12.05 to the contrary, the parties agree that none of
the Trustee, the Company or the Master Servicer shall be liable to the other for any consequential or
punitive damages whatsoever, whether in contract, tort (including negligence and strict liability), or any
other legal or equitable principle; provided, however, that such limitation shall not be applicable with
respect to third party claims made against a party.






--------------------------------------------------------------------------------


                                                   EXHIBIT A


 FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS A-P] CERTIFICATE AND [INTEREST ONLY/CLASS A-V] CERTIFICATE



        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST" IN A "REAL
ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986.

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY,
A NEW YORK  CORPORATION  ("DTC"),  TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,
AND ANY  CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN  AUTHORIZED  REPRESENTATIVE  OF DTC (AND ANY  PAYMENT  IS MADE TO CEDE & CO. OR TO SUCH  OTHER  ENTITY AS IS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE  BY OR TO ANY  PERSON IS  WRONGFUL  INASMUCH  AS THE  REGISTERED  OWNER  HEREOF,  CEDE & CO.,  HAS AN
INTEREST HEREIN.]

        [THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S. FEDERAL INCOME TAX
ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE DATE OF THIS CERTIFICATE IS ___________
__, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED
IN THE PROSPECTUS SUPPLEMENT), [AND ASSUMING A CONSTANT PASS-THROUGH RATE EQUAL TO THE INITIAL PASS-THROUGH
RATE,] THIS CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[          ] OF OID PER [$1,000] [$100,000] OF
[INITIAL CERTIFICATE PRINCIPAL BALANCE] [NOTIONAL AMOUNT], THE YIELD TO MATURITY IS [      ]% AND THE AMOUNT
OF OID ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[              ] PER [$1,000] [$100,000]
OF [INITIAL CERTIFICATE PRINCIPAL BALANCE] [NOTIONAL AMOUNT], COMPUTED USING THE APPROXIMATE METHOD.  NO
REPRESENTATION IS MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION
OR AT ANY OTHER RATE OR AS TO THE CONSTANCY OF THE PASS-THROUGH RATE.]

Certificate No.                                   [        %][Variable] Pass-Through Rate
                                                  [based on a Notional Amount]
Class A-     Senior
Date of Pooling and Servicing                     [Percentage Interest:       %]
Agreement and Cut-off Date:
___________ 1, ____                               Aggregate Initial [Certificate Principal
                                                  Balance] [[Interest Only/Class A-V] Notional
First Distribution Date:                          Amount] [Subclass Notional Amount] of the
_________ 25, ____                                Class A-     Certificates:

Master Servicer:                                  [Initial] [Certificate Principal
Residential Funding                               Balance] [Interest Only/Class A-V] [Subclass]
Corporation                                       Notional Amount] of this Certificate:
                                                  $                          ]
Assumed Final
Distribution Date:                                CUSIP 76110F-
___________ 25, ____
                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                                SERIES ____-___

               evidencing  a  percentage  interest in the  distributions  allocable to the Class
               A-      Certificates with respect to a Trust Fund consisting  primarily of a pool
               of  [conventional  one- to four-family  fixed interest rate first mortgage loans]
               formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates.  Neither this Certificate nor the underlying
Mortgage Loans are guaranteed or insured by any governmental agency or instrumentality or by Residential
Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of their affiliates
will have any obligation with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

               This certifies that                                                            is the
registered owner of the Percentage Interest evidenced by this Certificate [(obtained by dividing the [Initial
Certificate Principal Balance] [Initial [Interest Only/Class A-V] Notional Amount] of this Certificate by the
aggregate [Initial Certificate Principal Balance of all Class A-       Certificates] [Initial [Interest
Only/Class A-V] Notional Amounts of all [Interest Only/Class A-V] Certificates], both as specified above)] in
certain distributions with respect to the Trust Fund consisting primarily of an interest in a pool of
[conventional one- to four-family fixed interest rate first mortgage loans] (the "Mortgage Loans"), formed and
sold by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes any successor
entity under the Agreement referred to below).  The Trust Fund was created pursuant to a Pooling and
Servicing Agreement dated as specified above (the "Agreement") among the Company, the Master Servicer and
__________________, as trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is
set forth hereafter.  To the extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement.  This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing as described in the Agreement, to the Person in whose name this Certificate is registered
at the close of business on the last day (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of the Percentage
Interest evidenced by this Certificate and the amount [(of interest and principal, if any)] required to be
distributed to Holders of Class A-     Certificates on such Distribution Date.  [The [Interest Only/Class
A-V] Notional Amount of the [Interest Only/Class A-V] Certificates as of any date of determination is equal
to the aggregate Stated Principal Balance of the Mortgage Loans corresponding to the Uncertificated REMIC
Regular Interests represented by such [Interest Only/Class A-V] Certificates.] [The Subclass Notional Amount
of the [Interest Only/Class A-V]-   Certificates as of any date of determination is equal to the aggregate
Stated Principal Balance of the Mortgage Loans corresponding to the Uncertificated REMIC Regular Interests
represented by such [Interest Only/Class A-V]-   Certificates immediately prior to such date.] [The [Interest
Only/Class A-V][-  ] Certificates have no Certificate Principal Balance.]

               Distributions on this Certificate will be made either by the Master Servicer acting on behalf
of the Trustee or by a Paying Agent appointed by the Trustee in immediately available funds (by wire transfer
or otherwise) for the account of the Person entitled thereto if such Person shall have so notified the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled thereto, as such name
and address shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be made after due
notice of the pendency of such distribution and only upon presentation and surrender of this Certificate at
the office or agency appointed by the Trustee for that purpose in the City and State of New York.  The
[Initial Certificate Principal Balance] [Initial [Interest Only/Class A-V] Notional Amount] [initial Subclass
Notional Amount] of this Certificate is set forth above.] [The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses allocable hereto.]

               This Certificate is one of a duly authorized issue of Certificates issued in several Classes
designated as Mortgage Asset-Backed Pass-Through Certificates of the Series specified hereon (herein
collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and recoveries
respecting the Mortgage Loans, all as more specifically set forth herein and in the Agreement.  In the event
Master Servicer funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the
Master Servicer, to the extent provided in the Agreement, from related recoveries on such Mortgage Loan or
from other cash that would have been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or the Certificate
Account created for the benefit of Certificateholders may be made by the Master Servicer from time to time
for purposes other than distributions to Certificateholders, such purposes including without limitation
reimbursement to the Company and the Master Servicer of advances made, or certain expenses incurred, by
either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment of the Agreement
and the modification of the rights and obligations of the Company, the Master Servicer and the Trustee and
the rights of the Certificateholders under the Agreement at any time by the Company, the Master Servicer and
the Trustee with the consent of the Holders of Certificates evidencing in the aggregate not less than 66% of
the Percentage Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders of this
Certificate and of any Certificate issued upon the transfer hereof or in exchange herefor or in lieu hereof
whether or not notation of such consent is made upon the Certificate.  The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set forth, the transfer
of this Certificate is registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in the City and State of New
York, duly endorsed by, or accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new Certificates of
authorized denominations evidencing the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons in Classes and in
denominations specified in the Agreement.  As provided in the Agreement and subject to certain limitations
therein set forth, Certificates are exchangeable for new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or exchange, but the
Trustee may require payment of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar and any agent of
the Company, the Master Servicer, the Trustee or the Certificate Registrar may treat the Person in whose name
this Certificate is registered as the owner hereof for all purposes, and neither the Company, the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the laws of the State of
New York.

               The obligations created by the Agreement in respect of the Certificates and the Trust Fund
created thereby shall terminate upon the payment to Certificateholders of all amounts held by or on behalf of
the Trustee and required to be paid to them pursuant to the Agreement following the earlier of (i) the
maturity or other liquidation of the last Mortgage Loan subject thereto or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the
Master Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in respect of
such Mortgage Loans, thereby effecting early retirement of the Certificates.  The Agreement permits, but does
not require, the Master Servicer to (i) purchase at a price determined as provided in the Agreement all
remaining Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Principal
Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the Certificate Registrar,
by manual signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose.






--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: __________________                    [_________________________],
                                              as Trustee


                                            By:  ________________________
                                                 Authorized Signatory


                                         CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar



                                            By: __________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------

                                                  ASSIGNMENT

               FOR  VALUE  RECEIVED,   the  undersigned   hereby  sell(s),   assign(s)  and  transfer(s)   unto
 ___________________________________________________________________________(Please print or typewrite name and
address  including  postal zip code of  assignee)  a  Percentage  Interest  evidenced  by the  within  Mortgage
Asset-Backed  Pass-Through  Certificate and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

               I  (We)  further  direct  the  Certificate  Registrar  to  issue  a new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:

______________________________________________________________________________________________________________



Dated: _______________________                  _________________________________________
                                                 Signature by or on behalf of assignor


                                                _________________________________________
                                                 Signature Guaranteed




                                           DISTRIBUTION INSTRUCTIONS

 The assignee should include the following for purposes of distribution:

 Distributions  shall be made, by wire transfer or otherwise,  in immediately  available funds to
 _________________________________________________________________ for     the     account     of
 _______________________________account  number _________________,  or, if  mailed  by check,  to
 __________________________________________________. Applicable  statements  should  be  mailed to
__________________________________________________________________.

 This  information is provided by _______________________________, the assignee  named above,  or
 ___________________________, as its agent.






--------------------------------------------------------------------------------


                                                  EXHIBIT A-1

                                          FORM OF CLASS X CERTIFICATE

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST"  IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT,"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE
INTERNAL REVENUE CODE OF 1986.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY  TRUST COMPANY,  A NEW
YORK CORPORATION  ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT, AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR IN SUCH  OTHER  NAME AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC  (AND  ANY  PAYMENT  IS MADE TO CEDE & CO.  OR TO SUCH  OTHER  ENTITY  AS IS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE  BY OR TO ANY  PERSON IS  WRONGFUL  INASMUCH  AS THE  REGISTERED  OWNER  HEREOF,  CEDE & CO.,  HAS AN
INTEREST HEREIN.





--------------------------------------------------------------------------------



Certificate No. ____                              Variable Pass-Through Rate
Class X Senior

Date of Pooling and Servicing Agreement           Percentage Interest: 100%
and Cut-off Date: __________ 1, ____

Master Servicer:                                  Aggregate   Initial  Notional  Amount  of  the
Residential Funding Corporation                   Class X Certificates: $__________

First Distribution Date:                          Initial  Notional Amount of this  Certificate:
__________ 25, ____                               $_____________

Assumed Final Distribution Date:                  CUSIP ________
_____________

                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                               SERIES ____-____

        Evidencing  a percentage  interest in the  distributions  allocable to the Class X  Certificates
        with  respect  to a  Trust  Fund  consisting  primarily  of  a  pool  of  [one-  to  four-family
        residential,  payment-option,   adjustable-rate  first  lien  mortgage  loans  with  a  negative
        amortization feature] formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

        This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not  represent  an
obligation of or interest in Residential  Accredit Loans,  Inc., the Master  Servicer,  the Trustee referred to
below or GMAC Mortgage  Group,  Inc. or any of their  affiliates.  Neither this  Certificate nor the underlying
Mortgage  Loans are  guaranteed or insured by any  governmental  agency or  instrumentality  or by  Residential
Accredit  Loans,  Inc.,  the  Master  Servicer,  the  Trustee  or GMAC  Mortgage  Group,  Inc.  or any of their
affiliates.  None of the Company,  the Master  Servicer,  GMAC Mortgage Group,  Inc. or any of their affiliates
will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or payable  from
payments on the Certificates.

        This  certifies that  _________________________  is the  registered  owner of the  Percentage  Interest
evidenced by this  Certificate  (obtained by dividing the Initial  Notional  Amount of this  Certificate by the
Aggregate Notional Amount of all Class X Certificates,  both as specified above) in certain  distributions with
respect to the Trust Fund  consisting  primarily of an interest in a pool of [one- to four-family  residential,
payment-option,  adjustable-rate  first  lien  mortgage  loans  with  a  negative  amortization  feature]  (the
"Mortgage  Loans"),  formed and sold by Residential  Accredit Loans,  Inc.  (hereinafter  called the "Company,"
which term includes any successor  entity under the  Agreement  referred to below).  The Trust Fund was created
pursuant to a Pooling and Servicing  Agreement  dated as specified above (the  "Agreement")  among the Company,
the Master  Servicer  and  ________________________,  as trustee (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  the  capitalized
terms used  herein have the  meanings  assigned  in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions  and  conditions  of the  Agreement,  to which  Agreement  the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or,
if such 25th day is not a Business  Day, the Business Day  immediately  following  (the  "Distribution  Date"),
commencing as described in the  Agreement,  to the Person in whose name this  Certificate  is registered at the
close of business on the last day (or if such last day is not a Business  Day,  the  Business  Day  immediately
preceding  such last day) of the month  immediately  preceding  the  month of such  distribution  (the  "Record
Date"),  from the Available  Distribution  Amount in an amount equal to the product of the Percentage  Interest
evidenced by this  Certificate  and the amount required to be distributed to Holders of Class X Certificates on
such Distribution Date.  The Class X Certificates have no Certificate Principal Balance.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting on behalf of the
Trustee or by a Paying  Agent  appointed by the Trustee in  immediately  available  funds (by wire  transfer or
otherwise)  for the account of the Person  entitled  thereto if such Person  shall have so notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name
and address shall appear on the Certificate Register.

        Notwithstanding  the above, the final distribution on this Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of this Certificate at the office
or agency  appointed  by the Trustee for that purpose in the City and State of New York.  The Initial  Notional
Amount of this Certificate is set forth above.

        This  Certificate  is one of a  duly  authorized  issue  of  Certificates  issued  in  several  Classes
designated  as  Mortgage  Asset-Backed  Pass-Through  Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

        The Certificates are limited in right of payment to certain  collections and recoveries  respecting the
Mortgage Loans, all as more  specifically  set forth herein and in the Agreement.  In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to
the extent  provided in the  Agreement,  from related  recoveries on such Mortgage Loan or from other cash that
would have been distributable to Certificateholders.

        As provided in the Agreement,  withdrawals  from the Custodial  Account and/or the Certificate  Account
created  for the  benefit  of  Certificateholders  may be made by the  Master  Servicer  from  time to time for
purposes  other  than  distributions  to   Certificateholders,   such  purposes  including  without  limitation
reimbursement  to the  Company and the Master  Servicer of advances  made,  or certain  expenses  incurred,  by
either of them.

        The Agreement permits,  with certain  exceptions  therein provided,  the amendment of the Agreement and
the  modification  of the rights and  obligations of the Company,  the Master  Servicer and the Trustee and the
rights of the  Certificateholders  under the Agreement at any time by the Company,  the Master Servicer and the
Trustee with the consent of the Holders of  Certificates  evidencing  in the aggregate not less than 66% of the
Percentage  Interests of each Class of Certificates  affected  thereby.  Any such consent by the Holder of this
Certificate  shall be  conclusive  and binding on such Holder and upon all future  holders of this  Certificate
and of any  Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof  whether or
not notation of such consent is made upon the  Certificate.  The Agreement  also permits the amendment  thereof
in certain  circumstances  without  the  consent  of the  Holders of any of the  Certificates  and,  in certain
additional circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,  the transfer of
this  Certificate  is  registrable  in  the  Certificate  Register  upon  surrender  of  this  Certificate  for
registration  of  transfer at the  offices or  agencies  appointed  by the Trustee in the City and State of New
York,  duly endorsed by, or  accompanied  by an  assignment  in the form below or other  written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by the Holder hereof
or such  Holder's  attorney  duly  authorized  in  writing,  and  thereupon  one or more  new  Certificates  of
authorized  denominations  evidencing  the same Class and aggregate  Percentage  Interest will be issued to the
designated transferee or transferees.

        The  Certificates  are  issuable  only as  registered  Certificates  without  coupons in Classes and in
denominations  specified in the  Agreement.  As provided in the  Agreement  and subject to certain  limitations
therein set forth,  Certificates are exchangeable for new Certificates of authorized  denominations  evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such  registration of transfer or exchange,  but the Trustee may
require  payment of a sum  sufficient  to cover any tax or other  governmental  charge  payable  in  connection
therewith.

        The  Company,  the Master  Servicer,  the Trustee and the  Certificate  Registrar  and any agent of the
Company,  the Master  Servicer,  the Trustee or the  Certificate  Registrar  may treat the Person in whose name
this  Certificate  is  registered  as the owner hereof for all  purposes,  and neither the Company,  the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of the State of New
York.

        The  obligations  created by the  Agreement in respect of the  Certificates  and the Trust Fund created
thereby  shall  terminate  upon the payment to  Certificateholders  of all amounts  held by or on behalf of the
Trustee and required to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the maturity
or other  liquidation of the last Mortgage Loan subject  thereto or the  disposition  of all property  acquired
upon  foreclosure  or deed in lieu of  foreclosure  of any  Mortgage  Loan and (ii) the  purchase by the Master
Servicer  from the Trust Fund of all  remaining  Mortgage  Loans and all  property  acquired in respect of such
Mortgage Loans,  thereby effecting early retirement of the Certificates.  The Agreement  permits,  but does not
require,  the Master Servicer to (i) purchase at a price  determined as provided in the Agreement all remaining
Mortgage  Loans and all property  acquired in respect of any Mortgage Loan or (ii)  purchase in whole,  but not
in part,  all of the  Certificates  from the  Holders  thereof;  provided,  that  any such  option  may only be
exercised if the Pool Stated  Principal  Balance of the Mortgage Loans as of the  Distribution  Date upon which
the  proceeds of any such  purchase  are  distributed  is less than ten percent of the Cut-off  Date  Principal
Balance of the Mortgage Loans.

        Reference  is hereby  made to the  further  provisions  of this  Certificate  set forth on the  reverse
hereof, which further provisions shall for all purposes have the same effect as if set forth at this place.

        Unless the  certificate of  authentication  hereon has been executed by the Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for
any purpose.





--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: __________________                    [_________________________],
                                              as Trustee


                                            By:  ________________________
                                                 Authorized Signatory


                                         CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar



                                            By: __________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------

                                                  ASSIGNMENT

               FOR  VALUE  RECEIVED,   the  undersigned   hereby  sell(s),   assign(s)  and  transfer(s)   unto
 ___________________________________________________________________________(Please print or typewrite name and
address  including  postal zip code of  assignee)  a  Percentage  Interest  evidenced  by the  within  Mortgage
Asset-Backed  Pass-Through  Certificate and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

               I  (We)  further  direct  the  Certificate  Registrar  to  issue  a new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:

______________________________________________________________________________________________________________



Dated: _______________________                  _________________________________________
                                                 Signature by or on behalf of assignor


                                                _________________________________________
                                                 Signature Guaranteed




                                           DISTRIBUTION INSTRUCTIONS

 The assignee should include the following for purposes of distribution:

 Distributions  shall be made, by wire transfer or otherwise,  in immediately  available funds to
 _________________________________________________________________ for     the     account     of
 _______________________________account  number _________________,  or, if  mailed  by check,  to
 __________________________________________________. Applicable  statements  should  be  mailed to
__________________________________________________________________.

 This  information is provided by _______________________________, the assignee  named above,  or
 ___________________________, as its agent.







--------------------------------------------------------------------------------


                                                   EXHIBIT B

                                          FORM OF CLASS M CERTIFICATE

        THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES [CLASS M-1
CERTIFICATES] [AND CLASS M-2 CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST" IN A "REAL
ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY,
A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

        THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S. FEDERAL INCOME TAX
ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE DATE OF THIS CERTIFICATE IS ___________
__, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED
IN THE PROSPECTUS SUPPLEMENT), THIS CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[____] OF OID PER $[1,000]
OF INITIAL CERTIFICATE PRINCIPAL BALANCE, THE YIELD TO MATURITY IS [_____]% AND THE AMOUNT OF OID
ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[____] PER $[1,000] OF INITIAL CERTIFICATE
PRINCIPAL BALANCE, COMPUTED UNDER THE APPROXIMATE METHOD.  NO REPRESENTATION IS MADE THAT THE MORTGAGE LOANS
WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE.


        ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE
OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT EITHER (A) SUCH TRANSFEREE IS NOT AN
INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY PLAN, OR ANY OTHER PERSON, ACTING, DIRECTLY
OR INDIRECTLY, ON BEHALF OF OR PURCHASING ANY CERTIFICATE WITH "PLAN ASSETS" OF ANY PLAN (A "PLAN
INVESTOR"), (B) IT HAS ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED TRANSACTION
EXEMPTION ("PTE") 94-29, AS MOST RECENTLY AMENDED, PTE 2002-41, 67 FED. REG. 54487 (AUGUST 22, 2002)
(THE "RFC EXEMPTION"), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE AVAILABILITY
OF THE RFC EXEMPTION INCLUDING THAT SUCH CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER
THAN "BBB-" (OR ITS EQUIVALENT) BY STANDARD & POOR'S, FITCH OR MOODY'S OR (C) (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS TO BE USED BY IT TO PURCHASE THE CERTIFICATE IS AN
"INSURANCE COMPANY GENERAL ACCOUNT" (WITHIN THE MEANING OF U.S. DEPARTMENT OF LABOR PROHIBITED
TRANSACTION CLASS EXEMPTION ("PTCE") 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III
OF PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE
COMPANY).

        IF THIS CERTIFICATE (OR ANY INTEREST HEREIN) IS ACQUIRED OR HELD BY ANY PERSON THAT DOES NOT
SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN THE LAST PRECEDING TRANSFEREE THAT
EITHER (I) IS NOT A PLAN INVESTOR, (II) ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE RFC
EXEMPTION, OR (III) IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO THE DATE OF SUCH
TRANSFER OF THIS CERTIFICATE.  THE TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING ANY
PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN)
WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION 5.02(e) OF THE POOLING AND SERVICING AGREEMENT SHALL
INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE TRUSTEE, THE MASTER SERVICER, ANY SUBSERVICER, AND THE TRUST
FUND FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A RESULT
OF SUCH ACQUISITION OR HOLDING.

Certificate No.                                   [      ]% Pass-Through Rate

Class M-    Subordinate                           Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class M Certificates:
Agreement and Cut-off Date:                       $
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  CUSIP: 76110F-
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____

                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                                SERIES ____-___

        evidencing  a  percentage   interest  in  any  distributions   allocable  to  the  Class  M-
        Certificates  with respect to the Trust Fund  consisting  primarily  of a pool of  [conventional
        one- to four-family  fixed  interest rate first  mortgage  loans] formed and sold by RESIDENTIAL
        ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates.  Neither this Certificate nor the underlying
Mortgage Loans are guaranteed or insured by any governmental agency or instrumentality or by Residential
Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of their affiliates
will have any obligation with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

               This certifies that                                                    is the registered owner
of the Percentage Interest evidenced by this Certificate (obtained by dividing the Certificate Principal
Balance of this Certificate by the aggregate Certificate Principal Balance of all Class M-     Certificates,
both as specified above) in certain distributions with respect to a Trust Fund consisting primarily of a pool
of [conventional one- to four-family fixed interest rate first mortgage loans] (the "Mortgage Loans"), formed
and sold by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes any
successor entity under the Agreement referred to below).  The Trust Fund was created pursuant to a Pooling
and Servicing Agreement dated as specified above (the "Agreement") among the Company, the Master Servicer and
__________________, as trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is
set forth hereafter.  To the extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement.  This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing as described in the Agreement, to the Person in whose name this Certificate is registered
at the close of business on the last day (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of the Percentage
Interest evidenced by this Certificate and the amount (of interest and principal, if any) required to be
distributed to Holders of Class M-     Certificates on such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer acting on behalf
of the Trustee or by a Paying Agent appointed by the Trustee in immediately available funds (by wire transfer
or otherwise) for the account of the Person entitled thereto if such Person shall have so notified the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled thereto, as such name
and address shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be made after due
notice of the pendency of such distribution and only upon presentation and surrender of this Certificate at
the office or agency appointed by the Trustee for that purpose in the City and State of New York.  The
Initial Certificate Principal Balance of this Certificate is set forth above.  The Certificate Principal
Balance hereof will be reduced to the extent of the distributions allocable to principal and any Realized
Losses allocable hereto.

               Any transferee of this Certificate will be deemed to have represented by virtue of its purchase
or holding of this Certificate (or interest herein) that either (a) such transferee is not an investment
manager, a named fiduciary or a trustee of any plan, or any other person, acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any plan (a "plan investor"), (b) it has
acquired and is holding such Certificate in reliance on prohibited transaction exemption ("PTE") 94-29, as
most recently amended, PTE 2002-41, 67 fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it
understands that there are certain conditions to the availability of the RFC Exemption including that such
Certificate must be rated, at the time of purchase, not lower than "BBB-" (or its equivalent) by Standard &
Poor's, Fitch or Moody's or (c) (i) the transferee is an insurance company, (ii) the source of funds to be
used by it to purchase the Certificate is an "insurance company general account" (within the meaning of U.S.
Department of Labor prohibited transaction class exemption ("PTCE") 95-60), and (iii) the conditions set
forth in Sections I and III of PTCE 95-60 have been satisfied (each entity that satisfies this clause (c), a
"complying insurance company).

               If this Certificate (or any interest herein) is acquired or held by any person that does not
satisfy the conditions described in the preceding paragraph, then the last preceding transferee that either
(i) is not a plan investor, (ii) acquired such Certificate in compliance with the RFC Exemption, or (iii) is
a complying insurance company shall be restored, to the extent permitted by law, to all rights and
obligations as Certificate owner thereof retroactive to the date of such transfer of this Certificate.  The
Trustee shall be under no liability to any person for making any payments due on this Certificate to such
preceding transferee.

               This Certificate is one of a duly authorized issue of Certificates issued in several Classes
designated as Mortgage Asset-Backed Pass-Through Certificates of the Series specified hereon (herein
collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and recoveries
respecting the Mortgage Loans, all as more specifically set forth herein and in the Agreement.  In the event
Master Servicer funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the
Master Servicer, to the extent provided in the Agreement, from related recoveries on such Mortgage Loan or
from other cash that would have been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or the Certificate
Account created for the benefit of Certificateholders may be made by the Master Servicer from time to time
for purposes other than distributions to Certificateholders, such purposes including without limitation
reimbursement to the Company and the Master Servicer of advances made, or certain expenses incurred, by
either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment of the Agreement
and the modification of the rights and obligations of the Company, the Master Servicer and the Trustee and
the rights of the Certificateholders under the Agreement at any time by the Company, the Master Servicer and
the Trustee with the consent of the Holders of Certificates evidencing in the aggregate not less than 66% of
the Percentage Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders of this
Certificate and of any Certificate issued upon the transfer hereof or in exchange herefor or in lieu hereof
whether or not notation of such consent is made upon the Certificate.  The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set forth, the transfer
of this Certificate is registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in the City and State of New
York, duly endorsed by, or accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new Certificates of
authorized denominations evidencing the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons in Classes and in
denominations specified in the Agreement.  As provided in the Agreement and subject to certain limitations
therein set forth, Certificates are exchangeable for new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or exchange, but the
Trustee may require payment of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar and any agent of
the Company, the Master Servicer, the Trustee or the Certificate Registrar may treat the Person in whose name
this Certificate is registered as the owner hereof for all purposes, and neither the Company, the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the laws of the State of
New York.

               The obligations created by the Agreement in respect of the Certificates and the Trust Fund
created thereby shall terminate upon the payment to Certificateholders of all amounts held by or on behalf of
the Trustee and required to be paid to them pursuant to the Agreement following the earlier of (i) the
maturity or other liquidation of the last Mortgage Loan subject thereto or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the
Master Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in respect of
such Mortgage Loans, thereby effecting early retirement of the Certificates.  The Agreement permits, but does
not require, the Master Servicer to (i) purchase at a price determined as provided in the Agreement all
remaining Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Principal
Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the Certificate Registrar,
by manual signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose.





--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: __________________                    [_________________________],
                                              as Trustee


                                            By:  ________________________
                                                 Authorized Signatory


                                         CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar



                                            By: __________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------

                                                  ASSIGNMENT

               FOR  VALUE  RECEIVED,   the  undersigned   hereby  sell(s),   assign(s)  and  transfer(s)   unto
 ___________________________________________________________________________(Please print or typewrite name and
address  including  postal zip code of  assignee)  a  Percentage  Interest  evidenced  by the  within  Mortgage
Asset-Backed  Pass-Through  Certificate and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

               I  (We)  further  direct  the  Certificate  Registrar  to  issue  a new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:

______________________________________________________________________________________________________________



Dated: _______________________                  _________________________________________
                                                 Signature by or on behalf of assignor


                                                _________________________________________
                                                 Signature Guaranteed




                                           DISTRIBUTION INSTRUCTIONS

 The assignee should include the following for purposes of distribution:

 Distributions  shall be made, by wire transfer or otherwise,  in immediately  available funds to
 _________________________________________________________________ for     the     account     of
 _______________________________account  number _________________,  or, if  mailed  by check,  to
 __________________________________________________. Applicable  statements  should  be  mailed to
__________________________________________________________________.

 This  information is provided by _______________________________, the assignee  named above,  or
 ___________________________, as its agent.






--------------------------------------------------------------------------------



                                                   EXHIBIT C


                                          FORM OF CLASS B CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES AND CLASS M CERTIFICATES  [AND
CLASS B-1] [CLASS B-2 CERTIFICATES] DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED,  OR THE
SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED  UNLESS IT IS  REGISTERED  PURSUANT TO SUCH
ACT AND LAWS OR IS SOLD OR TRANSFERRED IN TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND
UNDER  APPLICABLE  STATE LAW AND IS  TRANSFERRED  IN  ACCORDANCE  WITH THE  PROVISIONS  OF SECTION  5.02 OF THE
AGREEMENT.

NO  TRANSFER  OF THIS  CERTIFICATE  MAY BE  MADE  TO ANY  PERSON,  UNLESS  THE  TRANSFEREE  PROVIDES  EITHER  A
CERTIFICATION  PURSUANT  TO SECTION  5.02(e) OF THE  AGREEMENT  OR AN  OPINION OF COUNSEL  SATISFACTORY  TO THE
MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  WILL NOT  CONSTITUTE  OR
RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974, AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER,  THE
COMPANY OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST"  IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT,"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE
CODE.  THE FOLLOWING  INFORMATION IS PROVIDED  SOLELY FOR THE PURPOSES OF APPLYING THE U.S.  FEDERAL INCOME TAX
ORIGINAL ISSUE DISCOUNT  ("OID") RULES TO THIS  CERTIFICATE.  THE ISSUE DATE OF THIS CERTIFICATE IS ___________
__, ____.  ASSUMING THAT THE MORTGAGE  LOANS PREPAY AT 100% OF THE  PREPAYMENT  SPEED  ASSUMPTION (AS DESCRIBED
IN THE  PROSPECTUS  SUPPLEMENT),  THIS  CERTIFICATE  HAS BEEN  ISSUED  WITH NO MORE THAN  $[      ]  OF OID PER
$[1,000] OF INITIAL CERTIFICATE  PRINCIPAL BALANCE,  THE YIELD TO MATURITY IS [        ]% AND THE AMOUNT OF OID
ATTRIBUTABLE  TO THE INITIAL  ACCRUAL PERIOD IS NO MORE THAN  $[        ]  PER $[1,000] OF INITIAL  CERTIFICATE
PRINCIPAL  BALANCE,  COMPUTED UNDER THE APPROXIMATE  METHOD.  NO REPRESENTATION IS MADE THAT THE MORTGAGE LOANS
WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE.

Certificate No.                                   [      ]% Pass-Through Rate

Class B-     Subordinate                          Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class B-
Agreement and Cut-off Date:                       Certificates as of
___________ 1, ____                               the Cut-off Date:
                                                  $
First Distribution Date:
_________ 25, ____                                Initial Certificate Principal
                                                  Balance of this Certificate:
Master Servicer:                                  $
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____


                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                                SERIES ____-___

       evidencing  a  percentage   interest  in  any   distributions   allocable  to  the  Class  B-
       Certificates  with  respect to the Trust Fund  consisting  primarily  of a pool of  [conventional
       one- to  four-family  fixed  interest rate first  mortgage  loans] formed and sold by RESIDENTIAL
       ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates.  Neither this Certificate nor the underlying
Mortgage Loans are guaranteed or insured by any governmental agency or instrumentality or by Residential
Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of their affiliates
will have any obligation with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

               This certifies that Residential Accredit Loans, Inc. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Certificate Principal Balance of this
Certificate by the aggregate Certificate Principal Balance of all Class B-     Certificates, both as
specified above) in certain distributions with respect to a Trust Fund consisting primarily of a pool of
[conventional one- to four-family fixed interest rate first mortgage loans] (the "Mortgage Loans"), formed and
sold by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes any successor
entity under the Agreement referred to below).  The Trust Fund was created pursuant to a Pooling and
Servicing Agreement dated as specified above (the "Agreement") among the Company, the Master Servicer and
__________________, as trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is
set forth hereafter.  To the extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement.  This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate is registered at the close of business on the last day (or if such last day is not a Business
Day, the Business Day immediately preceding such last day) of the month next preceding the month of such
distribution (the "Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and principal, if any)
required to be distributed to Holders of Class B Certificates on such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer acting on behalf
of the Trustee or by a Paying Agent appointed by the Trustee in immediately available funds (by wire transfer
or otherwise) for the account of the Person entitled thereto if such Person shall have so notified the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled thereto, as such name
and address shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be made after due
notice of the pendency of such distribution and only upon presentation and surrender of this Certificate at
the office or agency appointed by the Trustee for that purpose in the City and State of New York.  The
Initial Certificate Principal Balance of this Certificate is set forth above.  The Certificate Principal
Balance hereof will be reduced to the extent of the distributions allocable to principal and any Realized
Losses allocable hereto.

               No transfer of this Class B Certificate will be made unless such transfer is exempt from the
registration requirements of the Securities Act of 1933, as amended, and any applicable state securities laws
or is made in accordance with said Act and laws.  In the event that such a transfer is to be made, (i) the
Trustee or the Company may require an opinion of counsel acceptable to and in form and substance satisfactory
to the Trustee and the Company that such transfer is exempt (describing the applicable exemption and the
basis therefor) from or is being made pursuant to the registration requirements of the Securities Act of
1933, as amended, and of any applicable statute of any state and (ii) the transferee shall execute an
investment letter in the form described by the Agreement.  The Holder hereof desiring to effect such transfer
shall, and does hereby agree to, indemnify the Trustee, the Company, the Master Servicer and the Certificate
Registrar acting on behalf of the Trustee against any liability that may result if the transfer is not so
exempt or is not made in accordance with such Federal and state laws. In connection with any such transfer,
the Trustee will also require either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Master Servicer with respect to the permissibility of such
transfer under the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and Section 4975 of
the Internal Revenue Code (the "Code") and stating, among other things, that the transferee's acquisition of
a Class B Certificate will not constitute or result in a non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code or (ii) a representation letter, in the form as described by Section
5.02(e) of the Agreement, either stating that the transferee is not an employee benefit or other plan subject
to the prohibited transaction provisions of ERISA or Section 4975 of the Code (a "Plan"), or any other person
(including an investment manager, a named fiduciary or a trustee of any Plan) acting, directly or indirectly,
on behalf of or purchasing any Certificate with "plan assets" of any Plan, or stating that the transferee is
an insurance company, the source of funds to be used by it to purchase the Certificate is an "insurance
company general account" (within the meaning of Department of Labor Prohibited Transaction Class Exemption
("PTCE") 95-60), and the purchase is being made in reliance upon the availability of the exemptive relief
afforded under Sections I and III of PTCE 95-60..

               This Certificate is one of a duly authorized issue of Certificates issued in several Classes
designated as Mortgage Asset-Backed Pass-Through Certificates of the Series specified hereon (herein
collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and recoveries
respecting the Mortgage Loans, all as more specifically set forth herein and in the Agreement.  In the event
Master Servicer funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the
Master Servicer, to the extent provided in the Agreement, from related recoveries on such Mortgage Loan or
from other cash that would have been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or the Certificate
Account created for the benefit of Certificateholders may be made by the Master Servicer from time to time
for purposes other than distributions to Certificateholders, such purposes including without limitation
reimbursement to the Company and the Master Servicer of advances made, or certain expenses incurred, by
either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment of the Agreement
and the modification of the rights and obligations of the Company, the Master Servicer and the Trustee and
the rights of the Certificateholders under the Agreement at any time by the Company, the Master Servicer and
the Trustee with the consent of the Holders of Certificates evidencing in the aggregate not less than 66% of
the Percentage Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders of this
Certificate and of any Certificate issued upon the transfer hereof or in exchange herefor or in lieu hereof
whether or not notation of such consent is made upon the Certificate.  The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set forth, the transfer
of this Certificate is registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in the City and State of New
York, duly endorsed by, or accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new Certificates of
authorized denominations evidencing the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons in Classes and in
denominations specified in the Agreement.  As provided in the Agreement and subject to certain limitations
therein set forth, Certificates are exchangeable for new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or exchange, but the
Trustee may require payment of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar and any agent of
the Company, the Master Servicer, the Trustee or the Certificate Registrar may treat the Person in whose name
this Certificate is registered as the owner hereof for all purposes, and neither the Company, the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the laws of the State of
New York.

               The obligations created by the Agreement in respect of the Certificates and the Trust Fund
created thereby shall terminate upon the payment to Certificateholders of all amounts held by or on behalf of
the Trustee and required to be paid to them pursuant to the Agreement following the earlier of (i) the
maturity or other liquidation of the last Mortgage Loan subject thereto or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the
Master Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in respect of
such Mortgage Loans, thereby effecting early retirement of the Certificates.  The Agreement permits, but does
not require, the Master Servicer to (i) purchase at a price determined as provided in the Agreement all
remaining Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Principal
Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the Certificate Registrar,
by manual signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose.





--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: __________________                    [_________________________],
                                              as Trustee


                                            By:  ________________________
                                                 Authorized Signatory


                                         CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar



                                            By: __________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------

                                                  ASSIGNMENT

               FOR  VALUE  RECEIVED,   the  undersigned   hereby  sell(s),   assign(s)  and  transfer(s)   unto
 ___________________________________________________________________________(Please print or typewrite name and
address  including  postal zip code of  assignee)  a  Percentage  Interest  evidenced  by the  within  Mortgage
Asset-Backed  Pass-Through  Certificate and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

               I  (We)  further  direct  the  Certificate  Registrar  to  issue  a new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:

______________________________________________________________________________________________________________



Dated: _______________________                  _________________________________________
                                                 Signature by or on behalf of assignor


                                                _________________________________________
                                                 Signature Guaranteed




                                           DISTRIBUTION INSTRUCTIONS

 The assignee should include the following for purposes of distribution:

 Distributions  shall be made, by wire transfer or otherwise,  in immediately  available funds to
 _________________________________________________________________ for     the     account     of
 _______________________________account  number _________________,  or, if  mailed  by check,  to
 __________________________________________________. Applicable  statements  should  be  mailed to
__________________________________________________________________.

 This  information is provided by _______________________________, the assignee  named above,  or
 ___________________________, as its agent.






--------------------------------------------------------------------------------



                                                  EXHIBIT C-I


                                          FORM OF CLASS P CERTIFICATE


THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED,  OR THE
SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED  UNLESS IT IS  REGISTERED  PURSUANT TO SUCH
ACT AND LAWS OR IS SOLD OR TRANSFERRED IN TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND
UNDER  APPLICABLE  STATE LAW AND IS  TRANSFERRED  IN  ACCORDANCE  WITH THE  PROVISIONS  OF SECTION  5.02 OF THE
AGREEMENT).

NO  TRANSFER  OF THIS  CERTIFICATE  MAY BE  MADE  TO ANY  PERSON,  UNLESS  THE  TRANSFEREE  PROVIDES  EITHER  A
CERTIFICATION  PURSUANT  TO SECTION  5.02(e) OF THE  AGREEMENT  OR AN  OPINION OF COUNSEL  SATISFACTORY  TO THE
MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  WILL NOT  CONSTITUTE  OR
RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974, AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER,  THE
COMPANY OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.







--------------------------------------------------------------------------------



C-I-6

Certificate No. ___                               Prepayment Charge

Class P - Prepayment Charge                       Aggregate Certificate Principal Balance
                                                  of the Class P
Date of Pooling and Servicing                     Certificates as of
Agreement and Cut-off Date:                       the Cut-off Date:
__________ 1, ____                                $0.00

First Distribution Date:                          Initial Certificate Principal Balance of this
__________ 25, ____                               Certificate: $____

Master Servicer:                                  Percentage Interest of this Certificate:
Residential Funding Corporation                   100%

Assumed Final Distribution Date:                  CUSIP: __________
__________ 25, ____


                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                                SERIES ____-___

       evidencing  a percentage  interest in any  distributions  allocable  to the Class P  Certificates
       with  respect  to  the  Trust  Fund  consisting  primarily  of a pool  of  [one-  to  four-family
       residential,   payment-option,   adjustable-rate  first  lien  mortgage  loans  with  a  negative
       amortization feature] formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates.  Neither this Certificate nor the underlying
Mortgage Loans are guaranteed or insured by any governmental agency or instrumentality or by Residential
Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of their affiliates
will have any obligation with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

               This certifies that ____________________________ is the registered owner of the Percentage
Interest evidenced by this Certificate (as specified above) in certain distributions with respect to a Trust
Fund consisting primarily of a pool of [one- to four-family residential, payment-option, adjustable-rate
first lien mortgage loans with a negative amortization feature] (the "Mortgage Loans"), formed and sold by
Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes any successor entity
under the Agreement referred to below).  The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as specified above (the "Agreement") among the Company, the Master Servicer and
____________________, as trustee (the "Trustee"), a summary of certain of the pertinent provisions of which
is set forth hereafter.  To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Agreement.  This Certificate is issued under and is subject to the terms, provisions
and conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of the
acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate at the close of business on the last day (or if such last day is not a Business Day, the Business
Day immediately preceding such last day) of the month immediately preceding the month of such distribution
(the "Record Date"), in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Class P Certificates on such Distribution
Date.

               Distributions on this Certificate will be made either by the Master Servicer acting on behalf
of the Trustee or by a Paying Agent appointed by the Trustee in immediately available funds (by wire transfer
or otherwise) for the account of the Person entitled thereto if such Person shall have so notified the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled thereto, as such name
and address shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be made after due
notice of the pendency of such distribution and only upon presentation and surrender of this Certificate at
the office or agency appointed by the Trustee for that purpose in the City and State of New York.

               No transfer of this Class P Certificate will be made unless such transfer is exempt from the
registration requirements of the Securities Act of 1933, as amended, and any applicable state securities laws
or is made in accordance with said Act and laws.  In the event that such a transfer is to be made, (i) the
Trustee or the Company may require an opinion of counsel acceptable to and in form and substance satisfactory
to the Trustee and the Company that such transfer is exempt (describing the applicable exemption and the
basis therefor) from or is being made pursuant to the registration requirements of the Securities Act of
1933, as amended, and of any applicable statute of any state and (ii) the transferee shall execute an
investment letter in the form described by the Agreement.  The Holder hereof desiring to effect such transfer
shall, and does hereby agree to, indemnify the Trustee, the Company, the Master Servicer and the Certificate
Registrar acting on behalf of the Trustee against any liability that may result if the transfer is not so
exempt or is not made in accordance with such Federal and state laws. In connection with any such transfer,
the Trustee will also require either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Master Servicer with respect to the permissibility of such
transfer under the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and Section 4975 of
the Internal Revenue Code (the "Code") and stating, among other things, that the transferee's acquisition of
a Class P Certificate will not constitute or result in a non-exempt prohibited transaction under Section 406
of ERISA or Section 4975 of the Code or (ii) a representation letter, in the form as described by Section
5.02(e) of the Agreement, either stating that the transferee is not an employee benefit or other plan subject
to the prohibited transaction provisions of ERISA or Section 4975 of the Code (a "Plan"), or any other person
(including an investment manager, a named fiduciary or a trustee of any Plan) acting, directly or indirectly,
on behalf of or purchasing any Certificate with "plan assets" of any Plan.

               This Certificate is one of a duly authorized issue of Certificates issued in several Classes
designated as Mortgage Asset-Backed Pass-Through Certificates of the Series specified hereon (herein
collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and recoveries
respecting the Mortgage Loans, all as more specifically set forth herein and in the Agreement.  In the event
Master Servicer funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the
Master Servicer, to the extent provided in the Agreement, from related recoveries on such Mortgage Loan or
from other cash that would have been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or the Certificate
Account created for the benefit of Certificateholders may be made by the Master Servicer from time to time
for purposes other than distributions to Certificateholders, such purposes including without limitation
reimbursement to the Company and the Master Servicer of advances made, or certain expenses incurred, by
either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment of the Agreement
and the modification of the rights and obligations of the Company, the Master Servicer and the Trustee and
the rights of the Certificateholders under the Agreement at any time by the Company, the Master Servicer and
the Trustee with the consent of the Holders of Certificates evidencing in the aggregate not less than 66% of
the Percentage Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders of this
Certificate and of any Certificate issued upon the transfer hereof or in exchange herefor or in lieu hereof
whether or not notation of such consent is made upon the Certificate.  The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set forth, the transfer
of this Certificate is registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in the City and State of New
York, duly endorsed by, or accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new Certificates of
authorized denominations evidencing the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons in Classes and in
denominations specified in the Agreement.  As provided in the Agreement and subject to certain limitations
therein set forth, Certificates are exchangeable for new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or exchange, but the
Trustee may require payment of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar and any agent of
the Company, the Master Servicer, the Trustee or the Certificate Registrar may treat the Person in whose name
this Certificate is registered as the owner hereof for all purposes, and neither the Company, the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the laws of the State of
New York.

               The obligations created by the Agreement in respect of the Certificates and the Trust Fund
created thereby shall terminate upon the payment to Certificateholders of all amounts held by or on behalf of
the Trustee and required to be paid to them pursuant to the Agreement following the earlier of (i) the
maturity or other liquidation of the last Mortgage Loan subject thereto or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the
Master Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in respect of
such Mortgage Loans, thereby effecting early retirement of the Certificates.  The Agreement permits, but does
not require, the Master Servicer to (i) purchase at a price determined as provided in the Agreement all
remaining Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Principal
Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the Certificate Registrar,
by manual signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose.





--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: __________________                    [_________________________],
                                              as Trustee


                                            By:  ________________________
                                                 Authorized Signatory


                                         CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar



                                            By: __________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------

                                                  ASSIGNMENT

               FOR  VALUE  RECEIVED,   the  undersigned   hereby  sell(s),   assign(s)  and  transfer(s)   unto
 ___________________________________________________________________________(Please print or typewrite name and
address  including  postal zip code of  assignee)  a  Percentage  Interest  evidenced  by the  within  Mortgage
Asset-Backed  Pass-Through  Certificate and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

               I  (We)  further  direct  the  Certificate  Registrar  to  issue  a new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:

______________________________________________________________________________________________________________



Dated: _______________________                  _________________________________________
                                                 Signature by or on behalf of assignor


                                                _________________________________________
                                                 Signature Guaranteed




                                           DISTRIBUTION INSTRUCTIONS

 The assignee should include the following for purposes of distribution:

 Distributions  shall be made, by wire transfer or otherwise,  in immediately  available funds to
 _________________________________________________________________ for     the     account     of
 _______________________________account  number _________________,  or, if  mailed  by check,  to
 __________________________________________________. Applicable  statements  should  be  mailed to
__________________________________________________________________.

 This  information is provided by _______________________________, the assignee  named above,  or
 ___________________________, as its agent.







--------------------------------------------------------------------------------

                                                   EXHIBIT D


                                          FORM OF CLASS R CERTIFICATE

THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A  DISQUALIFIED
ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN  SECTIONS  860G AND 860D OF THE
INTERNAL REVENUE CODE OF 1986 (THE "CODE").

NO  TRANSFER  OF THIS  CERTIFICATE  MAY BE  MADE  TO ANY  PERSON,  UNLESS  THE  TRANSFEREE  PROVIDES  EITHER  A
CERTIFICATION  PURSUANT  TO SECTION  5.02(e) OF THE  AGREEMENT  OR AN  OPINION OF COUNSEL  SATISFACTORY  TO THE
MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  WILL NOT  CONSTITUTE  OR
RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974, AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER,  THE
COMPANY OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE,  TRANSFER OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE PROPOSED  TRANSFEREE
PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY
OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF
ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY
OR INSTRUMENTALITY OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE UNLESS
SUCH  ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY
SECTION 511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES
DESCRIBED IN SECTION  1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP UNDER SECTION 775(a) OF THE
CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH
TRANSFER  IS TO  IMPEDE  THE  ASSESSMENT  OR  COLLECTION  OF TAX  AND (3)  SUCH  TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE
REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER  DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION SHALL BE DEEMED TO BE
OF NO LEGAL FORCE OR EFFECT  WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH
HOLDER  OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED  TO HAVE  CONSENTED  TO THE
PROVISIONS OF THIS PARAGRAPH.

Certificate No.                                   [      ]% Pass-Through Rate

Class R Senior                                    Aggregate Initial Certificate
                                                  Principal Balance of the
Date of Pooling and Servicing                     Class R Certificates:
Agreement and Cut-off Date:                       $100.00
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  Percentage Interest:
Residential Funding Corporation                                 %

Assumed Final Distribution Date:                  CUSIP 76110F-
___________ 25, ____


                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                                SERIES ____-___

        evidencing  a percentage  interest in any  distributions  allocable to the Class R  Certificates
        with  respect  to the  Trust  Fund  consisting  primarily  of a pool  of  [conventional  one- to
        four-family  fixed interest rate first mortgage  loans] formed and sold by RESIDENTIAL  ACCREDIT
        LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates.  Neither this Certificate nor the underlying
Mortgage Loans are guaranteed or insured by any governmental agency or instrumentality or by Residential
Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of their affiliates
will have any obligation with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

               This certifies that                                                    is the registered owner
of the Percentage Interest evidenced by this Certificate (obtained by dividing the Initial Certificate
Principal Balance of this Certificate by the aggregate Initial Certificate Principal Balance of all Class R
Certificates, both as specified above) in certain distributions with respect to the Trust Fund consisting
primarily of a pool of [conventional one- to four-family fixed interest rate first mortgage loans] (the
"Mortgage Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the "Company,"
which term includes any successor entity under the Agreement referred to below).  The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as specified above (the "Agreement") among the Company,
the Master Servicer and __________________, as trustee (the "Trustee"), a summary of certain of the pertinent
provisions of which is set forth hereafter.  To the extent not defined herein, the capitalized terms used
herein have the meanings assigned in the Agreement.  This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder of this Certificate by
virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing as described in the Agreement, to the Person in whose name this Certificate is registered
at the close of business on the last day (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of the Percentage
Interest evidenced by this Certificate and the amount (of interest and principal, if any) required to be
distributed to Holders of Class R Certificates on such Distribution Date.

               Each Holder of this Certificate will be deemed to have agreed to be bound by the restrictions
set forth in the Agreement to the effect that (i) each person holding or acquiring any Ownership Interest in
this Certificate must be a United States Person and a Permitted Transferee, (ii) the transfer of any
Ownership Interest in this Certificate will be conditioned upon the delivery to the Trustee of, among other
things, an affidavit to the effect that it is a United States Person and Permitted Transferee, (iii) any
attempted or purported transfer of any Ownership Interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the purported transferee, and (iv)
if any person other than a United States Person and a Permitted Transferee acquires any Ownership Interest in
this Certificate in violation of such restrictions, then the Company will have the right, in its sole
discretion and without notice to the Holder of this Certificate, to sell this Certificate to a purchaser
selected by the Company, which purchaser may be the Company, or any affiliate of the Company, on such terms
and conditions as the Company may choose.

               Notwithstanding the above, the final distribution on this Certificate will be made after due
notice of the pendency of such distribution and only upon presentation and surrender of this Certificate at
the office or agency appointed by the Trustee for that purpose in the City and State of New York.  The
Initial Certificate Principal Balance of this Certificate is set forth above.  The Certificate Principal
Balance hereof will be reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.  Notwithstanding the reduction of the Certificate Principal Balance hereof to zero, this
Certificate will remain outstanding under the Agreement and the Holder hereof may have additional obligations
with respect to this Certificate, including tax liabilities, and may be entitled to certain additional
distributions hereon, in accordance with the terms and provisions of the Agreement.

               No transfer of this Class R Certificate will be made unless the Trustee has received either (i)
an opinion of counsel acceptable to and in form and substance satisfactory to the Trustee, the Company and
the Master Servicer with respect to the permissibility of such transfer under the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class R Certificate will not constitute
or result in a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
(ii) a representation letter, in the form as described by the Agreement, stating that the transferee is not
an employee benefit or other plan subject to the prohibited transaction provisions of ERISA or Section 4975
of the Code (a "Plan"), or any other person (including an investment manager, a named fiduciary or a trustee
of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets" of
any Plan.

               This Certificate is one of a duly authorized issue of Certificates issued in several Classes
designated as Mortgage Asset-Backed Pass-Through Certificates of the Series specified hereon (herein
collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and recoveries
respecting the Mortgage Loans, all as more specifically set forth herein and in the Agreement.  In the event
Master Servicer funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the
Master Servicer, to the extent provided in the Agreement, from related recoveries on such Mortgage Loan or
from other cash that would have been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or the Certificate
Account created for the benefit of Certificateholders may be made by the Master Servicer from time to time
for purposes other than distributions to Certificateholders, such purposes including without limitation
reimbursement to the Company and the Master Servicer of advances made, or certain expenses incurred, by
either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment of the Agreement
and the modification of the rights and obligations of the Company, the Master Servicer and the Trustee and
the rights of the Certificateholders under the Agreement at any time by the Company, the Master Servicer and
the Trustee with the consent of the Holders of Certificates evidencing in the aggregate not less than 66% of
the Percentage Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders of this
Certificate and of any Certificate issued upon the transfer hereof or in exchange herefor or in lieu hereof
whether or not notation of such consent is made upon the Certificate.  The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set forth, the transfer
of this Certificate is registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in the City and State of New
York, duly endorsed by, or accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new Certificates of
authorized denominations evidencing the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons in Classes and in
denominations specified in the Agreement.  As provided in the Agreement and subject to certain limitations
therein set forth, Certificates are exchangeable for new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or exchange, but the
Trustee may require payment of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar and any agent of
the Company, the Master Servicer, the Trustee or the Certificate Registrar may treat the Person in whose name
this Certificate is registered as the owner hereof for all purposes, and neither the Company, the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the laws of the State of
New York.

               The obligations created by the Agreement in respect of the Certificates and the Trust Fund
created thereby shall terminate upon the payment to Certificateholders of all amounts held by or on behalf of
the Trustee and required to be paid to them pursuant to the Agreement following the earlier of (i) the
maturity or other liquidation of the last Mortgage Loan subject thereto or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the
Master Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in respect of
such Mortgage Loans, thereby effecting early retirement of the Certificates.  The Agreement permits, but does
not require, the Master Servicer to (i) purchase at a price determined as provided in the Agreement all
remaining Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Principal
Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set forth on the reverse
hereof, which further provisions shall for all purpose have the same effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the Certificate Registrar,
by manual signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose.





--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: __________________                    [_________________________],
                                              as Trustee


                                            By:  ________________________
                                                 Authorized Signatory


                                         CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar



                                            By: __________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------

                                                  ASSIGNMENT

               FOR  VALUE  RECEIVED,   the  undersigned   hereby  sell(s),   assign(s)  and  transfer(s)   unto
 ___________________________________________________________________________(Please print or typewrite name and
address  including  postal zip code of  assignee)  a  Percentage  Interest  evidenced  by the  within  Mortgage
Asset-Backed  Pass-Through  Certificate and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

               I  (We)  further  direct  the  Certificate  Registrar  to  issue  a new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:

______________________________________________________________________________________________________________



Dated: _______________________                  _________________________________________
                                                 Signature by or on behalf of assignor


                                                _________________________________________
                                                 Signature Guaranteed




                                           DISTRIBUTION INSTRUCTIONS

 The assignee should include the following for purposes of distribution:

 Distributions  shall be made, by wire transfer or otherwise,  in immediately  available funds to
 _________________________________________________________________ for     the     account     of
 _______________________________account  number _________________,  or, if  mailed  by check,  to
 __________________________________________________. Applicable  statements  should  be  mailed to
__________________________________________________________________.

 This  information is provided by _______________________________, the assignee  named above,  or
 ___________________________, as its agent.






--------------------------------------------------------------------------------




                                                   EXHIBIT E


                                       FORM OF SELLER/SERVICER CONTRACT

        This Seller/Servicer Contract (as may be amended, supplemented or otherwise modified from time to
time, this "Contract") is made this ____________  day of  _____________________, 20 __________, by and between
Residential Funding Corporation, its successors and assigns ("Residential Funding") and
 _________________________________________ (the "Seller/Servicer," and, together with Residential Funding, the
"parties" and each, individually, a "party").

        WHEREAS, the Seller/Servicer desires to sell Loans to, and/or service Loans for, Residential Funding,
and Residential Funding desires to purchase Loans from the Seller/Servicer and/or have the Seller/Servicer
service various of its Loans, pursuant to the terms of this Contract and the Residential Funding Seller and
Servicer Guides incorporated herein by reference, as amended, supplemented or otherwise modified, from time
to time (together, the "Guides").

        NOW, THEREFORE, in consideration of the premises, and the terms, conditions and agreements set forth
below, the parties agree as follows:

1.      INCORPORATION OF GUIDES BY REFERENCE.

        The Seller/Servicer acknowledges that it has received and read the Guides.  All provisions of the
Guides are incorporated by reference into and made a part of this Contract, and shall be binding upon the
parties; provided, however, that the Seller/Servicer shall be entitled to sell Loans to and/or service Loans
for Residential Funding only if and for so long as it shall have been authorized to do so by Residential
Funding in writing.  Specific reference in this Contract to particular provisions of the Guides and not to
other provisions does not mean that those provisions of the Guides not specifically cited in this Contract
are not applicable.  All terms used herein shall have the same meanings as such terms have in the Guides,
unless the context clearly requires otherwise.

2.      AMENDMENTS.

        This Contract may not be amended or modified orally, and no provision of this Contract may be waived
or amended except in writing signed by the party against whom enforcement is sought.  Such a written waiver
or amendment must expressly reference this Contract.  However, by their terms, the Guides may be amended or
supplemented by Residential Funding from time to time.  Any such amendment(s) to the Guides shall be binding
upon the parties hereto.

3.      REPRESENTATIONS AND WARRANTIES.

a.      Reciprocal Representations and Warranties.

               The Seller/Servicer and Residential Funding each represents and warrants to the other that as
of the date of this Contract:

(1)     Each party is duly organized, validly existing, and in good standing under the laws of its
                      jurisdiction of organization, is qualified, if necessary, to do business and in good
                      standing in each jurisdiction in which it is required to be so qualified, and has the
                      requisite power and authority to enter into this Contract and all other agreements
                      which are contemplated by this Contract and to carry out its obligations hereunder and
                      under the Guides and under such other agreements.

(2)     This Contract has been duly authorized, executed and delivered by each party and constitutes a valid
                      and legally binding agreement of each party enforceable in accordance with its terms.

(3)     There is no action, proceeding or investigation pending or threatened, and no basis therefor is known
                      to either party, that could affect the validity or prospective validity of this
                      Contract.

(4)     Insofar as its capacity to carry out any obligation under this Contract is concerned, neither party is
                      in violation of any charter, articles of incorporation, bylaws, mortgage, indenture,
                      indebtedness, agreement, instrument, judgment, decree, order, statute, rule or
                      regulation and none of the foregoing adversely affects its capacity to fulfill any of
                      its obligations under this Contract.  Its execution of, and performance pursuant to,
                      this Contract will not result in a violation of any of the foregoing.

b.      Seller/Servicer's Representations, Warranties and Covenants.

               In addition to the representations, warranties and covenants made by the Seller/Servicer
               pursuant to subparagraph (a) of this paragraph 3, the Seller/Servicer makes the
               representations, warranties and covenants set forth in the Guides and, upon request, agrees to
               deliver to Residential Funding the certified Resolution of Board of Directors which authorizes
               the execution and delivery of this Contract.

4.      REMEDIES OF RESIDENTIAL FUNDING.

        If an Event of Seller Default or an Event of Servicer Default shall occur, Residential Funding may, at
its option, exercise one or more of those remedies set forth in the Guides.

5.      SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR.

        At no time shall the Seller/Servicer represent that it is acting as an agent of Residential Funding.
The Seller/Servicer shall, at all times, act as an independent contractor.

6.      PRIOR AGREEMENTS SUPERSEDED.

        This Contract restates, amends and supersedes any and all prior Seller Contracts or Servicer Contracts
between the parties except that any subservicing agreement executed by the Seller/Servicer in connection with
any loan-security exchange transaction shall not be affected.

7.      ASSIGNMENT.

        This Contract may not be assigned or transferred, in whole or in part, by the Seller/Servicer without
the prior written consent of Residential Funding.  Residential Funding may sell, assign, convey, hypothecate,
pledge or in any other way transfer, in whole or in part, without restriction, its rights under this Contract
and the Guides with respect to any Commitment or Loan.

8.      NOTICES.

        All notices, requests, demands or other communications that are to be given under this Contract shall
be in writing, addressed to the appropriate parties and sent by telefacsimile or by overnight courier or by
United States mail, postage prepaid, to the addresses and telefacsimile numbers specified below.  However,
another name, address and/or telefacsimile number may be substituted by the Seller/Servicer pursuant to the
requirements of this paragraph 8, or Residential Funding pursuant to an amendment to the Guides.

If to Residential Funding, notices must be sent to the appropriate address or telefacsimile number specified
in the Guides.

If to the Seller/Servicer, notice must be sent to:




      Attention:
      Telefacsimile Number:  (________)  _____-____________

9.      JURISDICTION AND VENUE.

        Each of the parties irrevocably submits to the jurisdiction of any state or federal court located in
Hennepin County, Minnesota, over any action, suit or proceeding to enforce or defend any right under this
Contract or otherwise arising from any loan sale or servicing relationship existing in connection with this
Contract, and each of the parties irrevocably agrees that all claims in respect of any such action or
proceeding may be heard or determined in such state or federal court.  Each of the parties irrevocably waives
the defense of an inconvenient forum to the maintenance of any such action or proceeding and any other
substantive or procedural rights or remedies it may have with respect to the maintenance of any such action
or proceeding in any such forum.  Each of the parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by suit on the judgment or in
any other manner provided by law.  Each of the parties further agrees not to institute any legal actions or
proceedings against the other party or any director, officer, employee, attorney, agent or property of the
other party, arising out of or relating to this Contract in any court other than as hereinabove specified in
this paragraph 9.

10.     MISCELLANEOUS.

        This Contract, including all documents incorporated by reference herein, constitutes the entire
understanding between the parties hereto and supersedes all other agreements, covenants, representations,
warranties, understandings and communications between the parties, whether written or oral, with respect to
the transactions contemplated by this Contract.  All paragraph headings contained herein are for convenience
only and shall not be construed as part of this Contract.  Any provision of this Contract that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining portions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction, and, to this end, the provisions hereof are
severable.  This Contract shall be governed by, and construed and enforced in accordance with, applicable
federal laws and the laws of the State of Minnesota.





--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the duly authorized officers of the Seller/Servicer and Residential Funding have
executed this Seller/Servicer Contract as of the date first above written.

ATTEST:                                 SELLER/SERVICER

[Corporate Seal]

                                                         (Name of Seller/Servicer)
By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:
======================================= =========================================================

ATTEST:                                 RESIDENTIAL FUNDING CORPORATION
[Corporate Seal]

By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:







--------------------------------------------------------------------------------




                                                   EXHIBIT F
                                         FORMS OF REQUEST FOR RELEASE

DATE:

TO:

RE:            REQUEST FOR RELEASE OF DOCUMENTS

In connection with the administration of the pool of Mortgage Loans held by you for the referenced pool, we
request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request:      (circle one)

        Mortgage Loan Prepaid in Full              Mortgage Loan Repurchased

"We hereby certify that all amounts received or to be received in connection with such payments which are
required to be deposited have been or will be so deposited as provided in the Pooling and Servicing
Agreement."


Residential Funding Corporation
Authorized Signature

******************************************************************************

TO CUSTODIAN/TRUSTEE:  Please acknowledge this request, and check off documents being enclosed with a copy of
this form.  You should retain this form for your files in accordance with the terms of the Pooling and
Servicing Agreement.

Enclosed Documents:          [ ]  Promissory Note
                             [ ]  Primary Insurance Policy
                             [ ]  Mortgage or Deed of Trust
                             [ ]  Assignment(s) of Mortgage or Deed of Trust
                             [ ]  Title Insurance Policy
                             [ ]  Other:

Name:  _______________________
Title:
Date:





--------------------------------------------------------------------------------


                                                  EXHIBIT G-1

                                   FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF                         )
                                 )    ss.:
COUNTY OF                        )

               [NAME OF OFFICER], being first duly sworn, deposes and says:

1.      That he is [Title of Officer] of [Name of Owner] (record or beneficial owner of the Mortgage
Asset-Backed Pass-Through Certificates, Series ____-___, Class R (the "Owner")), a [savings institution]
[corporation] duly organized and existing under the laws of [the State of ____________________________]
[the United States], on behalf of which he makes this affidavit and agreement.

2.      That the Owner (i) is not and will not be a "disqualified organization" or an electing large
partnership as of [date of transfer] within the meaning of Sections 860E(e)(5) and 775, respectively, of the
Internal Revenue Code of 1986, as amended (the "Code") or an electing large partnership under Section 775(a)
of the Code, (ii) will endeavor to remain other than a disqualified organization for so long as it retains
its ownership interest in the Class R Certificates, and (iii) is acquiring the Class R Certificates for its
own account or for the account of another Owner from which it has received an affidavit and agreement in
substantially the same form as this affidavit and agreement. (For this purpose, a "disqualified organization"
means an electing large partnership under Section 775 of the Code, the United States, any state or political
subdivision thereof, any agency or instrumentality of any of the foregoing (other than an instrumentality all
of the activities of which are subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental entity) or any foreign
government, international organization or any agency or instrumentality of such foreign government or
organization, any rural electric or telephone cooperative, or any organization (other than certain farmers'
cooperatives) that is generally exempt from federal income tax unless such organization is subject to the tax
on unrelated business taxable income).

3.      That the Owner is aware (i) of the tax that would be imposed on transfers of Class R Certificates to
disqualified organizations or electing large partnerships, under the Code, that applies to all transfers of
Class R Certificates after March 31, 1988; (ii) that such tax would be on the transferor (or, with respect to
transfers to electing large partnerships, on each such partnership), or, if such transfer is through an agent
(which person includes a broker, nominee or middleman) for a disqualified organization, on the agent; (iii)
that the person (other than with respect to transfers to electing large partnerships) otherwise liable for
the tax shall be relieved of liability for the tax if the transferee furnishes to such person an affidavit
that the transferee is not a disqualified organization and, at the time of transfer, such person does not
have actual knowledge that the affidavit is false; and (iv) that the Class R Certificates may be "noneconomic
residual interests" within the meaning of Treasury regulations promulgated pursuant to the Code and that the
transferor of a noneconomic residual interest will remain liable for any taxes due with respect to the income
on such residual interest, unless no significant purpose of the transfer was to impede the assessment or
collection of tax.

4.      That the Owner is aware of the tax imposed on a "pass-through entity" holding Class R Certificates if
either the pass-through entity is an electing large partnership under Section 775 of the Code or if at any
time during the taxable year of the pass-through entity a disqualified organization is the record holder of
an interest in such entity.  (For this purpose, a "pass through entity" includes a regulated investment
company, a real estate investment trust or common trust fund, a partnership, trust or estate, and certain
cooperatives.)

5.      The Owner is either (i) a citizen or resident of the United States, (ii) a corporation, partnership or
other entity treated as a corporation or a partnership for U.S. federal income tax purposes and created or
organized in or under the laws of the United States, any state thereof or the District of Columbia (other
than a partnership that is not treated as a United States person under any applicable Treasury regulations),
(iii) an estate that is described in Section 7701(a)(30)(D) of the Code, or (iv) a trust that is described in
Section 7701(a)(30)(E) of the Code.

6.      The Owner hereby agrees that it will not cause income from the Class R Certificates to be attributable
to a foreign permanent establishment or fixed base (within the meaning of an applicable income tax treaty) of
the Owner or another United States taxpayer.

7.      That the Owner is aware that the Trustee will not register the transfer of any Class R Certificates
unless the transferee, or the transferee's agent, delivers to it an affidavit and agreement, among other
things, in substantially the same form as this affidavit and agreement.  The Owner expressly agrees that it
will not consummate any such transfer if it knows or believes that any of the representations contained in
such affidavit and agreement are false.

8.      That the Owner has reviewed the restrictions set forth on the face of the Class R Certificates and the
provisions of Section 5.02(f) of the Pooling and Servicing Agreement under which the Class R Certificates
were issued (in particular, clause (iii)(A) and (iii)(B) of Section 5.02(f) which authorize the Trustee to
deliver payments to a person other than the Owner and negotiate a mandatory sale by the Trustee in the event
the Owner holds such Certificates in violation of Section 5.02(f)).  The Owner expressly agrees to be bound
by and to comply with such restrictions and provisions.

9.      That the Owner consents to any additional restrictions or arrangements that shall be deemed necessary
upon advice of counsel to constitute a reasonable arrangement to ensure that the Class R Certificates will
only be owned, directly or indirectly, by an Owner that is not a disqualified organization.

10.     The Owner's Taxpayer Identification Number is ______________________________.

11.     This affidavit and agreement relates only to the Class R Certificates held by the Owner and not to any
other holder of the Class R Certificates.  The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

12.     That no purpose of the Owner relating to the transfer of any of the Class R Certificates by the Owner
is or will be to impede the assessment or collection of any tax; in making this representation, the Owner
warrants that the Owner is familiar with (i) Treasury Regulation Section 1.860E-1(c) and recent amendments
thereto, effective as of July 19, 2002, and (ii) the preamble describing the adoption of the amendments to
such regulation, which is attached hereto as Exhibit 1.

13.     That the Owner has no present knowledge or expectation that it will be unable to pay any United States
taxes owed by it so long as any of the Certificates remain outstanding.  In this regard, the Owner hereby
represents to and for the benefit of the person from whom it acquired the Class R Certificate that the Owner
intends to pay taxes associated with holding such Class R Certificate as they become due, fully understanding
that it may incur tax liabilities in excess of any cash flows generated by the Class R Certificate.

14.     That the Owner has no present knowledge or expectation that it will become insolvent or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

15.     The Purchaser is not an employee benefit plan or other plan subject to the prohibited transaction
provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of
the Code, or an investment manager, named fiduciary or a trustee of any such plan, or any other Person
acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets" of any such
plan.





--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its behalf, pursuant
to the authority of its Board of Directors, by its [Title of Officer] and its corporate seal to be hereunto
attached, attested by its [Assistant] Secretary, this          day of                               , 200    .




                                            [NAME OF OWNER]



                                            By:
                                                 [Name of Officer]
                                                 [Title of Officer]
[Corporate Seal]

ATTEST:


[Assistant] Secretary

               Personally appeared before me the above-named [Name of Officer], known or proved to me to be
the same person who executed the foregoing instrument and to be the [Title of Officer] of the Owner, and
acknowledged to me that he executed the same as his free act and deed and the free act and deed of the Owner.

               Subscribed and sworn before me this _________  day of __________, 200__.





                                                 NOTARY PUBLIC



                                            COUNTY OF  __________________________
                                            STATE OF
                                             My Commission expires the _____ day of _____, 20 .





--------------------------------------------------------------------------------


                                                   EXHIBIT 1

DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98


Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

-----------------------------------------------------------------------

SUMMARY: This document contains final regulations relating to safe
harbor transfers of noneconomic residual interests in real estate
mortgage investment conduits (REMICs). The final regulations provide
additional limitations on the circumstances under which transferors may
claim safe harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.
    Applicability Date: For dates of applicability, see Sec. 1.860E-
(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940
(not a toll-free number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

    The collection of information in this final rule has been reviewed
and, pending receipt and evaluation of public comments, approved by the
Office of Management and Budget (OMB) under 44 U.S.C. 3507 and assigned
control number 1545-1675.
    The collection of information in this regulation is in Sec. 1.860E-
1(c)(5)(ii). This information is required to enable the IRS to verify
that a taxpayer is complying with the conditions of this regulation.
The collection of information is mandatory and is required. Otherwise,
the taxpayer will not receive the benefit of safe harbor treatment as
provided in the regulation. The likely respondents are businesses and
other for-profit institutions.
    Comments on the collection of information should be sent to the
Office of Management and Budget, Attn: Desk Officer for the Department
of the Treasury, Office of Information and Regulatory Affairs,
Washington, DC, 20503, with copies to the Internal Revenue Service,
Attn: IRS Reports Clearance Officer, W:CAR:MP:FP:S, Washington, DC
20224. Comments on the collection of information should be received by
September 17, 2002. Comments are specifically requested concerning:
    Whether the collection of information is necessary for the proper
performance of the functions of the Internal Revenue Service, including
whether the information will have practical utility;
    The accuracy of the estimated burden associated with the collection
of information (see below);
    How the quality, utility, and clarity of the information to be
collected may be enhanced;
    How the burden of complying with the collection of information may
be minimized, including through the application of automated collection
techniques or other forms of information technology; and
    Estimates of capital or start-up costs and costs of operation,
maintenance, and purchase of service to provide information.
    An agency may not conduct or sponsor, and a person is not required
to respond to, a collection of information unless it displays a valid
control number assigned by the Office of Management and Budget.
    The estimated total annual reporting burden is 470 hours, based on
an estimated number of respondents of 470 and an estimated average
annual burden hours per respondent of one hour.
    Books or records relating to a collection of information must be
retained as long as their contents may become material in the
administration of any internal revenue law. Generally, tax returns and
tax return information are confidential, as required by 26 U.S.C. 6103.

Background

    This document contains final regulations regarding the proposed
amendments to 26 CFR part 1 under section 860E of the Internal Revenue
Code (Code). The regulations provide the circumstances under which a
transferor of a noneconomic REMIC residual interest meeting the
investigation and representation requirements may avail itself of the
safe harbor by satisfying either the formula test or the asset test.
    Final regulations governing REMICs, issued in 1992, contain rules
governing the transfer of noneconomic REMIC residual interests. In
general, a transfer of a noneconomic residual interest is disregarded
for all tax purposes if a significant purpose of the transfer is to

[[Page 47452]]

enable the transferor to impede the assessment or collection of tax. A
purpose to impede the assessment or collection of tax (a wrongful
purpose) exists if the transferor, at the time of the transfer, either
knew or should have known that the transferee would be unwilling or
unable to pay taxes due on its share of the REMIC's taxable income.
    Under a safe harbor, the transferor of a REMIC noneconomic residual
interest is presumed not to have a wrongful purpose if two requirements
are satisfied: (1) the transferor conducts a reasonable investigation
of the transferee's financial condition (the investigation
requirement); and (2) the transferor secures a representation from the
transferee to the effect that the transferee understands the tax
obligations associated with holding a residual interest and intends to
pay those taxes (the representation requirement).
    The IRS and Treasury have been concerned that some transferors of
noneconomic residual interests claim they satisfy the safe harbor even
in situations where the economics of the transfer clearly indicate the
transferee is unwilling or unable to pay the tax associated with
holding the interest. For this reason, on February 7, 2000, the IRS
published in the Federal Register (65 FR 5807) a notice of proposed
rulemaking (REG-100276-97; REG-122450-98) designed to clarify the safe
harbor by adding the  "formula test,"  an economic test. The proposed
regulation provides that the safe harbor is unavailable unless the
present value of the anticipated tax liabilities associated with
holding the residual interest does not exceed the sum of: (1) The
present value of any consideration given to the transferee to acquire
the interest; (2) the present value of the expected future
distributions on the interest; and (3) the present value of the
anticipated tax savings associated with holding the interest as the
REMIC generates losses.
    The notice of proposed rulemaking also contained rules for FASITs.
Section 1.860H-6(g) of the proposed regulations provides requirements
for transfers of FASIT ownership interests and adopts a safe harbor by
reference to the safe harbor provisions of the REMIC regulations.
    In January 2001, the IRS published Rev. Proc. 2001-12 (2001-3
I.R.B. 335) to set forth an alternative safe harbor that taxpayers
could use while the IRS and the Treasury considered comments on the
proposed regulations. Under the alternative safe harbor, if a
transferor meets the investigation requirement and the representation
requirement but the transfer fails to meet the formula test, the
transferor may invoke the safe harbor if the transferee meets a two-
prong test (the asset test). A transferee generally meets the first
prong of this test if, at the time of the transfer, and in each of the
two years preceding the year of transfer, the transferee's gross assets
exceed $100 million and its net assets exceed $10 million. A transferee
generally meets the second prong of this test if it is a domestic,
taxable corporation and agrees in writing not to transfer the interest
to any person other than another domestic, taxable corporation that
also satisfies the requirements of the asset test. A transferor cannot
rely on the asset test if the transferor knows, or has reason to know,
that the transferee will not comply with its written agreement to limit
the restrictions on subsequent transfers of the residual interest.
    Rev. Proc. 2001-12 provides that the asset test fails to be
satisfied in the case of a transfer or assignment of a noneconomic
residual interest to a foreign branch of an otherwise eligible
transferee. If such a transfer or assignment were permitted, a
corporate taxpayer might seek to claim that the provisions of an
applicable income tax treaty would resource excess inclusion income as
foreign source income, and that, as a consequence, any U.S. tax
liability attributable to the excess inclusion income could be offset
by foreign tax credits. Such a claim would impede the assessment or
collection of U.S. tax on excess inclusion income, contrary to the
congressional purpose of assuring that such income will be taxable in
all events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the
Code.
    The Treasury and the IRS have learned that certain taxpayers
transferring noneconomic residual interests to foreign branches have
attempted to rely on the formula test to obtain safe harbor treatment
in an effort to impede the assessment or collection of U.S. tax on
excess inclusion income. Accordingly, the final regulations provide
that if a noneconomic residual interest is transferred to a foreign
permanent establishment or fixed base of a U.S. taxpayer, the transfer
is not eligible for safe harbor treatment under either the asset test
or the formula test. The final regulations also require a transferee to
represent that it will not cause income from the noneconomic residual
interest to be attributable to a foreign permanent establishment or
fixed base.
    Section 1.860E-1(c)(8) provides computational rules that a taxpayer
may use to qualify for safe harbor status under the formula test.
Section 1.860E-1(c)(8)(i) provides that the transferee is presumed to
pay tax at a rate equal to the highest rate of tax specified in section
11(b). Some commentators were concerned that this presumed rate of
taxation was too high because it does not take into consideration
taxpayers subject to the alternative minimum tax rate. In light of the
comments received, this provision has been amended in the final
regulations to allow certain transferees that compute their taxable
income using the alternative minimum tax rate to use the alternative
minimum tax rate applicable to corporations.
    Additionally, Sec. 1.860E-1(c)(8)(iii) provides that the present
values in the formula test are to be computed using a discount rate
equal to the applicable Federal short-term rate prescribed by section
1274(d). This is a change from the proposed regulation and Rev. Proc.
2001-12. In those publications the provision stated that  "present
values are computed using a discount rate equal to the applicable
Federal rate prescribed in section 1274(d) compounded semiannually"
and that  "[a] lower discount rate may be used if the transferee can
demonstrate that it regularly borrows, in the course of its trade or
business, substantial funds at such lower rate from an unrelated third
party."  The IRS and the Treasury Department have learned that, based
on this provision, certain taxpayers have been attempting to use
unrealistically low or zero interest rates to satisfy the formula test,
frustrating the intent of the test. Furthermore, the Treasury
Department and the IRS believe that a rule allowing for a rate other
than a rate based on an objective index would add unnecessary
complexity to the safe harbor. As a result, the rule in the proposed
regulations that permits a transferee to use a lower discount rate, if
the transferee can demonstrate that it regularly borrows substantial
funds at such lower rate, is not included in the final regulations; and
the Federal short-term rate has been substituted for the applicable
Federal rate. To simplify taxpayers' computations, the final
regulations allow use of any of the published short-term rates,
provided that the present values are computed with a corresponding
period of compounding. With the exception of the provisions relating to
transfers to foreign branches, these changes generally have the
proposed applicability date of February 4, 2000, but taxpayers may
choose to apply the interest rate formula set forth in the proposed
regulation and Rev. Proc. 2001-12 for transfers occurring before August
19, 2002.
    It is anticipated that when final regulations are adopted with
respect to

[[Page 47453]]

FASITs, Sec. 1.860H-6(g) of the proposed regulations will be adopted in
substantially its present form, with the result that the final
regulations contained in this document will also govern transfers of
FASIT ownership interests with substantially the same applicability
date as is contained in this document.

Effect on Other Documents

    Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for transfers of
noneconomic residual interests in REMICs occurring on or after August
19, 2002.

Special Analyses

    It is hereby certified that these regulations will not have a
significant economic impact on a substantial number of small entities.
This certification is based on the fact that it is unlikely that a
substantial number of small entities will hold REMIC residual
interests. Therefore, a Regulatory Flexibility Analysis under the
Regulatory Flexibility Act (5 U.S.C. chapter 6) is not required. It has
been determined that this Treasury decision is not a significant
regulatory action as defined in Executive Order 12866. Therefore, a
regulatory assessment is not required. It also has been determined that
sections 553(b) and 553(d) of the Administrative Procedure Act (5
U.S.C. chapter 5) do not apply to these regulations.

Drafting Information

    The principal author of these regulations is Courtney Shepardson.
However, other personnel from the IRS and Treasury Department
participated in their development.

List of Subjects

26 CFR Part 1

    Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

    Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

    Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

    Paragraph 1. The authority citation for part 1 continues to read in
part as follows:

    Authority: 26 U.S.C. 7805 * * *










--------------------------------------------------------------------------------



                                                  EXHIBIT G-2


                                        FORM OF TRANSFEROR CERTIFICATE


                                                      ______________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, Class R

Ladies and Gentlemen:

               This letter is delivered to you in connection with the transfer by
                               ______________________________________________________(the "Seller") to
  ________________________________________________________________________________(the "Purchaser") of
$ _________________________ Initial Certificate Principal Balance of Mortgage Asset-Backed Pass-Through
Certificates, Series ____-___, Class R (the "Certificates"), pursuant to Section 5.02 of the Pooling and
Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of ___________ 1, ____ among
Residential Accredit Loans, Inc., as seller (the "Company"), Residential Funding Corporation, as master
servicer (the "Master Servicer"), and __________________, as trustee (the "Trustee").  All terms used herein
and not otherwise defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Seller hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

1.      No purpose of the Seller relating to the transfer of the Certificate by the Seller to the Purchaser is
or will be to impede the assessment or collection of any tax.

2.      The Seller understands that the Purchaser has delivered to the Trustee and the Master Servicer a
transfer affidavit and agreement in the form attached to the Pooling and Servicing Agreement as Exhibit G-1.
The Seller does not know or believe that any representation contained therein is false.

3.      The Seller has at the time of the transfer conducted a reasonable investigation of the financial
condition of the Purchaser as contemplated by Treasury Regulations Section 1.860E-1(c)(4)(i) and, as a result
of that investigation, the Seller has determined that the Purchaser has historically paid its debts as they
become due and has found no significant evidence to indicate that the Purchaser will not continue to pay its
debts as they become due in the future.  The Seller understands that the transfer of a Class R Certificate
may not be respected for United States income tax purposes (and the Seller may continue to be liable for
United States income taxes associated therewith) unless the Seller has conducted such an investigation.

4.      The Seller has no actual knowledge that the proposed Transferee is not both a United States Person and
a Permitted Transferee.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------



                                                   EXHIBIT H


                                    FORM OF INVESTOR REPRESENTATION LETTER


                                                        ______________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Funding Corporation Series ____-___

               RE:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

                                              ________________(the "Purchaser") intends to purchase from
 _____________________________________________________(the "Seller") $__________________________  Initial
Certificate Principal Balance of Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class
(the "Certificates"), issued pursuant to the Pooling and Servicing Agreement (the "Pooling and Servicing
Agreement"), dated as of ___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the
"Company"), Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise defined shall have
the meanings set forth in the Pooling and Servicing Agreement.  The Purchaser hereby certifies, represents
and warrants to, and covenants with, the Company, the Trustee and the Master Servicer that:

1.      The Purchaser understands that (a) the Certificates have not been and will not be registered or
               qualified under the Securities Act of 1933, as amended (the "Act") or any state securities law,
               (b) the Company is not required to so register or qualify the Certificates, (c) the
               Certificates may be resold only if registered and qualified pursuant to the provisions of the
               Act or any state securities law, or if an exemption from such registration and qualification is
               available, (d) the Pooling and Servicing Agreement contains restrictions regarding the transfer
               of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

2.      The Purchaser is acquiring the Certificates for its own account for investment only and not with a
               view to or for sale in connection with any distribution thereof in any manner that would
               violate the Act or any applicable state securities laws.

3.      The Purchaser is (a) a substantial, sophisticated institutional investor having such knowledge and
               experience in financial and business matters, and, in particular, in such matters related to
               securities similar to the Certificates, such that it is capable of evaluating the merits and
               risks of investment in the Certificates, (b) able to bear the economic risks of such an
               investment and (c) an "accredited investor" within the meaning of Rule 501(a) promulgated
               pursuant to the Act.

4.      The Purchaser has been furnished with, and has had an opportunity to review (a) [a copy of the Private
               Placement Memorandum, dated                                       , 20    , relating to the
               Certificates (b)] a copy of the Pooling and Servicing Agreement and [b] [c] such other
               information concerning the Certificates, the Mortgage Loans and the Company as has been
               requested by the Purchaser from the Company or the Seller and is relevant to the Purchaser's
               decision to purchase the Certificates.  The Purchaser has had any questions arising from such
               review answered by the Company or the Seller to the satisfaction of the Purchaser.  [If the
               Purchaser did not purchase the Certificates from the Seller in connection with the initial
               distribution of the Certificates and was provided with a copy of the Private Placement
               Memorandum (the "Memorandum") relating to the original sale (the "Original Sale") of the
               Certificates by the Company, the Purchaser acknowledges that such Memorandum was provided to it
               by the Seller, that the Memorandum was prepared by the Company solely for use in connection
               with the Original Sale and the Company did not participate in or facilitate in any way the
               purchase of the Certificates by the Purchaser from the Seller, and the Purchaser agrees that it
               will look solely to the Seller and not to the Company with respect to any damage, liability,
               claim or expense arising out of, resulting from or in connection with (a) error or omission, or
               alleged error or omission, contained in the Memorandum, or (b) any information, development or
               event arising after the date of the Memorandum.]

5.      The Purchaser has not and will not nor has it authorized or will it authorize any person to (a) offer,
               pledge, sell, dispose of or otherwise transfer any Certificate, any interest in any Certificate
               or any other similar security to any person in any manner, (b) solicit any offer to buy or to
               accept a pledge, disposition of other transfer of any Certificate, any interest in any
               Certificate or any other similar security from any person in any manner, (c) otherwise approach
               or negotiate with respect to any Certificate, any interest in any Certificate or any other
               similar security with any person in any manner, (d) make any general solicitation by means of
               general advertising or in any other manner or (e) take any other action, that (as to any of (a)
               through (e) above) would constitute a distribution of any Certificate under the Act, that would
               render the disposition of any Certificate a violation of Section 5 of the Act or any state
               securities law, or that would require registration or qualification pursuant thereto.  The
               Purchaser will not sell or otherwise transfer any of the Certificates, except in compliance
               with the provisions of the Pooling and Servicing Agreement.

6.      The Purchaser

(a)     is not an employee benefit or other plan subject to the prohibited transaction provisions of the
               Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the
               Internal Revenue Code of 1986, as amended (a "Plan"), or any other person (including an
               investment manager, a named fiduciary or a trustee of any Plan) acting, directly or indirectly,
               on behalf of or purchasing any Certificate with "plan assets" of any Plan within the meaning of
               the Department of Labor ("DOL") regulation at 29 C.F.R.ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the Certificates is an
               "insurance company general account" (within the meaning of DOL Prohibited Transaction Class
               Exemption ("PTCE") 95-60), and the purchase is being made in reliance upon the availability of
               the exemptive relief afforded under Sections I and III of PTCE 95-60.

        In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the
Company, the Trustee and the Master Servicer that the Purchaser will not transfer such Certificates to any
Plan or person unless such Plan or person meets the requirements set forth in either 6(a) or (b) above.


                                            Very truly yours,





                                            By:
                                            Name:
                                            Title:







--------------------------------------------------------------------------------


                                                   EXHIBIT I


                                   FORM OF TRANSFEROR REPRESENTATION LETTER


                                                                      _________ , 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Attention: Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

               In connection with the sale by ________________ (the "Seller") to ___________________ (the
"Purchaser") of $_____________ Initial Certificate Principal Balance of Mortgage Asset-Backed Pass-Through
Certificates, Series ____-___, Class   (the "Certificates"), issued pursuant to the Pooling and Servicing
Agreement (the "Pooling and Servicing Agreement"), dated as of ___________ 1, ____ among Residential Accredit
Loans, Inc., as seller (the "Company"), Residential Funding Corporation, as master servicer, and
__________________, as trustee (the "Trustee").  The Seller hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that:

               Neither the Seller nor anyone acting on its behalf has (a) offered, pledged, sold, disposed of
or otherwise transferred any Certificate, any interest in any Certificate or any other similar security to
any person in any manner, (b) has solicited any offer to buy or to accept a pledge, disposition or other
transfer of any Certificate, any interest in any Certificate or any other similar security from any person in
any manner, (c) has otherwise approached or negotiated with respect to any Certificate, any interest in any
Certificate or any other similar security with any person in any manner, (d) has made any general
solicitation by means of general advertising or in any other manner, or (e) has taken any other action, that
(as to any of (a) through (e) above) would constitute a distribution of the Certificates under the Securities
Act of 1933 (the "Act"), that would render the disposition of any Certificate a violation of Section 5 of the
Act or any state securities law, or that would require registration or qualification pursuant thereto.  The
Seller will not act, in any manner set forth in the foregoing sentence with respect to any Certificate.  The
Seller has not and will not sell or otherwise transfer any of the Certificates, except in compliance with the
provisions of the Pooling and Servicing Agreement.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------



                                                   EXHIBIT J


                                 [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                            Description of Rule 144A Securities, including numbers:





               The undersigned  seller, as registered holder (the "Seller"), intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

1.      In connection with such transfer and in accordance with the agreements pursuant to which the Rule 144A
Securities were issued, the Seller hereby certifies the following facts:  Neither the Seller nor anyone
acting on its behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar security to, or solicited any offer
to buy or accept a transfer, pledge or other disposition of the Rule 144A Securities, any interest in the
Rule 144A Securities or any other similar security from, or otherwise approached or negotiated with respect
to the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar security with, any
person in any manner, or made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the Rule 144A Securities under the
Securities Act of 1933, as amended (the "1933 Act"), or that would render the disposition of the Rule 144A
Securities a violation of Section 5 of the 1933 Act or require registration pursuant thereto, and that the
Seller has not offered the Rule 144A Securities to any person other than the Buyer or another "qualified
institutional buyer" as defined in Rule 144A under the 1933 Act.

2.      The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and the Master
Servicer (as defined in the Pooling and Servicing Agreement (the "Agreement"), dated as of ___________ 1,
____ among Residential Funding Corporation as Master Servicer, Residential Accredit Loans, Inc. as depositor
pursuant to Section 5.02 of the Agreement and __________________, as trustee, as follows:

(a)     The Buyer understands that the Rule 144A Securities have not been registered under the 1933 Act or the
        securities laws of any state.

(b)     The Buyer considers itself a substantial, sophisticated institutional investor having such knowledge
        and experience in financial and business matters that it is capable of evaluating the merits and risks
        of investment in the Rule 144A Securities.

(c)     The Buyer has been furnished with all information regarding the Rule 144A Securities that it has
        requested from the Seller, the Trustee or the Servicer.

(d)     Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged, sold or otherwise
        disposed of the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar
        security to, or solicited any offer to buy or accept a transfer, pledge or other disposition of the
        Rule 144A Securities, any interest in the Rule 144A Securities or any other similar security from, or
        otherwise approached or negotiated with respect to the Rule 144A Securities, any interest in the Rule
        144A Securities or any other similar security with, any person in any manner, or made any general
        solicitation by means of general advertising or in any other manner, or taken any other action, that
        would constitute a distribution of the Rule 144A Securities under the 1933 Act or that would render
        the disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act or require
        registration pursuant thereto, nor will it act, nor has it authorized or will it authorize any person
        to act, in such manner with respect to the Rule 144A Securities.

(e)     The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A under the 1933 Act
        and has completed either of the forms of certification to that effect attached hereto as Annex 1 or
        Annex 2.  The Buyer is aware that the sale to it is being made in reliance on Rule 144A.  The Buyer is
        acquiring the Rule 144A Securities for its own account or the accounts of other qualified
        institutional buyers, understands that such Rule 144A Securities may be resold, pledged or transferred
        only (i) to a person reasonably believed to be a qualified institutional buyer that purchases for its
        own account or for the account of a qualified institutional buyer to whom notice is given that the
        resale, pledge or transfer is being made in reliance on Rule 144A, or (ii) pursuant to another
        exemption from registration under the 1933 Act.

               [3.    The Buyer

                      [(a)   is not an employee benefit or other plan subject to the prohibited transaction
        provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section
        4975 of the Internal Revenue Code of 1986, as amended (a "Plan"), or any other person (including an
        investment manager, a named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
        behalf of or purchasing any Certificate with "plan assets" of any Plan within the meaning of the
        Department of Labor ("DOL") regulation at 29 C.F.R.ss.2510.3-101](1); or

                      (b)    is an insurance company, the source of funds to be used by it to purchase the
        Certificates is an "insurance company general account" (within the meaning of DOL Prohibited
        Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in reliance upon the
        availability of the exemptive relief afforded under Sections I and III of PTCE 95-60.](2)

               4.     This document may be executed in one or more counterparts and by the different parties
        hereto on separate counterparts, each of which, when so executed, shall be deemed to be an original;
        such counterparts, together, shall constitute one and the same document.

               IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth
below.


Print Name of Seller                              Print Name of Buyer
By:                                               By:
   Name:                                             Name:
   Title:                                            Title:
Taxpayer Identification                           Taxpayer Identification:
No.                                               No:
Date:                                             Date:






--------------------------------------------------------------------------------



                                                                                           ANNEX 1 TO EXHIBIT J


                           QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                            [For Buyers Other Than Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A Investment
Representation to which this Certification is attached:

1.      As indicated below, the undersigned is the President, Chief Financial Officer, Senior Vice President
or other executive officer of the Buyer.

2.      In connection with purchases by the Buyer, the Buyer is a "qualified institutional buyer" as that term
is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A") because (i) the Buyer owned and/or
invested on a discretionary basis $_________________________________________ in securities (except for the
excluded securities referred to below) as of the end of the Buyer's most recent fiscal year (such amount
being calculated in accordance with Rule 144A) and (ii) the Buyer satisfies the criteria in the category
marked below.

--      Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association or
               similar institution), Massachusetts or similar business trust, partnership, or charitable
               organization described in Section 501(c)(3) of the Internal Revenue Code.

--      Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any State,
               territory or the District of Columbia, the business of which is substantially confined to
               banking and is supervised by the State or territorial banking commission or similar official or
               is a foreign bank or equivalent institution, and (b) has an audited net worth of at least
               $25,000,000 as demonstrated in its latest annual financial statements, a copy of which is
               attached hereto.

--      Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan association,
               cooperative bank, homestead association or similar institution, which is supervised and
               examined by a State or Federal authority having supervision over any such institutions or is a
               foreign savings and loan association or equivalent institution and (b) has an audited net worth
               of at least $25,000,000 as demonstrated in its latest annual financial statements.

--      Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act
               of 1934.

--      Insurance Company.  The Buyer is an insurance company whose primary and predominant business activity
               is the writing of insurance or the reinsuring of risks underwritten by insurance companies and
               which is subject to supervision by the insurance commissioner or a similar official or agency
               of a State or territory or the District of Columbia.

--      State or Local Plan.  The Buyer is a plan established and maintained by a State, its political
               subdivisions, or any agency or instrumentality of the State or its political subdivisions, for
               the benefit of its employees.

--      ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the Employee
               Retirement Income Security Act of 1974.

--      Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act
               of 1940.

--      SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business
               Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

--      Business Development Company.  The Buyer is a business development company as defined in Section
               202(a)(22) of the Investment Advisers Act of 1940.

--      Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose participants
               are exclusively (a) plans established and maintained by a State, its political subdivisions, or
               any agency or instrumentality of the State or its political subdivisions, for the benefit of
               its employees, or (b) employee benefit plans within the meaning of Title I of the Employee
               Retirement Income Security Act of 1974, but is not a trust fund that includes as participants
               individual retirement accounts or H.R. 10 plans.

3.      The term "securities" as used herein does not include (i) securities of issuers that are affiliated
with the Buyer, (ii) securities that are part of an unsold allotment to or subscription by the Buyer, if the
Buyer is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan participations, (v)
repurchase agreements, (vi) securities owned but subject to a repurchase agreement and (vii) currency,
interest rate and commodity swaps.

4.      For purposes of determining the aggregate amount of securities owned and/or invested on a
discretionary basis by the Buyer, the Buyer used the cost of such securities to the Buyer and did not include
any of the securities referred to in the preceding paragraph.  Further, in determining such aggregate amount,
the Buyer may have included securities owned by subsidiaries of the  Buyer,  but only if such subsidiaries
are consolidated with the Buyer in its financial statements prepared in accordance with generally accepted
accounting principles and if the investments of such subsidiaries are managed under the Buyer's direction.
However, such securities were not included if the Buyer is a majority-owned, consolidated subsidiary of
another enterprise and the Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

5.      The Buyer acknowledges that it is familiar with Rule 144A and understands that the seller to it and
other parties related to the Certificates are relying and will continue to rely on the statements made herein
because one or more sales to the Buyer may be in reliance on Rule 144A.

                           Will the Buyer be purchasing the Rule 144A
Yes           No           Securities only for the Buyer's own account?

6.      If the answer to the foregoing question is "no", the Buyer agrees that, in connection with any
purchase of securities sold to the Buyer for the account of a third party (including any separate account) in
reliance on Rule 144A, the Buyer will only purchase for the account of a third party that at the time is a
"qualified institutional buyer" within the meaning of Rule 144A.  In addition, the Buyer agrees that the Buyer
will not purchase securities for a third party unless the Buyer has obtained a current representation letter
from such third party or taken other appropriate steps contemplated by Rule 144A to conclude that such third
party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.

7.      The Buyer will notify each of the parties to which this certification is made of any changes in the
information and conclusions herein.  Until such notice is given, the Buyer's purchase of Rule 144A Securities
will constitute a reaffirmation of this certification as of the date of such purchase.




                                            Print Name of Buyer


                                            By:  __________________________________
                                                 Name:
                                                 Title:


                                            Date:







--------------------------------------------------------------------------------




                                                                                           ANNEX 2 TO EXHIBIT J

                           QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                             [For Buyers That Are Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A Investment
Representation to which this Certification is attached:

8.      As indicated below, the undersigned is the President, Chief Financial Officer or Senior Vice President
of the Buyer or, if the Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A under
the Securities Act of 1933 ("Rule 144A") because Buyer is part of a Family of Investment Companies (as
defined below), is such an officer of the Adviser.

9.      In connection with purchases by Buyer, the Buyer is a "qualified institutional buyer" as defined in
SEC Rule 144A because (i) the Buyer is an investment company registered under the Investment Company Act of
1940, and (ii) as marked below, the Buyer alone, or the Buyer's Family of Investment Companies, owned at
least $100,000,000 in securities (other than the excluded securities referred to below) as of the end of the
Buyer's most recent fiscal year.  For purposes of determining the amount of securities owned by the  Buyer or
the Buyer's Family of Investment Companies, the cost of such securities was used.

--      The Buyer owned $______________________________________________ in securities (other than the excluded
               securities referred to below) as of the end of the Buyer's most recent fiscal year (such amount
               being calculated in accordance with Rule 144A).

--      The Buyer is part of a Family of Investment Companies which owned in the aggregate
               $_______________________in securities (other than the excluded securities referred to
               below) as of the end of the Buyer's most recent fiscal year (such amount being calculated in
               accordance with Rule 144A).

10.     The term "Family of Investment Companies" as used herein means two or more registered investment
companies (or series thereof) that have the same investment adviser or investment advisers that are
affiliated (by virtue of being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

11.     The term "securities" as used herein does not include (i) securities of issuers that are affiliated
with the Buyer or are part of the Buyer's Family of Investment Companies, (ii) bank deposit notes and
certificates of deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities owned but
subject to a repurchase agreement and (vi) currency, interest rate and commodity swaps.

12.     The Buyer is familiar with Rule 144A and understands that each of the parties to which this
certification is made are relying and will continue to rely on the statements made herein because one or more
sales to the Buyer will be in reliance on Rule 144A.  In addition, the Buyer will only purchase for the
Buyer's own account.

13.     The undersigned will notify each of the parties to which this certification is made of any changes in
the information and conclusions herein.  Until such notice, the Buyer's purchase of Rule 144A Securities will
constitute a reaffirmation of this certification by the undersigned as of the date of such purchase.




                                            Print Name of Buyer


                                            By:_____________________________________
                                                 Name:
                                                 Title:


                                            IF AN ADVISER:



                                            Print Name of Buyer


                                            Date:





--------------------------------------------------------------------------------


                                                   EXHIBIT K


                                  [TEXT OF AMENDMENT TO POOLING AND SERVICING
                                 AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A
                                               LIMITED GUARANTY]

                                                 ARTICLE XIII

                            Subordinate Certificate Loss Coverage; Limited Guaranty

               Section 13.01.  Subordinate Certificate Loss Coverage; Limited Guaranty.  (a) Subject to
subsection (c) below, prior to the later of the third Business Day prior to each Distribution Date or the
related Determination Date, the Master Servicer shall determine whether it or any Sub-Servicer will be
entitled to any reimbursement pursuant to Section 4.02(a) on such Distribution Date for Advances or
Sub-Servicer Advances previously made, (which will not be Advances or Sub-Servicer Advances that were made
with respect to delinquencies which were subsequently determined to be Excess Special Hazard Losses, Excess
Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses) and, if so, the Master Servicer shall demand
payment from Residential Funding of an amount equal to the amount of any Advances or Sub-Servicer Advances
reimbursed pursuant to Section 4.02(a), to the extent such Advances or Sub-Servicer Advances have not been
included in the amount of the Realized Loss in the related Mortgage Loan,  and shall distribute the same to
the Class B Certificateholders in the same manner as if such amount were to be distributed pursuant to
Section 4.02(a).

               (b)    Subject to subsection (c) below, prior to the later of the third Business Day prior to
each Distribution Date or the related Determination Date, the Master Servicer shall determine whether any
Realized Losses (other than Excess Special Hazard Losses, Excess Bankruptcy Losses, Excess Fraud Losses and
Extraordinary Losses) will be allocated to the Class B Certificates on such Distribution Date pursuant to
Section 4.05, and, if so, the Master Servicer shall demand payment from Residential Funding of the amount of
such Realized Loss and shall distribute the same to the Class B Certificateholders in the same manner as if
such amount were to be distributed pursuant to Section 4.02(a); provided, however, that the amount of such
demand in respect of any Distribution Date shall in no event be greater than the sum of (i) the additional
amount of Accrued Certificate Interest that would have been paid for the Class B Certificateholders on such
Distribution Date had such Realized Loss or Losses not occurred plus (ii) the amount of the reduction in the
Certificate Principal Balances of the Class B Certificates on such Distribution Date due to such Realized
Loss or Losses.  Notwithstanding such payment, such Realized Losses shall be deemed to have been borne by the
Certificateholders for purposes of Section 4.05.  Excess Special Hazard Losses, Excess Fraud Losses, Excess
Bankruptcy Losses and Extraordinary Losses allocated to the Class B Certificates will not be covered by the
Subordinate Certificate Loss Obligation.

               (c)    Demands for payments pursuant to this Section shall be made prior to the later of the
third Business Day prior to each Distribution Date or the related Determination Date by the Master Servicer
with written notice thereof to the Trustee.  The maximum amount that Residential Funding shall be required to
pay pursuant to this Section on any Distribution Date (the "Amount Available") shall be equal to the lesser
of (X)                  minus the sum of (i) all previous payments made under subsections (a) and (b) hereof
and (ii) all draws under the Limited Guaranty made in lieu of such payments as described below in subsection
(d) and (Y) the then outstanding Certificate Principal Balances of the Class B Certificates, or such lower
amount as may be established pursuant to Section 13.02.  Residential Funding's obligations as described in
this Section are referred to herein as the "Subordinate Certificate Loss Obligation."

               (d)    The Trustee will promptly notify General Motors Acceptance Corporation of any failure
of Residential Funding to make any payments hereunder and shall demand payment pursuant to the limited
guaranty (the "Limited Guaranty"), executed by General Motors Acceptance Corporation, of Residential
Funding's obligation to make payments pursuant to this Section, in an amount equal to the lesser of (i) the
Amount Available and (ii) such required payments, by delivering to General Motors Acceptance Corporation a
written demand for payment by wire transfer, not later than the second Business Day prior to the Distribution
Date for such month, with a copy to the Master Servicer.

               (e)  All payments made by Residential Funding pursuant to this Section or amounts paid under
the Limited Guaranty shall be deposited directly in the Certificate Account, for distribution on the
Distribution Date for such month to the Class B Certificateholders.

               (f)    The Company shall have the option, in its sole discretion, to substitute for either or
both of the Limited Guaranty or the Subordinate Certificate Loss Obligation another instrument in the form of
a corporate guaranty, an irrevocable letter of credit, a surety bond, insurance policy or similar instrument
or a reserve fund; provided that (i) the Company obtains (subject to the provisions of Section 10.01(f) as if
the Company was substituted for the Master Servicer solely for the purposes of such provision) an Opinion of
Counsel (which need not be an opinion of Independent counsel) to the effect that obtaining such substitute
corporate guaranty, irrevocable letter of credit, surety bond, insurance policy or similar instrument or
reserve fund will not cause either (a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on "prohibited transactions" under Section 860(F)(a)(1) of the Code or on
"contributions after the startup date" under Section 860(G)(d)(1) of the Code or (b) the Trust Fund to fail
to qualify as a REMIC at any time that any Certificate is outstanding, and (ii) no such substitution shall be
made unless (A) the substitute Limited Guaranty or Subordinate Certificate Loss Obligation is for an initial
amount not less than the then current Amount Available and contains provisions that are in all material
respects equivalent to the original Limited Guaranty or Subordinate Certificate Loss Obligation (including
that no portion of the fees, reimbursements or other obligations under any such instrument will be borne by
the Trust Fund), (B) the long term debt obligations of any obligor of any substitute Limited Guaranty or
Subordinate Certificate Loss Obligation (if not supported by the Limited Guaranty) shall be rated at least
the lesser of (a) the rating of the long term debt obligations of General Motors Acceptance Corporation as of
the date of issuance of the Limited Guaranty and (b) the rating of the long term debt obligations of General
Motors Acceptance Corporation at the date of such substitution and (C) the Company obtains written
confirmation from each nationally recognized credit rating agency that rated the Class B Certificates at the
request of the Company that such substitution shall not lower the rating on the Class B Certificates below
the lesser of (a) the then-current rating assigned to the Class B Certificates by such rating agency and (b)
the original rating assigned to the Class B Certificates by such rating agency.  Any replacement of the
Limited Guaranty or Subordinate Certificate Loss Obligation pursuant to this Section shall be accompanied by
a written Opinion of Counsel to the substitute guarantor or obligor, addressed to the Master Servicer and the
Trustee, that such substitute instrument constitutes a legal, valid and binding obligation of the substitute
guarantor or obligor, enforceable in accordance with its terms, and concerning such other matters as the
Master Servicer and the Trustee shall reasonably request.  Neither the Company, the Master Servicer nor the
Trustee shall be obligated to substitute for or replace the Limited Guaranty or Subordinate Certificate Loss
Obligation under any circumstance.

               Section 13.02.  Amendments Relating to the Limited Guaranty.  Notwithstanding Sections 11.01 or
13.01: (i) the provisions of this Article XIII may be amended, superseded or deleted, (ii) the Limited
Guaranty or Subordinate Certificate Loss Obligation may be amended, reduced or canceled, and (iii) any other
provision of this Agreement which is related or incidental to the matters described in this Article XIII may
be amended in any manner; in each case by written instrument executed or consented to by the Company and
Residential Funding but without the consent of any Certificateholder and without the consent of the Master
Servicer or the Trustee being required unless any such amendment would impose any additional obligation on,
or otherwise adversely affect the interests of, the Master Servicer or the Trustee, as applicable; provided
that the Company shall also obtain a letter from each nationally recognized credit rating agency that rated
the Class B Certificates at the request of the Company to the effect that such amendment, reduction, deletion
or cancellation will not lower the rating on the Class B Certificates below the lesser of (a) the
then-current rating assigned to the Class B Certificates by such rating agency and (b) the original rating
assigned to the Class B Certificates by such rating agency, unless (A) the Holder of 100% of the Class B
Certificates is Residential Funding or an Affiliate of Residential Funding, or (B) such amendment, reduction,
deletion or cancellation is made in accordance with Section 11.01(e) and, provided further that the Company
obtains (subject to the provisions of Section 10.01(f) as if the Company was substituted for the Master
Servicer solely for the purposes of such provision), in the case of a material amendment or supercession (but
not a reduction, cancellation or deletion of the Limited Guaranty or the Subordinate Certificate Loss
Obligation), an Opinion of Counsel (which need not be an opinion of Independent counsel) to the effect that
any such amendment or supercession will not cause either (a) any federal tax to be imposed on the Trust Fund,
including without limitation, any federal tax imposed on "prohibited transactions" under Section 860F(a)(1)
of the Code or on "contributions after the startup date" under Section 860G(d)(1) of the Code or (b) the
Trust Fund to fail to qualify as a REMIC at any time that any Certificate is outstanding.  A copy of any such
instrument shall be provided to the Trustee and the Master Servicer together with an Opinion of Counsel that
such amendment complies with this Section 13.02.




--------------------------------------------------------------------------------



                                                   EXHIBIT L


                                          [FORM OF LIMITED GUARANTY]


                                               LIMITED GUARANTY


                                       RESIDENTIAL ACCREDIT LOANS, INC.


                                Mortgage Asset-Backed Pass-Through Certificates
                                                Series ____-___


                                                                                  _____________, 200

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

Ladies and Gentlemen:

               WHEREAS, Residential Funding Corporation, a Delaware corporation ("Residential Funding"), an
indirect wholly-owned subsidiary of General Motors Acceptance Corporation, a New York corporation ("GMAC"),
plans to incur certain obligations as described under Section 13.01 of the Pooling and Servicing Agreement
dated as of ___________ 1, ____ (the "Servicing Agreement"), among Residential Accredit Loans, Inc. (the
"Company"), Residential Funding and __________________ (the "Trustee") as amended by Amendment No.
thereto, dated as of                 , with respect to the Mortgage Asset-Backed Pass-Through Certificates,
Series ____-___ (the "Certificates"); and

               WHEREAS, pursuant to Section 13.01 of the Servicing Agreement, Residential Funding agrees to
make payments to the Holders of the Class B Certificates with respect to certain losses on the Mortgage Loans
as described in the Servicing Agreement; and

               WHEREAS, GMAC desires to provide certain assurances with respect to the ability of Residential
Funding to secure sufficient funds and faithfully to perform its Subordinate Certificate Loss Obligation;

               NOW THEREFORE, in consideration of the premises herein contained and certain other good and
valuable consideration, the receipt of which is hereby acknowledged, GMAC agrees as follows:

1.      Provision of Funds.  (a) GMAC agrees to contribute and deposit in the Certificate Account on behalf of
Residential Funding (or otherwise provide to Residential Funding, or to cause to be made available to
Residential Funding), either directly or through a subsidiary, in any case prior to the related Distribution
Date, such moneys as may be required by Residential Funding to perform its Subordinate Certificate Loss
Obligation when and as the same arises from time to time upon the demand of the Trustee in accordance with
Section 13.01 of the Servicing Agreement.

               (b)    The agreement set forth in the preceding clause (a) shall be absolute, irrevocable and
unconditional and shall not be affected by the transfer by GMAC or any other person of all or any part of its
or their interest in Residential Funding, by any insolvency, bankruptcy, dissolution or other proceeding
affecting Residential Funding or any other person, by any defense or right of counterclaim, set-off or
recoupment that GMAC may have against Residential Funding or any other person or by any other fact or
circumstance.  Notwithstanding the foregoing, GMAC's obligations under clause (a) shall terminate upon the
earlier of (x) substitution for this Limited Guaranty pursuant to Section 13.01(f) of the Servicing
Agreement, or (y) the termination of the Trust Fund pursuant to the Servicing Agreement.

2.      Waiver.  GMAC hereby waives any failure or delay on the part of Residential Funding, the Trustee or
any other person in asserting or enforcing any rights or in making any claims or demands hereunder.  Any
defective or partial exercise of any such rights shall not preclude any other or further exercise of that or
any other such right.  GMAC further waives demand, presentment, notice of default, protest, notice of
acceptance and any other notices with respect to this Limited Guaranty, including, without limitation, those
of action or nonaction on the part of Residential Funding or the Trustee.

3.      Modification, Amendment and Termination.  This Limited Guaranty may be modified, amended or terminated
only by the written agreement of GMAC and the Trustee and only if such modification, amendment or termination
is permitted under Section 13.02 of the Servicing Agreement.  The obligations of GMAC under this Limited
Guaranty shall continue and remain in effect so long as the Servicing Agreement is not modified or amended in
any way that might affect the obligations of GMAC under this Limited Guaranty without the prior written
consent of GMAC.

4.      Successor.  Except as otherwise expressly provided herein, the guarantee herein set forth shall be
binding upon GMAC and its respective successors.

5.      Governing Law.  This Limited Guaranty shall be governed by the laws of the State of New York.

6.      Authorization and Reliance.  GMAC understands that a copy of this Limited Guaranty shall be delivered
to the Trustee in connection with the execution of Amendment No. 1 to the Servicing Agreement and GMAC hereby
authorizes the Company and the Trustee to rely on the covenants and agreements set forth herein.

7.      Definitions.  Capitalized terms used but not otherwise defined herein shall have the meaning given
them in the Servicing Agreement.

8.      Counterparts.  This Limited Guaranty may be executed in any number of counterparts, each of which
shall be deemed to be an original and such counterparts shall constitute but one and the same instrument.

               IN WITNESS WHEREOF, GMAC has caused this Limited Guaranty to be executed and delivered by its
respective officers thereunto duly authorized as of the day and year first above written.



                                            GENERAL MOTORS ACCEPTANCE
                                            CORPORATION


                                            By:  _______________________
                                            Name:
                                            Title:


Acknowledged by:


__________________,
    as Trustee


By:
Name:
Title:



RESIDENTIAL ACCREDIT LOANS, INC.


By:
Name:
Title:





--------------------------------------------------------------------------------



                                                   EXHIBIT M


                         FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


                                                                         _____________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates, Series ____-___
                      Assignment of Mortgage Loan

Ladies and Gentlemen:

               This letter is delivered to you in connection with the assignment by
 ___________________________________(the "Trustee") to _______________________________________________  (the
"Lender") of ______________________________ (the "Mortgage Loan") pursuant to Section 3.13(d) of the Pooling
and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of ___________ 1, ____ among
Residential Accredit Loans, Inc., as seller (the "Company"), Residential Funding Corporation, as Master
Servicer, and the Trustee.  All terms used herein and not otherwise defined shall have the meanings set forth
in the Pooling and Servicing Agreement.  The Lender hereby certifies, represents and warrants to, and
covenants with, the Master Servicer and the Trustee that:

(i)     the Mortgage Loan is secured by Mortgaged Property located in a jurisdiction in which an assignment in
lieu of satisfaction is required to preserve lien priority, minimize or avoid mortgage recording taxes or
otherwise comply with, or facilitate a refinancing under, the laws of such jurisdiction;

(ii)           the substance of the assignment is, and is intended to be, a refinancing of such Mortgage Loan
and the form of the transaction is solely to comply with, or facilitate the transaction under, such local
laws;

(iii)          the Mortgage Loan following the proposed assignment will be modified to have a rate of interest
at least 0.25 percent below or above the rate of interest on such Mortgage Loan prior to such proposed
assignment; and

(iv)           such assignment is at the request of the borrower under the related Mortgage Loan.



                                            Very truly yours,



                                            (Lender)


                                            By: ______________________
                                            Name:
                                            Title:





--------------------------------------------------------------------------------



                                                   EXHIBIT N


                                         FORM OF REQUEST FOR EXCHANGE

                                                                                                         [DATE]

__________________
__________________
__________________

               Re:    Residential Accredit Loans, Inc.,
                      Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___

               Residential Funding Corporation, as the Holder of a _________% Percentage Interest of the
[Interest Only/Class A-V][-1] Certificates, hereby requests the Trustee to exchange the above-referenced
Certificates for the Subclasses referred to below:

1.      [Interest Only/Class A-V]-   Certificates, corresponding to the following Uncertificated REMIC Regular
                      Interests: [List numbers corresponding to the related loans and Pool Strip Rates from
                      the Mortgage Loan Schedule].  The initial Subclass Notional Amount and the Initial
                      Pass-Through Rate on the [Interest Only/Class A-V]-   Certificates will be
                      $ ___________________ and   __________%, respectively.

2.      [Repeat as appropriate.]

               The Subclasses requested above will represent in the aggregate all of the Uncertificated REMIC
Regular Interests represented by the [Interest Only/Class A-V][-1] Certificates surrendered for exchange.

               All capitalized terms used but not defined herein shall have the meanings set forth in the
Pooling and Servicing Agreement, dated as of ___________ 1, ____, among Residential Accredit Loans, Inc.,
Residential Funding Corporation and __________________, as trustee.



                                            RESIDENTIAL FUNDING CORPORATION



                                            By:    __________________________
                                            Name:
                                            Title:






--------------------------------------------------------------------------------




                                                   EXHIBIT O

                                        Form of Form 10-K Certification


        I, [identify the certifying individual], certify that:

        1.     I have reviewed this report on Form 10-K and all reports on Form 10-D required to be filed in
respect of the period covered by this report on Form 10-K of the trust (the "Exchange Act periodic reports")
created pursuant to the Series Supplement dated ___________________ to the Standard Terms of Pooling and
Servicing Agreement dated ____________________ (together, the "P&S Agreement") among Residential Accredit
Loans, Inc., Residential Funding Corporation (the "Master Servicer") and [Name of Trustee] (the "Trustee");

        2.     Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary to make the statements made,
in light of the circumstances under which such statements were made, not misleading with respect to the
period covered by this report;

        3.     Based on my knowledge, all of the distribution, servicing and other information required to be
provided under Form 10-D for the period covered by this report is included in the Exchange Act periodic
reports;

        4.     I am responsible for reviewing the activities performed by the Master Servicer and based on my
knowledge and the compliance review conducted in preparing the servicer compliance statement required in this
report under Item 1123 of Regulation AB, and except a disclosed in the Exchange Act periodic reports, the
Master Servicer has fulfilled its obligations under the P&S Agreement; and

        5.     All of the reports on assessment of compliance with servicing criteria for asset-backed
securities and their related attestation reports on assessment of compliance with servicing criteria for
asset-backed securities required to be included in this report in accordance with Item 1122 of Regulation AB
and Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this report, except as otherwise
disclosed in this report.  Any material instances of noncompliance described in such reports have been
disclosed in this report on Form 10-K.

        In giving the certifications above, I have reasonably relied on the information provided to me by the
following unaffiliated parties: [the Trustee].

Date:_______________________



____________________________*
[Signature]
[Title:]

* to be signed by the senior officer in charge of the servicing functions of the Master Servicer





--------------------------------------------------------------------------------




                                                   EXHIBIT P


                           [FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE]

        The undersigned, a Responsible Officer of [_________] (the "Trustee") certifies that:

        (a)    The Trustee has performed all of the duties specifically required to be performed by it
pursuant to the provisions of the Pooling and Servicing Agreement dated as of [_________], 20[__] (the
"Agreement") by and among [__________], as depositor, Residential Funding Corporation, as Master Servicer, and
the Trustee in accordance with the standards set forth therein.

        (b)    Based on my knowledge, the list of Certificateholders as shown on the Certificate Register as
of the end of each calendar year that is provided by the Trustee pursuant to the  Agreement is accurate as of
the last day of the 20[__] calendar year.

Capitalized terms used and not defined herein shall have the meanings given such terms in the Agreement.



        IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.]




                                                   Name:______________________________
                                                   Title:










--------------------------------------------------------------------------------



                                                   EXHIBIT Q

   INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO REPORTABLE MODIFIED
                                                MORTGAGE LOANS

Account number

Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Term (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term

Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance  Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification

Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan




--------------------------------------------------------------------------------


                                                   EXHIBIT R


                        SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

        The assessment of compliance to be delivered by the Trustee shall address, at a minimum, the criteria
identified as below as "Applicable Servicing Criteria":

-------------------------------------------------------------------------- ------------------
                                                                              APPLICABLE
                                                                               SERVICING
                           SERVICING CRITERIA                                  CRITERIA
-------------------------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
   REFERENCE                             CRITERIA
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                             GENERAL SERVICING CONSIDERATIONS
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(i)     Policies and procedures are instituted to monitor any
                  performance or other triggers and events of default in
                  accordance with the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(ii)    If any material servicing activities are outsourced to
                  third parties, policies and procedures are instituted
                  to monitor the third party's performance and
                  compliance with such servicing activities.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iii)   Any requirements in the transaction agreements to
                  maintain a back-up servicer for the pool assets are
                  maintained.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in
                  effect on the party participating in the servicing
                  function throughout the reporting period in the amount
                  of coverage required by and otherwise in accordance
                  with the terms of the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            CASH COLLECTION AND ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(i)     Payments on pool assets are deposited into the              |X| (as to
                  appropriate custodial bank accounts and related bank
                  clearing accounts no more than two business days
                  following receipt, or such other number of days          accounts held by
                  specified in the transaction agreements.                     Trustee)
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an        |X| (as to
                  obligor or to an investor are made only by authorized     investors only)
                  personnel.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections,
                  cash flows or distributions, and any interest or other
                  fees charged for such advances, are made, reviewed and
                  approved as specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  The related accounts for the transaction, such as cash
                  reserve accounts or accounts established as a form of       |X| (as to
                  overcollateralization, are separately maintained         accounts held by
                  (e.g., with respect to commingling of cash) as set           Trustee)
1122(d)(2)(iv)    forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(v)     Each custodial account is maintained at a federally
                  insured depository institution as set forth in the
                  transaction agreements. For purposes of this
                  criterion, "federally insured depository institution"
                  with respect to a foreign financial institution means
                  a foreign financial institution that meets the
                  requirements of Rule 13k-1(b)(1) of the Securities
                  Exchange Act.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
                  unauthorized access.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for
                  all asset-backed securities related bank accounts,
                  including custodial accounts and related bank clearing
                  accounts. These reconciliations are (A) mathematically
                  accurate; (B) prepared within 30 calendar days after
                  the bank statement cutoff date, or such other number
                  of days specified in the transaction agreements; (C)
                  reviewed and approved by someone other than the person
                  who prepared the reconciliation; and (D) contain
                  explanations for reconciling items. These reconciling
                  items are resolved within 90 calendar days of their
                  original identification, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            INVESTOR REMITTANCES AND REPORTING
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(i)     Reports to investors, including those to be filed with
                  the Commission, are maintained in accordance with the
                  transaction agreements and applicable Commission
                  requirements. Specifically, such reports (A) are
                  prepared in accordance with timeframes and other terms
                  set forth in the transaction agreements; (B) provide
                  information calculated in accordance with the terms
                  specified in the transaction agreements; (C) are filed
                  with the Commission as required by its rules and
                  regulations; and (D) agree with investors' or the
                  trustee's records as to the total unpaid principal
                  balance and number of pool assets serviced by the
                  servicer.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in          |X|
                  accordance with timeframes, distribution priority and
                  other terms set forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made to an investor are posted within
                  two business days to the servicer's investor records,
                  or such other number of days specified in the                   |X|
1122(d)(3)(iii)   transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Amounts remitted to investors per the investor reports
                  agree with cancelled checks, or other form of payment,          |X|
1122(d)(3)(iv)    or custodial bank statements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                                 POOL ASSET ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(i)     Collateral or security on pool assets is maintained as
                  required by the transaction agreements or related
                  asset pool documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Pool assets and related documents are safeguarded as
1122(d)(4)(ii)    required by the transaction agreements
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iii)   Any additions, removals or substitutions to the asset
                  pool are made, reviewed and approved in accordance
                  with any conditions or requirements in the transaction
                  agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made
                  in accordance with the related pool asset documents
                  are posted to the servicer's obligor records
                  maintained no more than two business days after
                  receipt, or such other number of days specified in the
                  transaction agreements, and allocated to principal,
                  interest or other items (e.g., escrow) in accordance
                  with the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(v)     The servicer's records regarding the pool assets agree
                  with the servicer's records with respect to an
                  obligor's unpaid principal balance.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vi)    Changes with respect to the terms or status of an
                  obligor's pool asset  (e.g., loan modifications or
                  re-agings) are made, reviewed and approved by
                  authorized personnel in accordance with the
                  transaction agreements and related pool asset
                  documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance
                  plans, modifications and deeds in lieu of foreclosure,
                  foreclosures and repossessions, as applicable) are
                  initiated, conducted and concluded in accordance with
                  the timeframes or other requirements established by
                  the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(viii)  Records documenting collection efforts are maintained
                  during the period a pool asset is delinquent in
                  accordance with the transaction agreements. Such
                  records are maintained on at least a monthly basis, or
                  such other period specified in the transaction
                  agreements, and describe the entity's activities in
                  monitoring delinquent pool assets including, for
                  example, phone calls, letters and payment rescheduling
                  plans in cases where delinquency is deemed temporary
                  (e.g., illness or unemployment).
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(ix)    Adjustments to interest rates or rates of return for
                  pool assets with variable rates are computed based on
                  the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(x)     Regarding any funds held in trust for an obligor (such
                  as escrow accounts): (A) such funds are analyzed, in
                  accordance with the obligor's pool asset documents, on
                  at least an annual basis, or such other period
                  specified in the transaction agreements; (B) interest
                  on such funds is paid, or credited, to obligors in
                  accordance with applicable pool asset documents and
                  state laws; and (C) such funds are returned to the
                  obligor within 30 calendar days of full repayment of
                  the related pool asset, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
                  insurance payments) are made on or before the related
                  penalty or expiration dates, as indicated on the
                  appropriate bills or notices for such payments,
                  provided that such support has been received by the
                  servicer at least 30 calendar days prior to these
                  dates, or such other number of days specified in the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xii)   Any late payment penalties in connection with any
                  payment to be made on behalf of an obligor are paid
                  from the servicer's funds and not charged to the
                  obligor, unless the late payment was due to the
                  obligor's error or omission.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made on behalf of an obligor are posted
                  within two business days to the obligor's records
                  maintained by the servicer, or such other number of
1122(d)(4)(xiii)  days specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts
                  are recognized and recorded in accordance with the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Any external enhancement or other support, identified
                  in Item 1114(a)(1) through (3) or Item 1115 of
                  Regulation AB, is maintained as set forth in the                |X|
1122(d)(4)(xv)    transaction agreements.

----------------- -------------------------------------------------------- ------------------



